Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 1 of 340

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 3/5/2019 6:27:05 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Arms Control Association: U.S. Firearms Export Changes Meet Challenges

 

U.S. Firearms Export Changes Meet Challenges
By Jeff Abramson
4 March 2019

The Trump administration proposed changes in February to how the United States approves exports of certain
firearms, a move that triggered quick responses from some congressional leaders who argued that the approach
would be dangerous and reduce oversight. They warned that semiautomatic and military-style weapons, as well
as 3D-printed "ghost" guns, would more easily end up in the hands of criminals, terrorists, and human rights
abusers if the rules were to take effect.

Japanese police confiscated this batch of 3D printed guns in 2014. The Trump administration is seeking to
modify how the United States oversees exports of some firearms, including plans for 3D printed weapons.
(Photo: Jiji Press/AFP/Getty Images)Japanese police confiscated this batch of 3D printed guns in 2014. The
Trump administration is seeking to modify how the United States oversees exports of some firearms, including
plans for 3D printed weapons. (Photo: Jiji Press/AFP/Getty Images)Under the proposed rules, semiautomatic
and nonautomatic firearms and their ammunition are deemed to "no longer warrant control under the United
States Munitions List (USML)," a State Department-administered list of weapons. Instead, they would be
transferred to a list administered by the Commerce Department, the Commerce Control List, an indication of the
administration's view that these are "essentially commercial items widely available in retail outlets and less
sensitive military items.”

Sen. Bob Menendez (D-N.J.) sponsored legislation Feb. 12 that rejected the rationale for the change and would
prohibit the transfer to Commerce Department oversight. The proposed new rules would “defy common sense,”
Menendez said in a statement. He added, “Small arms and associated ammunition are uniquely lethal. They are
easily spread and easily modified and are the primary means of injury, death, and destruction in civil and
military conflicts throughout the world.”

The Senate measure also focused on the danger of 3D gun printing, with Menendez saying, “Every terrorist and
criminal that wants to hijack an airplane with Americans onboard will more easily be able to smuggle 3D-
printed, virtually undetectable guns aboard.” Because online plans for 3D-printed guns currently controlled by
the USML are deemed an export, a move to the Commerce Department would likely deregulate their control.
The Commerce Department is not expected to impose licensing restrictions on what 3D print advocates are
trying to make open-source information. An administration decision last year to allow the organization Defense
Distributed to publish 3D plans online met an outcry and has been delayed in ongoing court cases.

On Feb. 26, Menendez sent a letter to U.S. Secretary of State Mike Pompeo placing a hold on the proposed
rules change, but whether the administration will honor the hold remains to be seen. It could choose to publish
the final rules this month, when the 30-day clock for congressional review that began Feb. 4 expires. Such
changes typically then have a six-month implementation phase-in period.

WASHSTATEC002149
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 2 of 340

House Foreign Affairs Committee Chairman Eliot Engel (D-N.Y.) co-sponsored a measure with Rep. Norma
Torres (D-Calif) on Feb. 9 that would also block the change. In his statement about the rules, Engel warned that
Congress would lose its oversight role, which is needed "so we can step in and make sure these weapons aren’t
sent to bad actors, including terrorists, drug cartels, human rights abusers or violent criminals.”

In 2002, Congress amended notification requirements so it would be informed of potential commercial sales of
firearms under USML Category I when they were valued at just $1 million, but no such notifications exist for
items on the Commerce Control List.

Data compiled by the Security Assistance Monitor indicates that the Trump administration requested Congress
to approve at least $746 million in firearms sales to a total of 14 countries in 2018, more than two-thirds of
which was for Saudi Arabia. The value of transfers that would be subject to the new rule is not clear as that data
cannot be disaggregated from the automatic and other firearms that would remain on the USML.

The rules were considered during the Obama administration as part of a broader export control effort that
transferred portions of the larger USML to Commerce Department control. Changes to firearms and
ammunition in the first three USML categories were never formerly introduced, in part due to a different
sensibility related to gun violence.

The Trump administration first introduced the rules for public comment in May 2018, garnering thousands of
public responses.

These military-style weapons, although more tightly controlled in many other countries, have been sold
domestically and used in many mass shootings, including at Sandy Hook Elementary School in Newtown,
Conn.; the Pulse nightclub in Orlando, Fla., and Stoneman Douglas High School in Parkland, Fla. Human rights
and gun control groups have backed the legislative efforts to stop the change. Kris Brown, president of the
Brady Campaign, stated on Feb. 8, "While the corporate gun lobby is no doubt thrilled to be able to take their
products to a wider audience, we need to be taking steps to reduce gun violence at home, rather than exporting
it.”

Link: bites aww arimscontrol ore/act/?019-03 news/us-firearms-ex port-chanves-meet-challengss

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pin / (Twitter: @StateDeptPM

Stay connected with State. gov:

 

Official
UNCLASSIFIED

WASHSTATEC002150
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 3 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/5/2019 6:29:27 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: Draft letter to Menendez

Attachments: 20190305 Menendez Response v1 (LPM) CM cmts.docx

Shana,
i think this looks prett

  
 

Mistine

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Tuesday, March 5, 2019 12:34 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Draft letter to Menendez

Thanks, Jeff

 

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

From: Kovar, Jeffrey D <KevarJD@ state gov>

Sent: Tuesday, March 05, 2019 12:12 PM

To: Rogers, Shana A <RogersSA? @state.eov>; Minarich, Christine M <Méin
Subject: RE: Draft letter to Menendez

& few edits marked.

Sent: Tuesday, March 5, 2019 12:00 PM
To: Kovar, Jeffrey D <KovarJD state gev>; Minarich, Christine M <MinarichCl @state goy>
Subject: Draft letter to Menendez

arichChi @istate goy>

 

 

Jeff,
i pulled the attached together as a startin

   

Thanks,
Shana

Official - SBU (Deliberative Process, Attorney Work Product)
UNCLASSIFIED

WASHSTATEC002151
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 4 of 340

WASHSTATEC002152
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 5 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/5/2019 8:03:07 PM

To: Hamilton, Catherine E [HamiltonCE @state.gov]
Subject: Key Points

Attachments: CATS I-ill MYTHS V FACTS Final Rule w revised narrative from PM webite.DOCX; Miller at Heritage Final Rule.docx;
Key Points of Transfer for Final Rule.docx

Cat,

The Key Points document is a top level on what the rules do, both DOS and DOC. The Miller at Heritage has a bunch of
TPs and the Myths and Facts has some background and more TPs.

Thanks

Rob

Robert J. Monjay
U.S. Department of State
Office of Defense Trade Controls Policy

Phone:
Mobile:
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002153
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 6 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/5/2019 8:13:14 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Update from Commerce

Sure ~ Pil call you now.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Tuesday, March 5, 2019 3:12 PM

To: Minarich, Christine M <MinarichCM @state.gov>; Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Update from Commerce

Would you call and we'll conference together? X7-9288

From: Minarich, Christine M <MinarichCM@ state. say>

Sent: Tuesday, March 5, 2019 2:35 PM

To: Kovar, Jeffrey D <KovarJD @state.gav>; Rogers, Shana A <Ro
Subject: Update from Commerce

 

2ers5 A? Bistate eoy>

   

| just spoke with Liz Abraham. | have some updates on where Commerce is on Cats I-lll.
Christine

 

Official
UNCLASSIFIED

WASHSTATEC002154
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 7 of 340

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/5/2019 8:52:01 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]
Subject: Cats I-ffl: AM and draft letter

Attachments: 20190305 Menendez Response v1 (LPM).docx; 20190305_DRAFT AM to S (L edits).docx; 20190305_DRAFT AM to S$
(L edits) CLEAN.docx

Jeff,
Attached please find the draft AM (clean and tracked versions from Christine’s 10:554M message) and clean draft
response to Senator Menendez.

Thanks,
Shana

Official - SBU
UNCLASSIFIED

WASHSTATEC002155
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 8 of 340

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 3/5/2019 10:35:15 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; PM-DTCC-DL [PM-DTCC-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Defense One: We'll Soon Learn Whether You Can Post 3D-Gun Plans Online

 

We'll Soon Learn Whether You Can Post 3D-Gun
Plans Online

Defense One

By Katie Bo Williams Senior National Security Correspondent _

March 5, 2019 5:08 PM ET

https -//www defenseone conypolitics/2019/03/well-soon-learn-w hether-you-can-post-3¢-gun-plang-
online/1S5326/

A proposed export-rules change has snagged over the question: is publishing 3D-gun designs a boon to U.S.
business or foreign terrorists ?

It’s approaching high noon for a showdown between the Trump administration and Congress over 3D-
printed guns.

The Trump administration notified Congress last month that it intended to move jurisdiction for most
commercial firearms exports from the State Department to the Commerce Department, a seemingly arcane
bureaucratic move that has ignited a firestorm of controversy. Critics say Commerce’s laxer export rules will
allow criminals, terrorists, and human rights abusers access to a host of new weapons — including metal-free
“ghost guns” manufactured on 3D printers.

Congress had 30 days to object to the rules change. Sen. Bob Menendez, D-N.J., on Feb. 4 issued a hold on the
proposal, in part, he argued in associated legislation with other Senate Democrats, because it would allow for
the “unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten

public safety.”

On Tuesday, that 30 days ran out. It’s not clear whether the Trump administration will honor Menendez’s
objection, or move to implement the change anyway. The executive branch is not legally required to comply
with the hold, although past administrations have traditionally heeded such congressional strictures. The top
Republican on the Senate Foreign Relations Committee, Sen. Jim Risch, R-Idaho, has said that he opposes any
“further delays in the process.”

But administration officials have been marshalling their arguments. Last year, the Commerce Department said it
was a “myth” that the transfer would deregulate the export of firearms, saying in a fact sheet that “the U.S.
Government is not considering removing the export authorization requirements for any firearms regardless of
which agency has licensing jurisdiction or the proposed destination.” It also claims that “as a result [of the
change], foreign manufacturers will enjoy a greater opportunity to source from small U.S. companies” because

WASHSTATEC002156
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 9 of 340

“export licensing requirements and process implemented by the Department of Commerce will be calibrated
both to the sensitivity of the item and the proposed destination.”

A bizarre legal drama has made 3D guns one key sticking point in what otherwise might have been an under-
the-radar change originally conceived under the Obama administration. (The broader plan to reform export
controls was shelved after the 2012 shooting in Newtown, Conn. killed 26 people, mainly children.)

In 2013, Cody Wilson, a law student and gun activist, posted the blueprints online to assemble a plastic gun
from parts made on a 3D printer. The Directorate of Defense Trade Controls, the State Department office that
controls firearms exports, took the position that publicly posting that information was the legal equivalent of
emailing it to a foreign government — an “export.” Wilson’s company, Defense Distributed, took down the
plans but sued the State Department.

Last summer brought a surprise twist: the State Department settled the case for around $40,000 and allowed the
plans black online. Hours before they were to be available again, a federal judge granted a request from eight
states and the District of Columbia to temporarily block the settlement from taking effect. The State Department
gave no rationale for its abrupt reversal, but the Trump administration was pursuing the rule change to shift the
authority for the technology to the Commerce Department at the time.

Onlookers believe that moving the authority for online plans for 3D guns to the Commerce Department would
effectively moot the judge’s restraining order. And the Commerce Department has signaled that it doesn’t
intend to place any licensing restrictions on the kinds of plans Wilson sought to post online, of the kind that
State originally sought to enforce. In its May Federal Registrar notice announcing the proposed change, it said
that “if'a gun manufacturer posts a firearm’s operation and maintenance manual on the Internet, making it
publicly available to anyone interested in accessing it and without restrictions on further dissemination, the
operation and maintenance information included in that published operation and maintenance manual would no
longer be “subject to the [Export Administration Regulations].”

A handful of Democrats have sought to use any tool at their disposal to stymie the move. In addition to the
Menendez hold, Sen. Ed Markey, D-Mass., has blocked indefinitely the nomination of Clarke Cooper to run
the office in the State Department that oversees the Directorate of Defense Trade Controls. Cooper himself
appears uncontroversial, and because of the ongoing interagency process, the State Department can t
unilaterally give Markey what he wants to release the hold — specifically that the administration maintain its
prohibition on publishing the 3D gun blueprints online — leaving a senior post with a myriad of international
responsibilities vacant with no clear resolution in sight.

Blocking the rule change permanently would require an act of Congress. Democratic lawmakers are weighing a
number of pieces of legislation to address the matter — including blocking the authority transfer in statute and
expressly banning posting 3D plans online — but their fate in a Republican-controlled Senate is murky. The
change is supported by the firearms industry, traditionally backed by congressional Republicans favorable to
more permissive gun laws. Manufacturers believe it will ease regulations and help them boost sales of smalls
arms overseas.

Supporters argue the change keeps control of military-grade weapons at the State Department while moving
widely available commercial weapons, like semi-automatic pistols, assault-style rifles, sniper rifles and
ammunition, to a more natural home at the Commerce Department. The Defense Department and the State
Department “will remain active” in vetting and approving exports, the Commerce Department said in its fact
sheet, claiming that “foreign manufacturers will enjoy a greater opportunity to source from small

U.S. companies.”

“This is good for: U.S. manufacturing, the defense industrial base, security of supply to the U.S. military, and
interoperability with allies, to name but a few benefits.”

WASHSTATEC002157
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 10 of 340

Some legal experts and arms control advocates argue that trying to regulate plastic guns as an export was never

the ideal way to keep them out of the hands of criminals and terrorists at home. While the court blocked Wilson
from posting his plans on the internet for free, it expressly permitted him to email or otherwise security transmit
them as long as he verifies that the recipient is within the U.S.

“There are genuine issues raised by plastic guns, but they need to be addressed directly, not through export laws
designed to keep U.S. guns out of foreigners’ hands without State Department approval,” wrote Clif Burns, an
attorney who specializes in export controls

    

Link: Bttos://aww cdefenseone. com/polities/20 19/03 /well-soon-leam-whether-yvou-can-post-3d-eum-vilans-
online/145326/?oref=d-river

 

 

 

David L. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | BlackBerry: 202.550.3482 |
e-mail: mekeebydi@state.gov |“ Web: hitpsAvww.state.gov//pm |Twitter: @StateDeptPM

Stay connected with State.gov:

 

WASHSTATEC002158
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 11 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/5/2019 11:43:14 PM

To: String, Marik A [StringMA@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]
Subject: TPs

Marik,

Here are the points for Mary Elizabeth for S:

 

Thanks
Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

obi
Email: MonjavR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002159
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 12 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/5/2019 11:46:35 PM

To: String, Marik A [StringMA@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]
Subject: Options

Marik,

 

Thanks

Rob

Robert J. Monjay

U.S. Department of State

Office of Defense Trade Controls Policy
Phone: 202.663.2817

Mobile:

Email: MonjavyR@state.gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002160
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 13 of 340

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 3/6/2019 12:55:39 AM

To: Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Donnelly, Colleen G [DonneilyCG@state.gov]; Barz, Chloe O
[BarzCO@state.gov]

Subject: TPs

SBU — Deliberative Process

As discussed --

 

Official - SBU
UNCLASSIFIED

WASHSTATEC002161
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 14 of 340

 

Message

From: Donnelly, Colleen G [DonnellyCG@state.gov]
Sent: 3/6/2019 1:04:39 AM

To: String, Marik A [StringMA@state.gov]
Subject: Re: TPs

 

Get Outlook for 18

 

From: String, Marik A <stringma@state.gov>

Sent: Tuesday, March 5, 2019 7:55 PM

To: Taylor, Mary Elizabeth; Donnelly, Colleen G; Barz, Chloe O
Subject: TPs

SBU ~- Deliberative Process

As discussed --

 

WASHSTATEC002162
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 15 of 340

 

Official - SBU
UNCLASSIFIED

WASHSTATEC002163
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 16 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/6/2019 1:05:42 AM

To: Newstead, Jennifer G [NewsteadJG@state.gov]

ce: Dorosin, Joshua L [DorosinJL@state.gov]; Minarich, Christine M [MinarichCM@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]

Subject: Draft Action Memo on ITAR Rule

Attachments: 20190305 DRAFT AM to S (L edits) CLEAN.docx; 02-22-19 Menendez Letter on Hold on CAT I-Ili Transfer. pdf

Jennifer:

 

Jeff

28 oR 2B Rk ok

Jeffrey D. Kovar

Assistant Legal Adviser for Political Military Affairs
U.S. Department of State

2201 C STNW

Washington DC 20520-6421

(0) 202-647-9288

(c)

WASHSTATEC002164
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002165
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 18 of 340

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002166
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 19 of 340

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002167
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 20 of 340

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 3/6/2019 1:05:30 AM

To: String, Marik A [StringMA@state.gov]; Monjay, Robert [MonjayR@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Options

 

 

From: String, Marik A <StringMA@state.gov>

Date: March 5, 2019 at 7:46:54 PM EST

To: Monjay, Robert <MonjayR@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>, Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M
<PaulJM@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Options

Hob, thanks, a few refinements. +Josh and Jeff. Po

Sensitive but Unclassified—-Deliberative Process

 

Official - SBU
UNCLASSIFIED

WASHSTATEC002168
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 21 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/6/2019 1:06:06 AM

To: String, Marik A [StringMA@state.gov]; Monjay, Robert [MonjayR@state.gov]

ce: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M
[PaulM @state.gov]

Subject: RE: Options

Thanks

From: String, Marik A <StringWMA@state.gov>

Sent: Tuesday, March 5, 2019 7:47 PM

To: Monjay, Robert <MonjayR@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaS!J@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Options

Rob, thanks, a few refinements. + Josh and Jeff. Po

 

Sensitive but Unclassiied-—Deliberative Process

Official - SBU
UNCLASSIFIED

WASHSTATEC002169
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 22 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/6/2019 1:06:23 AM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2 @state.gov]
Subject: FW: Options

Let's discuss tomorrow.

From: String, Marik A <StringWMA@state.gov>

Sent: Tuesday, March 5, 2019 7:47 PM

To: Monjay, Robert <MonjayR@state.gov>

Cc: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Options

Rob, thanks, a few refinements. + Josh and Jeff, PO

 

Sensitive but Unclassiied-—Deliberative Process

Official - SBU
UNCLASSIFIED

WASHSTATEC002170
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 23 of 340

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 3/6/2019 1:09:15 AM

To: Donnelly, Colleen G [DonnellyCG@state.gov]
Subject: RE: TPs

That works.

Official
UNCLASSIFIED

From: Donnelly, Colleen G <DonnellyCG@state.gov>
Sent: Tuesday, March 5, 2019 8:05 PM

To: String, Marik A <StringMA@state.gov>

Subject: Re: TPs

Ma

 

Get Outlook for 18

 

From: String, Marik A <stringrma@state.gov>

Sent: Tuesday, March 5, 2019 7:55 PM

To: Taylor, Mary Elizabeth; Donnelly, Colleen G; Barz, Chloe O
Subject: TPs

SBU ~ Deliberative Process

 

As discussed --

 

WASHSTATEC002171
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 24 of 340

 

Official - SBU
UNCLASSIFIED

WASHSTATEC002172
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 25 of 340

Message

From: Donnelly, Colleen G [DonnellyCG@state.gov]

Sent: 3/6/2019 1:11:59 AM

To: String, Marik A [StringMA@state.gov]; Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Barz, Chloe O
[BarzCO@state.gov]

Subject: Re: TPs

From: String, Marik A <stringma@state.gov>

Sent: Tuesday, March 5, 2019 7:55 PM

To: Taylor, Mary Elizabeth; Donnelly, Colleen G; Barz, Chloe O
Subject: TPs

As discussed --

 

WASHSTATEC002173
 

Official - SBU
UNCLASSIFIED

WASHSTATEC0021 74
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 27 of 340

 

Message

From: Taylor, Mary Elizabeth [TaylorME3 @state.gov]

Sent: 3/6/2019 1:13:14 AM

To: String, Marik A [StringMA@state.gov]; Donnelly, Colleen G [DonnellyCG@state.gov]

Subject: FW: Clarke Cooper Mentioned - Defense One - We'll Soon Learn Whether You Can Post 3D-Gun Plans Online
Official

UNCLASSIFIED

From: Phalen, Susan A <PhalenSA@state.gov>

Sent: Tuesday, March 5, 2019 5:30 PM

To: T_SpecAssts <T_SpecAssts@state.gov>; PM-CPA <PM-CPA@state.gov>; Taylor, Mary Elizabeth

<TaylorME3 @state.gov>; Faulkner, Charles S <FaulknerCS@state.gov>

Subject: Clarke Cooper Mentioned - Defense One - We'll Soon Learn Whether You Can Post 3D-Gun Plans Online

FYSA
Clarke Cooper mentioned...highlighted below

We'll Soon Learn Whether You Can Post 3D-Gun
Plans Online

Defense One

By Katie Bo Williams Senior National Security Correspondent _

March 5, 2019 5:08 PM ET

hitos://Awww defenseone.com/polities/20 19/03 avell-soon-learn-whether-vou-can-post-3d-oun-plans-

gnline/ LS5326/

A proposed export-rules change has snagged over the question: is publishing 3D-gun designs a boon to U.S.
business or foreign terrorists ?

It’s approaching high noon for a showdown between the Trump administration and Congress over 3D-
printed guns.

The Trump administration notified Congress last month that it intended to move jurisdiction for most
commercial firearms exports from the State Department to the Commerce Department, a seemingly arcane
bureaucratic move that has ignited a firestorm of controversy. Critics say Commerce’s laxer export rules will
allow criminals, terrorists, and human rights abusers access to a host of new weapons — including metal-free
“ghost guns” manufactured on 3D printers.

Congress had 30 days to object to the rules change. Sen. Bob Menendez, D-N.J., on Feb. 4 issued a hold on the
proposal, in part, he argued in associated legislation with other Senate Democrats, because it would allow for
the “unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten

public safety.”

On Tuesday, that 30 days ran out. It’s not clear whether the Trump administration will honor Menendez’s
objection, or move to implement the change anyway. The executive branch is not legally required to comply

WASHSTATEC002175
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 28 of 340

with the hold, although past administrations have traditionally heeded such congressional strictures. The top
Republican on the Senate Foreign Relations Committee, Sen. Jim Risch, R-Idaho, has said that he opposes any
“further delays in the process.”

But administration officials have been marshalling their arguments. Last year, the Commerce Department said it
Government is not considering removing the export authorization requirements for any firearms regardless of
which agency has licensing jurisdiction or the proposed destination.” It also claims that “as a result [of the
change], foreign manufacturers will enjoy a greater opportunity to source from small U.S. companies” because
“export licensing requirements and process implemented by the Department of Commerce will be calibrated
both to the sensitivity of the item and the proposed destination.”

A bizarre legal drama has made 3D guns one key sticking point in what otherwise might have been an under-
the-radar change originally conceived under the Obama administration. (The broader plan to reform export
controls was shelved after the 2012 shooting in Newtown, Conn. killed 26 people, mainly children.)

In 2013, Cody Wilson, a law student and gun activist, posted the blueprints online to assemble a plastic gun
from parts made on a 3D printer. The Directorate of Defense Trade Controls, the State Department office that
controls firearms exports, took the position that publicly posting that information was the legal equivalent of
emailing it to a foreign government — an “export.” Wilson’s company, Defense Distributed, took down the
plans but sued the State Department.

Last summer brought a surprise twist: the State Department settled the case for around $40,000 and allowed the
plans black online. Hours before they were to be available again, a federal judge granted a request from eight
states and the District of Columbia to temporarily block the settlement from taking effect. The State Department
gave no rationale for its abrupt reversal, but the Trump administration was pursuing the rule change to shift the
authority for the technology to the Commerce Department at the time.

Onlookers believe that moving the authority for online plans for 3D guns to the Commerce Department would
effectively moot the judge’s restraining order. And the Commerce Department has signaled that it doesn’t
intend to place any licensing restrictions on the kinds of plans Wilson sought to post online, of the kind that
State originally sought to enforce. In its May Federal Registrar notice announcing the proposed change, it said
that “if a gun manufacturer posts a firearm’s operation and maintenance manual on the Internet, making it
publicly available to anyone interested in accessing it and without restrictions on further dissemination, the
operation and maintenance information included in that published operation and maintenance manual would no
longer be “subject to the [Export Administration Regulations].”

A handful of Democrats have sought to use any tool at their disposal to stymie the move. In addition to the
Menendez hold, Sen. Ed Markey, D-Mass., has blocked indefinitely the nomination of Clarke Cooper to run
the office in the State Department that oversees the Directorate of Defense Trade Controls. Cooper himself
appears uncontroversial, and because of the ongoing interagency process, the State Department can t
unilaterally give Markey what he wants to release the hold — specifically that the administration maintain its
prohibition on publishing the 3D gun blueprints online — leaving a senior post with a myriad of international
responsibilities vacant with no clear resolution in sight.

Blocking the rule change permanently would require an act of Congress. Democratic lawmakers are weighing a
number of pieces of legislation to address the matter — including blocking the authority transfer in statute and
expressly banning posting 3D plans online — but their fate in a Republican-controlled Senate is murky. The
change is supported by the firearms industry, traditionally backed by congressional Republicans favorable to
more permissive gun laws. Manufacturers believe it will ease regulations and help them boost sales of smalls
arms overseas.

WASHSTATEC0021 76
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 29 of 340

Supporters argue the change keeps control of military-grade weapons at the State Department while moving
widely available commercial weapons, like semi-automatic pistols, assault-style rifles, sniper rifles and
ammunition, to a more natural home at the Commerce Department. The Defense Department and the State
Department “will remain active” in vetting and approving exports, the Commerce Department said in its fact
sheet, claiming that “foreign manufacturers will enjoy a greater opportunity to source from small

U.S. companies.”

“This is good for: U.S. manufacturing, the defense industrial base, security of supply to the U.S. military, and
interoperability with allies, to name but a few benefits.”

Some legal experts and arms control advocates argue that trying to regulate plastic guns as an export was never

the ideal way to keep them out of the hands of criminals and terrorists at home. While the court blocked Wilson
from posting his plans on the internet for free, it expressly permitted him to email or otherwise security transmit
them as long as he verifies that the recipient is within the U.S.

“There are genuine issues raised by plastic guns, but they need to be addressed directly, not through export laws
designed to keep U.S. guns out of foreigners’ hands without State Department approval,” wrote Clif Burns, an
attorney who specializes in export controls. :

 

Susan Phalen

Senior Advisor

Office of the Under Secretary for Arms Control & international Security
U.S. Department of State

Desk ~ 202-547-4397

Cell ~ 202-340-3458

PhalenSA@ state. cov

 

Official
LINCLASSIFIED

WASHSTATEC002177
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 30 of 340

 

Message

From: Miller, Michael F [Millermf@state.gov]

Sent: 3/6/2019 1:50:43 PM

To: Paul, Joshua M [PaulM@state.gov]; String, Marik A [StringMA@state.gov]
Subject: RE: Options

 

From: Paul, Joshua M <PaulJM@state.gov>

Date: March 6, 2019 at 8:00:34 AM EST

To: String, Marik A <StringMA@state.gov>, Miller, Michael F <Millermf@state.gov>
Subject: RE: Options

 

From: String, Marik A <StringWMA@state.gov>

Sent: Wednesday, March 06, 2019 8:00 AM

To: Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F <Millermf@state.gov>
Subject: RE: Options

 

From: Paul, Joshua M <PaulJM@state.gzov>

Date: March 6, 2019 at 7:55:47 AM EST

To: String, Marik A <StringMA@state.gov>, Miller, Michael F <Millermf@state.gov>, Monjay, Robert
<MonjayR @state.gov>
Ce: Heidema, Sarah J <HeidemaSJ@
Subject: RE: Options

   

©.gov>, Kovar, Jeffrey D <KovarJD@state.gov>

 

 

From: String, Marik A <StringMA@state.gov>
Sent: Tuesday, March 05, 2019 9:09 PM

To: Miller, Michael F <Millermf@state.gov>; Monjay, Robert <MonjayR@state.gov>
Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Kovar, Jeffrey D

WASHSTATEC002178
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 31 of 340

<KovarJD@state.gov>
Subject: RE: Options

 

 

From: Miller, Michael F <Millermf@state.gov>

Date: March 5, 2019 at 8:55:17 PM EST

To: String, Marik A <StringMA@state.gov>, Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M <PaulJM@state.gov>, Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Options

From: String, Marik A <StringMA @state.gov>
Date: March 5, 2019 at 8:07:01 PM EST

 

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M <PaulJM@state.gov>, Kovar, Jeffrey D

<KovarJD@state.gov>
Subject: RE: Options

 

Official
UNCLASSIFIED

From: Miller, Michael F <Millermf(@state.gov>

Sent: Tuesday, March 5, 2019 8:06 PM

To: String, Marik A <StringMA@state.gov>; Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Options

 

 

Date: March 5, 2019 at 7:46:54 PM EST
To: Monjay, Robert <MonjayR@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>, Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M

WASHSTATEC002179
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 32 of 340

eee ee eT SS a

Subject: RE: Options

Rob, thanks, a few refinements. + Josh and Jeff ee

 

Deliberative Process

Sensitive but Unclassified

 

 

Official - SBU
UNCLASSIPUED

WASHSTATEC002180
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 33 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/6/2019 2:29:36 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Options

Great. Thanks.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Wednesday, March 6, 2019 9:26 AM

To: Minarich, Christine M <MinarichCM @state.gov>
Cc: Rogers, Shana A <RogersSA2 @state.gov>
Subject: RE: Options

 

From: Minarich, Christine M <MinarichCM@state.gov>
Sent: Wednesday, March 6, 2019 9:23 AM

To: Kovar, Jeffrey D <KovarJD @state.gov>

Cc: Rogers, Shana A <RogersSA2@state.gov>

Subject: RE: Options

Jeff,

 

WASHSTATEC002181
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 34 of 340
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Wednesday, March 6, 2019 8:57 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: Options

fyi

From: Paul, Joshua M <PauUM@state.gov>
Sent: Wednesday, March 6, 2019 7:56 AM
To: String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

<MonjayR@state.gov>
Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Options

 

From: String, Marik A <StringMA@state.gov>
Sent: Tuesday, March 05, 2019 9:09 PM

To: Miller, Michael F <Millermf@state.gov>; Monjay, Robert <MonjayR@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Kovar, Jeffrey D
<KovarJD@state.gov>

Subject: RE: Options

 

From: Miller, Michael F <Millermf@state.gov>

Date: March 5, 2019 at 8:55:17 PM EST

To: String, Marik A <StngMA@state.gov>, Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M <PaulJM@state.gov>, Kovar, Jeffrey D

 

eee

<KovarJD@state.gov>
Subject: RE: Options

 

From: String, Marik A <StringMA @state.gov>
Date: March 5, 2019 at 8:07:01 PM EST
To: Miller, Michael F <Millermf@state.gov>, Monjay, Robert <MonjayR@state.gov>

WASHSTATEC002182
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 35 of 340

 

<KovarJD@state.gov>
Subject: RE: Options

Official

UNCLASSIPDED

Sent: Tuesday, March 5, 2019 8:06 PM
To: String, Marik A <StringMA@state.gov>; Monjay, Robert <MonjayR@state.gov>
Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Kovar, Jeffrey D

<KovarJD@state.gov>
Subject: RE: Options

 

 

From: String, Marik A <StringMA @state.gov>
Date: March 5, 2019 at 7:46:54 PM EST

Ce: Miller, Michael F <Millermf@state.gov>, Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M
<PaulJM@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>
Subject: RE: Options

Rob, thanks, a few refinements. + Josh and Jeff. Be

WASHSTATEC002183
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 36 of 340

 

Sensitive but Unclassified —Deliberative Process

 

 

Official - SBU

UNCLASSIFIED

WASHSTATEC002184
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 37 of 340

Donnelly, Colleen G [DonnellyCG@state.gov]

3/6/2019 6:42:06 PM

String, Marik A [StringMA@state.gov]; Taylor, Mary Elizabeth [TaylorME3 @state.gov]; Faulkner, Charles $
[FaulknerCS@state.gov]

RE: Thursday PCC

Official
UNCLASSIFIED

From: String, Marik A <StringMA@state.gov>

Sent: Wednesday, March 6, 2019 12:40 PM

To: Taylor, Mary Elizabeth <TaylorME3 @state.gov>; Donnelly, Colleen G <DonnellyCG@state.gov>; Faulkner, Charles S
<FaulknerCS @state.gov>

Subject: Thursday PCC

 

WASHSTATEC002185
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 38 of 340

SBU—Deliberative Process

WASHSTATEC002186
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 39 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/6/2019 7:14:27 PM

To: Rogers, Shana A [RogersSA2 @state.gov]; Kovar, Jeffrey D [KovarJD@state.gov]
Subject: RE: Options

 

Official
UNCLASSIFIED

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Wednesday, March 6, 2019 2:06 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Options

 
  

 
  

A quick google search of additive manufacturing

 

revealed:

(The Defense Distributed files are CAD files}

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Wednesday, March 6, 2019 1:59 PM

To: Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: RE: Options

 

From: Rogers, Shana A <RogersSA2 @state.gov>

Sent: Wednesday, March 6, 2019 1:55 PM

To: Kovar, Jeffrey D <KovarJD @state.gov>; Minarich, Christine M <MinarichCM@state.gov>
Subject: RE: Options

Jeff, Christine,

WASHSTATEC002187
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 40 of 340

 

Shana

Official - SBU
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Wednesday, March 6, 2019 8:57 AM

To: Rogers, Shana A <RogersSA2 @state.gov>; Minarich, Christine M <MinarichCM @state.gov>
Subject: FW: Options

fyi

From: Paul, Joshua M <PauUM@state.gov>
Sent: Wednesday, March 6, 2019 7:56 AM
To: String, Marik A <StringMA@state.gov>; Miller, Michael F <Millermf@state.gov>; Monjay, Robert

<MonjayR@state.gov>
Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Options

 

From: String, Marik A <StringMA@state.gov>

Sent: Tuesday, March 05, 2019 9:09 PM

To: Miller, Michael F <Millermf@state.gov>; Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM @state.gov>; Kovar, Jeffrey D

<KovarJD@state.gov>
Subject: RE: Options

From: Miller, Michael F <Millermf@state.gov>

Date: March 5, 2019 at 8:55:17 PM EST

To: String, Marik A <StrngMA@state.gov>, Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M <PaulJM@state.gov>, Kovar, Jeffrey D

<KovarJD@state.gov>
Subject: RE: Options

 

WASHSTATEC002188
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 41 of 340

From: String, Marik A <StringMA@state.gov>

Date: March 5, 2019 at 8:07:01 PM EST

To: Miller, Michael F <Millermf@state.gov>, Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>, Paul, Joshua M <PaulJM@state.gov>, Kovar, Jeffrey D

<KovarJD@state.gov>
Subject: RE: Options

 

Official

UNCLASSIPUED

From: Miller, Michael F <Millermf@state.gov>

Sent: Tuesday, March 5, 2019 8:06 PM

To: String, Marik A <StringMA@state.gov>; Monjay, Robert <MonjayR@state.gov>

Ce: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Kovar, Jeffrey D

<KovarJD@state.gov>
Subject: RE: Options

 

 

Date: March 5, 2019 at 7:46:54 PM EST

To: Monjay, Robert <MonjayR@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>, Heidema, Sarah J <HeidemaS/@state.gov>, Paul, Joshua M
<PaulJM@state.gov>, Kovar, Jeffrey D <KovarJD@state.gov>

Subject: RE: Options

WASHSTATEC002189
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 42 of 340

Rob, thanks, a few refinements. + Josh and Jeff. Pe

 

Sensitive but Unclassified —Deliberative Process

 

Official - SBU

UNCLASSIFIED

WASHSTATEC002190
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 43 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/6/2019 8:17:38 PM

To: Timothy Mooney [Timothy.Mooney@bis.doc.gov]

Subject: RE: Did you hear back from the OFR editors on the informal review request of the State Cat I-Ilf rule?

Can you give me a call? 202-663-2817

Official
UNCLASSIFIED

From: Timothy Mooney <Timothy.Mooney @bis.doc.gov>

Sent: Wednesday, March 6, 2019 3:01 PM

To: Monjay, Robert <MonjayR@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>

Subject: Did you hear back from the OFR editors on the informal review request of the State Cat I-Ill rule?

 

WASHSTATEC002191
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 44 of 340

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 3/6/2019 8:35:34 PM

To: minarichcm@state.gov

Subject: 19-0306 Wednesday "Daily Bugle”

 

 

ase

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

Comrmerce/BIS Seeks Cormments on National Security and Critical Technology
Assessments of the U.S, Industrial Base
State Maintains Kurdistan Workers’ Party's FTO Desianation

items Scheduled for Publication in Future Federal Recister Ecitions
Commerce/BIS: (No new postings, }
State/DDTC: (No new postings. 3

 

 

. Treasury/OPAC Announces Temporary Extension of Ukraine-related General

Licenses
UR BIT/ECUU Posts Guidance on Exporting Controlled Goods after EU Exit

American Shipoer: "BIS Pockmarked by Vacances"
Dafense One: "We'll Soon Learn Whether You Can Post 30-Gun Plans Gnline"

,ST&R Trade Resort: "GSP Eliaibility for India, Turkey to be Terminated"

. The Export Compliance Journal: "Cement Company Fined Over $500,000 For

Violating U.S. Sanctions on Tran"

 

.G. Farnsworth: "Who's Liable for What? Transoort Contracts Under the

1s.

WASHSTATEC002192

i. &4bramsen: "US. Firearms Export Changes Meet Challenges”

 
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 45 of 340

14.]. Morey: "Third Wave of Section 301 Tariff Increases Officially Delayed"

-ECTI Presents "CFIUS Update: New Reauirements to Meet, New Industries
Affected" Webinaron 1&6 Apr

New Edition of Bartlett's Annotated TTAR CBITAR") Available

. Bartlett's Unfamillar Quotations

Are Your Copies of Requlations Up to Date? Latest Amendments:
DHS/Customs (14 Jan 20195, DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr
2018), DOD/NISPOM (18 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM
(20 Nov 2018), DOI/ATFE (26 Dec 2018), DOS/TITAR (4 Ock 2018),
DOT/FACR/OFAR (15 Nov 20183, HTSUS (27 Feb 20195

. Weekly Highlights of the Dally Bugle Top Stories

 

 

 

 

 

 

 

 

1. Cormmerce/BIS Seeks Cormments on National Security
and Critical Technology Assessments of the U.S. Industrial

base
(Source: Federal Register, 6 Mar 2019.) [Excerpts. ]

 

WASHSTATEC002193
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 46 of 340

84 FR 8074-8075: Proposed Information Collection; Comment Request;
National Security and Critical Technology Assessments of the U.S. Industrial
Base

* AGENCY: Bureau of Industry and Security.

* ACTION: Notice. ...

* DATES: Written comments must be submitted on or before May 6, 2019.
* ADDRESSES: Direct all written comments to Jennifer Jessup,
Departmental Paperwork Clearance Officer, Department of Commerce, Room
6616, 14th and Constitution Avenue NW, Washington, DC 20230 (or via the
internet at PRAcomments@idoc.qov).

* FOR FURTHER INFORMATION CONTACT: Requests for additional
information or copies of the information collection instrument and
instructions should be directed to Mark Crace, BIS ICB Liaison, (202) 482-
8093, mark.crace@bis.doc.gov.

This link clarifies the policies and procedures of the Bureau of Industry
and Security (BIS) for conducting surveys to obtain information in order to
perform industry studies assessing the U.S. industrial base to support the
national defense pursuant to the Defense Production Act of 1950, as
amended.

* SUPPLEMENTARY INFORMATION:

- Abstract: The Department of Commerce, in coordination with the
Department of Defense and other Federal agencies, conducts survey
assessments of U.S. industrial base sectors deemed critical to U.S. national
security. The information gathered is necessary to determine the health and
competitiveness as well as the needs of these critical market segments in
order to maintain a strong U.S. industrial base.

- Comments are invited on:

(a) Whether the proposed collection of information is necessary for the
proper performance of the functions of the agency, including whether the
information shall have practical utility;

(b) the accuracy of the agency's estimate of the burden (including hours
and cost) of the proposed collection of information;

(c) ways to enhance the quality, utility, and clarity of the information to
be collected; and

(d) ways to minimize the burden of the collection of information on
respondents, including through the use of automated collection techniques
or other forms of information technology. ...

 

 

Sheleen Dumas, Departmental Lead PRA Officer, Office of the Chief
Information Officer, Commerce Department.

 

 

 

2. state Maintains Kurdistan Workers’ Party's FTO

Designation
(Source: Federal Register, 6 Mar 2019.) [Excerpts. |

 

84 FR 8150: Review of the Designation as a Foreign Terrorist Organization
(FTO) of the Kurdistan Workers’ Party (and Other Aliases)

 

WASHSTATEC002194
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 47 of 340

Based upon a review of the Administrative Record assembled pursuant to
Section 219(a)(4)(C) of the Immigration and Nationality Act, as amended (8
U.S.C. 1189(a)(4)(C)) C INA"), and in consultation with the Attorney
General and the Secretary of the Treasury, I conclude that the
circumstances that were the basis for the designation of the aforementioned
organization as a Foreign Terrorist Organization have not changed in such a
manner as to warrant revocation of the designation and that the national
security of the United States does not warrant a revocation of the
designation.

Therefore, I hereby determine that the designation of the aforementioned
organization as a Foreign Terrorist Organization, pursuant to Section 219 of
the INA (8 U.S.C. 1189), shall be maintained. ...

Dated: February 5, 2019.
Michael R. Pompeo, Secretary of State.
back to ten

3. Items Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* Commerce; Industry and Security Bureau; NOTICES; Agency Information
Collection Activities; Proposals, Submissions, and Approvals: License
Exemptions and Exclusions [Pub. Date: 7 Mar 2019. ]

* President; ADMINISTRATIVE ORDERS; Venezuela; Continuation of
National Emergency (Notice of March 5, 2019) [Pub. Date: 7 Mar 2019.]
back to top

4. Commerce/BIS: (No new postings.)
(Source: Gommerce/BIS)

back to top

5. State/DDTC: (No new postings.)
(Source: State /DDTC)

back to ten

 

WASHSTATEC002195
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 48 of 340

6. Treasury/OFAC Announces Temporary Extension of

Ukraine-related General Licenses
(Source: Treasury/OFAC, 6 Mar 2019.)

Today OFAC extended the expiration date of two general licenses related to
GAZ Group by issuing General License No. 13 - Authorizing Certain
Transactions Necessary to Divest or Transfer Debt, Equity, or Other Holdings
in Certain Blocked Persons, and General License No. 15E - Authorizing
Certain Activities Necessary to Maintenance or Wind Down of Operations or
Existing Contracts.

 

 

back to ten

 

 

 

7. UK DIT/ECIU Posts Guidance on Exporting Controlled

Goods after EU Exit
(Source: UK DIT/ECIU, 6 Mar 2019.)

 

Leaving the EU with a deal remains the UK government's top priority. This
has not changed. However, the government is continuing with no deal
preparations to ensure the country is prepared for every eventuality.

Controlled goods

Controlled goods are regulated through a system of export licensing and
include:

- military items

- dual-use items (items with both civil and military uses)

~ firearms

- items that can be used for torture or capital punishment

The Export Control Joint Unit (ECIU) is responsible for the exporting control
and licensing of these items.

Exporting military items
There will be no changes to controls on the export of military items from the
UK other than minor legislative fixes.

You will need to continue to apply for licences as you do now.

Exporting firearms to the EU

You will no longer be able to take personal firearms to the EU using the
European Firearms Pass because this will no longer be available in the UK.

 

WASHSTATEC002196
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 49 of 340

The exemption that currently applies to the temporary export of firearms as
personal effects to the rest of the world will now cover exports to the EU.

If you want to take firearms as personal effects to an EU country, you will
need to make sure that the destination country would also permit the import
and re-export of the firearm.

If you are a dealer or exporter of firearms, you will need to continue to
apply for licences.

Exporting dual-use items

The overall framework of controls for dual-use exports will not change, but
there will be changes to some licensing requirements.

From the UK to the EU and the Channel Islands

You will need a new export licence if you are exporting dual-use items from
the UK to the EU or the Channel Islands, issued by the UK.

ECJU has published the Open General Export Licence (OGEL) for exports of
dual-use items to EU countries. This licence also covers exports to the
Channel Islands.

 

This new export licence will remove the need for you to apply for individual
licences and can be used immediately after 29 March 2019, following
registration on SPIRE, the online export licensing system.

 

From the UK to a non-EU country

If you already have a licence to export dual-use items to a non-EU country
issued by the UK, it will remain valid for export from the UK. This includes
registrations for Open General Export Licences and General Export
Authorisations, which will still operate as UK licences.

An export licence issued by one of the 27 EU countries will no longer be
valid for export from the UK.

From the EU to a non-EU country

You will need a new licence, issued by an EU member state, for exporting
dual-use items from EU member states to a non-EU country.

An export licence issued in the UK will no longer be valid to export dual-use
items from an EU member state

From the EU to the UK

You will need a new licence, issued by an EU member state, for exporting
dual-use items from EU member states to the UK.

 

WASHSTATEC002197
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 50 of 340

The European Council has proposed to add the UK as a permitted
destination to Union General Export Authorisation (GEA) EU001, to minimise
any additional licensing burden for those exporting dual-use items from the
EU to the UK.

Exporting civil nuclear material

If you export civil nuclear material you can find out what other conditions
will apply besides export controls. They include:

- civil nuclear requiation if there's no Brexit deal

- Nuclear research if there's no Brexit deal

 

 

Exporting goods that could be used for torture or capital punishment

Strict controls apply to the export of goods that could be used for torture or
capital punishment. The overall framework of the strict controls on these
goods will not change, except that exports to EU countries will be treated in
the same way as exports to non-EU destinations are treated now.

This means that you will:

2016/2134 to EU member states

- be prohibited from providing brokering, training or advertising services
relating to items in Annex II of Regulation 2016/2134 to any person or
entity in an EU member state

- need a licence to export items in Annexes III and IIIA of Regulation
2016/2134 to EU member states

What you can do next
You should:

and goods checker tools, using as a guide the licensing provisions in current
legislation for a ‘third country' (a non-EU country) to understand what
controls would apply for exports to EU countries

~ refer to guidance links on OGEL and goods checker tools to apply fora
licence

- remember, it's your responsibility to comply with the export control
regulations, and breaching export controls is a criminal offence

- sign up for updates on expert controls and licensing.

 

 

 

For further information you could:

- find out more about export controls and Hicensing

- find out how the government administers the UK's systern of export
controls and licensing for miltary and dual-use iterns

- read more information on importing and exporting if the Uk leaves the
EU with no deal

 

 

 

You can contact the Department for International Trade if you still have a
question about exporting controlled goods after EU Exit.

 

back to tep

 

WASHSTATEC002198
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 51 of 340

Nazak Nikakhtaris, assistant secretary for industry and analysis at the
Commerce Department's BIS, also will perform “nonexclusive duties" of the
agency's undersecretary for industry and security post.

Nikakhtar, who was nominated by President Trump to become the assistant
secretary for industry and analysis, was confirmed by the U.S. Senate on
March 19, 2018.

In this role, she serves as the Commerce Department's primary liaison with
U.S. industry and trade associations to help address industry concerns and
support American competitiveness. She also heads the division that
conducts research and analysis on manufacturing, services, travel and
tourism, textiles and apparel, global trade, investment and economic trends
that impact the International Trade Administration's mission. ...

9. Defense One: "We'll Soon Learn Whether You Can

Post 3D-Gun Plans Online"
(Source: Defense One, 6 Mar 2019.)

A proposed export-rules change has snagged over the question: is
publishing such designs a boon to U.S. business or foreign terrorists?

It's approaching high noon for a showdownbetween the Trump
administration and Congress over 3D-printed guns.

The Trump administration notified Congress last month that it intended to
move jurisdiction for most commercial firearms exports from the State
Department to the Commerce Department, a seemingly arcane bureaucratic
move that has ignited a firestorm of controversy. Critics say Commerce's
laxer export rules will allow criminals, terrorists, and human rights abusers
access to a host of new weapons - including metal-free "ghost guns"
manufactured on 3D printers.

 

WASHSTATEC002199
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 52 of 340

Congress had 30 days to object to the rules change. Sen. Bob Menendez, D-
N.J., on Feb. 26 issued a hold on the proposal, in part, he argued in
associated legislation with other Senate Democrats, because it would allow
for the “unfettered proliferation of untraceable, virtually undetectable, 3D
printable guns that threaten public safety."

On Tuesday, that 30 days ran out. It's not clear whether the Trump
administration will honor Menendez's objection, or move to implement the
change anyway. The executive branch is not legally required to comply with
the hold, although past administrations have traditionally heeded such
congressional strictures. The top Republican on the Senate Foreign Relations
Committee, Sen. Jim Risch, R-Idaho, has said that he eppeses any "further
delays in the process."

But administration officials have been marshalling their arguments. Last
year, the Commerce Department said it was a "myth" that the transfer
would deregulate the export of firearms, saying in a fact sheet that “the U.S.
Government is not considering removing the export authorization
requirements for any firearms regardless of which agency has licensing
jurisdiction or the proposed destination." It also claims that "as a result [of
the change], foreign manufacturers will enjoy a greater opportunity to
source from small U.S. companies” because "export licensing requirements
and process implemented by the Department of Commerce will be calibrated
both to the sensitivity of the item and the proposed destination."

A bizarre legal drama has made 3D guns one key sticking point in what
otherwise might have been an under-the-radar change originally conceived
under the Obama administration. (The broader plan to reform export
controls was shelved after the 2012 shooting in Newtown, Conn. killed 26
people, mainly children.)

In 2013, Cody Wilson, a law student and gun activist, posted the blueprints
online to assemble a plastic gun from parts made on a 3D printer. The
Directorate of Defense Trade Controls, the State Department office that
controls firearms exports, took the position that publicly posting that
information was the legal equivalent of emailing it to a foreign government
- an “export.” Wilson's company, Defense Distributed, took down the plans
but sued the State Department.

Last summer brought a surprise twist: the State Department settled the
case for around $40,000 and allowed the plans black online. Hours before
they were to be available again, a federal judge granted a request from
eight states and the District of Columbia to temporarily block the settlement
from taking effect. The State Department gave no rationale for its abrupt
reversal, but the Trump administration was pursuing the rule change to shift
the authority for the technology to the Commerce Department at the time.

Onlookers believe that moving the authority for online plans for 3D guns to
the Commerce Department would effectively moot the judge's restraining

order.And the Commerce Department has signaled that it doesn't intend to
place any licensing restrictions on the kinds of plans Wilson sought to post

 

WASHSTATEC002200
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 53 of 340

online, of the kind that State originally sought to enforce. In its May Federal
Registrar notice announcing the proposed change, it said that "if a gun
manufacturer posts a firearm‘s operation and maintenance manual on the
Internet, making it publicly available to anyone interested in accessing it
and without restrictions on further dissemination, the operation and
maintenance information included in that published operation and
maintenance manual would no longer be "subject to the [Export
Administration Regulations]."

A handful of Democrats have sought to use any tool at their disposal to
stymie the move. In addition to the Menendez hold, Sen. Ed Markey, D-
Mass., has blocked indefinitely the nomination of Clarke Cooper to run the
office in the State Department that oversees the Directorate of Defense
Trade Controls. Cooper himself appears uncontroversial, and because of the
ongoing interagency process, the State Department can't unilaterally give
Markey what he wants to release the hold - specifically that the
administration maintain its prohibition on publishing the 3D gun blueprints
online - leaving a senior post with a myriad of international responsibilities
vacant with no clear resolution in sight.

Blocking the rule change permanently would require an act of Congress.
Democratic lawmakers are weighing a number of pieces of legislation to
address the matter - including blocking the authority transfer in statute and
expressly banning posting 3D plans online - but their fate in a Republican-
controlled Senate is murky. The change is supported by the firearms
industry, traditionally backed by congressional Republicans favorable to
more permissive gun laws. Manufacturers believe it will ease regulations and
help them boost sales of smalls arms overseas.

Supporters argue the change keeps control of military-grade weapons at the
State Department while moving widely available commercial weapons, like
semi-automatic pistols, assault-style rifles, sniper rifles and ammunition, to
a more natural home at the Commerce Department. The Defense
Department and the State Department "will remain active" in vetting and
approving exports, the Commerce Department said in its fact sheet,
claiming that “foreign manufacturers will enjoy a greater opportunity to
source from small U.S. companies."

"This is good for: U.S. manufacturing, the defense industrial base, security
of supply to the U.S. military, and interoperability with allies, to name but a
few benefits."

Some legal experts and arms control advocates argue that trying to regulate
plastic guns as an export was never the ideal way to keep them out of the
hands of criminals and terrorists at home. While the court blocked Wilson
from posting his plans on the internet for free, it expressly permitted him to
email or otherwise security transmit them as long as he verifies that the
recipient is within the U.S.

“There are genuine issues raised by plastic guns, but they need to be
addressed directly, not through export laws designed to keep U.S. guns out

 

WASHSTATEC002201
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 54 of 340

of foreigners’ hands without State Department approval," wrote Cif Burns,
an attorney who specializes in export controls.

 

"10. ST&R Trade Report: “GSP Eligibility for India, Turkey

to be Terminated"
(Source: Sandier, Travis & Rosenberg Trade Report, 6 Mar 2019.)

President Trump announced March 4 his intent to terminate the eligibility of
India and Turkey as beneficiary developing countries under the Generalized
System of Preferences. These changes will not take effect until at least May
3 and will be enacted by a presidential proclamation. Once that proclamation
takes effect, thousands of products imported from these two countries will
no longer be eligible for duty-free treatment under GSP.

The president said India is being terminated from GSP because it has not
assured the U.S. that it will provide equitable and reasonable access to its
markets. A note from the Office of the U.S. Trade Representative explains
that India has implemented a wide array of trade barriers that "create
serious negative effects on U.S. commerce." These include tougher rules on
e-commerce marketplaces, efforts to force foreign companies to store data
in India, and higher import tariffs on electronic products in apparent
violation of India's commitments under the World Trade Organization's
Information Technology Agreement. However, Trump said he will continue
to assess this factor, suggesting that India's eligibility could be reinstated if
sufficient progress is met.

Turkey is being terminated based on its level of economic development, the
president said, pointing to Turkey's increases in gross national product per
capita, declining poverty rates, and export diversification since being named
a GSP beneficiary in 1975. Given this reason, there appears to be little
possibility of a reinstatement.

According to press sources, U.S. imports under GSP in 2017 totaled $5.7
billion from India, making it the largest user of the program, and $1.7 billion
from Turkey.

USTR announced in October 2017 that GSP beneficiaries would be subject to
heightened scrutiny to help "ensure that countries that are not playing by
the rules do not receive U.S. trade preferences." USTR said it would review
each beneficiary's compliance with the 15 GSP eligibility criteria every three
years and that if a review raises compliance concerns for a particular
country the U.S. may launch a full country practice review.

The first assessment period focused on BDCs in Asia, and in October 2017
USTR received petitions requesting the removal or suspension of GSP
benefits for India based on (a) lack of equitable and reasonable market
access for medical devices and (b) unreasonable barriers to imports of U.S.

 

WASHSTATEC002202
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 55 of 340

dairy products. In August 2018 USTR launched a review of Turkey based on
its imposition of additional tariffs on $1.78 billion worth of U.S. imports in
response to the United States' Section 232 additional tariffs on imports of
steel and aluminum products.

11. The Export Compliance Journal: “Cement Company

Fined $500,000 For Violating U.S. Sanctions on Iran”
(Source: The Export Compliance Journal, 5 Mar 2019.)

 

The United States Treasury Department's Office of Foreign Assets Control
(OFAC) announced on February 21, 2019 that ZAG IP LLC, a U.S.-based
multinational producer of cement, must pay $506,250 in fines to settle
potential civil liabilities associated with violations of U.S. sanctions on
Iranian entities, and goods and services originating in Iran.

 

The sanctions in question prohibit trade-related transactions with Iran for
goods, technology, or services. Between July 2014 and January 2015, it is
alleged that ZAG purchased over 250,000 metric tons of cement clinker (a
type of cement used in construction) worth $14.5M USD, while having full
knowledge that it was Iranian in origin. The goods were then resold and
transported to a company in Tanzania.

But It Could Have Been Worse

While ZAG was aware of the U.S. sanctions on Iran, they relied on an
Alternative Supplier based in the United Arab Emirates who misrepresented
that ‘cement clinker was not subiect to US. economic sanctions on Tran.” As
a result (and under immense pressure to fulfil the order or lose the contract
altogether), ZAG eventually purchased the Iranian-sourced material.

All told, the potential monetary penalties could have run as high as
$29,000,000 USD, however, OFAC determined the violations in question
constituted a non-egregious case. Among the extenuating factors OFAC
considered when making its assessment of the situation were:

- ZAG's self-disclosure of the violations,

~ Cooperating with the investigation by providing relevant information
when requested,

- Conducting a thorough internal investigation to identify the cause of the
compliance failures, and

- Implementing multiple remedial measures to help prevent a recurrence.

 

WASHSTATEC002203
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 56 of 340

What to Take Away from This Case

Like many cases involving an OFAC violation, ZAG's sanctions
contraventions highlight the importance of doing your due-diligence, and
having strong compliance procedures and mechanisms in place. This is
especially the case for companies that trade and transact internationally.

It also demonstrates that companies should not ignore common sense
warning signs. For instance, knowing that the cement was of Iranian origin
should have caused ZAG to look into the transaction further rather than
trusting the word of a third party-in this case their UAE-based Alternative
Supplier.

Finally, this case demonstrates the importance of self-disclosure and
cooperating with OFAC. The fact that ZAG voluntarily disclosed the violation
themselves and cooperated with OFAC's investigation are directly cited as
mitigating factors in OFAC's final judgement of the situation.

back te top

12. G. Farnsworth: "Who's Liable for What? Transport
Contracts Uncer the Microscope"

* Author: Geoff Farnsworth, Esq., geoff.farmswortha@holdingrediich.com. Of
Holding Redlich, Sydney.

 

It is a truth universally acknowledged that transport operators will have no
liability for any loss or damage to the goods they carry (unless they are
ocean carriers in which case different rules may apply much to the chagrin
of the said ocean carriers).

This Golden Rule is not contained in any statute, though it is worth making
the point that under the Australian Consumer Law as it applies to small
business, it is likely that non-negotiable exclusion clauses in standard form
contracts may be considered to be unfair and therefore unenforceable.

The exemptions from liability are to be found in transport contracts
themselves, often in what is known as the fine print. The clause will usually
say (in effect) that the carrier is not liable for anything, ever. It may go on
to say that if the carrier is sued by anyone claiming loss or damage (a third
party negligence claim, for example) the contracting party will indemnify the
carrier.

The exclusion clause often begins with the mysterious incantation: "The
Carrier is not a Common Carrier and will have no liability as such." Despite
the fact that the incantation is repeated (figuratively) every time a transport
contract is entered into, it is doubtful that either party knows what it
means.

 

WASHSTATEC002204
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 57 of 340

To understand the status and meaning of Common Carrier, one must go
back in time, around 200 years, to the days of horse and carriage, and
before the railroads.

At that time carriers, usually illiterate, operated on usual routes. Let's say
London to Bristol, and return. In those days, if you wanted your chest to go
to Bristol, you would approach a Common Carrier who worked that route,
and ask him (it would almost invariably have been a man) to take your
chest to Bristol. You would probably agree on a price, and that was basically
that.

Because there was no written contract the common law described the
obligations of the Common Carrier (the word common in this context
referring to the fact that the carrier carried goods for many different people,
rather than his social class).

Despite the fact that written contract terms will generally prevail over any
common law duties as a Common Carrier, the phrase continues to be used.

A large part of the significance of the law of Common Carrier related to his
or her liability for loss of or damage to the goods carried. Despite its
antiquity, it was considered in a recent decision of the UK Supreme Court
(formerly known as the House of Lords, the UK's highest court), in the case
of Volcafe v Compania Sud Americana De Vapores SA [2018] UKSC 61.
That case concerned carriage of goods by sea, so the facts are not relevant
here. However Lord Sumption traversed liability regimes for bailees of
goods, which includes the common carrier.

He said:

The characteristic feature of a common carrier was that he held himself out
as accepting for carriage the goods of all comers on a given route, subject to
capacity limits. As such, he was strictly liable at common law for loss of or
damage to the cargo subject only to exceptions for acts of God and the
Queen's enemies. The absence of negligence was irrelevant. But although
the position of common carriers is commonly referred to by way of
background in the case law, as it was in the judgments below, it is no longer
a useful paradigm for the common law liability of a shipowner. Common
carriers have for many years been an almost extinct category. For all
practical legal purposes, the common law liability of a carrier, unless
modified by contract, is the same as that of bailees for reward generally.

The UK Supreme Court has helpfully restated that:

- acommon carrier is strictly liable for loss and damage (unless caused by
an Act of God or Queen's Enemies)

- a bailee for reward is not an insurer and his or her obligation extends
only to taking reasonable care of the goods (though he or she must also
prove the absence of negligence)

- in any event, the terms of written contracts of carriage will modify and
prevail over these common law relationships.

 

WASHSTATEC002205
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 58 of 340

Some Common Issues

While claims under transport contracts might be relatively straightforward
(ie the carrier has no liability, for anything, ever), this might be a little more
complicated when a third party is involved.

A common example is where third party asks a Freight Forwarder to arrange
for the delivery of goods from the wharf or warehouse to the third party's
premises. The Forwarder will often contract with a Carrier (a transport
company or courier). If the goods are damaged while in the care of the
Carrier, the third party may make a claim in bailment (as per the second
point above) on the basis that the third party is not bound by the terms of
the contract between the Forwarder and the Carrier. This can give rise to
complicated legal issues relating to Himalaya Clauses and Sub-Bailment on
Terms, but also (as mentioned above) the terms of the contract may require
the Forwarder to indemnify the Carrier in relation to any claims.

The other complicating factor can be insurance. Transit insurance is common
but there may be issues around who's policy applies (someone has to pay
for the policy, plus wear any deductible that might apply to any claim).

It is also common for Carriers to give an assurance that they have
insurance. While this is almost always true, it is potentially misleading and
will depend on what form of insurance the Carrier has. While the Carrier
may indeed have liability insurance (for example), if the Carrier's terms and
conditions exclude liability, the insurer has no obligation to pay because the
Carrier has no liability.

And if the Carrier has transit insurance, there may be an issue as to whether
the Carrier has an insurable interest in the goods.

Conclusion

Transport contracts are all about clearly defining the parties’ obligations and
liabilities, who does what, and who is liable for what. Once that is clear the
parties can manage the relationship appropriately, through pricing and/or
insurance.

While it is tempting to leave "barnacle" clauses in contracts (such as
reference to Common Carrier) because they've always been there, they
have the potential to confuse relationships and potentially lead to avoidable
disputes.

13. J. Abramson: "U.S. Firearms Export Changes Meet

Challenges”
(Source: Arms Control Association, Mar 2019.)

 

 

WASHSTATEC002206
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 59 of 340

* Author: Jeff Abramson, Esq., Senior Fellow for arms control and
conventional arms transfers at the Arms Control Association.

The Trump administration proposed changes in February to how the United
States approves exports of certain firearms, a move that triggered quick
responses from some congressional leaders who argued that the approach
would be dangerous and reduce oversight. They warned that semiautomatic
and military-style weapons, as well as 3D-printed "ghost" guns, would more
easily end up in the hands of criminals, terrorists, and human rights abusers
if the rules were to take effect.

Under the proposed rules, semiautomatic and nonautomatic firearms and
their ammunition are deemed to "no longer warrant control under the United
States Munitions List (USML)," a State Department-administered list of
weapons. Instead, they would be transferred to a list administered by the
Commerce Department, the Commerce Control List, an indication of the
administration's view that these are “essentially commercial items widely
available in retail outlets and less sensitive military items.”

Sen. Bob Menendez (D-N.J.) sponsored legislation Feb. 12 that rejected the
rationale for the change and would prohibit the transfer to Commerce
Department oversight. The proposed new rules would “defy common sense,"
Menendez said in a statement. He added, "Small arms and associated
ammunition are uniquely lethal. They are easily spread and easily modified
and are the primary means of injury, death, and destruction in civil and

military conflicts throughout the world."

The Senate measure also focused on the danger of 3D gun printing, with
Menendez saying, “Every terrorist and criminal that wants to hijack an
airplane with Americans onboard will more easily be able to smuggle 3D-
printed, virtually undetectable guns aboard." Because online plans for 3D-
printed guns currently controlled by the USML are deemed an export, a
move to the Commerce Department would likely deregulate their control.
The Commerce Department is not expected to impose licensing restrictions
on what 3D print advocates are trying to make open-source information. An
administration decision last year to allow the organization Defense
Distributed to publish 3D plans online met an outcry and has been delayed
in ongoing court cases.

On Feb. 26, Menendez sent a letter to U.S. Secretary of State Mike Pompeo
placing a hold on the proposed rules change, but whether the administration
will honor the hold remains to be seen. It could choose to publish the final
rules this month, when the 30-day clock for congressional review that began
Feb. 4 expires. Such changes typically then have a six-month
implementation phase-in period.

House Foreign Affairs Committee Chairman Eliot Engel (D-N.Y.) co-
sponsored a measure with Rep. Norma Torres (D-Calif.) on Feb. 9 that
would also block the change. In his statement about the rules, Engel warned
that Congress would lose its oversight role, which is needed "so we can step

 

WASHSTATEC002207
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 60 of 340

in and make sure these weapons aren't sent to bad actors, including
terrorists, drug cartels, human rights abusers or violent criminals."

In 2002, Congress amended notification requirements so it would be
informed of potential commercial sales of firearms under USML Category I
when they were valued at just $1 million, but no such notifications exist for
items on the Commerce Control List.

Data compiled by the Security Assistance Monitor indicates that the Trump
administration requested Congress to approve at least $746 million in
firearms sales to a total of 14 countries in 2018, more than two-thirds of
which was for Saudi Arabia. The value of transfers that would be subject to
the new rule is not clear as that data cannot be disaggregated from the
automatic and other firearms that would remain on the USML.

The rules were considered during the Obama administration as part of a
broader export control effort that transferred portions of the larger USML to
Commerce Department control. Changes to firearms and ammunition in the
first three USML categories were never formerly introduced, in part due toa
different sensibility related to gun violence.

The Trump administration first introduced the rules for public comment in

These military-style weapons, although more tightly controlled in many
other countries, have been sold domestically and used in many mass
shootings, including at Sandy Hook Elementary School in Newtown, Conn.;
the Pulse nightclub in Orlando, Fla., and Stoneman Douglas High School in
Parkland, Fla. Human rights and gun control groups have backed the
legislative efforts to stop the change. Kris Brown, president of the Brady
Campaign, stated on Feb. 8, "While the corporate gun lobby is no doubt
thrilled to be able to take their products to a wider audience, we need to be
taking steps to reduce gun violence at home, rather than exporting it."

back to tor

14, J. Morey: "Third Wave of Section 301 Tariff

Increases Officially Delayed"
(Source: Trade and Manufacturing Monitor, 5 Mar 2019.)

 

* Author: Joshua Morey, Esq., Kelley Drye, jmorey@kelleydrve.corn

On March 5, 2019, the Office of the United States Trade Representative
("USTR") published a notice in the Federal Register officially postponing the
date on which the rate of Section 301 duties on $200 billion of Chinese
goods (i.e., List 3 items) will increase from 10% to 25%.

 

WASHSTATEC002208
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 61 of 340

USTR's notice follows President Trump's announcement of his decision to
delay the March 2, 2019 deadline for increasing tariffs on List 3 items due to
“substantial progress” in his administration's talks with China, as well as

Committee concerning the same issue.

The 10% percent duties, which took effect on September 24, 2018, were
initially set to increase to 25% on January 1, 2019, but that deadline was
delayed to March 2, 2019 pursuant to a December 19, 2018 Federal Reaister
notice. USTR‘'s March 5, 2019 notice does not establish a new deadline for
an increase in duties, but instead leaves the possibility of an increase open.

As Ambassador Lighthizer indicated in his testimony to the House Ways and
Means Committee, there has been no agreement to remove the current 10%
tariff on List 3 items, though the removal of such tariffs is a negotiating
objective of the Government of China. We will continue to monitor further
developments regarding the Trump Administration's Section 301 tariffs and
trade negotiations with China.

15. ECTI Presents "CFIUS Update: New Requirements to
Meet, New Industries Affected" Webinar on 16 Apr

(Source: Danielle Hatch, danicie@learnexportcompllance.com)

* What: CFIUS Update: New Requirements to Meet, New Industries Affected
* When: April 16, 2019 1:00 p.m. (EDT)

* Where: Webinar

* Sponsor: Export Compliance Training Institute (ECTI)

* ECTI Speaker: Thaddeus McBride

* Register: Here or Danielle Hatch, 540-433-3977,
danielle@learnexportcompliance.com.

 

WASHSTATEC002209
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 62 of 340

16. New Edition of Bartlett's Annotated ITAR (BITAR")

Available
(Source: Editor)

A revised edition of the BITAR was published yesterday, 5 March. Although
there have been no amendments to the official ITAR text since October 4,
2018, the 5 March 2019 BITAR edition contains the following changes:

* Added footnotes to the sections:

- 120.11(a)(7), re Stagg v. State Dep't.

- 120.25(a), re DDTC Consent Agreement, Matter of R.E. Darling
Industries, Inc. (Feb 26, 2019)

- 124.2(c)(5)(v), indicating the error in (v), which "Gas turbine engine hot
sections covered by Category XIX(f)." All gas turbine engine hot section
components are controlled in XIX(f)(2).

- 129.9 re DDTC, Advisory Opinions notice.

* Added "(b) [Reserved]" to § 129.4.

* Added DDTC Consent Agreement, Matter of R.E. Darling Industries,
Inc. (Feb 26, 2019) to Appendix E.

* Added Stagg v. State Dep't case to list of cases in Index.

The BITAR is a 361-page Word document containing all ITAR amendments
to date, plus a large Index, over 800 footnotes containing amendment
histories, case annotations, practice tips, DDTC guidance, and explanations
of errors in the official ITAR text. Subscribers receive updated copies of the
BITAR in Word by download, usually revised within 24 hours after every
ITAR amendment. The BITAR is available by annual subscription from the
Full Circle Compliance website. If you are already subscribed to the BITAR

17. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Stanislaw Jerzy Lec (6 Mar 1909 - 7 May 1966; born Baron Stanis Jerzy
de Tusch-Letz, was a Polish aphorist and poet. Often mentioned among the
greatest writers of post-war Poland, he was one of the most influential
aphorists of the 20th century, known for lyrical poetry and skeptical
philosophical-moral aphorisms, often with a political subtext.)

- "Youth is the gift of nature, but age is a work of art."

* Michelangelo (Michelangelo di Lodovico Buonarroti Simoni; 6 Mar 1475 -
18 Feb 1564; was an Italian sculptor, painter, architect, and poet of the
High Renaissance, who exerted an unparalleled influence on the
development of Western art. Considered by many the greatest artist of his
lifetime, and by some the greatest artist of all time, his artistic versatility

 

WASHSTATEC002210
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 63 of 340

was of such a high order that he is often considered a contender for the title
of the archetypal Renaissance man, along with his rival, the fellow Florentine
and client of the Medici, Leonardo da Vinci.)

- "The greater danger for most of us lies not in setting our aim too high
and falling short; but in setting our aim too low, and achieving our mark."

- "There is no greater harm than that of time wasted."

J 18. Are Your Copies of Regulations Up to Date?
(Source: Editor)

* PHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

~ Last Amendment: 14 Jan 2019: &4 FR 112-116: Extension of Import
Restrictions Imposed on Certain Archaeological and Ecclesiastical
Ethnological Material from Bulgaria; and 84 FR 107-3112: Extension of
Import Restrictions Imposed on Certain Archaeological Material From China

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

Electronic Equipment and Other Items the President Determines No Longer

Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105.]

* POC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part
30. Implemented by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription
from the Full Circle Compliance website. BITAR subscribers are entitled to a
25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleCompiance.eu.

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL
(NISPOM}: DoD 5220.22-M. Implemented by Dep't of Defense.

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors;

 

WASHSTATEC002211
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 64 of 340

alignment with Federal standards for classified information systems;

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

 

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

* DO] ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

~ Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* OOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS (ITAR}: 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

 

Revisions to the International Traffic in Arms Regulations.

The only available fully updated copy (latest edition: 5 March 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR ("BITAR"),
by James E. Bartlett III. The BITAR is a 361-page Word document containing all
ITAR amendments to date, plus a large Index, over 800 footnotes containing
amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by download, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from
the Full Circle Compliance website. BAFTR subscribers receive a $25

discount code.

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}: 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Nov 2018: 83 FR 57308-57338: Democratic
Republic of the Congo Sanctions Regulations

 

* USTTC HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS,
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.

 

 

WASHSTATEC002212
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 65 of 340

International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 27 Feb 2019: Harrnonized System Undate 1902
[contains 40 ABI records and 11 harmonized tariff records. ]

- HTS codes for AES are available here.

- HTS codes that are not valid for AES are available here.

 

19. Weekly Highlights of the Daily Bugie Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily
Bugle Top Stories" published here.

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 6,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries
and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors'
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update
("Daily Bugle"), please find instructions here.

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other

 

WASHSTATEC002213
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 66 of 340

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

rol Advisory B.V., Landgoed Groenhoven, Dornsstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubseribe'™™ riinarichom@ state cov

 

Forward this emall | Unecate Profile | About our service provider

 

Sent by jebartlettG@fullcirclecompilance eu

 

WASHSTATEC002214
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 67 of 340

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 3/7/2019 1:55:42 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

ce: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Defense One: We'll Soon Learn Whether You Can Post 3D-Gun Plans Online

 

We'll Soon Learn Whether You Can Post 3D-Gun Plans Online
By Katie Bo Williams
§ March 2019

It’s approaching high noon for a showdown between the Trump administration and Congress over 3D-printed
guns.

The Trump administration notified Congress last month that it intended to move jurisdiction for most
commercial firearms exports from the State Department to the Commerce Department, a seemingly arcane
bureaucratic move that has ignited a firestorm of controversy. Critics say Commerce’s laxer export rules will
allow criminals, terrorists, and human rights abusers access to a host of new weapons — including metal-free
“ghost guns” manufactured on 3D printers.

Congress had 30 days to object to the rules change. Sen. Bob Menendez, D-N.J., on Feb. 26 issued a hold on the
proposal, in part, he argued in associated legislation with other Senate Democrats, because it would allow for
the “unfettered proliferation of untraceable, virtually undetectable, 3D printable guns that threaten public
safety.”

On Tuesday, that 30 days ran out. It’s not clear whether the Trump administration will honor Menendez’s
objection, or move to implement the change anyway. The executive branch is not legally required to comply
with the hold, although past administrations have traditionally heeded such congressional strictures. The top
Republican on the Senate Foreign Relations Committee, Sen. Jim Risch, R-Idaho, has said that he opposes any
“further delays in the process.”

But administration officials have been marshalling their arguments. Last year, the Commerce Department said it
was a “myth” that the transfer would deregulate the export of firearms, saying in a fact sheet that “the U.S.
Government is not considering removing the export authorization requirements for any firearms regardless of
which agency has licensing jurisdiction or the proposed destination.” It also claims that “as a result [of the
change], foreign manufacturers will enjoy a greater opportunity to source from small U.S. companies” because
“export licensing requirements and process implemented by the Department of Commerce will be calibrated
both to the sensitivity of the item and the proposed destination.”

A bizarre legal drama has made 3D guns one key sticking point in what otherwise might have been an under-
the-radar change originally conceived under the Obama administration. (The broader plan to reform export
controls was shelved after the 2012 shooting in Newtown, Conn. killed 26 people, mainly children.)

In 2013, Cody Wilson, a law student and gun activist, posted the blueprints online to assemble a plastic gun
from parts made on a 3D printer. The Directorate of Defense Trade Controls, the State Department office that
controls firearms exports, took the position that publicly posting that information was the legal equivalent of
emailing it to a foreign government — an “export.” Wilson’s company, Defense Distributed, took down the
plans but sued the State Department.

WASHSTATEC002215
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 68 of 340

Last summer brought a surprise twist: the State Department settled the case for around $40,000 and allowed the
plans black online. Hours before they were to be available again, a federal judge granted a request from eight
states and the District of Columbia to temporarily block the settlement from taking effect. The State Department
gave no rationale for its abrupt reversal, but the Trump administration was pursuing the rule change to shift the
authority for the technology to the Commerce Department at the time.

Onlookers believe that moving the authority for online plans for 3D guns to the Commerce Department would
effectively moot the judge’s restraining order. And the Commerce Department has signaled that it doesn’t
intend to place any licensing restrictions on the kinds of plans Wilson sought to post online, of the kind that
State originally sought to enforce. In its May Federal Registrar notice announcing the proposed change, it said
that “if a gun manufacturer posts a firearm’s operation and maintenance manual on the Internet, making it
publicly available to anyone interested in accessing it and without restrictions on further dissemination, the
operation and maintenance information included in that published operation and maintenance manual would no
longer be “subject to the [Export Administration Regulations].”

A handful of Democrats have sought to use any tool at their disposal to stymie the move. In addition to the
Menendez hold, Sen. Ed Markey, D-Mass., has blocked indefinitely the nomination of Clarke Cooper to run the
office in the State Department that oversees the Directorate of Defense Trade Controls. Cooper himself appears
uncontroversial, and because of the ongoing interagency process, the State Department can’t unilaterally give
Markey what he wants to release the hold — specifically that the administration maintain its prohibition on
publishing the 3D gun blueprints online — leaving a senior post with a myriad of international responsibilities
vacant with no clear resolution in sight.

Blocking the rule change permanently would require an act of Congress. Democratic lawmakers are weighing a
number of pieces of legislation to address the matter — including blocking the authority transfer in statute and
expressly banning posting 3D plans online — but their fate in a Republican-controlled Senate is murky. The
change is supported by the firearms industry, traditionally backed by congressional Republicans favorable to
more permissive gun laws. Manufacturers believe it will ease regulations and help them boost sales of smalls
arms overseas.

Supporters argue the change keeps control of military-grade weapons at the State Department while moving
widely available commercial weapons, like semi-automatic pistols, assault-style rifles, sniper rifles and
ammunition, to a more natural home at the Commerce Department. The Defense Department and the State
Department “will remain active” in vetting and approving exports, the Commerce Department said in its fact
sheet, claiming that “foreign manufacturers will enjoy a greater opportunity to source from small U.S.
companies.”

“This is good for: U.S. manufacturing, the defense industrial base, security of supply to the U.S. military, and
interoperability with allies, to name but a few benefits.”

Some legal experts and arms control advocates argue that trying to regulate plastic guns as an export was never

the ideal way to keep them out of the hands of criminals and terrorists at home. While the court blocked Wilson
from posting his plans on the internet for free, it expressly permitted him to email or otherwise security transmit
them as long as he verifies that the recipient is within the U.S.

“There are genuine issues raised by plastic guns, but they need to be addressed directly, not through export laws
designed to keep U.S. guns out of foreigners’ hands without State Department approval,” wrote Clif Burns, an
attorney who specializes in export controls.

Link: https:/Avww.detenseone. com/nolitics/20 19/03 svell-scon-learn-whether-you-can-post-3d-pun-plans-
online/1SS326/oret=d-channeiriver

 

 

WASHSTATEC002216
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 69 of 340

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @StateDeptPM

     

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002217
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 70 of 340

 

Message

From: Ford, Christopher A [FordCA@state.gov]
Sent: 3/7/2019 4:44:36 PM

To: Morrell, Timothy S [MorrellTS@state.gov]

Attachments: 02-22-19 Menendez Letter on Hold on CAT I-lll Transfer. pdf

The Hon. Christopher A. Ford
Assistant Secretary of State
International Security and Nonproliferation

Tel. (202) 647-9612

WASHSTATEC002218
 
  

 

ited States Senate

COMMIEPTER ON FOREIGN RELATIONS

—

February 22, 2019

The Honorable Mike Pompeo
Secretary of State

US, Department of State
2201 C Street, NW,
Washington, D.C. 20520

Dear Secretary Pompeo:

On February 4, 2019, | received a congressional notification from the Department for a proposal
to transter responsibility for the export control of firearms and ammunition from the United
States Munitions list (USML) to the Commerce Control List (CCL). I write to inform you that |
am placing a hold on the congressional notification, pursuant to the authority of Section 38(f) of
the Arms Export Control Act (AECA).

Lam deeply concerned about this proposed transfer, As you no doubt are aware, firearms and
ammunition ~ especially those derived from military models and widely used by military and
security services ~ are uniquely dangerous, They are easily modified, diverted, and proliferated,
and are the primary means of injury, death, and destruction in civil and military conflicts
throughout the world, As such, they should be subject to more, not less, rigorous export controls
and oversight.

Combat rifles, including those commonly known as “sniper rifles,” should not be removed from
the USML, nor should rifles of any type that are U.S. military-standard 5,56 (and especially 50
caliber). Semi-automatic firearms should also not be removed, and neither should related
equipment, ammunition, or associated manufacturing equipment, technology, or technical data.

Consequently, my hold will remain in place until such time as the issues identified below are
sufficiently addressed.

1) Removal of Firearms Exports from Congressional Information and Review

The AECA enables congressional review of exports of lethal weapons to ensure that they
comport with U.S. foreign policy interests. Congress took action in 2002 to ensure that the sale
and export of these weapons would receive stringent oversi ght, including by amending the
AECA to set a lower reporting threshold (from $14 million to $1 million) specifically for
firearms on the USML. Moving such firearms from the USML to the CCL would directly

 

WASHSTATEC002219
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 72 of 340

contradict congressional intent and effectively eliminate congressional oversight and potential

‘disapproval of exports-of these weapons. Congressional oversight must be retained,

2) Proliferation of 3D Gun Printing. Technical Information

There is a serious risk that this transfer will open the floodgates of information for the 3D
printing of nearly-undetectable firearms and components by foreign persotis and terrorists that
intend to harm U.S. citizens and interests. The Department of Commerce ¢lairns that it cannot,
by its own regulations, prevent the publication, including on the Internet for global consumption,
of technical information and blueprint files that would enable this 3D production, if such.
information has once been published, even illegally, This is outrageous and simply unacceptable:
given the dangers it poses to U.S. citizens and interests. .

Moreover, it may also be:at variance with recent law, Section 1758 of the Export Control
Reform Act of 2018 authorizes the Secretary of Commerce to.control “emergitig and
foundational technologies” that (A) are essential to the national security of the United States; and.
(B) are not critical technologies described in clauses (2) through (v) of section 72 1(a)(6)(A) of
the Defense Production Act-of 1950, 3D printing has been identified by this. Administration as
an emerging technology of concer, and the Department of Commerce itself used 3D printing as
an example of “emerging technology” in its November 19, 2018 Federal Register notice seeking
public: comment on what constitutes emerging technologies pursuant to this new statutory
charge. Then-Secretary of Defense. Mattis twice mentioned the challenges of 3D printirig in
congressional testimony, and Director of National Intelli gence Coats, in his 2018 Worldwide
Threat Assessment of the U.S. Intelligence Community, stated that, “[a]ldvances in
manufacturing, particularly the development of 3D printing, almost certainly will become even
more accessible toa variety of state and non-state actors and be used in ways.contrary to our

interests.”

It would seem axiomatic that the capability to 3D-print lethal weaponry that cannot easily or

reliably be detected by metal detectors.at airports, schools, governmental or other facilities

(including the U.S. Capitol and the Department of State) would qualify as an emerging
technology in need of regulatory control. Yet, the Commerce Department has told my staff that.
the interagency process to identify emerging and foundational technologies to. be controlled has.
not been completed, and is unlikely to be completed for months. By proceeding ‘with the transfer
of firearms, including 3D printing technical information, to Commerce, the Administration is:
acting recklessly and endangering innocent lives. It should go without saying that we collectively
need to understand the threat and have a plan to address this issue before making the regulatory
change.

Moreover, the Departtnent of Commerce would seem to have adequate.additional regulatory
authority to.control 3D gun printing information, at least temporarily. Commerce can control
any item for forei gn policy réasons under the miscellaneous category of 0Y521, according to a.
final rule issued by Commerce in 2012. Preventing foreign terrorists and thugs from.acquiring

WASHSTATEC002220
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 73 of 340

the means to print undetectable guns to use against US. citizens is a sufficient foreign policy
justification to control this technology fram public release.

Ultimately, the specific provision of the Export Administration Regulations is cited as preventing
Commerce from controlling the publication of 3D Printed guns in the | longer term needs to be
rewritten to permit this control. Until that occurs, or until Commerce determines that such
technical information can and will be controlled, this technical information cannot and should
not be transferred from USMLE to the CCL.

{look forward to your prompt response to my concerns.

Sincerely,

 

Ranking » Member

CC: The Honorable Wilbur Ross, U.S. Secretary of Commerce

 

WASHSTATEC002221
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 74 of 340

 

Message

From: Jim Bartlett, Full Circle Compliance [jebartlett @fullcirclecompliance.eu]
Sent: 3/7/2019 8:33:50 PM

To: minarichcm@state.gov

Subject: 19-0307 Thursday "Daily Bugle"

 

 

ase

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing
changes to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC,

 

Prasicent Continues National Emergency with Respect to Venezuela
Commerce/BIS Seeks Industry Feedback Conceming License Exceptions and
Exclusions

 

 

items Scheduled for Publication in Future Federal Reaister Editions
Commerce/BiS: (No new postings. 3

DHS/CEP Releases Harmonized System Lipdate 1903

State/DOTC: (No new postings.)

EU Repeals Implementing Reaquiation Concerning Combined Nomenclature

. Defense News: “Germany to Extend Saudi Weapons Embarge Until Month's

End"

international Trade Comopllance Undate: “Swiss Government Announces
Restriction on Licenses for War Materiais Exported to Lebanon”

Reuters: “Germany Risks Harming Industry with Unilateral Arms Embarooges:
Minister"

Rol Call: “House Democrats Press to Stop Gun Export Rule Change”

.STRR Trade Report: "Tariffs, Quotas on Titanium Soonge Could Result from
New Section 232 Investiaation"

 

 

 

 

 

WASHSTATEC002222
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 75 of 340

.G, Forwood, S. Nordin & 3. Giriumock: “Sanctions After Brexit - The First UK

4.M@. Volkov: “OFAC Announces Yet Another Enforcement Action - Cement
Clinker Company Settles for Violations of Iran Sanctions Proaram"
LE, Bartiett: "4 New DDOTC Consent Agreement Savs: ‘Train Your Empowered
Officiaisi™

.ECTI Presents “How to Improve Export Compliance with Effective Audits”

Webinar on 23 Apr
ICEA Presents "2015 EU Conference’, 15-17 May in London

. Bartlett's Unfamiliar Quotations

Are Your Copies of Reaulations Up to Date? Latest Amendments:
BHS/Customs (14 Jan 2019), DOC/EAR (20 Der 2018), DOC/FTR (24 Apr
2018), DOD/NISPOM (18 May 2016), DOE/APAEC (23 Feb 2015), DOE/EINEM
(20 Nov 20183, DOI/ATE (26 Dec 2018), DOS/JTITAR (4 Ock 2018},
DOTFACR/OFAC (15 Nov 2018), HTSUS ( Mar 20193

. Weekly Highliaghts of the Daily Bugle Top Stories

 

 

 

 

 

President Continues National Emergency with Respect to
Venezuela

 

WASHSTATEC002223
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 76 of 340

84 FR 8245-8246: Continuation of National Emergency with Respect to
Venezuela

On March 8, 2015, the President issued Executive Order 13692, declaring a
national emergency with respect to the situation in Venezuela based on the
Government of Venezuela's erosion of human rights guarantees; persecution
of political opponents; curtailment of press freedoms; use of violence and
human rights violations and abuses in response to antigovernment protests;
and arbitrary arrest and detention of antigovernment protestors, as well as
the exacerbating presence of significant government corruption.

On August 24, 2017, I issued Executive Order 13808 to take additional
steps, with respect to the national emergency declared in Executive Order
13692, to address serious abuses of human rights and fundamental
freedoms; the deepening humanitarian crisis in Venezuela; the
establishment of an illegitimate Constituent Assembly, which usurped the
power of the democratically elected National Assembly and other branches
of the Government of Venezuela; rampant public corruption; and ongoing
repression and persecution of, and violence toward, the political opposition.

On March 19, 2018, I issued Executive Order 13827 to take additional steps,
with respect to the national emergency declared in Executive Order 13692,

to address actions taken by the Maduro regime to attempt to circumvent
United States sanctions by issuing a digital currency in a process that
Venezuela's democratically elected National Assembly denounced as
unlawful.

On May 21, 2018, I issued Executive Order 13835 to take additional steps,
with respect to the national emergency declared in Executive Order 13692,
to address actions of the Maduro regime, including endemic economic
mismanagement and public corruption at the expense of the Venezuelan
people and their prosperity, and repression of the political opposition;
attempts to undermine democratic order by holding snap elections that were
neither free nor fair; and the deepening of the humanitarian and public
health crisis in Venezuela.

On November 1, 2018, I issued Executive Order 13850 to take additional
steps, with respect to the national emergency declared in Executive Order
13692, to address actions by the Maduro regime and associated persons to
plunder Venezuela's wealth for their own corrupt purposes; degrade
Venezuela's infrastructure and natural environment through economic
mismanagement and confiscatory mining and industrial practices; and
catalyze a regional migration crisis by neglecting the basic needs of the
Venezuela people.

On January 25, 2019, I issued Executive Order 13857 to take additional
steps, with respect to the national emergency declared in Executive Order
13692, to address actions by persons affiliated with the illegitimate Maduro

 

WASHSTATEC002224
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 77 of 340

regime, including human rights violations and abuses in response to anti-
Maduro protests; arbitrary arrest and detention of anti-Maduro protestors;
curtailment of press freedom; harassment of political opponents; and
continued attempts to undermine the Interim President of Venezuela and
undermine the National Assembly, the only legitimate branch of government
duly elected by the Venezuelan people, and to prevent the Interim President
and the National Assembly from exercising legitimate authority in
Venezuela.

The circumstances described in Executive Order 13692, and subsequent
Executive Orders issued with respect to Venezuela, have not improved and
they continue to pose an unusual and extraordinary threat to the national
security and foreign policy of the United States. Therefore, in accordance
with section 202(d) of the National Emergencies Act (50 U.S.C. 1622(d)), I
am continuing for 1 year the national emergency declared in Executive
Order 13692.

This notice shall be published in the Federal Register and transmitted to the
Congress.

[Presidential Signature. |

THE WHITE HOUSE,
MARCH 5, 2019.
back te top

Commerce/BIS Seeks Industry Feedback Concerning
License Exceptions and Exclusions

(Source: Federal Register, 7 Mar 2019.) [Excerpts. ]

84 FR 8302: Proposed Information Collection; Comment Request; License
Exemptions and Exclusions

* AGENCY: Bureau of Industry and Security, Commerce.

* ACTION: Notice.

* SUMMARY: The Department of Commerce, as part of its continuing effort
to reduce paperwork and respondent burden, invites the general public and
other Federal agencies to take this opportunity to comment on proposed
and/or continuing information collections, as required by the Paperwork
Reduction Act of 1995.

* DATES: To ensure consideration, written comments must be submitted on
or before May 6, 2019.

* ADDRESSES: Direct all written comments to Jennifer Jessup,
Departmental Paperwork Clearance Officer, Department of Commerce, 1401
Constitution Avenue NW, Room 6616, Washington, DC 20230 (or via the
internet at PRAcomments@doc.qov.)

 

 

WASHSTATEC002225
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 78 of 340

* FOR FURTHER INFORMATION CONTACT:

Requests for additional information or copies of the information collection
instrument and instructions should be directed to Mark Crace, BIS ICB
Liaison, (202) 482-8093 or at mark.crace@hbis doc.dov.

* SUPPLEMENTARY INFORMATION: ... Over the years, BIS has worked with
other Government agencies and the affected public to identify areas where
export licensing requirements may be relaxed without jeopardizing U.S.
national security or foreign policy. Many of these relaxations have taken the
form of licensing exceptions and exclusions. Some of these license
exceptions and exclusions have a reporting or recordkeeping requirement to
enable the Government to continue to monitor exports of these items.
Exporters may choose to utilize the license exception and accept the
reporting or recordkeeping burden in lieu of submitting a license application.
These exceptions and exclusions have allowed exporters to ship items
quickly, without having to wait for license approval.

These collections are designed to reduce export licensing burden. It is up
to the individual company to decide whether it is most advantageous to
continue to submit license applications or to comply with the reporting or
recordkeeping requirements and take advantage of the licensing exception
or exclusion. ...

~ OMB Control Number: 0694-0137.

- Form Number: None.

- Type of Review: Regular submission (extension of a current information
collection).

- Affected Public: Non-profit institutions; State, local, or tribal government;
business or other for-profit organizations. ...

- Respondent's Obligation: Voluntary.

~ Legal Authority: Export Control Reform Act (ECRA) of 2018. ...

Sheleen Dumas, Departmental Lead PRA Officer, Office of the Chief
Information Officer, Commerce Department.

3. Items Scheduled for Publication in Future Federal
Register Editions

* Commerce/BIS;
- PROPOSED RULES; Commerce Control List for Items Transferred from
United States Munitions List Categories IV and XV; and

 

WASHSTATEC002226
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 79 of 340

~ NOTICES; National Security Investigation of Imports of Titanium Sponge
[Pub. Dates: 8 Mar 2019. ]

* State;
- PROPOSED RULES; Review of United States Munitions List Categories IV
and XV; and
- NOTICES; Disclosure of Violations of the Arms Export Control Act [Pub.
Dates: 8 Mar 2019.]
back to ten

4, Commerce/BIS: (No new postings.)
(Source: Gommerce/BIS)

back to top

E =e |

Ss. DHS/CBP Releases Harmonized System Update 1903
(Source: CSMS# 19-000108, 7 Mar 2019.)

 

Harmonized System Update (HSU) 1903 was created on March 6, 2019 and
contains 67 ABI records and 13 harmonized tariff records.

Changes made include those mandated by a final rule, published by the
Agricultural Marketing Service, terminating the raspberry assessment. These
changes were effective beginning February 21, 2019, and the Federal

Modifications required by the verification of the 2019 Harmonized Tariff
Schedule (HTS) are included as well.

The modified records are currently available to all ABI participants and can
be retrieved electronically via the procedures indicated in the CATAIR. For
further information about this process, please contact your client
representative. For all other questions regarding this message, please
contact Jennifer Keeling via email at Jennifer.L.seeling@cbp.dhs.gov.

“6.
State/DDTC: (No new postings.)

 

WASHSTATEC002227
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 80 of 340

7.
EU Repeals Implementing Requiation Concerning Combined

Nomenciature
(Source: Official Joumal of the European Union, 7 Mar 2019.)

Regulations

* Commission Implementing Requiation (EU) 2019/368 of 4 March 2019
repealing Implementing Regulation (EU) No 444/2013 concerning the
classification of certain goods in the Combined Nomenclature

 

 

 

8. Defense News: "Germany to Extend Saudi Weapons

Embargo Until Month's End"
(Source: Defense News, 6 Mar 2019.)

 

The German government will extend an arms embargo against Saudi Arabia
through the end of the month, risking escalation of a growing dispute with
France and the United Kingdom over sales of jointly produced weapons.

Foreign Minister Heiko Maas made the announcement during a news
conference with his Danish counterpart, Anders Samuelsen, in Berlin on
Wednesday. The ban was previously set to expire March 9.

Germany's objections against arming Riyadh have taken center stage here
in the negotiations over boosting the European Union's defense capabilities.
Industry advocates fear that Germany's restrictive stance on arms exports
undermines the newfound unity in producing joint military gear, including a
sixth-generation fighter aircraft, a battle tank and a high-flying drone.

Officials in France and the U.K. have accused Germany of holding up
weapons sales to Saudi Arabia, the world's third-largest spender on defense,
even when only a relatively small percentage of the overall product is made
in Germany. These governments claim this has led to financial losses for
their domestic defense industries.

The Merkel government placed a ban on weapons sales to Saudi Arabia
following the death of Saudi journalist and Washington Post contributor
Jamal Khashoggi, a U.S. permanent resident. It's alleged he was killed at
the Saudi consulate in Istanbul, Turkey, last fall. Western officials believe
Crown Prince Mohammed bin Salman was involved in orchestrating the

 

WASHSTATEC002228
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 81 of 340

killing. The regime has denied any knowledge of it, instead describing the
crime as a rogue operation gone wrong.

Maas on Wednesday tied the future of the arms ban to developments in the
Yemen civil war, where Saudi Arabia is an active combatant. Government
officials are expected to assess the way ahead during this month, Maas was
quoted as saying by the German wire service DPA.

Extension of the ban covers new export licenses. In cases where the
government has previously approved a company's export petition, the
equipment would not reach the delivery stage, Maas said.

Angela Merkel's CDU party has advocated for loosening export restrictions in
the interest of European unity. The junior party, SPD, to which Maas
belongs, has defined the issue as an ethical question, with the main
objective of denying Germany's weapons to human rights abusers.

Florian Post, a key voice in the SPD on arms exports policy, said in an
interview with the Deutschlandfunk radio station earlier this month that
Germany had "morally superior arguments" over France and Britain.

German industry officials have quietly lobbied the government to ease its
restrictions, especially in cases of previously approved licenses. So far, few
defense companies have openly challenged Berlin's stance for fear of
angering their main client.

“The unilateral extension of the ban on arms exports primarily affects
European partners," Matthias Wachter, a defense analyst with the German
industry association BDI, wrote on Twitter. "Berlin threatens future joint
projects and its own ambitions to foster a common European defense policy.
Germany isolates itself in Europe even further.”

Berlin's skirmishes with Paris and London aside, some experts here believe
the issue can only be settled through a multilateral approach. "You can't
solve this problem bilaterally," Wolfgang Rudischhauser, vice president of
the Berlin-based Federal Academy for Security Policy, told Defense News.
“What we need is a European solution."

He noted that the EU already has an approved common position for weapons
exports, dated 2008 and crafted under French leadership of the European
Council at the time.

But the rules lack an enforcement mechanism, leaving great leeway to EU
members in the interpretation and overall adherence. The policy does speak
to the question of exporting weapons to areas of conflict, however, and their
application today would mean "the prospect of exports to Saudi Arabia at
this point would have to be seriously scrutinized," Rudischhauser told
Defense News.

Widening the arms exports debate to a wider European level would mean
“both sides will have to move," he added, referring to Germany on one side

 

WASHSTATEC002229
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 82 of 340

and France and the U.K. on the other. That is because other member
countries, like Sweden, also have restrictive policies.

 

9. International Trace Compliance Update: “Swiss
Government Announces Restriction on Licenses for War

Materials Exported to Lebanon”
(Source: International Trade Compliance Unodate, 6 Mar 2019.)

The Swiss Government recently announced that licenses will no longer be
permitted for war materials ("Kreigsmaterial") exported to end users in
Lebanon. Previously, a license could be obtained for war materials supplied
to groups responsible for the protection of Politically Exposed Persons,
subject to a declaration of no re-export without written Swiss permission
and on-site checks. The change in approach resulted from a post-shipment
verification in 2018, which allowed only for the physical verification of 9 out
of 40 military rifles and pistols, despite an export license having been
granted in 2016. Moving forward, Swiss licenses will no longer be available
for war materials being exported to Lebanon, regardless of their end-use.

10. Reuters: "Germany Risks Harming Industry with
Unilateral Arms Embargoes: Minister”

Germany risks harming its defense industry with unilateral arms embargoes,
such as the one imposed on weapons sales to Saudi Arabia, Economy
Minister Peter Altmaier said on Thursday, underscoring the need for a
common European policy.

Speaking at a conference on export controls, Altmaier said Germany had
extended through the end of March a freeze in shipments of already
approved arms to Riyadh after the killing of journalist Jamal Khashoggi by
Saudi operatives last October.

He declined to predict whether any of those deals would be allowed to
proceed, noting Germany's coalition government parties were wrestling with
the issue.

Germany's unilateral decision on Saudi arms sales has exacerbated long-
standing differences over arms controls between Berlin and its European
partners. Berlin is under pressure from industry and European allies to ease
the embargo.

 

WASHSTATEC002230
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 83 of 340

The move has called into question billions of euros of military orders,
including a 10 billion pound ($13 billion) deal to sell 48 Eurofighter Typhoon
jets to Riyadh.

Germany's ruling coalition is deeply divided on the issue, with the Social
Democrats, junior partners to Chancellor Angela Merkel's conservatives,
reluctant to alienate voters who are generally skeptical about arms sales
and military spending.

Altmaier, a conservative, said it was important to stick to language on arms
export controls agreed by the coalition parties last year, including a strict
approach on exports of small arms.

But he said there was some room for maneuver in interpreting other parts of
the coalition accord, including a clause that offers protections for previously
agreed deals and another that bans arms sales to any parties to the war in
Yemen.

The SPD argues the ban should apply to Saudi Arabia, which is leading a
coalition fighting the Iran-backed Houthis in Yemen, but others say some of
the weapons now held up are purely defensive in nature or are not relevant
to the Yemen war.

Altmaier said he had argued unsuccessfully after Khashoggi's death for
Germany to push for a joint European position on arms sales to Saudi
Arabia.

He said France and Germany were now working on a bilateral agreement on
future arms exports, but some aspects of that effort were proving difficult to
finalize.

He said a joint export policy was essential to ensure the economic success of
joint development programs such as a new combat jet.

 

 

 

11. Roll Call: “House Democrats Press to Stop Gun

Export Rule Change"
(Source: Roll Call, 7 Mar 2019.) [Excerpts. ]

 

Democrats hope to block a change that could make it easier to export
firearms abroad, but time is running out

House Democrats are working to block a proposed Trump administration
regulatory change that is expected to make it easier to export firearms
abroad, but it's unclear if there's enough time to stop the change from
taking effect.

 

WASHSTATEC002231
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 84 of 340

Legislation introduced last month by Rep. Norma J. Torres of California
would effectively take away the president's ability to shift export control of
firearms from the State Department to the Commerce Department.

But the measure is running up against a deadline: Congress' formal window
to review the proposed rule change ends this week.

Torres told reporters this week that House Foreign Affairs Chairman Eliot L.
Engel of New York, who is an original co-sponsor of the measure, is working
with her to schedule committee action on the bill soon. ...

12. ST&R Trade Report: "Tariffs, Quotas on Titanium

Sponge Could Result from New Section 232 Investigation”
(Source: Sandler, Travis & Rosenberg Trade Report, 7 Mar 2019.)

 

The Department of Commerce initiated March 4 an investigation under
section 232 of the Trade Expansion Act of 1962 to determine whether the
present quantity or circumstances of titanium sponge imports threaten to
impair U.S. national security. An affirmative determination could result in
import restrictions such as tariffs or quotas. Press sources note that nearly
all U.S. imports of titanium sponge come from Japan and Kazakhstan.

According to a DOC press release, titanium sponge is the primary form of
titanium metal from which almost all other titanium products are made.
Titanium is used in the production of strategic articles such as military
aircraft, space vehicles, satellites, naval vessels, missiles, and munitions. It
is also widely used in critical infrastructure and commercial applications such
as Civilian aircraft, chemical plants, oil and gas plants, electric power and
desalination plants, building structures, automobile products, and biomedical
devices. The DOC adds that imports account for more than 60 percent of
U.S. titanium sponge consumption and that currently only one facility in the
U.S. has the capacity to process titanium ore into the sponge used in
manufacturing.

If the DOC (which must consult with the Department of Defense) concludes
that titanium sponge is being imported in such quantities or under such
circumstances as to threaten to impair U.S. national security, and the
president concurs (a decision he would have up to 90 days after the DOC's
report to make), the president would have broad authority to adjust
imports, including through the use of tariffs and quotas. Any import
adjustments, or any other non-trade-related actions the president may elect
to take, would be imposed within 15 days of the president's determination
to act.

The DOC has up to 270 days to conclude this investigation and submit its
report and recommendations to the president. A hearing date and request

 

WASHSTATEC002232
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 85 of 340

for public comments are expected to be published shortly in the Federal!
Register.

It is worth noting that in October 2017 the International Trade Commission
terminated investigations that could have led to antidumping and
countervailing duties on titanium sponge from Japan and Kazakhstan after
determining that there is no reasonable indication that a U.S. industry is
materially injured or threatened with material injury by reason of imports of
such goods. Those investigations were reportedly initiated at the request of
the same companies that requested the Section 232 investigation.

Brexit - The First UK Sanctions Regimes"
(Source: White & Case LLP, 07 March 2019.)

* Authors: Genevra Forwood, Esq., genevra.forwood@whitecase. corm; Sara
Nordin, Esq., snordin@whitecase.com; and Joanna Dimmock,
Esq., joanna.cimmock@whitecase. com. All of White & Case LLP.

 

With Brexit looming, the UK's autonomous sanctions policy is slowly taking
shape. This month saw the publication of regulations setting out the post-
Brexit UK sanctions regimes for Iran, Burma and Venezuela, which will come
into force in the event of a ‘no deal’ Brexit. However, the more difficult
aspects of the UK's post-Brexit sanctions regimes are still to be determined.

Currently, many of the UK's sanctions regimes implement sanctions agreed
by the EU, within a legal framework largely derived from EU sources. When
the UK leaves the EU, it will need to translate its current sanctions regimes
into autonomous UK sanctions. The new regulations [FN/1] (the
“Regulations") are the first examples of these post-Brexit sanctions regimes,
building on the framework set out in the Sanctions and Anti-Money
Laundering Act 2018 ("SAMLA") and updated draft guidance from the Office
of Financial Sanctions Implementation ("OFSI") [FN/2].

The UK's stated policy is to remain aligned with EU sanctions, and the
Regulations are intended to have substantially the same effect as the
existing EU-derived sanctions regimes that they would replace in the event
of a 'no deal’ Brexit. However, the Regulations include a number of
differences in their technical implementation. Businesses will need to be

 

WASHSTATEC002233
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 86 of 340

aware of these changes, which - together with changing political
considerations after Brexit - could lead to divergence between the EU and
UK sanctions regimes. We look at some of these changes below, along with
one change - to reporting obligations - that has not yet materialized. We
also take a broader look at the UK's approach to sanctions, and how it is
likely to be affected by Brexit.

Changes Under the Regulations
Ownership and Control Under the Asset Freeze

Almost all EU and UK sanctions programs involve an asset freeze, which
prohibits dealings with funds or economic resources owned, held or
controlled by designated persons, or making available funds or economic
resources to, or for the benefit of, designated persons.

The asset freeze provisions in the Regulations reflect those in the existing
regimes, and enable asset freezing measures to apply to entities that are
directly or indirectly ‘owned or controlled’ by a designated person. However,
the definition of ‘ownership or control’ in the Regulations is not precisely the
same as the definition set out in the EU regimes and associated guidance,
and the Regulations’ definition includes much more detail, such as a detailed
explanation of when someone will be considered to hold shares or voting
rights ‘indirectly’.

It is unclear how likely this is to lead to differences in practice between the
EU and UK regimes. However, the level of detail should help businesses to
more easily identify whether entities are caught by asset freezing measures,
and the prospect of greater clarity should be welcomed.

General Licenses

A general license allows multiple parties to carry out specified activities
(otherwise prohibited by sanctions) without having to obtain a specific
license. The EU sanctions regimes do not provide for general licenses, but
the UK government indicated in 2018 that its post-Brexit approach to
sanctions would involve wider use of such licenses (perhaps inspired by the
US, where such licenses are commonly used). This is reflected in the
Regulations, which provide for the issuing of general licenses [FN/3]. OFSI's
draft guidance indicates that such licenses are likely to be used in relation to
unforeseeable circumstances in order to support the UK government's policy
priorities - for example, where otherwise prohibited financial activity is
required to facilitate the provision of aid in response to a humanitarian
crisis.

It is hoped that OFSI would expand the use of general licenses over time to
cover common situations that did not threaten the purpose of the relevant
sanctions. This would allow UK sanctions regimes to be more flexible than
was possible under the EU regimes, and would reduce the burden on OFSI
and on businesses that would otherwise have to apply for individual
licenses.

 

WASHSTATEC002234
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 87 of 340

New Licensing Grounds for Asset Freezing

The Regulations also include new licensing grounds for asset freezing, one of
which permits OFSI to issue a license to "enable anything to be done to deal
with an extraordinary situation". OFSI's draft guidance indicates that this
will cover situations that are extraordinary in nature but do not necessarily
involve a designated person incurring an expense (which would be covered
under the pre-existing ‘extraordinary expenses‘ ground) - for example,
funds being released to support disaster relief or provide aid in
extraordinary situations. This ground cannot be used where other grounds
are more Suitable or to avoid the clear limitations of other grounds, but its
potential breadth offers further flexibility for the new UK regimes.

Interestingly, another new ground - to “enable anything to be done in
connection with the performance of any humanitarian assistance activity" -
is included in the Iran Regulations only. Its inclusion there is unsurprising,
given the UK and EU's concerns around the impact of re-imposed US
sanctions on humanitarian supplies to Iran following the US's withdrawal
from the Iranian nuclear deal. However, it is unclear why the ground is not
included in the other Regulations, particularly given the current situation in
Venezuela.

Information Sharing

The Regulations expand the bases for disclosure of information by the
Secretary of State, Treasury and HMRC to third parties, including for the
purpose of "facilitating the exercise by an authority outside the United
Kingdom or by an international organization of functions which correspond
to functions under these Regulations". The Regulations also specifically
permit disclosure to “any other regulatory body (whether or not in the
United Kingdom)", expanding on the equivalent previous wording that
referred to regulatory bodies “including those of Member States”. This is
likely to be primarily intended to enable disclosure of information to OFAC
where the UK's sanctions policy aligns with that of the US.

Reporting Obligations

UK sanctions reporting requirements currently only apply to certain
‘relevant’ professions and businesses (including legal professionals, estate
agents and financial institutions), in contrast to EU reporting requirements
to facilitate compliance, which cover all natural and legal persons. Failing to
comply with the UK sanctions reporting requirements is a criminal offence.
The UK government signaled last year that it planned to extend the UK
requirements to reflect the EU position on covered persons [FN/4], and
SAMLA included a provision to enable sanctions regulations to include such
reporting requirements.

However, the Regulations do not include any such reporting requirements
following the EU scope of covered persons, and instead maintain the
standard UK position of applying such requirements only to specified

 

WASHSTATEC002235
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 88 of 340

‘relevant firms' in particular sectors. OFSI's post-Brexit guidance similarly
focuses solely on these limited reporting requirements, and makes no
reference to the possibility of broader scope requirements arising.

The reason for this is unclear, but it is possible that the government plans to
extend the reporting requirements in the Regulations at a later date by way
of supplementary regulations, as provided for in SAMLA. This would avoid
newly covered businesses (of which there would potentially be a very large
number) becoming subject to the reporting requirements, and having to put
appropriate reporting measures in place, at the same time as dealing with
the effects of a 'no deal’ Brexit.

UK / EU Alignment Against US Sanctions on Iran

Following the US's withdrawal from the Joint Comprehensive Plan of Action
("JCPOA") and re-imposition of extraterritorial sanctions on Iran, the EU
responded by updating Council Regulation (EC) No. 2271/96 (the "Blocking
Regulation") in an effort to reduce the impact on Iran [FN/5]. The updated
Blocking Regulation forbids EU natural and legal persons from complying
with the re-imposed US sanctions to the extent they are listed in the
Blocking Regulation and apply extraterritorially, unless exceptionally
authorized to do so by the European Commission.

Despite Brexit, the UK is not only standing with the EU on this issue, but is
taking a leading role in European efforts to preserve the JCPOA. The UK has
implemented the updated Blocking Regulation by updating existing law,
making it a criminal offence for UK nationals and entities to comply with the
reintroduced US sanctions [FN/6]. The Blocking Regulation itself will be
incorporated into domestic UK law on Brexit by virtue of section 3 of the
European Union (Withdrawal) Act 2018 (albeit various amendments will be
needed to make it UK-specific), and the UK government has confirmed that
it intends to uphold the policy intent of the Blocking Regulation post-Brexit
[FN/7]. In addition, the UK - together with France and Germany - has
established a special purpose vehicle, the Instrument in Support of Trade
Exchanges (INSTEX), to facilitate trade between European businesses and
Iran, although further steps are needed before it becomes operational
[FN/8].

These measures should not be taken as indicating that the UK will move in
lockstep with the EU on all sanctions issues post-Brexit ~ there will
undoubtedly be instances where the UK lines up with the US (e.g. on Russia,
as covered below) or charts a separate path. However, the UK's close
alignment with the EU on this issue reflects a fundamental point - whether
you are imposing or opposing sanctions, coordination increases
effectiveness. London's prevalence as a financial center will give UK
sanctions greater influence, but the UK will need to win the support of the
EU, US or other major players if its post-Brexit sanctions are to have
maximum impact.

Other Regulations Still in the Pipeline

 

WASHSTATEC002236
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 89 of 340

Regulations for most post-Brexit sanctions regimes are still to come,
although the UK government has acknowledged that it will not be possible to
prepare regulations for all regimes before exit day [FN/9]. Perhaps the most
interesting will be those for Russia. Although the EU has now imposed asset
freezes and travel bans on four Russian intelligence officers following the
Salisbury poisonings, the UK has made clear that it intends to go further,
and we are likely to see the first use of SAMLA's 'Magnitsky clause’ to
impose sanctions for ‘gross violations of human rights’. In doing so, the UK
would be following in the footsteps of the US, which has previously imposed
asset freezes and visa bans on Russian officials under the Magnitsky Act,
and which has introduced broad additional sanctions on Russia post-
Salisbury.

Conclusion

The Regulations show that, in the event of a 'no deal’ Brexit, the UK's new
sanctions regimes would include material changes. Businesses would need
to pay attention to avoid being caught out by reliance on their
understanding of the old regimes, particularly as OFSI appears to be willing
to act on even minor breaches - last month it imposed its first monetary
penalty (of £5,000) for a breach of financial sanctions regulations, which
involved a sum of only £200 [FN/10].

More broadly, the UK's alignment with the EU on Iran, and the expected
alignment with the US on Russia, demonstrate both the existence and the
limits of the UK's independence on sanctions post-Brexit. Brexit (and
SAMLA) will give the UK the freedom to take the same ‘transatlantic’
approach to sanctions as it has often done for foreign policy, aligning itself
with the US or the EU as it sees fit. However, the UK will no longer have the
same ability to influence EU sanctions, and if it acts alone - without the
support of the US or EU - it may well find that its sanctions lack force. In
theory, Brexit means the UK will be free to go its own way on sanctions. In
practice, that freedom will be limited.

[FN/1] The fran (Sanctions) (Human Rights) (EU Exit) Regulations 2019, The
Venezuela (Sanctions) (EU Exit} Regulations 2019and The Burma (Sanctions) (EU
Exits Requlations 20419.

[FN/2] The updated draft guidance is available here, but note that it will only come
into force if and when the Regulations come into force, i.e. in the event of a 'no
deal’ Brexit.

[FN/3] See paragraph 4 of the May 2018 policy note on excentions and licenses
under SAMLA,

[FN/4] As set out in our June 2018 alert, Sanctions after Brexit - why UK
businesses will face a greater campliance burden.

[FN/5] As set out in our August 2018 alert, United States re-imposes certain Iran-
related sanctions after 90-day wind-down period: EU resoonds with updated EU

 

 

 

[FN/6] Specifically, the Extraterritorial US Legislation (Sanctions against Cuba,
Iran and Libya) (Protection of Trading Interests) Order 1996 (the "1996 Order")
made it a criminal offence to breach the Blocking Regulation. The Extraterritorial US
Legislation (Sanctions against Cuba, Iran and Libya) (Protection of Trading

 

WASHSTATEC002237
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 90 of 340

Interests) (Amendment) Order 2018 (the "2018 Order") updated the 1996 Order,
extending the offence to cover conduct within the scope of the updated Blocking
Regulation. 10 See the penalty notice here.

[FN/7] See paragraph 7.5 of the explanatory memorandum to the 2018 Order,
available here.

[FN/8] As set out in our February 2019 alert, UK, France, Germany create INSTEX
SPY to support trade with Tran.

[FN/9] See paragraph 42 of the Foreign and Commonwealth Of f ice's written

 

14,
M. Volkov: “OFAC Announces Yet Another Enforcement
Action ~ Cement Clinker Company Settles for Violations of

Tran Sanctions Program"
(Source: Volkov Law Group Blog, 6 Mar 2019. Reprinted by permission.)

 

* Author: Michael Volkov, Esq., Volkov Law
Group, mvolkov@volkoviaw.com, 240-505-1992.

 

OFAC is definitely off to a fast start this year - it recently announced its
fourth enforcement action for 2019. So far, OFAC has collected over $7
million in civil penalties.

While this may not appear to be a lot of money in civil penalties, it is
important to remember the consequences of an OFAC settlement and
scrutiny for future violations, restrictions on exports, and damage to a
company's reputation. Perhaps it is not the civil penalty that hurts a
company but the overall damage to a company's reputation and its
relationship with its customers, vendors and suppliers, its shareholders (if
publicly-owned), and its stakeholders.

OFAC reached a settlement with ZAG IP, LLC, a US-based company, in
which ZAG agreed to pay a penalty of $506,250 for five apparent violations
of the Iran Sanctions Program. (Copy Here). Between July 2014 and
January 2015, ZAG purchased in five separate transactions 263 thousand
metric tons of Iranian-origin clinker from a company based in the United
Arab Emirates and then resold it to a company in Tanzania.

OFAC alleges that ZAP knew that the clinker was sources from Iran. The
value of the shipments was almost $15 million.

For our own education, clinker is a binder powder used in many cement
products. Clinker is traded internationally in large quantities. Cement
manufacturers use it to make various cement-based products.

 

WASHSTATEC002238
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 91 of 340

ZAP voluntarily disclosed the apparent violations. In April 2014, ZAP signed
a contract with the Tanzania country in which ZAP agreed to supply
approximately 400,000 metric tons of clinker manufactured by a company in
India.

In June 2014, the Indian supplier sent an email to ZAG's Managing Director
of Asia Pacific, Middle East and East Africa Regions notifying ZAG that it
would not be able to supply ZAG with sufficient cement clinker by a July 5,
2014 shipping date. ZAG attempted to reschedule the date for its first
shipment but the Tanzanian company objected to any delay and threatened
to cancel the contract.

The ZAG Managing Director found a business contact and trading company
in the UAE capable of providing Iranian-origin cement clinker. ZAG's
Managing Director agreed to purchase the cement clinker and mistakenly
relied on the UAE company's representation that the cement clinker was not
subject to the Iran Sanctions Program. The ZAG Managing Director also
knew that the cement clinker was being shipped from an Iranian port.

OFAC specifically cited ZAG's deficient due diligence process for review and
approval of the transactions; the fact that ZAG;s senior management knew
that ZAG was purchasing and reselling goods of Iranian origin; ZAG is a
commercially sophisticated company; and ZAG did not have an effective
OFAC compliance program in place that was commensurate with the level of
risk. As part of its remediation effort, ZAG developed and implemented a
U.S. Export Controls and Economic Compliance Manual and appointed a
sanctions compliance officer.

OFAC underscored that the enforcement case: "demonstrates the
importance for companies operating in high-risk industries (e.g.,
international trading) to implement risk-based compliance measures,
especially when engaging in transactions involving exposure to jurisdictions
or persons implicated by U.S. sanctions. It is essential that companies
engaging in international transactions consider and respond to sanctions-
related warning signs, such as information that goods originating from,
being loaded or unloaded at ports located in, or trans-shipping through,
countries or regions subject to comprehensive U.S. economic and trade
sanctions."

back to tep

15. J.E. Bartlett: "A New DDTC Consent Agreement

Says: ‘Train Your Empowered Officials!"
(Source: Author)

* Author: James E. Bartlett III, Principal, Full Circle Trade Law, PLLC,
Washington, DC. 202-802-0646, JEBartiett@JeEBartiett.com.

 

 

WASHSTATEC002239
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 92 of 340

If your U.S. company employs a Licensed Customs Broker and an
Empowered Official under the International Traffic in Arms Regulations
(ITAR), you have comfort in knowing that at least your Customs broker had
to study for months to pass a difficult government examination to get that
broker's license. But what about your ITAR Empowered Official? There is
no EO examination, and no specific study or DDTC certification is

required. To become an EO, ITAR § 120.25(a) requires only that the EO be
a U.S. person (ITAR § 120.15), and that that person:

(1) is directly employed by the applicant or a subsidiary in a position
having authority for policy or management within the applicant organization;

(2) has been empowered in writing by the applicant to sign license
applications or other requests for approval on behalf of the applicant;

(3) understands the provisions and requirements of the various export
control statutes and regulations, and the criminal liability, civil liability and
administrative penalties for violating the Arms Export Control Act and the
ITAR; and

(4) has the independent authority to:

(i) inquire into any aspect of a proposed export, temporary import, or
brokering activity by the applicant;

(ii) verify the legality of the transaction and the accuracy of the
information to be submitted; and

(iii) refuse to sign any license application or other request for approval
without prejudice or other adverse recourse.

So a company might get away with pointing at a company salesman, a
shipping clerk, an office admin, or even the company plumber who has no
export control training, and say, “Our former ITAR Empowered Official
retired yesterday, and we haven't hired a replacement yet, so
congratulations! Here is your written empowerment designation letter. You
are our new ITAR Empowered Official. Now sit down and sign all these
export license applications."

For compliance trainers, there's nothing better than a bad example. My
favorite is former University of Tennessee professor John Reese Roth, PhD,
who was sentenced to 4 years in prison for ITAR violations, or that snazzy
slide created years ago by Mark Menefee of BIS/OEE containing dozens of
corporate logos of companies fined for export violations. But until a few
weeks ago, we did not have an example of a company being punished for
not appointing an Empowered Official who was well trained in export control
regulations.

Now we have a new bad example to point to: R.E. Darling Industries settled
DDTC charges that the ITAR-registered company failed to appoint a qualified

of having authority for policy or management within R.E. Darling's
organization ... [and] did not understand the provisions and requirements of
the various export statutes and regulations." It appears that the EO
“prepared, signed, and submitted license applications that reflected a
deficient understanding of the licensing process and the regulations." DDTC
charged Darling Industries with six ITAR violations, including appointing an
EO who did not meet the ITAR § 120.25(a) requirements. Under

 

WASHSTATEC002240
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 93 of 340

the Consent Agreement, the company settled for a fine of $400,000 (with
$200,000 permitted to be used for remedial compliance measures) and
other remedies, including appointing a Special Compliance Officer,
undergoing a mandatory external compliance audit, and ensuring "that
adequate resources are dedicated to ITAR compliance."

Even though DDTC does not require specific training or a certification
process for the EO position, companies must take the appointment of an EO
seriously. That person must have the qualifications listed ITAR § 120.25(a)
before acting as the company's EO. Companies must also spend the time
and money necessary to keep that EO trained and knowledgeable about
these requirements. The R.E. Darling consent agreement should serve as a
timely warning to all ITAR registered companies.

16. ECTI Presents "How to Improve Export Compliance

with Effective Audits" Webinar on 23 Apr

(Source: D. Hatch, danigie@iearnexoortcompliance.com.)

* What: How to Improve Export Compliance with Effective Audits
* When: April 23, 2019 1:00 p.m. (EDT)

* Where: Webinar

* Sponsor: Export Compliance Training Institute (ECTI)

* ECTI Speaker: Felice Laird

* Register: here or contact Danielle Hatch, 540-433-

3977, Ganielle@learnexportcompliance.com.
back to bop

 

 

 

17, ICPA Presents "2019 EU Conference", 15-17 May in

London
(Source: KCPA)

 

* What: 2019 EU Conference

- Professional Speakers
~ Hot Industry Topics
* When: 15-17 May 2019
* Where: The Tower Hotel, London, United Kingdom

 

WASHSTATEC002241
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 94 of 340

* Sponsor: International Compliance Professionals Association (ICPA)

 

 

 

18. Bartlett's Unfamiliar Quotations
(Source: Editor)

 

* Daniel D. Palmer (7 Mar 1845 - 20 Oct 1913; was the founder of
chiropractic. He was an avid proponent of various forms of pseudoscientific
alternative medicine such as magnetic healing. He was an opponent of
vaccination.)

- "The best physicians are Dr. Diet, Dr. Quiet, and Dr. Merryman."

- "The mill cannot grind with the water that is past.”

19. Are Your Copies of Requiations Up to Date?
(Source: Editor)

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented
by Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 14 Jan 2019: 84 FR 112-116: Extension of Import
Restrictions Imposed on Certain Archaeological and Ecclesiastical
Ethnological Material from Bulgaria; and &4 FR 107-112: Extension of
Import Restrictions Imposed on Certain Archaeological Material From China

 

* POC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B,
Ch. VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of
Industry & Security.

 

Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105.]

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part
30. Implemented by Dep't of Commerce, U.S. Census Bureau.

 

Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates
- HTS codes that are not valid for AES are available here.

 

WASHSTATEC002242
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 95 of 340

~ The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The
BAFTR contains all FTR amendments, FTR Letters and Notices, a large Index,
and approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription
from the Full Circle Compliance website. BITAR subscribers are entitled to a
25% discount on subscriptions to the BAFTR. Government employees
(including military) and employees of universities are eligible for a 50%
discount on both publications at www.FullCircleCompiance.eu.

 

* POD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

~ Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors;
alignment with Federal standards for classified information systems;

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under Atomic Energy Act of 1954.

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies

destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by
the Secretary of Energy.

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10
CFR Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under Atomic Energy Act of 1954.

~ Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

* POLATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of
Justice, Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 15 Jan 2016: 81 FR 2657-2723: Machineguns,
Destructive Devices and Certain Other Firearms; Background Checks for
Responsible Persons of a Trust or Legal Entity With Respect To Making or
Transferring a Firearm.

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CITAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate
of Defense Trade Controls.

Revisions to the International Traffic in Arms Regulations.

The only available fully updated copy (latest edition: 5 March 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR ("BITAR"),
by James E. Bartlett III. The BITAR is a 361-page Word document containing all
ITAR amendments to date, plus a large Index, over 800 footnotes containing

 

WASHSTATEC002243
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 96 of 340

amendment histories, case annotations, practice tips, DDTC guidance, and
explanations of errors in the official ITAR text. Subscribers receive updated
copies of the BITAR in Word by download, usually revised within 24 hours after
every ITAR amendment. The BITAR is available by annual subscription from

discount on subscriptions to the BITAR, please contact us to receive your
discount code.

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR}): 31 CFR,
Parts 500-599, Embargoes, Sanctions, Executive Orders.
Implemented by Dep't of Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Nov 2018: 83 FR 57308-57318: Democratic
Republic of the Congo Sanctions Regulations

* USTTC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES (HTS,
HTSA or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Amendment: 7 Mar 2019: Harmonized System Undate (HSU)

back to ten

 

 

 

 

20. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of the Daily

back to tep

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled
by: Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and
Vincent J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily
Update is emailed every business day to approximately 6,500 readers of
changes to defense and high-tech trade laws and regulations. We check the
following sources daily: Federal Register, Congressional Record,
Commerce/AES, Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF,

DoD/DSS, DoD/DTSA, FAR/DFARS, State/DDTC, Treasury/OFAC, White
House, and similar websites of Australia, Canada, U.K., and other countries

 

WASHSTATEC002244
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 97 of 340

and international organizations. Due to space limitations, we do not post
Arms Sales notifications, Denied Party listings, or Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified,
or export-controlled information. All items are obtained from public sources
or are published with permission of private contributors, and may be freely
circulated without further permission, provided attribution is given to "The
Export/Import Daily Bugle of (date)". Any further use of contributors’
material, however, must comply with applicable copyright laws. If you
would to submit material for inclusion in the The Export/Import Daily Update

* CAVEAT: The contents of this newsletter cannot be relied upon as legal or
expert advice. Consult your own legal counsel or compliance specialists
before taking actions based upon news items or opinions from this or other
unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for
tax or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or
recommending to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present
is available HERE,

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

FCC Advisary B.V., Landgoed Groenhoven, Darnsstraat 6, Bruchem, 5314
; AE Metherlands i

WASHSTATEC002245
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 98 of 340

SafeUnsubseribe’™ rminarichom@state gov

 

Forward this emall | Update Profile | About our service provider

 

Sent by jebartleti@fulicirclecompliance au

 

WASHSTATEC002246
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 99 of 340

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 3/7/2019 9:46:11 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James Jlames.Mcverry.ctr@dla.mil]; String,Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA@state.gov]; chandrawhalenlaw@gmail.com

Subject: CPA MEDIA MONITORING: 7 March 2019

 

Alerts for 7 March 2019

 

“The Politics of Selling Weapons to Algeria’, One of the biggest buyers of Russian weapons systems on the
African continent wants the United States to revisit the restrictions that prevent it from buying military gear
made in America.

 

“The growing appetite for armed drones in the Middle East”, America wants to muscle its way back into the
market. In April 2018 the Trump administration began loosening export rules to let countries buy armed drones
directly from defence companies rather than through official channels. Drones with “strike-enabling
technology”, such as lasers to guide bombs to their targets, were reclassified as unarmed.

 

“US Delayed Lethal Aid to Ukrame Despite Congressional Authority’, American policymakers are dubious
about the provision of lethal aid to Ukraine, as it has been a contentious issue for the US. The idea alone could
escalate tensions with Russia or incite an entirely new conflict with the country.

 

“Spotlight: Turkey expects first light aircraft carrier to boost naval capabilities’, However, it won't be a easy
task for the Turkish navy to equip the TGC Anadolu with F-35Bs considering the ongoing political conflict
between Ankara and Washington.

 

“Brazil Hopes US. Visit Locks Down Deals on Defense and Economy”, "Brazil has a strong interest in
renewing its military equipment and capacity and for that a partnership with the U.S. seems vital to us," Araujo
said in an interview in his Brasilia office on Thursday. "Brazil can only win from a closer relationship with the
U.S."

 

“NATO Expansion Got Some Big Things Right’, Perhaps, then, Northern Macedonia should be the final NATO
member. But if the alliance does stand pat “at 30,” it should do so because it has reached the limit of viable
candidates that enhance its security, not because of an incomplete and simplistic reading of what the process of
enlarging the Atlantic alliance has and has not achieved.

 

“US hints security quad may be shelved after India sees httle potential”, A US military commander suggested
Thursday that a loose security grouping of his country, Japan, Australia and India, also known as the quad, may
be shelved for now after New Delhi showed disinterest.

 

“US giving $2 million to support demining’, Ms Zeeberg added that in the last 25 years, the United States has
spent more than $160 million to fund clearance of landmines and other explosives as well as provide training,
capacity building and mine detection equipment.

 

WASHSTATEC002247
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 100 of 340

“Intel: How US diplomatic attrition is hurting Middle Fast policy’, While the Donald Trump administration is
working on an ambitious Middle East agenda — including an Arab-Israeli peace plan led by his son in law
Jared Kushner, a Gulf alliance to counter Iran’s proxies such as Lebanese Hezbollah and UN-backed deals to
make peace in Syria and Yemen — few diplomats are present at the working level to help out.

 

“House Democrats press to stop gun export rule change’, Ifthe rule change goes into effect, the administration
would no longer be legally required to notify lawmakers of such sales — a process that they have recently used
to stop gun exports to countries with human rights problems, like Turkey and the Philippines.

 

“Europe's largest annual US-led artdlery war eames underway in Germany’, More than 3,200 soldiers from 27
countries are testing out NATO’s new counter artillery-fire doctrine, which it previously lacked, during
Exercise Dynamic Front 19.

 

“US commander warns hazardous Chinese military activity is on the rise in the South (hina Sea”, A close US
ally recently expressed concern that rising tensions between the US and China in the South China Sea could
ignite a "shooting war," one that could drag American partners into a conflict they do not want.

“America failed in traming Afehan security forces - Europe might do better’, Washington’s primary concern is
to prevent Afghanistan from once again becoming a springboard for international terrorism. Maintaining a
relatively small cadre of Special Operating Forces, backed by air forces operating from the sprawling Bagram
Air Base, should ensure that Afghanistan no longer will be a friendly host for terrorists. Washington also could
continue to equip the Afghan security forces, though experience has shown that doing so will not necessarily
ensure success in holding back the Taliban.

 

“Canada’s acquisition of used F-1 8s to cost higher than DND estimate’, The difference is largely due to costs in
the operations and sustainment phase. According to the PBO, costs required to undertake life extension and
upgrade are about C$120m ($90.22m) higher than DND’s estimate.

 

“Romania to acciure another 36 F-16 fiehters: defenses mimister™’, Romanian Defense Minister Gabriel Les
announced late Wednesday that the procedures for acquiring another 36 F-6 fighters were already launched.

 

“The message to China behind Singapore's US F-35 jet plan”, When it acquires the F-35s, Singapore will join
US allies Australia, Japan and South Korea in operating the jets in the Pacific. The US also has F-35s based in
Japan, and they can operate off US Navy ships moving through the region. Even the United Kingdom said
earlier this year it would send an aircraft carrier with F-35s into the region in 2020.

 

“Uzbekistan receives Ravens to bolster border securitv’, The $2.3 million case includes the four Raven systems,
maintenance support, training, publications, spare parts and technical support.

 

“Erdogan Breaks Silence on US. to Stand by Russian Missile Deal”, “We will not go into a deal if they insist
on keeping the ‘key’ to the system,” Erdogan said of the Patriot missiles. “We’ve agreed with the Russians, we
will go into joint production. We may also go into S-500s after the S-400s.”

 

“Taiwart open to all fighter iet options: MIND’, According to the Apple Daily, the MND on Feb. 27 made a
request to the U.S. to purchase a fleet of 66 F-16V or F-16 Viper fighter jets at a cost of US$13 billion, which
would include missiles and related logistics, as well as the training of pilots and maintenance personnel.

 

“US B-32 bomber flies near contested islands im South Chima Sea”, But while the US routinely sends bombers
in the vicinity of the South China Sea, Monday's flight was the first involving a nuclear-capable B-52 since
November.

 

WASHSTATEC002248
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 101 of 340

“Trump pick for Sauci ambassador defends US relationship with Rivach”, During his confirmation hearing,
retired Gen. John Abizaid called for accountability for Khashoggi’s killing and support for human rights in
Saudi Arabia. But he also repeatedly stressed the importance of U.S.-Saudi relations. ““War in Yemen, the
senseless killing of Jamal Khashoggi, rifts in the Gulf alliance, alleged abuses of innocent people to include an
American citizen and female activists all present immediate challenges,” he told the Senate Foreign Relations
Committee. “Yet in the long run, we need a strong and mature partnership with Saudi Arabia.”

 

“We'll Soon Learn Whether You Can Post 3D-Gun Plans Giniine”, Supporters argue the change keeps control
of military-grade weapons at the State Department while moving widely available commercial weapons, like
semi-automatic pistols, assault-style rifles, sniper rifles and ammunition, to a more natural home at the
Commerce Department. The Defense Department and the State Department “will remain active” in vetting and
approving exports, the Commerce Department said in its fact sheet, claiming that “foreign manufacturers will
enjoy a greater opportunity to source from small U.S. companies.”

 

“Why Poraoy Persists In Nigeria's Maritime Sector -- Navy”, The Head, Maritime Guard Command of the
Nigerian Maritime Administration and Safety Agency (NIMASA), Navy Capt. Yahuza Badamosi has revealed
that delay in passage of the Piracy Bill and the slow judicial process in the country are major reasons piracy
attacks persists on Nigerian waterways.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

e-mail:

 

 

Official
UNCLASSIFIED

WASHSTATEC002249
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 102 of 340

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 3/8/2019 8:18:29 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Office of Senator Menendez: Menendez Urges Twitter to Take Down Links to 3D Printable

Gun Blueprints

 

Menendez Urges Twitter to Take Down Links to 3D Printable Gun Blueprints
By The Office of Senator Menendez
7 March 2019

WASHINGTON, D.C. — U.S. Senator Bob Menendez (D-N.J.), Ranking Member of the Senate Foreign
Relations Committee, today called on Twitter to block users from publicizing links to downloadable blueprints
for 3D-printed firearms. In August, a federal judge blocked the Administration’s decision to allow Internet
distribution of downloadable files for 3D-printed guns until the matter is resolved in court.

“3-D printed lethal weaponry pose a unique risk to the public as they cannot easily or reliably be detected by
metal detectors at airports, schools, governmental or other facilities. At a time when the firearm death rate is
at an historic high, I do not believe one of the country’s most prominent tech companies should be facilitating
access to these deadly weapons,’ Senator Menendez wrote in a letter to Twitter CEO, Jack Dorsey. “7 ask
that you take immediate steps to remove such links, as well as the ability to directly message these links from
your platform.”

The Administration recently announced that it had pushed to weaken regulation of foreign arms sales—
including technical information and blueprints of 3D printable guns and the export of semi-automatic pistols,
assault-style rifles, sniper rifles and ammunition from the United States Munition List—by taking steps to
transfer control of their export from authority of the Department of State to the Department of Commerce.

“These moves are designed to strangle Congressional oversight and make it easier for anyone, anywhere in the
world, to craft a dangerous and undetectable homemade gun,” added the Senator.

The Senator asked Twitter to explain what it’s specifically doing to ensure that users aren’t using its social
media platform for unlawful purposes.

The full text of the letter is available here and below.

Dear Mr. Dorsey,

I write to express concern regarding Twitter’s decision to allow its users to publicize links to downloadable
blueprints for 3D-printed firearms. I ask that you take immediate steps to remove such links, as well as the
ability to directly message these links from your platform. As you may know, in June 2018, the Department of
State suddenly settled a years-long lawsuit brought by gun activist Cody Wilson that began after the federal
government blocked his company’s website, Defense Distributed, for posting directions for a 3-D plastic
printable pistol, citing international export law.[1] Several states sued, and in August 2018 federal judge in
Washington state blocked the Administration’s decision to legalize distribution of downloadable files for 3D-
printed guns until the matter is resolved in court.[2] 3D-printed lethal weaponry pose a unique risk to the

WASHSTATEC002250
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 103 of 340

public as they cannot easily or reliably be detected by metal detectors at airports, schools, governmental or
other facilities. At a time when firearm death rate is at a historic high [3], I do not believe one of the country’s
most prominent tech companies should be facilitating access to these deadly weapons.

In January 2019, the Trump Administration announced that it had taken steps to transfer control of the export
of semi-automatic pistols, assault-style rifles, sniper rifles and ammunition from the United States Munition List
under the authority of the Department of State to the less-stringent controls of the Department of
Commerce.[4] It would also transfer the control of the technical information and blueprints for 3D printing of
nearly undetectable firearms to Commerce, where the lax regulations will facilitate the Internet publication
worldwide.[5] These moves are designed to strangle Congressional oversight and make it easier for anyone,
anywhere in the world, to craft a dangerous and undetectable homemade gun.

On February 22, 2019 the user @IvanTheTroll12 tweeted his plans to release blueprints for a 3D-printed AR-
15 firearm.[6] The following day, @lvanTheTroll12 tweeted a direct download link to a website whereby
anyone is free to download the blueprints.[7] Given the court order in effect, if foreign users are able to access
the website and the blueprints, the publication of these blueprints violates the law. I urge you to take immediate
action to remove the publication of the links. In addition, I would like to know what Twitter is doing to ensure
that other users do not use your platform for such nefarious and potentially unlawful actions in the future.
Thank you in advance for your cooperation and I look forward to your timely response.

Sincerely,

Hitt

Link: bites://Awww umenendes senate eov/news-and-events/press/ menendez-urees-twitter-to-take-down-links-to-
3¢-printable-cun-bluenrinis-/?s

 

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MargquisMR@state.gov | Web: www.state.g ? @stateDeptPM

  

Stay connected with State.gov:

 

Official
UNCLASSIFIED

WASHSTATEC002251
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 104 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]
Sent: 3/8/2019 9:56:41 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]
Subject: FW: Lookaheads

Jeff,

This is a little late - apologies.

Christine

 

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>
Sent: Friday, March 8, 2019 8:57 AM

To: Legal-PM-DL <Legal-PM-DL@state.gov>
Subject: FW: Lookaheads

Hi - please send me your blurbs by 2pm. Thanks - jER

io

istate goy>

  
 

From: Nightingale, Robert L <NightingsieRE

Sent: Friday, March 8, 2019 8:11 AM

       

Subject: Lookaheads

Happy Friday! Reminder to send in your lookaheads by COB today.

WASHSTATEC002252
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 105 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/8/2019 10:53:48 PM

To: Nightingale, Robert L [NightingaleRL@state.gov]
ce: Legal-PM-DL [Legal-PM-DL@state.gov]

Subject: L/PM Weekly

 

(SBU) ITAR Revision to Categories I-III (firearms): We are continuing to support the Department’s
consideration of whether and when to proceed with publication of a final rule revising USML Categories I-III
which currently control 3D printed guns and associated technical data.

   

 

WASHSTATEC002253
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 106 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/10/2019 6:14:58 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Rogers, Shana A [RogersSA2@state.gov]; Gahan, Kimberly A
[GahanKA@state.gov]

Subject: FW: ECRA

Attachments: 2019 ECRA authority 0310.docx

Official - SBU
UNCLASSIFIED

 

WASHSTATEC002254
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 107 of 340

 

Message

From: Nightingale, Robert L [NightingaleRL@state.gov]

Sent: 3/10/2019 11:49:38 PM

To: Legal-All-Employees-DL [Legal-All-Employees-DL@state.gov]
Subject: Lookaheads - March 11, 2019

Attachments: L Weekly Lookaheads - Mar 11 2019.docx

Hi all,

Happy end of the weekend. This week’s lookaheads are attached. Note that this edition includes a multimedia
lookahead, courtesy of L/OES, which | highly recommend.

Best,
Robby

Official
UNCLASSIFIED

WASHSTATEC002255
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 108 of 340

SENSITIVE BUT UNCLASSIFIED

L Weekly Lookaheads
March 11, 2019

[TOC \o "1-3" \h\z\u]

SENSITIVE BUT UNCLASSIFIED
-[ PAGE \* MERGEFORMAT ] -

WASHSTATEC002256
WASHSTATEC002257
WASHSTATEC002258
WASHSTATEC002259
WASHSTATEC002260
WASHSTATEC002261
WASHSTATEC002262
WASHSTATEC002263
WASHSTATEC002264
WASHSTATEC002265
WASHSTATEC002266
WASHSTATEC002267
WASHSTATEC002268
WASHSTATEC002269
WASHSTATEC002270
WASHSTATEC002271
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 124 of 340

SENSITIVE BUT UNCLASSIFIED

L/PM

4. (SBU) ITAR Revision to Categories I-ITI (firearms): We are continuing to support the
Department’s consideration of whether and when to proceed with publication of a final rule
revising USML Categories I-III, which currently control 3D printed guns and associated

technical data.

SENSITIVE BUT UNCLASSIFIED
-[ PAGE \* MERGEFORMAT ] -

 

WASHSTATEC002272
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 125 of 340

SENSITIVE BUT UNCLASSIFIED

L/UNA

SENSITIVE BUT UNCLASSIFIED
-[ PAGE \* MERGEFORMAT ] -

 

WASHSTATEC002273
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 126 of 340

Message

From: String, Marik A [StringMA@state.gov]
Sent: 3/11/2019 3:35:18 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
cc: Miller, Michael F [Millermf@state.gov]
Subject: background

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Here is material for the talking points.

 

WASHSTATEC002274
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 127 of 340

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 3/11/2019 7:18:02 PM

To: PM-Directors [PM-Directors@state.gov]; PM-Deputy-Directors [PM-Deputy-Directors@state.gov]
cc: PM-DAS's [PM-DASs@state.gov]; PM-CPA [PM-CPA@state.gov]

Subject: Pending PM Briefings

Attachments: Upcoming PM Briefings.docx

Dear all,
At RSAT’s request, attaching a list of currently scheduled or anticipated briefings to the Hill in which PM is playing a role;

this is a moving target that has changed at least three times since | started to put it together this morning, so apologies
for any surprises, thanks for your continued assistance, and please let me know if you’re aware of any additions.

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | BlackBerry: | Fax: 202.647.4055
J e-mail: Paul JM@State.Gov |“ Web: www.state.govA/pm/

 

http://twitter.com/StateDeptPM.

 

Stay connected with Srate.gov:

  

per E.O. 12958

 

This message is

WASHSTATEC002275
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 128 of 340

Upcoming PM Briefings
Current as of 3/11/19, 3pm

Scheduled

 

Pending

 

Cats 1-3 - HASC & HFAC
TBD
DTCP (iso/DTSA & Commerce)

 

WASHSTATEC002276
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 129 of 340

 

WASHSTATEC002277
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 130 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 3/12/2019 5:07:39 PM

To: String, Marik A [StringMA@state.gov]

ce: Miller, Michael F [Millermf@state.gov]
Subject: Information Memo for S on rules

Attachments: Information Memo (Note) (002).docx

DRAFIT__DELIBERATIVE PROCESS
Marik-
Mike suggested that I run this draft by you first to make sure it addresses the issues that we need to address.

Sarah

WASHSTATEC002278
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 131 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/12/2019 7:18:24 PM

To: Rogers, Shana A [RogersSA2@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
cc: Dorosin, Joshua L [DorosiniL@state.gov]

Subject: Fw: For your review and clearance: due 10am tomorrow

Attachments: Information Memo to S on firearms rules DRAFT.docx

Importance: High
Please take a look and then | will.

Sent fram my BlackBerry 10 smartphone,

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>

Sent: Tuesday, March 12, 2019 3:07 PM

To: Rogers, Shana A; Kovar, Jeffrey D; Tucker, Maureen E; Carter, Melanie R; Urena, Michael A; Abisellan, Eduardo;
Miller, Michael F; Donnelly, Colleen G; Paul, Joshua M

Cc: Dorosin, Joshua L; String, Marik A; Shufflebarger, Jamie

Subject: For your review and clearance: due 10am tomorrow

Attached, for your review and clearance by 10am tomorrow is an info memo to S on a delay in the firearms rules fil
Request your clearance by 10am tomorrow. We are requesting a quick turn-around

    
 

WASHSTATEC002279
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 132 of 340

 

Message

From: Sundlof, Meredith [SundlofM @state.gov]

Sent: 3/12/2019 8:49:11 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: RE: Has the formal 38(f) been submitted for the Cat I-lll rule?
thanks

Official

UNCLASSIFIED

From: Hart, Robert L <HartRL@state.gov>

Sent: Tuesday, March 12, 2019 4:12 PM

To: Sundlof, Meredith <SundlofM@state.gov>

Subject: Fwd: Has the formal 38(f) been submitted for the Cat I-Ill rule?

FYSA

Rob Hart

 

 

From: Heidema, Sarah J

Sent: Monday, February 4, 2019 11:50:16 AM

To: Timothy Mooney; Monjay, Robert; Hart, Robert L; Paul, Joshua M

Ce: Abraham, Liz; Clagett, Steven; Kimberly Ekmark; Lopes, Alexander; Matthew Borman; Richard Ashooh; Hillary Hess;
Karen NiesVogel

Subject: RE: Has the formal 38(f) been submitted for the Cat I-Ill rule?

it just left the building and will be delivered to the Hill by our courier shortly. Big day. Thanks all for your work on this!

From: Timothy Mooney <Timethy. Mooney t@hbis.coc.gav>

Sent: Monday, February 4, 2019 8:45 AM

To: Heidema, Sarah J <HeldemaSi di state zav>; Monjay, Robert <Monia:
<HartRi @state.gov>; Paul, Joshua M <PaulM@state gov>

 

A gostate gov>; Hart, Robert L

 

<Kimberly. Ekmark@bis.doc.gov>; Lopes, Alexander <aiexander lopes@! bis. dac.sov>; Matthew Borman
<Matthew. Borman@ bis doc gov>; Richard Ashooh <Richard Ashooh@bis.dac.gov>; Hillary Hess

 

 

 

 

 

 

Subject: Has the formal 38(f} been submitted for the Cat I-lll rule?

 

WASHSTATEC002280
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 133 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/13/2019 1:46:58 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: FW: For your review and clearance: due 10am tomorrow

Attachments: Information Memo to S on firearms rules DRAFT (002).docx

Just realized you weren't copied on this,

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M

Sent: Wednesday, March 13, 2019 9:46 AM

To: Kovar, Jeffrey D <KovarJD@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Rogers, Shana A

<RogersSA2 @state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>; Carter, Melanie R <CarterMR@state.gov>; Urena,
Michael A <UrenaMA@state.gov>; Abisellan, Eduardo <AbisellanE@state.gov>

Cc: String, Marik A <StringMA@state.gov>; Tucker, Maureen E <TuckerME@state.gov>; Miller, Michael F
<Millermf@state.gov>

Subject: RE: For your review and clearance: due 10am tomorrow

All,
Attached please find a revised draft that Includes proposed revisions from several members of L, including Josh.
Christine

Official - SBU (Attorney Work Product, Deliberative Process)
UNCLASSIFIED

From: Kovar, Jeffrey D <RovarJD@state.gov>
Sent: Wednesday, March 13, 2019 9:38 AM
To: Heidema, Sarah J <HeldemaSi@ state zav>; Rogers, Shana A <RogerssA2 @istate.gov>; Dorosin, Joshua L

 

 

@state.goy>; Tucker, Maureen E <TuckerME@state gov>; Miller, Michael F
<Millermfi@state.goyv>; Minarich, Christine M <MinarichCM @state eoy>

srucecesesercecescereseesceSDGeetuentervnercecvantcleccecens cenbatetenenevresentetveraservuererteneS@eentvcecencnercenendecberseeras

Subject: Re: For your review and clearance: due 10am tomorrow

+ Christine, whe is working this with Josh.

Sent from my BlackBerry 10 smartphone.

 

From: Heidema, Sarah J

Sent: Wednesday, March 13, 2019 9:12 AM

To: Rogers, Shana A; Dorosin, Joshua L; Kovar, Jeffrey D; Carter, Melanie R; Urena, Michael A; Abisellan, Eduardo
Ce: String, Marik A; Tucker, Maureen E; Miller, Michael F

Subject: RE: For your review and clearance: due 10am tomorrow

Good morning. | am still waiting an L, P, and $/P clearances on the attached. T staff want to review and clear with T
ASAP but before this afternoon (when she departs} so | really do need your clearance on this within the hour. The

attached version is where it currently stands. As a reminder, this cannot be more than 2 pages.

Thank you,

WASHSTATEC002281
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 134 of 340

Sarah Heidema

Director

CHfice of Defense Trade Controls Policy
Directorate of Defense Trade Controls
Department of State

202-663-2809

<TuckerME @istate 2nv>; Carter, Melanie R <CarterMR@ state eov>; Urena, Michael A <UrenaMAGs z:y>; Abisellan,

 

 

sevoectientetenererieneneenevonrtnes@VenercervacetecencesdeRacecencs Bo MA MER MMA MEE ANAGA AWN ON 0 esriscecruserentatdWacronevorncarentnceRetaceceets

Ce: Dorosin, Joshua L <BorasindL @state gov>; String, Marik A <StringMA
<Shuflebarger] @istate. goy>

Subject: For your review and clearance: due 10am tomorrow
importance: High

io

state gave; Shufflebarger, Jamie

    

Attached, for your review and clearance by 10am tomorrow is an info memo to S on a delay in the firearms rules I
Request your clearance by 10am tomorrow. We are requesting a quick turn-around

   

WASHSTATEC002282
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 135 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/13/2019 2:51:40 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: Information Memo to S on firearms

Attachments: Information Memo to S on firearms rules DRAFT (003).docx

Attached please find the cleared memo to S requested by DAS String. T staff has said she want to see the final before
she leaves for the end of the day, so Ill leave it to you to do your magic.

Thanks,

Sarah

WASHSTATEC002283
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 136 of 340

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 3/13/2019 4:27:34 PM

To: Heidema, Sarah J [HeidemaS/J@state.gov]; Paul, Joshua M [PaulJM@state.gov]
ce: Miller, Michael F [Millermf@state.gov]

Subject: Information Memo to S$ on firearms rules DRAFT

Attachments: Information Memo to S on firearms rules DRAFT.docx

| made several edits to the IM and shortened it a bit. Could you give it another close read for typos/substance?
Thanks,
Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002284
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 137 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 3/13/2019 4:36:33 PM

To: String, Marik A [StringMA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
ce: Miller, Michael F [Millermf@state.gov]

Subject: RE: information Memo to S on firearms rules DRAFT

Attachments: Information Memo to S on firearms rules DRAFT.docx

 

Please see attached suggestions.

Sensitive but Unclassified/Deliberative Process/Pre-decisional

From: String, Marik A <StringMA@state.gov>

Sent: Wednesday, March 13, 2019 12:28 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>

Subject: Information Memo to S on firearms rules DRAFT

i made several edits to the IM and shortened it a bit. Could you give it another close read for typos/substance?
Thanks,
Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002285
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 138 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/13/2019 4:56:20 PM

To: Paul, Joshua M [PaulM@state.gov]; String, Marik A [StringMA@state.gov]
cc: Miller, Michael F [Millermf@state.gov]

Subject: RE: Information Memo to S on firearms rules DRAFT

Attachments: Information Memo to S on firearms rules DRAFT (006).docx

& couple of edits in the attached
Sensitive but Unclassified/Deliberative Process/Pre-decisional

From: Paul, Joshua M <PaulUM@state.gov>

Sent: Wednesday, March 13, 2019 12:37 PM

To: String, Marik A <StringMA@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>

Subject: RE: Information Memo to S on firearms rules DRAFT

   

Please see attached suggestions.

 
 

Sensitive but Unclassified/Deliberative Process/Pre-decisional

From: String, Marik A <StringMA@state. gov>
Sent: Wednesday, March 13, 2019 12:28 PM

 

Cc: Miller, Michael F <Millermf@state goy>
Subject: Information Memo to S on firearms rules DRAFT

| made several edits to the IM and shortened it a bit. Could you give it another close read for typos/substance?
Thanks,
Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
LINCLASSIFIED

WASHSTATEC002286
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 139 of 340

 

Message

From: Jost, Aaron W [JostAW @state.gov]

Sent: 3/14/2019 1:59:10 PM

To: Paul, Joshua M [PauliM @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Cressey, Laura E [CresseyLE@state.gov]; Christensen, Brent T
[ChristensenBT@state.gov]

Subject: FW: PM Hill Priorities

Attachments: PM Priorities (03-13-19).docx

 
 

Thanks, and agree that it looks good.

 

Regards,
Aaron

From: Paul, Joshua M <PauluM@state.gov>
Sent: Thursday, March 14, 2019 9:55 AM
To: Jost, Aaron W <JostAW @state.gov>
Subject: FW: PM Hill Priorities

From: Paul, Joshua M
Sent: Thursday, March 14, 2019 8:46 AM
To: PM-DAS's <PM-DASs @ state. gov>

 

Subject: FW: PM Hill Priorities

A/S Taylor (H} has asked Tamara for a list of PM priorities; my initial edits on top of Tamara’s good first draft are
attached, Welcome any further thoughts this morning.

From: Darrach, Tamara A <DarrachTA@istate goy>
Sent: Thursday, March 14, 2019 8:20 AM

To: Paul, Joshua M <PaulM @istate.gov>

Subject: PM Hill Priorities

Hi Josh,

Take a look and let me know what you think. | wanted to keep it to a page with the most important items in order not
overwhelm her with information.

     
 
   

| welcome any thoughts you might have as well.

Thanks!
Tamara

Official - Transitory
UMCLASSI FIED

WASHSTATEC002287
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 140 of 340

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 3/15/2019 7:46:51 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J
[HeidemaSJ@state.gov]; String, Marik A [StringMA@state.gov]

ce: Brown, Stanley L [BrownSL@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; PM-CPA [PM-
CPA@state.gov]

Subject: FW: HFAC hearing on Cats I-Ill licensing shift

FYSA ~ believe it willbe Wolf, Keane, and one NGO rep (possibly Jeff Abramson}, but will confirm once Ed sends

    

Josh

From: Rice, Edmund <Edmund.Rice@mail.house.gov>

Sent: Friday, March 15, 2019 3:42 PM

To: Paul, Joshua M <PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>
Subject: HFAC hearing on Cats I-lil licensing shift

Josh, Tamara:

Heads up that HFAC will hold a hearing on March 26 on the proposed shift in export licensing for USML Cats
I-III. All private sector witnesses. In our Oversight & Investigations Subcommittee. Witness list to be released
early next week.

Ed

Edmund B. Rice

Senior Professional Staff Member
House Foreign Affairs Committee
2170 Rayburn House Office Bldg.
202-225-5021

WASHSTATEC002288
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 141 of 340

 

Message

From: Morrison, Timothy A. EOP/NSC [Timothy.A.Morrison@nsc.eop.gov]

Sent: 3/15/2019 10:55:02 PM

To: Nazak.Nikakhtar@bis.doc.gov; Marik String [StringMA@state.gov]

cc: Tully, Ryan M. EOP/NSC [Ryan.M.Tully@nsc.eop.gov]; Biery, Meghan N. EOP/NSC [Meghan.N.Biery@nsc.eop.gov]
Subject: Fwd: HFAC hearing on Cats I-III licensing

Sent from my iPhone

Begin forwarded message:

From: "Bulgrin, Julie K. EOP/NSC" <Julie.K. Bulsrin@nsc.eop.gov>

Date: March 15, 2019 at 4:17:06 PM EDT

To: "Morrison, Timothy A. EOP/NSC" <Timothy.A. Morrison@nsc.eop.gov>, "Tully, Ryan M. EOP/NSC"
<Ryan.M.Tulh@inse. coo zov>, “Biery, Meghan N. EOP/NSC" <Meghan.N.Biery@nse.eon gov>
Subject: FW: HFAC hearing on Cats I-lll licensing

 

 

 

 

Sent: Friday, March 15, 2019 4:06 PM
To: Bulgrin, Julie K. EOP/NSC <Julic. K. Bulgrin@nse.eop.goy>
Subject: FW: HFAC hearing on Cats I-lll licensing

 

Sent: Friday, March 15, 2019 3:49 PM
To: Faulkner, Charles S <FaulknerCS@state gov>

Anthony <BA ostinoA @state.gov> EEE
Subject: FW: HFAC hearing on Cats I-lll licensing

 

Charles ~ Just an FY! ~ The hearing is set for 3/26 and HFAC is only inviting private sector witnesses.

Official - Transitory
UNCLASSIFIED

From: Rice, Edmund <Edrnund Rice@ mall house goy>

Sent: Friday, March 15, 2019 3:42 PM

To: Paul, Joshua M <PaullM@ state goy>; Darrach, Tamara A <DarrachTA
Subject: HFAC hearing on Cats I-lll licensing shift

 

Gistate goy>

 

Josh, Tamara:

Heads up that HFAC will hold a hearing on March 26 on the proposed shift in export licensing
for USML Cats I-III. All private sector witnesses. In our Oversight & Investigations
Subcommittee. Witness list to be released early next week.

WASHSTATEC002289
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 142 of 340
Ed

Edmund B. Rice

Senior Professional Staff Member
House Foreign Affairs Committee
2170 Rayburn House Office Bldg.
202-225-5021

WASHSTATEC002290
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 143 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 3/18/2019 2:08:04 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: Touch Base

Hi Sarah,

Are you in today, and if so can we touch base on the Cats 1-3 talking points?

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (al BlackBerry: i = Fax: 202.647.4055
e-mail: Paul JM@State.Gov |~0i Web: www.state.gov/t/pm/

 

http://twitter.com/StateDeptPM

Stay connected with Srate. gov:

 

This message is §

WASHSTATEC002291
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 144 of 340

 

Message

From: Paul, Joshua M [PauliM @state.gov]
Sent: 3/18/2019 3:03:53 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: First draft

Attachments: 0318 CATS I-lll TPs.DOCX

What do you think?

Sensitive out Unclassified/Deliberative Process /Pre-decisional

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (a! BlackBerry: MD) & Fax: 202.647.4055
2 e-mail: Paul JM@State.Gov |~“0 Web: www.state.gov//pm/

 

http://twitter.com/StateDeptPM

Stay connected with State.gov:

 

This message is

 

per E.O. 12958

WASHSTATEC002292
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 145 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 3/18/2019 4:04:58 PM

To: Paul, Joshua M [PauliM @state.gov]
Subject: 0318 CATS I-Ill TPs

Attachments: 0318 CATS I-lll TPs.DOCX

My thoughts

WASHSTATEC002293
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 146 of 340

 

Message
From: McNerney, Patricia X [McNerneyPX@state.gov]
Sent: 3/18/2019 4:05:21 PM
To: String, Marik A [StringMA@state.gov]
ce: Agurkis, Julie [AgurkisJ@state.gov]
Subject: RE: Cooper
Thanks Marik -
Regards, Patt
Official - SBU

UNCLASSIFIED

From: String, Marik A <StringWMA@state.gov>

Sent: Monday, March 18, 2019 11:26 AM

To: McNerney, Patricia X <McNerneyPX@state.gov>
Ce: Agurkis, Julie <AgurkisJ@state.gov>

Subject: RE: Cooper

Patti, below are edits. MET has spoken with Markey’s staff recently. | can share more on the rulemaking itself on the
phone if you need more detail

 

Marik

Sensitive out Unclassified/Deliberative Process /Pre-decisional

Official - SBU
UNCLASSIFIED

From: McNerney, Patricia X <McNerneyPX@state.gov>
Sent: Monday, March 18, 2019 9:34 AM
To: String, Marik A <StringMA@state.gov>

WASHSTATEC002294
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 147 of 340

Ce: Agurkis, Julie <AgurkisJ @state.gov>
Subject: RE: Cooper

Hi Marik -

 

Regards,

Patti

Official - SBU
UNCLASSIFIED

From: String, Marik A <StringMA@state.gov>

Sent: Monday, February 25, 2019 6:41 PM

To: Reeser, Tiffany R <ReeserTR@state.gov>

Cc: McNerney, Patricia X <McNerneyPX@state.gov>
Subject: RE: Cooper

Tiffany,
Re: my previous email, we are discussing the issue with interagency stakeholders tomorraw. We may have further

clarity then.

Marik

From: Reeser, Tiffany R <ReeserTR@state.gov>
Sent: Monday, February 25, 2019 5:24 PM

To: String, Marik A <StringMA@state.gov>

Cc: McNerney, Patricia X <McNerneyPX@state.gov>
Subject: Cooper

Hey Marik,
Just checking in to make sure | didn’t miss anything coming in so far.

Thanks!
Tiffany

WASHSTATEC002295
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 148 of 340

Tiffany R. Reeser

Bureau of Legislative Affairs (H)}
US. Department of State

Office: 202-647-3033
reesertr@state gov

 

WASHSTATEC002296
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 149 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 3/18/2019 4:06:51 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: 0318 CATS I-III TPs

 

From: Heidema, Sarah J <HeidemaSJ@state.gov>
Sent: Monday, March 18, 2019 12:05 PM

To: Paul, Joshua M <PaulJM @state.gov>
Subject: 0318 CATS I-ill TPs

My thoughts

WASHSTATEC002297
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 150 of 340

 

Message

From: Dorosin, Joshua L [DorosiniL@state.gov]

Sent: 3/18/2019 5:38:16 PM

To: Minarich, Christine M [MinarichCM @state.gov]; Newstead, Jennifer G [NewsteadJG @state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]; Nightingale, Robert L [NightingaleRL@state.gov]; Rogers, Shana A
[RogersSA2 @state.gov]

Subject: RE: Draft responses to Questions from S$ re USML Cats I-III

Jennifer ~ As just discussed, here is an updated version of the points. I’m heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 18, 2019 1:15 PM

To: Newstead, Jennifer G <NewsteadJG@state.gov>

Ce: Dorosin, Joshua L <DorosinJL@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Nightingale, Robert L
<NightingaleRL@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: Draft responses to Questions from S re USML Cats I-III

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-III.

Christine

WASHSTATEC002298
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 151 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002299
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 152 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 3/18/2019 5:58:40 PM

To: String, Marik A [StringWMA@state.gov]; Miller, Michael F [Millermf@state.gov]
ce: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Draft Cats 1-3 TPs

Attachments: 0318 CATS I-lll TPs.vi.DOCX

Dear Marik,

As requested in this morning’s huddle, attached please find draft public talking points (drafted by CPA and cleared by
Sarah) in the context of the current situation re. Cats 1-3.

 

Josh

Sensitive but Unclassified /Deliberative Process/Pre-cdecisional

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | (@] BlackBerry: IM) & Fax: 202.647.4055
I e-mail: PaulJM@State.Gov |“0 Web: www.state.gov/t/pm/

 

http://twitter.com/State DentP M

 

Stay connected with State.gov:

 

  

This message is per E.0. 12958

WASHSTATEC002300
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 153 of 340

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 3/18/2019 5:58:13 PM

To: String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
cc: Heidema, Sarah J [HeidemaSJ@state.gov]

Subject: Draft Cats 1-3 TPs

Attachments: 0318 CATS [-Ill TPs.v1.DOCX

Dear Marik,

As requested in this morning’s huddle, attached please find draft public talking points (drafted by CPA and cleared by
Sarah) in the context of the current situation re. Cats 1-3.

 

Josh

 

Josh Paul

Director, Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.7878 | Gl BlackBerry: BM Fax: 202.647.4055
J e-mail: Paul JM@State.Gov |“ Web: www.state.govA/pm/

 

http://twitter.com/StateDeptPM

Stay connected with State.gov:

 

per E.O. 12958

 

WASHSTATEC002301
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 154 of 340

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]
Sent: 3/18/2019 6:21:52 PM
Minarich, Christine M [MinarichCM @state.gov]
Rogers, Shana A [RogersSA2 @state.gov]
Subject: RE: Draft responses to Questions from S$ re USML Cats I-III

From: Newstead, Jennifer G <NewsteadJG@state.gov>

Sent: Monday, March 18, 2019 2:05 PM

To: Dorosin, Joshua L <DorosinJL@state.gov>; Minarich, Christine M <MinarichCM @state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>; Nightingale, Robert L <NightingaleRL@state.gov>; Rogers, Shana A
<RogersSA2 @state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

, oy

From: Dorosin, Joshua L <i.
Date: March 18, 2019 at 1:38:18 PM EDT

 

WASHSTATEC002302
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 155 of 340

 
   

Ce: Kovar, Jeffrey D <KovariD:
Shana A <KogersS A421

a Fico Nedecheedic ies ad

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

Jennifer ~ As just discussed, here is an updated version of the points. I'm heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Monday, March 18, 2019 1:15 PM
To: Newstead, Jennifer G <NewsteaciG @state.goy>

 

<Nightingalehl@ state. govw>; Rogers, Shana A <RKogersSA? @ state go>
Subject: Draft responses to Questions from S re USML Cats I-lll

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-lll.

Christine

WASHSTATEC002303
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 156 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002304
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 157 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/18/2019 6:26:17 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Draft responses to Questions from S re USML Cats I-III

A few proposed revisions.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 18, 2019 2:22 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

 

From: Newstead, Jennifer G <NewsteadiG@state goy>

Sent: Monday, March 18, 2019 2:05 PM

To: Dorosin, Joshua L <BorosinJL@state.gov>; Minarich, Christine M <MinarichCM @ state gov>

Cc: Kovar, Jeffrey D <Kovar/D @istate.gov>; Nightingale, Robert L <NightingaleRL@state.gov>; Rogers, Shana A

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

WASHSTATEC002305
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 158 of 340

 

 

Date: March 18, 2019 at 1:38:18 PM EDT
To: Minarich, Christine M <MinarichCM(@siate. zov>, Newstead, Jennifer G <NewsteadJG@ state. gov>
Ce: Kovar, Jeffrey D <Kovar/Déestate. gov>, Nightingale, Robert L <NightingaleR L@state gov>, Rogers,

 

 

NEES EE ot RE Bel Eon

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Jennifer ~ As just discussed, here is an updated version of the points. I’m heading into meetings and have asked Jeff and
Christine to field your comments and get these back to Marik. Best, Josh

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichChM @ state gzoy>

Sent: Monday, March 18, 2019 1:15 PM

 

Subject: Draft responses to Questions from S re USML Cats I-ill

WASHSTATEC002306
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 159 of 340

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-III.

Christine

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002307
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 160 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/18/2019 6:28:46 PM

To: Minarich, Christine M [MinarichCM @state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 18, 2019 2:26 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Ce: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

& few proposed revisions.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 18, 2019 2:22 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Cc: Rogers, Shana A <RogersSA2@ state goy>

Subject: RE: Draft responses to Questions from S re USML Cats I-ill

 

 

WASHSTATEC002308
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 161 of 340

From: Newstead, Jennifer G <NewsteaciG @ state goy>
Sent: Monday, March 18, 2019 2:05 PM
To: Dorosin, Joshua , <Doros state. pov>; Minarich, Christine M <Mings state. gov>
« gov>; Nightingale, Robert L <NightingsicR @ state gsov>; Rogers, Shana A

 

Date: March 18, 2019 at 1:38:
To: Minarich, Christine N M <i¥ i ewstead, Jennife Gt te.goy>
rate gov vleR Lupstate ‘>, Rogers,

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Jennifer ~ As just discussed, here Is an updated version of the points. lm heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

WASHSTATEC002309

 
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 162 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

Sent: Monday, March 18, 2019 1:15 PM
To: Newstead, Jennifer G <Newsteac!G @state.gov>

 

<Nightingaliekl@ state.gow>; Rogers, Shana A <RKogersSA? @ state go>
Subject: Draft responses to Questions from S re USML Cats I-lll

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-lIl.

Christine

 

WASHSTATEC002310
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 163 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002311
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 164 of 340

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/18/2019 6:29:03 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]; Minarich, Christine M [MinarichCM @state.gov]
Subject: Fw: Draft responses to Questions from S re USML Cats I-Ill

 

Sent frarn my BlackBerry 10 smartphone.

 

From: Newstead, Jennifer G <NewsteadJG@state.gov>

Sent: Monday, March 18, 2019 2:05 PM

To: Dorosin, Joshua L; Minarich, Christine M

Cc: Kovar, Jeffrey D; Nightingale, Robert L; Rogers, Shana A
Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

 

From: Dorosin, Joshua L <DorosinJL@state.gov>
Date: March 18, 2019 at 1:38:18 PM EDT
To: Minarich, Christine M <MinarichCM@state.gov>, Newstead, Jennifer G <NewsteadJG@state.gov>

Ce: Kovar, Jeffrey D <KovarJD@state.gov>, Nightingale, Robert L <NightingaleRL@state.gov>, Rogers,
Shana A <RogersSA2@state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Jennifer ~ As just discussed, here is an updated version of the points. I'm heading into meetings and have asked Jeff and
Christine to field your comments and get these back to Marik. Best, Jash

 

WASHSTATEC002312
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 165 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@state.gov>

Sent: Monday, March 18, 2019 1:15 PM

To: Newstead, Jennifer G <NewsteadJG@state.gov>

Ce: Dorosin, Joshua L <DorosinJL@state.gov>; Kovar, Jeffrey D <KovarJD@state.gov>; Nightingale, Robert L
<NightingaleRL@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: Draft responses to Questions from S re USML Cats I-Ill

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-lIL.

Christine

 

WASHSTATEC002313
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 166 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002314
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 167 of 340

 

Message

From: String, Marik A [StringMA@state.gov]

Sent: 3/18/2019 6:37:25 PM

To: Donnelly, Colleen G [DonnellyCG@state.gov]; Faulkner, Charles S [FaulknerCS@state.gov]; Taylor, Mary Elizabeth
[TaylorME3 @state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Paul, Joshua M
[PaulJM@state.gov]; Darrach, Tamara A [DarrachTA @state.gov]

Subject: Cats 1-3 points

Attachments: 0318 CATS I-lll TPs.vi.DOCX

  
 

   

Attached are some placeholder points

. Let us know if you have any edits

Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002315
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 168 of 340

 

Message

From: Rogers, Shana A [RogersSA2 @state.gov]

Sent: 3/18/2019 6:38:12 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: Re: Draft responses to Questions from S re USML Cats I-III

Pe poor reception

Sent from my BlackBerry 10 smartphone.

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:33 PM

To: Minarich, Christine M

Cc: Rogers, Shana A

Subject: RE: Draft responses to Questions fromm S re USML Cats I-III

Shana ~ can you call quickly? 202-647-9288

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:29 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Cc: Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

Qstate eoy>

 

From: Minarich, Christine M <MinarichCM
Sent: Monday, March 18, 2019 2:26 PM
To: Kovar, Jeffrey D <Kovar!D @state.gov>
Cc: Rogers, Shana A <RogersSA2 @ state. gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

 

 

A few proposed revisions.

WASHSTATEC002316
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 169 of 340

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <Kovar/D@state. goy>

Sent: Monday, March 18, 2019 2:22 PM

To: Minarich, Christine M <MinarichCM @ state. soy>
Cc: Rogers, Shana A <RogersSA? @ state goy>

   

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

From: Newstead, Jennifer G <NewsteadiG @state goy>
Sent: Monday, March 18, 2019 2:05 PM

 
    

DBstate gov>

Pieecenerescenerecrest Lobecceecee

Ce: Kovar, Jeffrey D <KovarlD @state.gov>; Nightingale, Robert L <NightingaleRLi@state gov>; Rogers, Shana A

    

<RogerssA?2 @istate gov>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

 

From: Dorosin, Joshua L <Dorosind Luestate.gov>

WASHSTATEC002317
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 170 of 340

Date: March 18, 2019 at 1:38:18 PM EDT
To: Minarich, Christine M <Minaric!
Ce: Kovar, Jeffrey D <K.ev az
Shana A <RogersSA2(@pstate poy>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

aC Muestate.gov>, Newstead, Jennifer G <Newstead G@usiate gov>

Naeneeceeneeccee dapteccennene creeeee Wetenenc been engydieceenenoneneeronethggtecenenee

y>, Nightingale, Robert L <NightingaleR L@state pov>, Rogers,

   
    
  

       

 

Jennifer ~ As just discussed, here is an updated version of the points. I’m heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state gov>

Sent: Monday, March 18, 2019 1:15 PM

To: Newstead, Jennifer G <NewsteadiG @state.gov>
<NightingaleRL@istate.gov>; Rogers, Shana A <RogersSA2@ state cov>
Subject: Draft responses to Questions from S re USML Cats I-Ill

  

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-IIl.

Christine

 

WASHSTATEC002318
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 171 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002319
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 172 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/18/2019 6:46:44 PM

To: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Draft responses to Questions from S$ re USML Cats I-III
OK Thanks!

From: Rogers, Shana A <RogersSA2@state.gov>

Sent: Monday, March 18, 2019 2:40 PM

To: Kovar, Jeffrey D <KovarJD@state.gov>

Subject: Re: Draft responses to Questions from S re USML Cats I-III

Yes, that works.

Sent from my BlackBerry 10 smartphone.

 

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:39 PM

To: Minarich, Christine M

Ce: Rogers, Shana A

Subject: RE: Draft responses to Questions from S re USML Cats I-ITI

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:33 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Cc: Rogers, Shana A <RogersSA2@ state goy>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

Shana ~ can you call quickly? 202-647-9288

From: Kovar, Jeffrey D
Sent: Monday, March 18, 2019 2:29 PM
To: Minarich, Christine M <MinarichCM@state goy>

 

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

WASHSTATEC002320
Case 2:20-cv-00111-RAJ Document 106-12

     
 

From: Minarich, Christine M <MinarichCM@ state 2ov>

Sent: Monday, March 18, 2019 2:26 PM

To: Kovar, Jeffrey D <Kovar!D @state.gov>

Cc: Rogers, Shana A <RogerssA2 @ state. gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

 

A few proposed revisions.

Official
UNCLASSIFIED

Sent: Monday, March 18, 2019 2:22 PM
To: Minarich, Christine M <MinarichCM@ state. gov>
Cc: Rogers, Shana A <RogerssAg@ state gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Filed 09/23/20 Page 173 of 340

 

Sent: Monday, March 18, 2019 2:05 PM
To: Dorosin, Joshua L <DorosinJL@ state. gov>; Minarich, Christine M <MinarichCM @state gov>

a

Ce: Kovar, Jeffrey D <KovarJD@ state. 2ov>; Nightingale, Robert L <!

<RogersSA2 Gistate goy>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

WASHSTATEC002321

 

NigntingaleR | @istate.gov>; Rogers, ShanaA
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 174 of 340

From: Dorosin, Joshua L <Dorosin! L@siate 2ov>

Date: March 18, 2019 at 1:38:18 PM EDT

To: Minarich, Christine M < Mi ihCM@state zoy>, Newstead, Jennifer G<
Ce: Kovar, Jeffrey D < > Nightingale, Robert L <Ni
Shana A < 2@state

Subject: RE Draft responses to Questions from S re USML Cats I-III

Jennifer ~ As just discussed, here is an updated version of the points. I'm heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

WASHSTATEC002322
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 175 of 340

 

Subject: Draft responses to Questions from S re USML Cats I-ill

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-lIL.

Christine

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002323
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 176 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/18/2019 6:46:26 PM

To: Minarich, Christine M [MinarichCM @state.gov]

ce: Rogers, Shana A [RogersSA2 @state.gov]

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Shana ~ let us know if you are or aren't available. Ctherwise we will go back to Jennifer:

 

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:39 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Ce: Rogers, Shana A <RogersSA?2 @state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:33 PM

To: Minarich, Christine M <MinarichCMi@ state goy>

Ce: Rogers, Shana A <RogerssA2@ state. goy>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

 

Shana ~ can you call quickly? 202-647-9288

From: Kovar, Jeffrey D

Sent: Monday, March 18, 2019 2:29 PM

To: Minarich, Christine M <MinarichCMi@state. gov>

Cc: Rogers, Shana A <RogersSA2@ state goy>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

WASHSTATEC002324
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 177 of 340

Subject: RE: Draft responses to Questions from S re USML Cats I-III

A few proposed revisions.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@ state .goy>

Sent: Monday, March 18, 2019 2:22 PM

To: Minarich, Christine M <Minaricht

Cc: Rogers, Shana A <RogersSA? @state gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

 

WASHSTATEC002325
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 178 of 340

From: Newstead, Jennifer G <New
Sent: Monday, March 18, 2019 2:05 PM
To: Dorosin, Joshua L <fiorasiniL@ state. goy>; °; Minarich, Christine v <M

From: Dorosin, Joshua L <Deorosin! Lé
Date: March 18, 2019 at 1:38

To: Minarich, Christine M <

Ce: Kovar, Jeffrey D< cK ov

Shana A <&

Subject: RE: Draft responses to Ouestions from S re USML Cats I-III

nnifer ~ As just discussed, here is an updated version of the points. lm heading into meetings and have asked Jeff and
Chri stine to field your comments and get these back to Marik. Best, Josh

WASHSTATEC002326

 
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 179 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

Cc: Dorosin, Joshua L <BerosiniL@state.gov>; Kovar, Jeffrey D <KovarJD@state. gov>; Nightingale, Robert L
<Nightingalekl i state. gov>; Rogers, Shana A <Kogers5A2 @ state gov>
Subject: Draft responses to Questions from S re USML Cats I-Ill

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-lIL.

Christine

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002327
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 180 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/18/2019 7:21:42 PM

To: String, Marik A [StringMA@state.gov]; Paul, Joshua M [PaulJM@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: RE: H draft

From: String, Marik A <StringWMA@state.gov>

Sent: Monday, March 18, 2019 1:07 PM

To: Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M <PaulJM@state.gov>; Miller, Michael F
<Millermf@state.gov>

Subject: RE: H draft

Thanks

Official
UNCLASSIFIED

Sent: Monday, March 18, 5019 11:39 AM
To: String, Marik A <StringMA@ state, gov>; Paul, Joshua M <PauliM@state.gov>; Miller, Michael F
(Syst

 

Subject: RE: H draft

 

The specific issues i have with the H points are outlined in more detail below:

 

From: String, Marik A <StringMA@ state goy>
Sent: Monday, March 18, 2019 11:16 AM

ov>; Miller, Michael F <Milernyi@state.goy>; Heidema, Sarah J

   

To: Paul, Joshua M <PaulMcstate,

 

WASHSTATEC002328
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 181 of 340

Subject: RE: H draft

Thanks.

Official
LINCLASSIFIED

 

Subject: RE: H draft

 

Sent: Monday, March 18, 2019
To: Paul, Joshua M <Pai
<HeklemaSH@ state. goy>
Subject: H draft

H drafted the below messaging iii i’m not sure if/how it will actually be deployed. Any suggested

edits?

 

 

 

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU

WASHSTATEC002329
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 182 of 340

UNCLASSIFIED

WASHSTATEC002330
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 183 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]
Sent: 3/18/2019 8:02:47 PM

To: String, Marik A [StringMA@state.gov]
Subject: FW: Cats 1-3 points

Do you want me to go ahead and synch with Commerc «fie

ae’

From: Donnelly, Colleen G <DonnellyCG@state.gov>

Sent: Monday, March 18, 2019 2:46 PM

To: String, Marik A <StringMA@state.gov>; Faulkner, Charles S <FaulknerCS@state.gov>; Taylor, Mary Elizabeth
<TaylorME3 @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Subject: RE: Cats 1-3 points

Hi Marik,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

Sent: Monday, March 18, 2019 2:37 PM

To: Donnelly, Colleen G <BonneliyCG@state zov>; Faulkner, Charles S <FaulknerCS@state.gov>; Taylor, Mary Elizabeth

        

Ce: Miller, Michael F <Millermfi@state eoy>; Heidema, Sarah J <HeldemaSi@state.sov>; Paul, Joshua M

er oon ria nner own

<PaullM@state.gov>; Darrach, Tamara A <DarrachTA@ state, gov>
Subject: Cats 1-3 points

Attached are some placeholder points), Let us know if you have any edits fill

Marik

 

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002331
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 184 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/18/2019 8:28:43 PM

To: Dorosin, Joshua L [DorosiniL@state.gov]

ce: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: FW: Draft responses to Questions from S re USML Cats I-lll
Josh,

ispoke briefly with Marik about 15 minutes ago because he had a clarifying question. He mentioned that he was about

to hit send on the email Lr annrammsacoarauomaearesueroe seer is at a meeting with the ICRC
this afternoon. If you need anything further from L/P M on these questions, please let me know.

Christine

Official
LINCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 18, 2019 3:15 PM

To: Newstead, Jennifer G <NewsteadJ/G@state.gov>; Dorosin, Joshua L <DorosinJL@state.gov>; Minarich, Christine M
<MinarichCM @state.gov>

Cc: Nightingale, Robert L <NightingaleRL@state.gov>; Rogers, Shana A <RogersSA2 @state.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

Thanks ~ Christine is typing on the other system and will send back to Marik. -Jeff

From: Newstead, Jennifer G <NewsteacdiG@state sov>
Sent: Monday, March 18, 2019 3:01 PM
To: Kovar, Jeffrey D <Kovar/D @state.gov>; Dorosin, Joshua L <DorosinJLi@state.gov>; Minarich, Christine M

<MinarichCM @state poy>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Ok thanks

 

From: Kovar, Jeffrey D <Kovar] Deestate.gov>

 

Date: March 18, 2019 at 2:51:24 PM EDT
To: Newstead, Jennifer G <New

 

Ce: Nightingale, Robert L <NightineslcR Liostate gov>, Rogers, Shana A <RogersSA2@state. pov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Jennifer ~ we have taken your response and reworked a little. Please take a look. Pe

 

 

 

WASHSTATEC002332
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 185 of 340

 

Cc: Kovar, Jeffrey D <KovarJD@istate.g
<RogersSA? @state sov>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

To: Minarich, Christine M <Minari
Ce: Kovar i, Jeflrey De <Kovarlt

Subject: RE: Draft responses to Questions from S re USML Cats I-III

Jennifer — As just discussed, here is an updated version of the points. Im heading into meetings and have asked Jeff and
Christine to field your comments and get these back to Marik. Best, Josh

 

WASHSTATEC002333
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 186 of 340

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state 2ov>

Sent: Monday, March 18, 2019 1:15 PM

To: Newstead, Jennifer G <NewsteacdiG @state pov>

Ce: Dorosin, Joshua L <DorosiniL@istate gov>; Kovar, Jeffrey D <KovarJD@state.gav>; Nightingale, Robert L

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-III.

Christine

 

WASHSTATEC002334
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 187 of 340

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002335
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 188 of 340

 

Message

From: Minarich, Christine M [MinarichCM @state.gov]

Sent: 3/18/2019 9:26:43 PM

To: Kovar, Jeffrey D [KovarJD@state.gov]

Subject: RE: Draft responses to Questions from S$ re USML Cats I-III

ijust checked again and ee: heard nathing from Josh about any

questions/problems. | wasn’t copied on status email this morning so I’m guessing Marik simply Replied Allso [ didn’t see
it. | guess the lack of further emails is a good sign and we would have heard by now if the responses didn’t
go? Unfortunately, | need to head out in the next 5 minutes as well.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 18, 2019 5:19 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: Re: Draft responses to Questions from S re USML Cats I-III

em out of mu meeting. Everything ok?

Sent from my BlackBerry 10 smartphone.

 

From: Minarich, Christine M

Sent: Monday, March 18, 2019 4:28 PM

To: Dorosin, Joshua L

Cc: Kovar, Jeffrey D

Subject: FW: Draft responses to Questions from S re USML Cats I-III

Josh,
ispoke briefly with Marik about 15 minutes ago because he had a clarifying question, He mentioned that he was about

to hit send on the email | | 2 is at 3 meeting with the icrc

this afternoon. Hf you need anything further frorn L/PM on these questions, please let me know.
Christine

Official
UNCLASSIFIED

 

Ce: Nightingale, Robert L <Nightingslieklm@state.gov>; Rogers, Shana A <Kogers5A2 @state gov>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

Thanks ~ Christine is typing on the other system and will send back to Marik. -leff

From: Newstead, Jennifer G <NewsteadJG @state goy>
Sent: Monday, March 18, 2019 3:01 PM

To: Kovar, Jeffrey D <KovariO@state govy>; Dorosin, Joshua L <Dorasinji @state.zov>; Minarich, Christine M

 

WASHSTATEC002336
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 189 of 340

Subject: RE: Draft responses to Questions from S re USML Cats I-ill

Ok thanks

 

Date: March 18, 2019 at 2:51:24 PM EDT

To: Newstead, Jennifer G <NewsteadJG@astaie.cav>, Dorosin, Joshua L <Dorosins Ligistate, cav>, Minarich,
Christine M <MinarichO Mavstate. gov>

Ce: Nightingale, Robert L <NightingaleR Lustate.eov>, Rogers, Shana A <Rogerss
Subject: RE: Draft responses to Questions from S re USML Cats I-III

Jennifer - we have taken your response and reworked a little. Please take a Jook. Pe

   

 

A tinstate. gov>

 

 

 

Sent: Monday, March 18, 2019 2:05 PM
To: Dorosin, Joshua L <DerosirJL@ state zov>; Minarich, Christine M <MinarichC M @ state gov>

<RogerssA? state gov>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

WASHSTATEC002337
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 190 of 340

 

 

Date: March 18, 2019 at 1:38:18 PM EDT

To: Minarich, Christine M <MinarichOMi@state.gov>, Newstead, Jennifer G <Newstead] Giestate gov>
Ce: Kovar, Jeffrey D <Kovar} D@siate.gov>, Nightingale, Robert L <NightingaleR Luestate.zov>, Rogers,
Shana A <RogersSA2upstate.gov>

Subject: RE: Draft responses to Questions from S re USML Cats I-III

 

 

   

 

 

Jennifer - As just discussed, here is an updated version of the points. rm heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

From: Minarich, Christine M <MinarichCM@ state. gov>

Sent: Monday, March 18, 2019 1:15 PM

To: Newstead, Jennifer G <NewsteacdiG @state pov>

Ce: Dorosin, Joshua L <BoresiniL @state.gov>; Kovar, Jeffrey D <KovariD@state.sov>; Nightingale, Robert L

 

 

Subject: Draft responses to Questions from S re USML Cats I-III

Jennifer,

WASHSTATEC002338
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 191 of 340

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-IIl.

Christine

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002339
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 192 of 340

 

Message

From: Kovar, Jeffrey D [KovarJD@state.gov]

Sent: 3/18/2019 9:29:15 PM

To: Minarich, Christine M [MinarichCM @state.gov]

Subject: Re: Draft responses to Questions from S re USML Cats I-IIf

Send Marik and quick email copying me asking if. He sent it

Sent from my BlackBerry 10 smartphone.

 

From: Minarich, Christine M

Sent: Monday, March 18, 2019 5:26 PM

To: Kovar, Jeffrey D

Subject: RE: Draft responses to Questions from S re USML Cats I-ITI

ijust checked again and ve heard nothing from Josh about any
questions/problems. | wasn’t copied on status email this morning so I’m guessing Marik simply Replied All se | didn’t see
it. | guess the lack of further emails is a good sign and we would have heard by now if the responses didn’t

go? Unfortunately, | need to head out in the next 5 minutes as well.

Official
UNCLASSIFIED

From: Kovar, Jeffrey D <KovarJD@state.gov>

Sent: Monday, March 18, 2019 5:19 PM

To: Minarich, Christine M <MinarichCM @state.gov>

Subject: Re: Draft responses to Questions from S re USML Cats I-lll

im out of mu meeting. Everything ok?

Sent from my BlackBerry 10 smartphone.

 

From: Minarich, Christine M

Sent: Monday, March 18, 2019 4:28 PM

To: Dorosin, Joshua L

Cc: Kovar, Jeffrey D

Subject: FW: Draft responses to Questions from S re USML Cats I-III

Jash,

ispoke briefly with Marik about 15 minutes ago because he had a clarifying question. He mentioned that he was about
to hit send on the | i _ __ Jeff is at a meeting with the ICRC
this afternoon. if you need anything further fram L/PM on these questions, please let me know.

Christine

Official
LINCLASSIFIED

<MinarichOM @istate gov>
Cc: Nightingale, Robert L <NightingaleRi @state.cov>; Rogers, Shana A <RogerssA2 @ state. sov>
Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

 

WASHSTATEC002340
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 193 of 340

Thanks ~ Christine is typing on the other system and will send back to Marik. -leff

From: Newstead, Jennifer G <NewsteadiG@state gov>
Sent: Monday, March 18, 2019 3:01 PM
To: Kovar, Jeffrey D <KevariDG@istate 2ov>; Dorosin, Joshua L <Gares!

niL@state gay>; Minarich, Christine M

   

<MinarichOM @ state. gov>
Ce: Nightingale, Robert L <Nightingsleki m@state,gov>; Rogers, Shana A <Rogers5A2 @state goy>
Subject: RE: Draft responses to Questions from S re USML Cats I-Ill

Ok thanks

 

‘Macecetvuententolatetencroccentnagetaczeeteneneverscncdydertenenss

Date: March 18, 2019 at 2:51:24 PM EDT
To: Newstead, Jennifer G <NewsteadJG@ state. gov>, Dorosin, Joshua L <Doresin] La@state.cov>, Minarich,
Christine M <MinarichO Méos)

Ce: Nightingale, Robert L <NightingaleR Laistate zov>, Rogers, Shana A <Rogerss

Subject: RE: Draft responses to Questions from S re USML Cats I-III

   

 

A2uostate goy>

 

 

Jennifer ~- we have taken your response and reworked a little. Please take a look. PO

 

From: Newstead, Jennifer G <NewsteadJG @state goy>
Sent: Monday, March 18, 2019 2:05 PM

To: Dorosin, Joshua L <BorosiniL@state.gov>; Minarich, Christine M <MinarichCM state. gay>

 

<RogerssA? @state, goy>
Subject: RE: Draft responses to Questions from S re USML Cats I-III

WASHSTATEC002341
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 194 of 340

 

From: Dorosin, Joshua L <Dorosin! L@siate 2ov>

Date: March 18, 2019 at 1:38:18 PM EDT

To: Minarich, Christine M < Mi ihCM@state zoy>, Newstead, Jennifer G<
Ce: Kovar, Jeffrey D < > Nightingale, Robert L <i
Shana A < 2@state

Subject: RE Draft responses to Questions from S re USML Cats I-III

Jennifer ~ As just discussed, here is an updated version of the points. I'm heading into meetings and have asked Jeff and
Christine to fleld your comments and get these back to Marik. Best, Josh

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

 

WASHSTATEC002342
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 195 of 340

 

Subject: Draft responses to Questions from S re USML Cats I-ill

Jennifer,

Josh asked me to send you these draft responses to the Secretary’s questions regarding the IM we prepared on the
delay in publishing final rules relating to USML Cats I-lIL.

Christine

 

Official - SBU (Attorney-Client Privilege, Deliberative Process)
UNCLASSIFIED

WASHSTATEC002343
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 196 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 3/19/2019 2:10:48 PM

To: Hart, Robert L [HartRL@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]
Subject: RE: Budget RFI: Due 3/19 (COB)

Attachments: 12 Q 96 3D Gun Information - DTCP v.5.docx

Suggestions -

From: Hart, Robert L <HartRL@state.gov>

Sent: Tuesday, March 19, 2019 9:54 AM

To: Paul, Joshua M <PaulJM @state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Noonan, Michael J <NoonanMJ@state.gov>
Subject: FW: Budget RFI: Due 3/19 (COB)

Importance: High

Josh, Sarah suggested | send this te you for cleared points on the latest. Noting the highlighted below, we aren't looking
for much In terms of content.

Thanks,

Rob Hart
202.736.9221 | hartri@state.gov

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StafiersMalibox@ state gay>

Sent: Monday, March 18, 2019 5:57 PM

To: Noonan, Michael J <NoonanMii @state.gov>; Hart, Robert L <Harthl state

Ce: Paul, Joshua M <PaulihM @state eov>; PM-Staffers Mailbox <PhMé-StaffersMailbox@state poy>
Subject: FW: Budget RFI: Due 3/19 (COB)

Importance: High

 

    

 

 

DDTC,

Please see below from H requesting that you please review and update the attached by COB tomorrow. There should be
ho more then three bullet points and elght lines of text,

Many thanks,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official - SBU
UNCLASSIFIED

From: Tillou, Patrick A <TillouPAG@state gay>
Sent: Monday, March 18, 2019 5:47 PM
To: PM-Staffers Mailbox <PM-StaffersMallbox@ state go>

 

 

WASHSTATEC002344
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 197 of 340

Subject: Budget RFI: Due 3/19 (COB)

PM Colleagues,
The S/ES-FO has asked to update the previously submitted Q&A on 3D guns (attached for your reference). a
Could you please review, revise, an
resubmit by COB tomorrow? Please note they are strictly enforcing the rule that, unless absolutely necessary, there
should be no more than three bullet points and eight lines of text.

Apologies for the rush, but they are trying to lock down the book.
Thanks!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official - SBU
UNCLASSIFIED

WASHSTATEC002345
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 198 of 340

 

Message

From: Hart, Robert L [HartRL@state.gov]
Sent: 3/19/2019 2:12:38 PM

To: Paul, Joshua M [PauliM @state.gov]
Subject: RE: Budget RFI: Due 3/19 (COB)

Thanks for the quick turn!

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PaulUM@state.gov>

Sent: Tuesday, March 19, 2019 10:11 AM

To: Hart, Robert L <HartRL@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Noonan, Michael J <NoonanMJ @state.gov>
Subject: RE: Budget RFI: Due 3/19 (COB)

Suggestions -

cenrneveenencsrentstveSWicervuevercentneretedkeveencet

Sent: Tuesday, March 19, 2019 9:54 AM
To: Paul, Joshua M <PaulM@state.gov>

Subject: FW: Budget RFI: Due 3/19 (COB)
Importance: High

Josh, Sarah suggested | send this te you for cleared points on the latest. Noting the highlighted below, we aren’t looking
for much in terms of content.

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StatfersMallbox® state goy>

Sent: Monday, March 18, 2019 5:57 PM

To: Noonan, Michael J <NocnanMi@state.gov>; Hart, Robert L <Harthil @state. goy>

Cc: Paul, Joshua M <PauliM@state,. gov>; PM-Staffers Mailbox <PM-StatfersMallbox@state.gav>
Subject: FW: Budget RFI: Due 3/19 (COB)

Importance: High

 

 

DDTC,

Please see below from H requesting that you please review and update the attached by COB tomorrow. [There should be
no more than three bullet points and eight lines of text.

WASHSTATEC002346
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 199 of 340

Many thanks,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official - SBU
UNCLASSIFIED

From: Tillou, Patrick A <TilouPA@ state. goy>
Sent: Monday, March 18, 2019 5:47 PM
To: PM-Staffers Mailbox <PM-StaffersMailbox@ state gay>

 

 

Subject: Budget RFI: Due 3/19 (COB)

PM Colleagues,
The S/ES-FO has asked to update the previously submitted Q&A on 3D guns (attached for your reference)
Could you please review, revise, and
resubmit by COB tomorrow? Please note they are strictly enforcing the rule that, unless absolutely necessary, there
should be no more than three bullet points and eight lines of text.

Apologies for the rush, but they are trying to lock down the book.
Thanks!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official - SBU
UNCLASSIFIED

WASHSTATEC002347
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 200 of 340

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 3/19/2019 2:22:18 PM

To: H_Staffers [H_Staffers@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]; Paul, Joshua M
[PaulM @state.gov]

Subject: RE: Budget RFI: Due 3/19 (COB)

Attachments: 12 Q 96 3D Gun Information - DTCP v.5.docx

Hello, we received the attached and below fram our front office per your request.

 

Thanks,

Rob Hart

202.736.9221 | hartri@state gov
Official - SBU

UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Monday, March 18, 2019 5:57 PM

To: Noonan, Michael J <NoonanM!] @state.gov>; Hart, Robert L <HartRL@state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Subject: FW: Budget RFI: Due 3/19 (COB)

Importance: High

DDTC,

Please see below from H requesting that you please review and update the attached by COB tomorrow. There should be
no more than three bullet points and eight lines of text.

Many thanks,

Samantha Sison

PM/EO SharePoint
202-647-0561

Official - SBU
UNCLASSIFIED

seatnencentneetearncenenrsS@WacrieevarnterencneeRtatenents

Sent: Monday, March 18, 2019 5:47 PM
To: PM -Staffers Mailbox <PM-StaersMailbox@ state gov>

 

Subject: Budget RFI: Due 3/19 (COB)

PM Colleagues,
The S/ES-FO has asked to update the previously submitted Q&A on 3D guns (attached for your reference). a

WASHSTATEC002348
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 201 of 340

resubmit by COB tomorrow? Please note they are strictly enforcing the rule that, unless absolutely necessary, there
should be no more than three bullet points and eight lines of text.

Apologies for the rush, but they are trying to lock down the book.
Thanks!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official - SBU
UNCLASSIFIED

WASHSTATEC002349
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 202 of 340

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 3/19/2019 5:43:34 PM

To: Paul, Joshua M [PaulJM@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
ce: Noonan, Michael J [NoonanMJ @state.gov]

Subject: RE: Budget RFI: Due 3/19 (COB)

Attachments: 12 Q 96 3D Gun Information - DTCP v.5 (004) RLH.docx

Josh/Sarah,

Let me know if anyone has any concerns, otherwise I'l] send this

 

Lup.
Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official
UNCLASSIFIED

From: Paul, Joshua M <PauuM@state.gov>

Sent: Tuesday, March 19, 2019 10:11 AM

To: Hart, Robert L <HartRL@state.gov>

Cc: Heidema, Sarah J <HeidemaSJ@state.gov>; Noonan, Michael J <NoonanMJ @state.gov>
Subject: RE: Budget RFI: Due 3/19 (COB)

Suggestions -

 

Subject: FW: Budget RFI: Due 3/19 (COB)
Importance: High

Josh, Sarah suggested | send this to you for cleared points on the latest. Noting the highlighted below, we aren’t looking
for much in terms of content.

Thanks,

Rob Hart
202.736.9221 | hartri@state gov

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox <P-StaffersMallbox@ state goy>
Sent: Monday, March 18, 2019 5:57 PM
To: Noonan, Michael J <NocnanMiG@istate.zov>; Hart, Robert L <HartRi@istate zoy>

 

 

WASHSTATEC002350
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 203 of 340

Subject: FW: Budget RFI: Due 3/19 (COB)
Importance: High

DOTC,

Please see below from H requesting that you please review and update the attached by COB tomorrow. [There should be
no more than three bullet points and eight lines of text.

Viany thanks,

Samantha Sisan
PM/FO SharePoint
202-647-0561

Official - SBU
LINCLASSIFIED

From: Tillou, Patrick A <THlouPA @state goy>

Sent: Monday, March 18, 2019 5:47 PM

To: PM-Staffers Mailbox <PM-StaffersM ailbox@istate 2cy>
Ce: Darrach, Tamara A <DarrachTA@state.gov>

Subject: Budget RFI: Due 3/19 (COB)

 

 

PM Colleagues,
The S/ES-FO has asked to update the previously submitted Q&A on 3D guns (attached for your reference) iin
Could you please review, revise, and
resubmit by COB tomorrow? Please note they are strictly enforcing the rule that, unless absolutely necessary, there
should be no more than three bullet points and eight lines of text.

Apologies for the rush, but they are trying to lock down the book.
Thanks!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official - SBU
UNCLASSIFIED

WASHSTATEC002351
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 204 of 340

 

Message

From: Paul, Joshua M [PaulJM@state.gov]

Sent: 3/19/2019 5:45:47 PM

To: Hart, Robert L [HartRL@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
ce: Noonan, Michael J [NoonanMJ @state.gov]

Subject: RE: Budget RFI: Due 3/19 (COB)

Good here thanks!

From: Hart, Robert L <HartRL@state.gov>

Sent: Tuesday, March 19, 2019 1:44 PM

To: Paul, Joshua M <PaulJM @state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Cc: Noonan, Michael J <NocnanMJ@state.gov>

Subject: RE: Budget RFI: Due 3/19 (COB)

Josh/Sarah

 
   

EE | &¢ me know if anyone has any concerns, otherwise I'll send this

up.
Thanks,

Rob Hart

Official
LINCLASSIFIED

Sent: Tuesday, March 19, 2019 10:11 AM
To: Hart, Robert L <HarthL@ state. gay>
Cc: Heidema, Sarah J <HelsemasS! states
Subject: RE: Budget RFI: Due 3/19 (COB)

oy>; Noonan, Michael J <NocnanMi@istate goay>

      

Suggestions -

From: Hart, Robert L <HartBL@state. gov>

Sent: Tuesday, March 19, 2019 9:54 AM

Cc: Heidema, Sarah | <HeidemaSi@state.g ay>; Noonan, Michael J <NoonanMim@state sov>
Subject: FW: Budget RFI: Due 3/19 (COB)

importance: High

 

Josh, Sarah suggested | send this to you for cleared points on the latest. Noting the highlighted below, we aren’t looking
for much in terms of content.

Thanks,

Rob Hart

WASHSTATEC002352
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 205 of 340

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox <PiM-StaffersM allbox@ state goy>

Sent: Monday, March 18, 2019 5:57 PM

To: Noonan, Michael J <NoocnanMJ @state gay>; Hart, Robert L <HartRl @istate eoay>

Ce: Paul, Joshua M <PauliM@istate gov>; PM-Staffers Mailbox <PMi-StalfersMailbox@ state. gov>
Subject: FW: Budget RFI: Due 3/19 (COB)

importance: High

 

      

 

DOTC,

Please see below from H requesting that you please review and update the attached by COB tomorrow. There should be
no more than three bullet points and eight lines of text,

Many thanks,
Samantha Sison

PM/FO SharePoint
202-647-0561

Official - SBU
LINCLASSIFIED

 

Sent: Monday, March 18, 2019 5: M
To: PM-Staffers Mailbox <PM-StaffersMallbox@ state gov>
Cc: Darrach, Tamara A <DarrachTA@ state goy>

Subject: Budget RFI: Due 3/19 (COB)

  

 

PM Colleagues,

The S/ES-FO has asked to update the previously submitted Q&A on 3D guns (attached for your reference). |
Could you please review, revise, and

resubmit by COB tomorrow? Please note they are strictly enforcing the rule that, unless absolutely necessary, there
should be no more than three bullet points and eight lines of text.

Apologies for the rush, but they are trying to lock down the book.
Thanks!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official - SBU
UNCLASSIFIED

WASHSTATEC002353
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 206 of 340

Appointment

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/19/2019 5:56:56 PM

To: Darrach, Tamara A [DarrachTA@state.gov]

Subject: Accepted: Hearing prep for HFAC Minority Staff on CATS I-Iil
Location: Phone Call

Start: 3/19/2019 7:00:00 PM

End: 3/19/2019 7:30:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002354
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 207 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/19/2019 6:23:41 PM

To: Hart, Robert L [HartRL@state.gov]

Subject: 12 Q 96 3D Gun Information - DTCP v.5 (004) RLH

Attachments: 12 Q 96 3D Gun Information - DTCP v.5 (004) RLH.docx

My edits

WASHSTATEC002355
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 208 of 340

 

Message

From: Hart, Robert L [HartRL@state.gov]

Sent: 3/19/2019 6:29:49 PM

To: PM -Staffers Mailbox [PM-StaffersMailbox@state.gov]

ce: Heidema, Sarah J [HeidemaSJ@state.gov]; Noonan, Michael J [NoonanMJ@state.gov]
Subject: RE: Budget RFI: Due 3/19 (COB)

Attachments: 12 Q 96 3D Gun Information - DTCP v.5 (004) RLH (002).docx

Sam, we've updated the attached per H’s request, please let us know if you have any questions.
Thanks,

Rob Hart
202.736.9221 | hartyi@state. gov

Official - SBU
UNCLASSIFIED

From: PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>

Sent: Monday, March 18, 2019 5:57 PM

To: Noonan, Michael J <NoonanM!/ @state.gov>; Hart, Robert L <HartRL@state.gov>

Ce: Paul, Joshua M <PaulJM @state.gov>; PM-Staffers Mailbox <PM-StaffersMailbox@state.gov>
Subject: FW: Budget RFI: Due 3/19 (COB)

Importance: High

DDTC,

Flease see below frorn H requesting that you please review and update the attached by COB tomorrow. There should be
no more than three bullet points and eight lines of text.

Many thanks,

Samantha Sison

PM/FO SharePoint
202-647-0561

Official - SBU
UNCLASSIFIED

From: Tillou, Patrick A <TillouPAG@state gay>

Sent: Monday, March 18, 2019 5:47 PM

To: PM -Staffers Mailbox <PM-StatfersMailbox@state gov>
Cc: Darrach, Tamara A <DarrachTA@state. goy>

Subject: Budget RFI: Due 3/19 (COB)

 

 

 

PM Colleagues,
The S/ES-FO has asked to update the previously submitted Q&A on 3D guns (attached for your reference) [ia
Could you please review, revise, and
resubmit by COB tomorrow? Please note they are strictly enforcing the rule that, unless absolutely necessary, there
should be no more than three bullet points and eight lines of text.

Apologies for the rush, but they are trying to lock down the book.

WASHSTATEC002356
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 209 of 340

Thanks!

Patrick Tillou

Special Assistant

Bureau of Legislative Affairs
Office: 202-647-9379

Official - SBU
UNCLASSIFIED

WASHSTATEC002357
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 210 of 340

Message (Digitally Signed)

From: Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]

Sent: 3/20/2019 2:47:59 PM

To: Monjay, Robert [MonjayR@state.gov]; Hart, Robert L [HartRL@state.gov]
Subject: USML Categories I-Iff

Attachments: smime.p7s

Importance: High

Good morning, we are preparing a Read Ahead for Mrs. Grant due today. She is scheduled to be on the Hill
on Monday. We were scheduled to brief the HASC on 5 March. However, this briefing was postponed. Are
there any issues that we need to make Mrs Grant aware as to why the meeting was postponed. We are also
reaching out to our LA.

Any assistance you can provide is appreciated.

Thank you.

Regards,

Susan

WASHSTATEC002358
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 211 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]
Sent: 3/20/2019 3:48:10 PM

To: Heidema, Sarah J [HeidemaSJ@state.gov]
ce: Hart, Robert L [HartRL@state.gov]
Subject: Fwd: USML Categories I-lll

My recollection is that BIS pulled out, so it was cancelled. Is there anything | am forgetting?

Robert Monjay
202-663-2817 (office)

REE (mobile)

 

From: Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>
Sent: Wednesday, March 20, 2019 7:49:44 AM

To: Monjay, Robert; Hart, Robert L

Cc: Blake, Victoria C CIV DTSA PD (US)

Subject: USML Categories I-lll

+ Vicky Blake

Good morning, we are preparing a Read Ahead for Mrs. Grant that is due today. Ms Grant is scheduled to be on the Hill
on Monday. We were scheduled to brief the HASC on 5 March. However, this briefing was postponed. Are there any
issues that we need to make Mrs Grant aware as to why the meeting was postponed. We are also reaching out to our LA.
Any assistance you can provide is appreciated.

Thank you.

Regards,

Susan

WASHSTATEC002359
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 212 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/20/2019 6:26:15 PM

To: Hart, Robert L [HartRL@state.gov]; Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@ mail.mil]
ce: Blake, Victoria C CIV DTSA PD (US) [victoria.c.blake.civ@mail.mil]

Subject: Re: USML Categories I-lil

Susan,

in looking back through my emails, DOD pulled out without explanation. Angela Tapia sent an email canceling.
I think that you'd need to reach out to her to find out why DOD pulled out.

Thanks

Rob

Robert Monjay
202-663-2817 (office)
mobile)

 

From: Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>
Sent: Wednesday, March 20, 2019 7:49:44 AM

To: Monjay, Robert; Hart, Robert L

Cc: Blake, Victoria C CIV DTSA PD (US)

Subject: USML Categories I-lll

+ Vicky Blake

Good morning, we are preparing a Read Ahead for Mrs. Grant that is due today. Ms Grant is scheduled to be on the Hill
on Monday. We were scheduled to brief the HASC on 5 March. However, this briefing was postponed. Are there any
issues that we need to make Mrs Grant aware as to why the meeting was postponed. We are also reaching out to our LA.
Any assistance you can provide is appreciated.

Thank you.

Regards,

Susan

WASHSTATEC002360
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 213 of 340

Message (Digitally Signed)

 

From: Blake, Victoria C CIV DTSA PD (US) [victoria.c.blake.civ@mail.mil]

Sent: 3/20/2019 6:33:01 PM

To: Monjay, Robert [MonjayR@state.gov]; Hart, Robert L [HartRL@state.gov]
ce: Daoussi, Susan G CIV DTSA LD (US) [susan.g.daoussi.civ@mail.mil]
Subject: RE: USML Categories I-lil

Attachments: smime.p7s

Good Afternoon Rob,

itCol Tapia cancelled after State and Commerce were not able to brief
BRE he ernail is below. [sent an email today to the LA folks on the ernail chain but [have not received any
feedback.

Regards,

Vicky Blake

From: Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>

Sent: Tuesday, March 12, 2019 1:52 PM

To: Paul, Joshua M <PaulJM@state.gov>; Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@ mail.mil>; Tapia,
Angela M Lt Col USAF OSD OASD LA (USA) <angela.m.tapia2.mil@mail.mil>; Darrach, Tamara A <DarrachTA@state.gov>
Cc: Nesterczuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil>; LKluttz@doc.gov

Subject: [Non-DoD Source] RE: USML Categories 1-3 Briefing

Also, tomorrow will be my last day at the Department of Commerce. I've cc'd my colleague Lawson here, he will be the
leg POC for this issue moving forward. Thanks much.

From: Paul, Joshua M <PaulJM@state.gov>

Sent: Tuesday, March 12, 2019 1:14 PM

To: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>; Tapia, Angela M Lt Col USAF OSD OASD LA (USA)
<angela.m.tapia2.mil@mail.mil>; Kimberly Ekmark <Kimberly.Ekmark@bis.doc.gov>; Darrach, Tamara A
<DarrachTA@state.gov>

Cc: Nesterczuk, Oksana D CIV DTSA PD (US) <oksana.d.nesterczuk.civ@mail.mil>

Subject: [Non-DoD Source] RE: USML Categories 1-3 Briefing

Hi,

ee

Josh

From: Monjay, Robert <MonjayR@state.gov>
Sent: Wednesday, March 20, 2019 2:26 PM

WASHSTATEC002361
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 214 of 340

To: Hart, Robert L <HartRL@state.gov>; Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>
Ce: Blake, Victoria C CIV DTSA PD (US) <victoria.c.blake.civ@mail.mil>
Subject: [Non-DoD Source] Re: USML Categories I-ill

Susan,

In looking back through my emails, DOD pulled out without explanation. Angela Tapia sent an email canceling.
i think that you'd need to reach out to her to find out why DOD pulled out.

Thanks

Rob

Robert Monjay
202-663-2817 (office)

BEE bic)

 

From: Daoussi, Susan G CIV DTSA LD (US) <susan.g.daoussi.civ@mail.mil>
Sent: Wednesday, March 20, 2019 7:49:44 AM

To: Monjay, Robert; Hart, Robert L

Ce: Blake, Victoria C CIV DTSA PD (US)

Subject: USML Categories I-iil

+ Vicky Blake

Good morning, we are preparing a Read Ahead for Mrs. Grant that is due today. Ms Grant is scheduled to be on the Hill
on Monday. We were scheduled to brief the HASC on 5 March. However, this briefing was postponed. Are there any
issues that we need to make Mrs Grant aware as to why the meeting was postponed. We are also reaching out to our LA.
Any assistance you can provide is appreciated.

Thank you.

Regards,

Susan

WASHSTATEC002362
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 215 of 340

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 3/20/2019 7:16:06 PM

To: String, Marik A [StringMA@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]
Subject: RE: Cats 1-3 points

Attachments: 0318 CATS I-Ill TPs.v1 + BIS_TM 3-20-19 edits.docx

Sensitive but Unclassified/Deliberative Process/Pre-decisional

From: Donnelly, Colleen G <DonnellyCG@state.gov>

Sent: Monday, March 18, 2019 2:46 PM

To: String, Marik A <StringWA@state.gov>; Faulkner, Charles S <FaulknerCS @state.gov>; Taylor, Mary Elizabeth
<TaylorME3 @state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>; Paul, Joshua M
<PaulJM@state.gov>; Darrach, Tamara A <DarrachTA@state.gov>

Subject: RE: Cats 1-3 points

Hi Marik,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

From: String, Marik A <StringMA@ state. gov>
Sent: Monday, March 18, 2019 2:37 PM
To: Donnelly, Colleen G <BonneliyCG@state.sov>; Faulkner, Charles S <FaulknerCS@state.cov>; Taylor, Mary Elizabeth

 

 

Cc: Miller, Michael F <Millermf@state.zov>; Heidema, Sarah J <Heidemas.

<PaullM @istate zov>; Darrach, Tamara A <DarrachTA@ state. gov>
Subject: Cats 1-3 points

Attached are some placeholder points Let us know if you have any edits;

Marik

i@istate.cov>; Paul, Joshua M

      

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002363
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 216 of 340

 

Message

From: Paul, Joshua M [PauliM @state.gov]

Sent: 3/20/2019 7:19:16 PM

To: String, Marik A [StringMA@state.gov]

cc: Miller, Michael F [Millermf@state.gov]; Heidema, Sarah J [HeidemaSJ @state.gov]
Subject: RE: Cats 1-3 points

 
 
 

Coincidentally, CRS’ Paul Kerr just called to ask if

we are “honoring the Menendez hold?” j said we havern’t published

Sensitive but Unclassified/Deliberative Process/Pre-decisional

From: Paul, Joshua M

Sent: Wednesday, March 20, 2019 3:16 PM

To: String, Marik A <StringMA@state.gov>

Ce: Miller, Michael F <Millermf@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: RE: Cats 1-3 points

Sensitive but Unclassified/Deliberative Process/Pre-decisional

From: Donnelly, Colleen G <GonnellycG @state gov>

Sent: Monday, March 18, 2019 2:46 PM

To: String, Marik A <String MA@state gov>; Faulkner, Charles S <faulknerCS@ state. gov>; Taylor, Mary Elizabeth
<TaylorMES@state goy>

<PaullM@state.gov>; Darrach, Tamara A <GarrachTA@ state gzov>

Subject: RE: Cats 1-3 points

Hi Marik,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

From: String, Marik A <StringMA@ state goy>
Sent: Monday, March 18, 2019 2:37 PM
To: Donnelly, Colleen G <DonnellyCG@state. gov>; Faulkner, Charles S <FaulknerCS@)state goy>; Taylor, Mary Elizabeth

<TaylorMES@state goy>

 

amara A <GarrachTA@ state goy>

 

<PaullM state sov>; Darrac
Subject: Cats 1-3 points

Attached are some placeholder points Let us know if you have any edits; | |

WASHSTATEC002364
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 217 of 340

Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002365
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 218 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 3/20/2019 7:50:10 PM

To: Paul, Joshua M [PaulJM@state.gov]
Subject: RE: Cats 1-3 points

Long day here, sorry

From: Paul, Joshua M <PauluM@state.gov>
Sent: Wednesday, March 20, 2019 3:50 PM
To: Heidema, Sarah J <HeidermaSJ@state.gov>
Subject: RE: Cats 1-3 points

From: Heidema, Sarah J <HeidermaS] @state.gov>

Sent: Wednesday, March 20, 2019 3:29 PM

To: Paul, Joshua M <PaulM@istate. gov>; String, Marik A <String
Cc: Miller, Michael F <Milermfim@ state sov>

Subject: RE: Cats 1-3 points

   

 

From: Paul, Joshua M <Paul i M@ state. goy>
Sent: Wednesday, March 20, 2019 3:16 PM
To: String, Marik A <StringMA@ state goy>

 

Subject: RE: Cats 1-3 points

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Sent: Monday, March 18, 2019 2:46 PM

To: String, Marik A <StringMA@ state gov>; Faulkner, Charles S <FaulknerCS@state.gov>; Taylor, Mary Elizabeth

 

 

Ce: Miller, Michael F <Milermi@ state. gzov>; Heidema, Sarah J <HeidermaSi@state.gov>; Paul, Joshua M
<PaulJM@state goy>; Darrach, Tamara A <DarrachTA@state gey>

 

Subject: RE: Cats 1-3 points

Hi Marife,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

WASHSTATEC002366
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 219 of 340

From: String, Marik A <3tringMA@state.gov>

  

Sent: Monday, March 18, 2019 2:37 PM

 

<PaullM @state.eov>; Darrach, Tamara A <DarrachTA@state. gov>
Subject: Cats 1-3 points

Attached are some placeholder points Let us know if you have any edits fll

Marik

 

 

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002367
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 220 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/20/2019 7:51:23 PM

To: Paul, Joshua M [PaulJM@state.gov]; String, Marik A [StringMA@state.gov]
ce: Miller, Michael F [Millermf@state.gov]

Subject: RE: Cats 1-3 points

PO Long day, too many calls that involve lawyers.

From: Heidema, Sarah J

Sent: Wednesday, March 20, 2019 3:29 PM

To: Paul, Joshua M <PaulJM@state.gov>; String, Marik A <StringMA@state.gov>
Ce: Miller, Michael F <Millermf@state.gov>

Subject: RE: Cats 1-3 points

From: Paul, Joshua M <PauliM@ state gov>
Sent: Wednesday, March 20, 2019 3:16 PM
To: String, Marik A <StringMA@state gov>

 

Subject: RE: Cats 1-3 points

Commerce clears as attached __

Sensitive but Unclassified/Deliberative Process/Pre-decisional

 

Ce: Miller, Michael F <Milermf@ state. zov>; Heidema, Sarah J <HeidemaSi) @state.gov>; Paul, Joshua M

 

Subject: RE: Cats 1-3 points

Hi Marik,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

From: String, Marik A <3tringMA@state.gov>
Sent: Monday, March 18, 2019 2:37 PM

  

<TaylorME3@ state goy>
Ce: Miller, Michael F <Millarrnf@state gov>; Heidema, Sarah J <HeidemaSi@state.gov>; Paul, Joshua M
<PauliM@state.gov>; Darrach, Tamara A <DarrachTA@ state gov>

cuecsrentoutinennetecerDiteecventeneeeweeteesderberecacce” PTA GAN EB GENAE Ay GAR EAGAN Gah BON ON [rinstitsnenastneernenernetatensse2otuecbecntsneenvensens Bobeecnecne

Subject: Cats 1-3 points

WASHSTATEC002368
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 221 of 340

Attached are some placeholder points Let us know if you have any edits;

Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002369
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 222 of 340

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 3/20/2019 8:26:20 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]; Legal-PM-DL [Legal-PM-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: Reason: Sen. Menendez Calls for Twitter to Stop Spreading Software That Can Help Make

Weapons

 

Sen. Menendez Calls for Twitter to Stop Spreading Software That Can Help Make Weapons
By Brian Doherty
19 March 2019

Sen. Bob Menendez (D-N.J.) made a direct call to Twitter chieftain Jack Dorsey asking him to eliminate tweets
from a particular user, @ivanthetroll12, as revealed in a press release from the senator's office earlier this
month.

The letter read in part:
Dear Mr. Dorsey,

I write to express concern regarding Twitter's decision to allow its users to publicize links to
downloadable blueprints for 3D-printed firearms. I ask that you take immediate steps to remove such
links, as well as the ability to directly message these links from your platform....I do not believe one of
the country's most prominent tech companies should be facilitating access to these deadly weapons...

On February 22, 2019 the user @IvanTheTroll12 tweeted his plans to release blueprints for a 3D-printed
AR-15 firearm. The following day, @IvanTheTroll12 tweeted a direct download link to a website
whereby anyone is free to download the blueprints....if foreign users are able to access the website and
the blueprints, the publication of these blueprints violates the law. I urge you to take immediate action to
remove the publication of the links. In addition, I would like to know what Twitter is doing to ensure
that other users do not use your platform for such nefarious and potentially unlawful actions in the
future...

The account (and its tweets) that bothered Menendez still exist, with the feed containing many other posts
regarding different versions of software-enabled home gun manufacture, as well as tweets pointing out that for
the vast majority of people who can't legally obtain a gun, black market purchase would be a far more obvious
choice than the complications of making guns at home via 3D printers or CNC (computer numerical control)
mills, which move and control machine tools via software commands.

The man behind the account says in an email yesterday that he's heard nothing from Twitter after Menendez
called him out. "I suspect it'll just blow over at this point, I don't think they'd take this long if they planned to
act. But who knows, maybe they are scheming a big TOS update.”

But, he wrote, "I'm certain that if a printed gun is ever used in a crime that Twitter will crack down.”

"Ivan" says he's not sure how Menendez came across his tweets. "I've tweeted at him since his letter to
antagonize him, but had no interaction with him prior to his letter.”

WASHSTATEC002370
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 223 of 340

Menendez's office did not respond as of press time as to whether Dorsey or anyone at Twitter has responded to
them regarding his March 7 release.

Ivan also insists that Menendez revealed a politician's typically thin understanding of the complications
involved in connecting the spread of speech and information with a likely physical threat.

That is, the information Ivan is spreading (which Menendez's state of New Jersey has tried to mostly ban) is still
a very long way from any object in the world existing. "You'd need 500k in machines (either a 5 axis CNC +
lathe or a DLMS [direct metal laser sintering] metal printer) to make an entire AR15 from those files,” he wrote
in an email.

"The point in the files is that a) you could actually do it, and b) as with all reference models, it can be used as a
base for modification or customization. Want to design your own 3d printed stock - take this ARIS CAD and
use it to get all the measurements you need, and you will be saved lots of trial and error.”

But, Ivan insists, "the fact remains it is a reference model - it is not 3d printable as the Senator suggests (unless
you have 500k-1m dollars in DLMS setup, but you can buy truck-fulls of AR 15s for that)."

Ivan wonders if Menendez's office is intentionally trying to confuse Dorsey and the public about what Ivan
really did on Twitter. "I fully believe the Senator knows the files aren't printable (we didn't include any files that
are set up for printing in the package), the readme disclaims that you can't print it, and the announcement tweet
made it clear that it is a reference model."

He clarifies: His tweets and the links in them "makes the AR15 CAD public domain, it makes the ARIS an idea
and not a physical item, but it doesn't make the AR15 printable. He knows this, and it posturing and pretending
the files are something that they aren't.”

Menendez's state of New Jersey passed a law last year trying to ban the transmission of software that could help
instruct a home device to make a weapon to anyone not a licensed gun manufacturer. Defense Distributed,
whose controversial founder Cody Wilson was called out specifically by the state's attorney general as the law's
target, sued along with other Second Amendment interest groups to block enforcement of the law, which they
think violated the First Amendment, the Supremacy Clause, and the Commerce Clause.

That particular case was tossed out of court in February by a U.S. district judge in Texas largely on
jurisdictional grounds; he didn't think Texas was the proper place for the suit. While that dismissal is under
appeal in the 5th Circuit, a separate suit along the same grounds was filed in February in federal court in New
Jersey. In that case an initial request for a preliminary injunction against the state also so far failed and is on
appeal to the 3rd Circuit, according to Alan Gottlieb of the Second Amendment Foundation, one of the parties
to the suit.

Ivan, who did not want to reveal any other name, says he is not associated with Defense Distributed.

Link: bttes://reason com/blog/ 2019/03/41 G/sen-menendez-calls-out-twitter-for-snrea

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

WASHSTATEC002371
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 224 of 340

e-mail: MarquisMRa@state.gov | Web: www.state.gov//pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

 

Official
LINCLASSIFIED

WASHSTATEC002372
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 225 of 340

 

Message

From: Frideres, Taryn F [FrideresTF @state.gov]
Sent: 3/20/2019 11:50:17 PM

To: String, Marik A [StringMA@state.gov]
Subject: RE: S Hearing Prep

Thanks!

Official - SBU
UNCLASSIFIED

From: String, Marik A <StringWMA@state.gov>
Sent: Wednesday, March 20, 2019 4:21 PM
To: Frideres, Taryn F <FrideresTF@state.gov>
Subject: RE: S Hearing Prep

Marik

Official - SBU
UNCLASSIFIED

From: Frideres, Taryn F <frideresTF @state.sov>
Sent: Wednesday, March 20, 2019 4:01 PM

To: String, Marik A <StringMA@ state. cov>
Subject: S Hearing Prep

Importance: High

Marik:

 

Thanks!

Taryn

 

Taryn Frideres
Senior Advisor to the Deputy Secretary of State
202-647-8198 (office)

EEE (obile)

WASHSTATEC002373
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 226 of 340

Boderes UF @ustatc gov

Official - SBU
UNCLASSIFIED

WASHSTATEC002374
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 227 of 340

 

Message

From: Frideres, Taryn F [FrideresTF @state.gov]
Sent: 3/20/2019 11:52:27 PM

To: String, Marik A [StringMA@state.gov]

Attachments: Toplines & Hot Topics.docx

Taryn Prideres
Senior Advisor to the Deputy Secretary of State
202-647-8198 (office)
mobile)
Brideres PF @state gov

 

Official - SBU
UNCLASSIFIED

WASHSTATEC002375
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 228 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 3/21/2019 12:32:15 PM

To: Paul, Joshua M [PaulJM@state.gov]
Subject: RE: Cats 1-3 points

ee

From: Paul, Joshua M <PauliM@state.gov>
Sent: Thursday, March 21, 2019 7:24 AM

To: Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: RE: Cats 1-3 points

From: String, Marik A <StringMA@ state. gov>
Sent: Wednesday, March 20, 2019 6:49 PM
To: Heidema, Sarah J <HeidemaSi @istate gov>; Paul, Joshua M <PaulMgistate goy>

Subject: RE: Cats 1-3 points
Thanks, Marik

Sensitive but Unclassified/Deliberative Process/Pre-cdecisional

Official - SBU
LINCLASSIFIED

From: Heidema, Sarah J <Heidemasi@state eay>
Sent: Wednesday, March 20, 2019 3:29 PM

 

Cc: Miller, Michael F <Millermf@ state goy>
Subject: RE: Cats 1-3 points

From: Paul, Joshua M <PaulM@ state. gov>

Sent: Wednesday, March 20, 2019 3:16 PM

To: String, Marik A <StringMA@ state. goy>

Ce: Miller, Michael F <Milermf@ state sev>; Heidema, Sarah J <HeidemaSi@state.gov>
Subject: RE: Cats 1-3 points

 

Commerce clears as attached

Sensitive but Unclassified/Deliberative Process/Pre-decisional

WASHSTATEC002376
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 229 of 340

From: Donnelly, Colleen G <BonnelyoG@istate gay>

  

Sent: Monday, March 18, 2019 2:46 PM

 

<PaullM @state.eov>; Darrach, Tamara A <DarrachTA@state. gov>
Subject: RE: Cats 1-3 points

 

 

Hi Marik,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

From: String, Marik A <3tringMA@state.gov>
Sent: Monday, March 18, 2019 2:37 PM

  

<TaylorME3@ state goy>
Ce: Miller, Michael F <Millarrnf@state gov>; Heidema, Sarah J <HeidemaSi@state.gov>; Paul, Joshua M

Attached are some placeholder points Let us know if you have any edits; a

Marik

 

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002377
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 230 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 3/21/2019 12:39:46 PM

To: Paul, Joshua M [PaulJM@state.gov]
Subject: RE: Cats 1-3 points

From: Paul, Joshua M <PauluM@state.gov>
Sent: Thursday, March 21, 2019 7:24 AM

To: Heidema, Sarah J <HeidermaSJ@state.gov>
Subject: RE: Cats 1-3 points

From: String, Marik A <StringMA@ state. sov>

Sent: Wednesday, March 20, 2019 6:49 PM

To: Heidema, Sarah J <HeicemaSi @state.cov>; Paul, Joshua M <PauliM@state.gov>
Cc: Miller, Michael F <Milermfim@ state sov>

Subject: RE: Cats 1-3 points

 

Yes, works forme
Thanks, Marik

Sensitive but Unclassified /Deliberative Process/Pre-cdecisional

Official - SBU
UNCLASSIFIED

Sent: Wednesday, March 20, 2019 3:29 PM
To: Paul, Joshua M <PaulM @state.sov>; String, Marik A <StrinegMA@state 2ov>

 

Sent: Wednesday, March 2 :
To: String, Marik A <3tringMA@ state goy>

Ce: Miller, Michael F <Milermf@state.gov>; Heidema, Sarah J <HeidernaS!
Subject: RE: Cats 1-3 points

Commerce clears as attached GB

Sensitive but Unclassified/Deliberative Process/Pre-decisional

    

 

    

WASHSTATEC002378
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 231 of 340

From: Donnelly, Colleen G <BonnelyoG@istate. gay>

  

Sent: Monday, March 18, 2019 2:46 PM

 

<PaullM @state.eov>; Darrach, Tamara A <DarrachTA@state. gov>
Subject: RE: Cats 1-3 points

 

 

Hi Marik,

Looks good to me.
Thanks,

Colleen

Official - SBU
UNCLASSIFIED

From: String, Marik A <3tringMA@state.gov>
Sent: Monday, March 18, 2019 2:37 PM

  

<TaylorME3@ state goy>
Ce: Miller, Michael F <Millarrnf@state gov>; Heidema, Sarah J <HeldemaSi@state.gov>; Paul, Joshua M

8

Subject: Cats 1-3 points
Attached are some placeholder point Let us know if you have any edits; I

Marik

 

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002379
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 232 of 340

 

Message

From: Marquis, Matthew R [MarquisMR@state.gov]

Sent: 3/21/2019 4:46:51 PM

To: PM-DTCP-Tasking-DL [PM-DTCP-Tasking-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; String, Marik A [StringMA@state.gov]; Miller, Michael F [Millermf@state.gov]
Subject: CPA Media Monitoring: UPI: 3D printers, gun blueprints could pose national security risk, experts say

 

3D printers, gun blueprints could pose national security risk, experts say
By Justin Askenazy
20 March 2019

In August 2015, Eric McGinnis was arrested for violently attacking his girlfriend. A judge issued a protective
order that said McGinnis could not own a gun for two years.

Less than a year later, the Dallas native tried to purchase a gun, but a background check by the gun shop
thwarted his attempt. Then, according to the U.S. Attorney's Office for the Northern District of Texas,
McGinnis obtained various gun parts and created the firing mechanism through 3D printing, giving him a fully
functional homemade AR-15 assault rifle.

In July 2017, police arrested him as he was firing the gun in the woods. They also found a “hit list" of
politicians, both Democrat and Republican, hidden in his backpack.

McGinnis was sentenced in February to eight years in prison for unlawful possession of a gun and ammunition.

The growing use of 3D printers and rising number of 3D gun blueprints posted to the Internet are likely to make
such schemes more common, lawmakers and national security experts fear.

Sen. Bob Menendez, D-N_J., last month announced an effort to keep the Trump administration from transferring
control of foreign arms sales from the State Department to the Commerce Department, a move he said would
ease restrictions on the online distribution of 3D gun blueprints.

"These changes defy common sense, undermine public safety and undercut our national security," Menendez
said in a statement.

Under the proposed change, the State Department would no longer regulate small arms exports, under which 3D
gun blueprints are categorized, meaning its strict rules would not apply to the transfer of blueprints online. The
Commerce Department's rules regarding the dissemination of such information are more lax.

Menendez introduced legislation to maintain State Department control over the blueprints and prohibit people
from posting them online. He and the five co-sponsors of the bill, all Democrats, said their main concern is to

keep homemade weapons out of the hands of criminals.

"We need to stop the spread of these firearms before they become a public health crisis,” Sen. Ed Markey, D-
Mass., said.

WASHSTATEC002380
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 233 of 340

Increased access to 3D printers and weapons blueprints also could allow terrorist groups and foreign nations to
begin printing their own guns and explosive devices, according to a report released by the RAND Corporation
last May.

The report highlights how the growth of 3D printing, or additive manufacturing, has "the potential to
dramatically disrupt the prevailing state system and international order.”

But the RAND researchers caution that terrorists are not yet capable of building effective weapons, saying the
cost of a 3D printer capable of producing a weapon would be prohibitive.

"There's got to be a lot of things that happen before 3D printing is more cost-effective,” said J. Luke Irwin,
assistant policy researcher at RAND and a co-author of the report.

Irwin predicted it would take at least a decade for terrorists to develop the capacity to print fully functional
weapons because the technology is still unreliable.

Right now, Irwin said, "anything they make could be dangerous [for them] to use.”

He also said hackers, whether terrorists, countries or criminals, could disrupt 3D printers to create flaws in their
products.

"It's not unlikely,” Irwin said, giving an example of someone inserting a flaw or change into the printing of an
airplane part with potentially deadly consequences.

However, according to Mike Beltran, director of the 3D printing lab at Northwestern University, most industrial
printers have procedures that would prevent someone from remotely printing a part.

"In order to actually print something, I need to hit a couple sequences of buttons right in front of the machine,”
he said. "None of these machines will allow me to just directly" print an object.

While lawmakers are working to restrict access to gun blueprints, Irwin said the government is unlikely to
restrict access to the 3D printers themselves because it would stifle innovation. He suggested that a system be
created to identify an attacker through his printer. Each printer would have a unique identification associated
with the raw materials it uses so anything created by that printer could be traced back to it.

"It would be a stronger deterrence than keeping printers out of people's hands,” Irwin said.

Link: https: //wwwspLcom/ D-printers-gun-blueprints-could-pose-national-security-risk-oxperts-

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968
e-mail: MarquisMR@state.gov | Web: www.state.gov/t/pm / \Twitter: @StateDentPM

Stay connected with Srate.gov:

WASHSTATEC002381
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 234 of 340

 

Official
LINCLASSIFIED

WASHSTATEC002382
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 235 of 340

 

Message

From: Marquis, Matthew R [MarquisMR @state.gov]

Sent: 3/21/2019 8:51:11 PM

To: Windecker, Melissa A [WindeckerMA@state.gov]; PM-Strategy [PM-Strategy @state.gov]

ce: PM-CPA [PM-CPA@state.gov]; Brown, Stanley L [BrownSL@state.gov]; O'Keefe, Kevin P [OKeefeKP@state.gov];
Miller, Michael F [Millermf@state.gov]; Mak, Daniella [MakD@state.gov]; Martin, Davette T [MartinDT@state.gov];
Dudding, Maria [DuddingM@state.gov]; Litzenberger,Earle D (Lee) [LitzenbergerED@state.gov]; Nute, Kathryn M
[NuteKM3 @state.gov]; McVerry, James Jlames.Mcverry.ctr@dla.mil]; String,Marik A [StringMA@state.gov]; Phalen,
Susan A [PhalenSA@state.gov]; chandrawhalenlaw@gmail.com

Subject: CPA MEDIA MONITORING: 21 March 2019

 

Alerts for 21 March 2019

 

“A Rising Ching Is Driving the US. Army’s New Game Plan im the Pacific”, Part of the Army’s efforts to deter
China focuses on strengthening alliances and partnerships in the region as a counterweight to Beijing’s
increasing influence. This means more rotations of thousands of soldiers at a time from the mainland through
short-term Pacific deployments, Brown said during the press conference.

 

“Two South Korean companies to pay $127M in military fuel bid-rigeme case”, Two South Korean companies
have agreed to plead guilty and pay about $127 million in a bid-rigging case involving fuel-supply contracts for
U.S. military bases on the divided peninsula, the Justice Department said.

 

“A New Age of Warfare: How Internet Mercenaries Do Battle for Authoritarian Governments’, The firms have
enabled governments not only to hack criminal elements like terrorist groups and drug cartels but also in some
cases to act on darker impulses, targeting activists and journalists. Hackers trained by United States spy
agencies caught American businesspeople and human rights workers in their net. Cybermercenaries working for
DarkMatter turned a prosaic household item, a baby monitor, into a spy device.

 

“US military vet recounts arrests in Haiti to AP”, An American security contractor at the center of a mysterious
case roiling Haitian politics says that he and a group of fellow veterans were sent to Haiti on a mission to
protect a businessman signing a more than $50 million contract at the country’s central bank.

 

“Trump says time for US. fo recountze Isracii sovereignty over Golan”, U.S. President Donald Trump said on
Thursday it was time to back Israeli sovereignty over the Golan Heights, territory Israel seized from Syria in the
1967 Middle East War.

 

“TLS. envoy blames Houthis tor Yemen peace deal delays”, While the truce has largely held, the troop
withdrawal by both parties has not materialized with each side blaming the other for lack of progress. The deal
aimed to avert a full-scale assault on the port, a lifeline for millions of Yemenis.

 

“3D printers, gun blueprints could pose national security risk, experts say", Menendez introduced legislation to
maintain State Department control over the blueprints and prohibit people from posting them online. He and the
five co-sponsors of the bill, all Democrats, said their main concern is to keep homemade weapons out of the
hands of criminals.

 

“The European Deterrence (Reassurance) Initiative sends the wrong message”, In Washington, the European
Deterrence Initiative, or EDI, is cast as a demonstration of America’s commitment to our European allies. In
reality, however, it’s a duplicative program which functions as yet another U.S. entitlement to Europe — a

 

WASHSTATEC002383
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 236 of 340

region composed of wealthy and economically vibrant countries amply equipped to take far more responsibility
for their own national security.

“trag Prepares to Evict US. Troops”, Momentum is building among deputies in the Iraqi parliament to oust
U:S. troops entirely from the country—an outcome that would leave Iraq’s political future in the hands of
neighboring Iran and leave its citizens more vulnerable to the Islamic State.

 

“Munford says F-35 can't coexist in Turkey with Russian missile defense system’, Chairman of the Joint Chiefs
of Staff Gen. Joseph Dunford said today the Trump administration and Congress are "going to have a hard time
reconciling” the presence of the Russian-made S-400 anti-aircraft missile and the F-35 Joint Strike Fighter in
Turkey, but stopped short of saying he would recommend pausing deliveries of the aircraft.

 

“Opimen, Why France-German Fighter is A Very Bad idea”, Superficially, this makes sense. Germany and
France are the core Airbus countries, and the two countries’ militaries constitute the largest fighter markets in
Europe, outside of the UK. France has the most capable military industry on the continent. Yet there are also
several flaws with this joint project, flaws serious enough to kill the aircraft before it gets off the ground.

 

“Airbus Defence & Space has been awarded a contract to produce a single C295 medium transport for
Kazakhstan's border service.”, Announcing the commitment on 21 March, the European airframer says the asset
will be employed for duties including "border control activities and homeland security operations". A delivery
schedule has not been revealed.

 

 

“Pentagon sends B-5S2 bombers to Europe for exercises amid tensions with Russia”, The move is widely viewed
as a message to the Kremlin as Moscow makes aggressive moves in the region, CNN noted in a report on
Thursday, adding that four of the nuclear-capable bombers conducted flights around Europe, near the
Norwegian, Baltic and the Mediterranean seas, on Monday.

 

 

“UN council visits crisis-hit Sahel amid France-LS nit”, The United States has bilaterally contributed $111
million to the Sahel force made up of troops from Burkina Faso, Chad, Mali, Mauritania and Niger, but opposes
regular annual funding through UN channels.

“Inside Trump's escalating war on terror im Africa’, The reduction in deployed troops, coupled with the record-
setting number of airstrikes, suggests the administration is quietly pursuing a new strategy in Africa and in
Somalia specifically, one that centers on using drones and manned aircraft to target terrorist groups more
aggressively while avoiding the ground combat and the possibility of new American casualties.

 

“Israch Army Warns of New Hezbollah Threat”, The force that Ali Musa Daqduq is building could be used to
widen a front with Israel in case of another clash with Lebanon. Hezbollah also could launch attacks only from
Syrian territory in an effort to spare Lebanon from painful Israeli retaliations, Yoram Schweitzer of the Institute
for National Security Studies in Tel Aviv said in an interview.

 

“Defense Contractor and DIA Case Officer Who Spied for China Pleads Guilty”, The criminal complaint
detailed how Hansen lived and worked in China from 2007 until 2011. Two of his “business partners” were
identified as Chinese intelligence officers. From 2007-2018 he attended trade shows for the purpose of targeting
technology and personnel on behalf of China. The criminal complaint charged him with violating ITAR
regulations in sharing controlled technologies with China.

 

“US, Nigeria untensify efforts to tackle piracy, others”, Now in its ninth year, Obangame Express is an annual
multinational maritime exercise designed to improve cooperation among the participating nations in order to
increase maritime safety and security in the Gulf of Guinea.

 

WASHSTATEC002384
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 237 of 340

“Cambodia strengthens military ties with the US”, Samnang said the agreement focuses on humanitarian work —
including the training of Cambodian peacekeeping forces — health programmes and the training of senior Royal
Cambodian Armed Forces officers at the Institute of Asia-Pacific Security in Hawaii, the US.

 

“Responding to Turkey's Purchase of Russia's 8-400 Missile System”, Turkey is likely to continue to pursue a
more assertive, independent foreign policy with less deference to its Western partners. The United States and its
allies should face this unfortunate reality and prepare—identifying which core interests warrant a hardline
approach, clearly communicating red lines to Turkey, and hedging security investments to prepare for the
worst-case scenario. The S-400 decision should be one of those red lines.

 

“Helpmg Saudi Arabia bomb Yermen is nota plan for peace’, Prolonging U.S. assistance to this disastrous
intervention will not, as Pompeo says, “alleviate the Yemeni people’s suffering.” It will do precisely the
opposite. It will also accomplish exactly nothing for American security and interests. Backing Riyadh’s fight is
hurting Yemen without helping us.

 

“Lockheed Martin awarded $264M for Korea’s F-35 Lightning UE program”, It is expected that the first two F-
35A stealth fighter jets will start to deliver to Chongju Air Base in March 2019 to meet South Korea’s national
security requirements.

 

“US should sanction Hegbollah-controlled sovis, to counter attack tunnels in Lebanon’, The United States
should condition this aid on the LAF no longer obstructing UNIFIL’s mission and making verifiable progress in
fulfilling its obligation to dismantle Hezbollah’s illegal military infrastructure. The Trump administration
recently placed comparable conditions on its far larger military aid package to Pakistan.

 

“U.S, milvary may ioin Mozambique cyclone reseue, atc agencies told”, U.S. military teams could join the
cyclone rescue effort in Mozambique, a representative of the U.S. Agency for International Development
(USAID) said, according to the minutes of a humanitarian meeting published on Thursday.

 

“America’s Fighter Jet Makers Are Thriving, Thanks to Trump and Putin’, American-made fighter jets, once
facing extinction, have seen a resurgence in sales, thanks largely to Donald Trump and Vladimir Putin. Add to
that Middle Eastern nations arming for potential war with Iran and there may be more than $80 billion in new or
potential sales for F-15s, F-16s, and F/A-18s worldwide.

 

“The Myth of the Export Fighter”, The historical record also suggests that foreign partners will be interested in
purchasing a combat capability provided by conventional forces, and not a niche capability used by special
operations. The conditions are changed only when the U.S. provides the aircraft as foreign assistance, which
also seems unlikely in the case of the OA-X. Only the establishment of a real, credible and combat-effective
OA-X capability can support the goal of expanding Air Force offerings to include an affordable, exportable
combat aircraft.

 

“Exclusive: LS. may soon pause preparations for delivering F-35s to Turkey”, The United States could soon
freeze preparations for delivering F-35 fighter jets to Turkey, officials told Reuters, in what would be the
strongest signal yet by Washington that Ankara cannot have both the advanced aircraft and Russia’s S-400 air
defense system.

 

 

Matthew Marquis

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

Phone: 202.647.6968

WASHSTATEC002385
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 238 of 340

e-mail: MarquisMRastate.gov | Web: www. stute.gov/i/pm / |Twitter: @StateDeptPM

Stay connected with State.gov:

  

Official
LINCLASSIFIED

WASHSTATEC002386
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 239 of 340

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 3/22/2019 4:03:21 PM

To: PM-DDTC-Directors-DL [PM-DDTC-Directors-DL@state.gov]

cc: PM-CPA [PM-CPA@state.gov]; Windecker, Melissa A [WindeckerMA@state.gov]; Brown, Stanley L
[BrownSL@state.gov]; String, Marik A [StringMA@state.gov]

Subject: Flagging -- HFAC Cats I-If Private Experts Hearing Publicly Announced...

 

March 26, 2019 10:00 AM

Location: 2200 Rayburn House Office Building, Washington, DC 20315
Subcommittee: Oversight and Investigations

 

Vitmesses

Panel i
The Honorable Norma J. Torres
Member of Congress (D-CA)

Panel ||

Nir. Jeff Abramson

Senior Fellow for Arms Control and Conventional Arms Transfers, The Arms Control
Association

Susan Waltz, Ph.D.
Professor, Gerald R. Ford School of Public Policy, University of Michigan

Nis. Johanna Reeves
Executive Director, F.A1.R. Trade Group

 

« Hearing notice

WASHSTATEC002387
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 240 of 340

 

Permalink: nttps://foreignaffairs house.gov/20 19/3/proposed-smali-arms-transfers-big-
implications-for-u-s-foreign-policy

 

 

 

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 |G) BlackBerry: I

e-mail: meckeebydi@state.zov |“0 Web: hitpssvww.state.gov//pm |Twitter: @StateDeptPM

Stay connected with Srate.gov:

 

WASHSTATEC002388
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 241 of 340

 

Message

From: McKeeby, David | [McKeebyDI@state.gov]

Sent: 3/22/2019 4:32:21 PM

To: Hamilton, Catherine E [HamiltonCE @state.gov]; Douville, Alex J [DouvilleAJ@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Monjay, Robert [MonjayR @state.gov]; Hart, Robert L [HartRL@state.gov]

cc: Darrach, Tamara A [DarrachTA@state.gov]

Subject: HOT!: Request for review -- Members' paper for subcommittee hearing on CATS |, II and Ill

Attachments: 20190326 -- O&I Subcommittee Hearing on Cats |, II and Ill. docx

Importance: High
*CLOSE HOLD*

Colleagues:

Thanks,
Dave

 

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | (a) BlackBerry:

™ e-mail: mckeebydi@state.goy | YQ Web: AupsAvww,state.s

     

Stay connected with State.gov:

 

WASHSTATEC002389
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 242 of 340

 

Message

From: Monjay, Robert [MonjayR@state.gov]

Sent: 3/22/2019 4:52:13 PM

To: Hamilton, Catherine E [HamiltonCE @state.gov]; Douville, Alex J [DouvilleAJ@state.gov]; Heidema, Sarah J
[HeidemaSJ @state.gov]; Hart, Robert L [HartRL@state.gov]; McKeeby, David | [McKeebyDI@state.gov]

cc: Darrach, Tamara A [DarrachTA@state.gov]

Subject: Re: HOT!: Request for review -- Members' paper for subcommittee hearing on CATS |, ll and Ill

 

Robert Monjay
202-663-2817 (office)
EEE (mobile)

 

From: McKeeby, David |

Sent: Friday, March 22, 2019 9:32:21 AM

To: Hamilton, Catherine E; Douville, Alex J; Heidema, Sarah J; Monjay, Robert; Hart, Robert L

Ce: Darrach, Tamara A

Subject: HOT!: Request for review -- Members’ paper for subcommittee hearing on CATS |, II and fl

*CLOSE HOLD*

Colleagues:

Thanks,
Dave

 

David L. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 |(@ BlackBerry:
hittps/www.state.gov//pm |Twitter: @StateDeptPM

2 e-mail:

      

Stay connected with Srate.gov:

 

WASHSTATEC002390
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 243 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]

Sent: 3/22/2019 6:33:00 PM

To: McKeeby, David | [McKeebyDI@state.gov]

Subject: 20190326 -- Ol Subcommittee Hearing on Cats | II and III

Attachments: 20190326 -- Ol Subcommittee Hearing on Cats I II and Ill. docx

My line in thoughts

WASHSTATEC002391
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 244 of 340

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 3/22/2019 7:32:58 PM

To: hartrl@state.gov

Subject: 19-0322 Friday "Daily Bugle"

 

 

fo The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes
to export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,

. USTR Announces Modifications to Rules of Origin of the United States Morocco
Free Trade Agreement

iterns Scheduled for Publication in Future Federal Register Editions
Commerce/BIS: (No new postings.)

BHS/CBP Posts Notice on Cormmon Create/Update Importer Identity Form ACE
Error Message Solutions

justice: "Australian National Sentenced to Prison Term For Exporting Electronics

 

 

. State/DDTC: (No new pastings.)
. Treasurv/OFAC P Uodates Guidance on Addressing North Korea's Uicit Shipping
Practices
&U Amends Restrictive Measures Concerning Bosnia and Herzegovina & Eayot
Germen BAFA Publishes Preliminary Information on the Renewal and Amendment
of Multiple General Authorizations
US OFSIT Updates Three Sanctions Guidance Documents

 

 

. Expeditors News: "European Councl Extends the UK Withdrawal from the EW"

Osburn Oracle: "US Judge Extends Ban on Publication of SD Printed’ Gun
Blueprints”

. Reuters: “Trump Says He Is Withdrawing Earlier North Korea-Related Sanctions”

.ST&E Trade Report: “Tariffs to Remain in Place After Chine Deal, Trump Says”

 

WASHSTATEC002392
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 245 of 340

. international Trade Comoliance Blog: "EU- Commission Goens Consultation of
EU-US Reguiatory Cooperation
.L. Caponetth "The Belgian Trade Control System: Leqislation by Tkerns-Catecory
and Competent Authority”
.M. Hamilton: “Empowered Officials Are Necessary for TTAR Compliance’
S,M. Volkov: "Ethics, Profits, Sustainability and Stakeholders: An Update on a

 

 

 

ECS Presents “2nd Annual ECS ITAR/EAR Symposium and Boot Camp" on 17-19
Gen in Annaoolis, MD

FCC Presents "An Introduction to EU / Butch Bual-Use and Miltary Export
Controls’. 7 May in Bruchem, the Netherlands

, List of Aporoaching Events: 146 Events Posted This Week, Including 9 New
Events

, Bartlett's Unfamiar Quotations

Are Your Copies of Reaulations Up to Date? Latest Amendments: DHS/Custorms
{i¢ Mar 2019), DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr 2018), DOD/NISPOM
C16 May 2016), DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Nov 2018), DOIUATF
{14 Mar 2019), DOS/TTAR (19 Mar 2018), DOT/FACR/OFAC (15 Mar 2079),

. Weekly Highliahts of the Bally Buale Too Stories

 

WASHSTATEC002393
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 246 of 340

 

 

 

 

 

"1. USTR Announces Modifications to Rules of Origin of the
United States Morocco Free Trace Agreement

 

84 FR 10883: Effective Date of Modifications to Rules of Origin of the United
States Morocco Free Trade Agreement

 

WASHSTATEC002394
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 247 of 340

* AGENCY: Office of the United States Trade Representative.

* ACTION: Notice.

* SUMMARY: In December 2018, the President modified the rules of origin for
certain goods of Morocco under the United States-Morocco Free Trade
Agreement (USMFTA). This notice announces the effective date for those
modifications.

* DATES: This notice is applicable on April 1, 2019.

* FOR FURTHER INFORMATION CONTACT: Janet Heinzen, Deputy Assistant
U.S. Trade Representative for Textiles, at 202-395-6092 or

janet.e heinzen@ustr.eop.dov.

* SUPPLEMENTARY INFORMATION: ...

In 2015 and 2016, the Government of Morocco submitted requests to modify
certain textile and apparel rules of origin based on commercial availability of
specific inputs. Following public comment on the proposed rules changes, the
United States and Morocco reached agreement to modify certain rules of
origin. Pursuant to the USMFTA Implementation Act, the International Trade
Commission conducted an economic impact review and concluded that the
impact on U.S. imports, exports, and production of the proposed modifications
would be negligible. The Industry Trade Advisory Committee on Textiles and
Clothing did not object to the proposed modifications. Congress also did object
during the consultation and layover process.

In Proclamation 9834 of December 21, 2018, the President determined
pursuant to section 203 of the USMFTA Implementation Act, that the subject
modifications to the HTSUS were appropriate and modified general note 27 to
the HTSUS with respect to goods of Morocco. The modifications are effective
with respect to goods of Morocco entered or withdrawn from warehouse for
consumption on the date announced by the United States Trade
Representative in the Federal Register.

On March 4, 2019, Morocco notified the United States that it had completed
its domestic procedures to give effect to the agreement to change the USMFTA
rules of origin for certain apparel goods of specified fabrics with respect to
goods of the United States. Subsequently, Morocco and the United States
agreed to implement these changes with respect to each other's eligible goods,
effective April 1, 2019.

 

William Jackson, Assistant U.S. Trade Representative for Textiles, Office of
the U.S. Trade Representative.

=.

 

2. tterns Scheduled for Publication in Future Federal
Regi ister Edit tions

* Commerce; Industry and Security Bureau; NOTICES; Agency Information

 

WASHSTATEC002395
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 248 of 340

Collection Activities; Proposals, Submissions, and Approvals: Special Priorities
Assistance [Pub. Date: 25 Mar 2019. ]

* Treasury; Foreign Assets Control Office; NOTICES; Blocking or Unblocking of
Persons and Properties [Pub. Date: 25 Mar 2019.]

* U.S. Trade Representative; NOTICES; 2019 Generalized System of
Preferences: Annual GSP Product and Country Review; Deadline for Filing
Petitions [Pub. Date: 25 Mar 2019.]

* U.S. Trade Representative; NOTICES; Product Exclusions: China's Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property,
and Innovation [Pub. Date: 25 Mar 2019. ]

back to top

3. Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

back to top

4, DHS/CBP Posts Notice on Common Create/Update

Importer Identity Form ACE Error Message Solutions

CBP is providing a list of solutions for the most common errors that are being
experienced with inputting the Create/Update Importer Identity Form (CBP
Form 5106).

Error Message PDM - Data Element PATTERN UNKNOWN

Solution: Many create/update importer record requests are being submitted
with phone numbers that include dashes in the TD record. Phone numbers
should be provided in the TD record as either an unseparated group of
numbers, example 1234567899, or with spaces, example 123 456 7899.

Another input mistake that can cause the PDM error is not providing names in
the TL record (Certification) with commas, per the Create/Update Importer

Identity Form CATAIR's instructions. For example, “John Weer Doe" needs to
be provided in the TL record as "Doe, John, W". The CATAIR can be accessed

Error Message MVM - Data Element MISSING
Solution: Many of the CBP Form 5106s being uploaded to CBP are missing a

title in the TL record for the individual certifying the form. This data element is
the "Printed or Typed Full Name" block in section 4 of the new CBP Form 5106.

 

WASHSTATEC002396
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 249 of 340

Both a name and title are mandatory data elements on the revised CBP Form
5106.

Error Message ROS - IMPORTER NUMBER ALREADY ON FILE

Solution: This error is being caused by Importer of Record (IOR) creation being
requested for IORs that already exist. Entities or their representatives should
ensure that they are selecting the correct type of action, "Notification of
identification number" (create), "Change of Name" (update), and "Change of
Address" (update), when submitting a Create/Update Importer Identity
request.

Please note, information on existing IOR numbers can potentially be obtained
representing the IOR with an active Power of Attorney.
Error Message X39 - DATA FOUND IN FILLER

Solution: Refer to "ACE Draft CATAIR: Importer/Consignee Create/Update" on
cbp.gov and ensure that the data being input in the new ACE CBP Form 5106
Automated Broker Interface/EDI is not being accidentally entered into a
portion of a record that can only be occupied by "space fill". For example, if the
Alternate Importer Name provided in the TA record exceeds 32 characters, the
additional characters will overflow into the filler record which will cause an X39
error. Records that have a filler component that can only contain "space fill",
as outlined by the "ACE Draft CATAIR: Importer/Consignee Create/Update",
are TA, T3, TB, TC, TD, TE, TF, TG, TH, TI, TJ, TK, TL, TM, TN. The CATAIR can
be accessed on cbp.qov.

An error message dictionary for the Create/Update Importer Identity Form
(CBP Form 5106) functionality can be found on chp. gov.

Questions or concerns about CBP Form 5106 ACE error messages should be

An Australian man was sentenced today to 24 months in prison on four counts
of violations of the International Emergency Economic Powers Act, which
criminalizes knowing transactions with Iranian entities without a license from
the U.S. Department of Treasury.

David Russell Levick, 57, of Cherrybrook NSW, Australia, pled guilty to the
charges on Feb. 1, 2019, in the U.S. District Court for the District of Columbia.
He was sentenced by the Honorable James E. Boasberg. In addition to the

 

WASHSTATEC002397
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 250 of 340

prison term, Levick must pay a forfeiture amount of $199,227, which
represents the total value of the goods involved in the illegal transactions.
Following completion of his prison term, Levick will be subject to deportation
proceedings. ...

According to the plea documents, Levick was the general manager of ICM
Components, Inc., located in Thornleigh Australia. He solicited purchase orders
and business for the goods from a representative of a trading company in Iran.
This person in Iran, referenced in court documents as "Iranian A," also
operated and controlled companies in Malaysia that acted as intermediaries for
the Iranian trading company.

Levick then placed orders with U.S. companies on behalf of “Iranian A" for the
goods, which were aircraft parts and other items that “Iranian A" could not
have directly purchased from the United States without the permission of the
U.S. government.

The defendant admitted to procuring or attempting to procure the following
items for transshipment to Iran, each of which required a license from the
Treasury Department prior to any export to Iran:

- Precision Pressure Transducers. These are sensor devices that have a wide
variety of applications in the avionics industry, among others, and can be used
for altitude measurements, laboratory testing, measuring instrumentations and
recording barometric pressure.

- Emergency Floatation System Kits. These kits contained a landing gear,
float bags, composite cylinder and a complete electrical installation kit. Such
float kits were designed for use on Bell 206 helicopters to assist the helicopter
when landing in either water or soft desert terrain.

- Shock Mounted Light Assemblies. These items are packages of lights and
mounting equipment designed for high vibration use and which can be used on
helicopters and other fixed wing aircraft.

When necessary, Levick used a broker in Tarpon Springs, Florida, through
whom orders could be placed for the parts to further conceal the fact that the
parts were intended for transshipment to “Iranian A" in Iran. Levick
intentionally concealed the ultimate end-use and end-users of the parts from
manufacturers, distributors, shippers, and freight forwarders located in the
United States and elsewhere. In addition, Levick and others structured their
payments between each other for the parts to avoid trade restrictions imposed
on Iranian financial institutions by other countries. Levick and ICM wired
money to companies located in the United States as payment for the parts.

The activities took place in 2007 and 2008. Levick was indicted in February
2012. At the request of the United States, Australia arrested him for the
purposes of extradition, and Australia extradited him to the United States in
December 2018. He has remained in custody here. ...

 

WASHSTATEC002398
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 251 of 340

 

7. Treasury/OFAC P Updates Guidance on Addressing

North Korea's [licit Shipping Practices
(Source: Treasury/OFAC, 21 Mar 2019.) [Excerpts. ]

The U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC),
with the U.S. Department of State and the U.S. Coast Guard, is updating the
advisory published on February 23, 2018. This advisory provides new
information about North Korea's deceptive shipping practices, additional
guidance on how to mitigate the risk of involvement in these practices, a new
graphic depicting certain ports of call, and three new annexes. The U.S.
government recommends that all parties involved in the shipping industry and
related commercial entities, including ship owners, managers, and operators,
brokers, flag registries, oil companies, port operators, shipping companies,
classification service providers, insurance companies, and financial institutions
- be aware of the practices set out in this advisory in order to implement
appropriate controls to identify North Korea's illicit shipping practices.

Despite robust U.S. and United Nations (UN) sanctions on North Korea, North
Korea continues to evade sanctions, particularly through illicit ship-to-ship
transfers of refined petroleum and coal. In 2018, North Korean ports received
at least 263 tanker deliveries of refined petroleum procured from UN-
prohibited ship-to-ship transfers. If these tankers were fully laden when they
made their delivery, North Korea would have imported 3.78 million barrels, or
more than seven and a half times the allowable amount of refined petroleum
(i.e., 500,000 barrels/year) under UN Security Council Resolution (UNSCR)
2397.

In addition to continued illicit imports of refined petroleum, North Korea has
resumed exports of coal in the Gulf of Tonkin. UNSCR 2371, adopted in August
2017, prohibits the procurement of North Korean-origin coal, and UNSCR 2397,
adopted in December 2017, acknowledges that the proceeds of North Korea's
trade in sectoral goods, including coal, contribute to the regime's nuclear
weapons and ballistic missile programs. The United States will continue to use
its sanctions authorities to target persons in various industries, including, but
not limited to, the shipping industry that further North Korea's illicit revenue-
generating schemes that fund the regime's nuclear weapons and ballistic
missile programs.

This advisory now contains five annexes, three of which are new. The first
provides an overview of U.S. and UN sanctions relevant to the shipping
industry, including a non-exhaustive list of bases for which persons may be
sanctioned by OFAC. The second provides an updated list of 28 North Korean
tankers known to be capable of engaging in ship-to-ship transfers of refined

 

WASHSTATEC002399
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 252 of 340

petroleum products and other banned goods. The new third annex provides
specific guidance for UN Member States and relevant industry actors on best
practices to avoid engaging in North Korea-related illicit activities. The new
fourth annex provides a list of 18 vessels that are believed to have engaged in
illicit ship-to-ship transfers of refined petroleum with North Korean tanker
vessels. The new fifth annex provides a list of 49 vessels that are believed to
have exported North Korean-origin coal.

The United States, along with Australia, Canada, France, Italy, Japan, and the
United Kingdom, have highlighted these deceptive practices at the
International Maritime Organization (IMO) to call all IMO Member States'
attention to these deceptive shipping practices, and to remind all Members
States of the requirements and guidance contained in relevant IMO
instruments. The IMO consequently issued Circular MSC.1/Circ. 1602 on March
5, 2019, to call the attention of all Member States and other maritime industry
stakeholders to North Korea's deceptive practices. The United States requests
that UN Member States, port state control authorities, and flag registries
provide this advisory to all relevant persons in their jurisdictions. ...

L —_ 8. EU Amends Restrictive Measures Concerning Bosnia and

Herzegovina & Egypt
(Source: Official Journal of the European Union, 22 Mar 2019.)

 

Regulations:

* Council implementing Regulation (EU) 2019/459 of 21 March 2019
implementing Regulation (EU) No 270/2011 concerning restrictive measures
directed against certain persons, entities and bodies in view of the situation in

Egypt

 

Decisions:

* Mounell Decision (CPSP) 2019/46? of 21 March 2019 amending Decision
2011/173/CFSP concerning restrictive measures in view of the situation in
Bosnia and Herzegovina

* Council Decision (CPSP) 2019/468 of 21 March 2019 amending Decision
2011/172/CFSP concerning restrictive measures directed against certain
persons, entities and bodies in view of the situation in Egypt

9, German BAFA Publishes Prelirninary Information on the

Renewal and Amendment of Multiple General Authorizations
(Source: German BAFA, 21 Mar 2019.)

The German Federal Office for Economic Affairs and Export Control (BAFA)
published preliminary information on the renewal and amendment of General

 

WASHSTATEC002400
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 253 of 340

Authorizations No. 18 to 27 and No. 30.

BAFA intends to extend General Authorizations No. 18 to No. 27 and No. 30
until 31.03.2020.

More details on all German General Export Authorizations can be found here.

back to too

Documents
(Source: UK/OFSI, 21 Mar 2019.)

The UK Office of Financial Sanctions Implementation (OFSI) has updated
several of its guidance documents:

- UK Sanctions on Zimbabwe

- UK Sanctions on the Republic of Belarus
~ UK Sanctions if there's no Brexit deal

- Financial Sanctions Notice on Iraq

 

 

 

 

 

 

WASHSTATEC002401
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 254 of 340

Withdrawal from the EU"
(Source: Expeditors News, 22 Mar 2019.)

On March 21, 2019, the European Council agreed to an extension on the
United Kingdom (UK) withdrawing from the European Union (EU).

The European Council extended the withdrawal date to April 12, 2019, unless
the UK's House of Commons approves the withdrawal agreement by next
week. In that instance, the European Council has agreed to an extension until
May 22, 2019.

12, Osburn Oracie: "US Judge Extends Ban on Publication
of 3D Printed Gun Blueprints"

A US judge extended a ban on publishing blueprints for 3D printed guns online,
handing a procedural victory to states and gun-control groups that argue the
practice will make it easy for criminals and terrorists to get their hands on
untraceable firearms.

The injunction against Austin, Texas-based Defense Distributed was issued
Monday by US District Judge Robert Lasnik in Seattle, where 19 states and
Washington, DC, to block it from making technical plans for an array of guns
available globally on the internet with the government's blessing. The
injunction will remain in place until the suit is resolved.

The 3D printing of guns gained urgency after Defense Distributed reached a
surprise settlement with President Donald Trump's administration resolving a
2015 government challenge. Former President Barack Obama's administration
had sued the firm on national-security grounds, alleging the publishing of gun
schematics violated the federal Arms Export Control Act.

Trump said in July that allowing unfettered public access to instructions for
making guns with 3D printers doesn't "seem to make much sense" but hasn't
fought to stop it.

In Monday's ruling, Lasnik criticized the government's argument that the states
won't be harmed by publication of the blueprints because the federal
government is committed to battling undetectable firearms. The "very
purpose" of Defense Distributed's plan is to “arm every citizen outside of the
government's traditional control mechanisms," the judge said.

"It is the untraceable and undetectable nature of these small firearms that

 

WASHSTATEC002402
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 255 of 340

poses a unique danger," Lasnik said. "Promising to detect the undetectable
while at the same time removing a significant regulatory hurdle to the
proliferation of these weapons - both domestically and internationally ~ rings
hollow and in no way ameliorates, much less avoids, the harms that are likely
to befall the states if an injunction is not issued."

Josh Blackman, a lawyer for Defense Distributed, said the company is
reviewing the decision and considering all its options.

The ruling was hailed by New York Attorney General Barbara Underwood in a
statement on Twitter.

Avery Gardiner, co-president of the Brady Campaign to Prevent Gun Violence,
said the decision is "an unqualified success for the American public and,
indeed, the global community.

"3D-printed guns represent a supreme threat to our safety and security, and
we are grateful that Judge Lasnik recognized it as such," Gardiner said in a
statement.

The Trump administration once appeared to back Obama's stance. In April, the
US urged dismissal of the company's lawsuit, highlighting the "potentially
devastating" implications of online gun designs getting into the hands of
terrorists, according to the Brady Center.

Weeks later, the government offered a settlement which gave the plaintiffs
"“averything they asked for, and more," the Brady Center said. The US agreed
to pay the company almost $40,000, a court filing shows.

“I'm glad we put a stop to this dangerous policy," Washington State Attorney
General Bob Ferguson said in an emailed statement. “But I have to ask a
simple question: Why is the Trump Administration working so hard to allow
these untraceable, undetectable, 3D-printed guns to be available to domestic
abusers, felons and terrorists?"

The State Department, which struck the deal with Defense Distributed, is also
named in the suit. The US changed the regulation after deciding firearms up to
.50 calibre “would not provide a military advantage to adversaries and
therefore no longer warrant export control," according to the ruling.

The US's argument that the federal government is limited in the matter to
exports while the states’ concerns are "purely domestic," according to
Monday's ruling.

"Defendants' argument is so myopic and restrictive as to be unreasonable,"
Lasnik said. "Whatever defendants’ statutory authority, the fact is that the
internet is both domestic and international."

 

WASHSTATEC002403
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 256 of 340

Korea-Related Sanctions"
(Source: Reuters, 22 Mar 2019.)

U.S. President Donald Trump on Friday said he was ordering the withdrawal of
recently announced North Korea-related sanctions imposed by the U.S.
Treasury Department.

“It was announced today by the U.S. Treasury that additional large-scale
Sanctions would be added to those already existing Sanctions on North Korea,
Trump said on Twitter. "I have today ordered the withdrawal of those
additional Sanctions!"

It was not immediately clear what sanctions Trump was referring to. There
were no new U.S. sanctions on North Korea announced on Friday but on
Thursday the United States blacklisted two Chinese shipping companies that it
said helped North Korea evade sanctions over its nuclear weapons program.

White House spokeswoman Sarah Sanders did not specify which sanctions
Trump spoke of but said: "President Trump likes Chairman Kim (Jong Un) and
he doesn't think these sanctions will be necessary."

The sanctions on the Chinese shippers were the first since the second U.S.-
North Korea summit broke down last month. Hours after the sanctions
announcement, North Korea on Friday pulled out of a liaison office with the
South, a major setback for Seoul.

North Korea said it was quitting the joint liaison office set up in September in
the border city of Kaesong after a historic summit between leader Kim Jong Un
and South Korea's President Moon Jae-in early last year.

back to top

 

 

 

14. ST&R Trade Report: “Tariffs to Remain in Place After

China Deal, Trump Says"
(Source: Sandler, Travis & Rosenberg Trade Report, 22 Mar 2019.)

 

President Trump indicated this week that higher tariffs on $250 billion worth of
goods imported from China will remain in place for the foreseeable future. The
president's stance could complicate efforts to secure a bilateral trade
agreement.

Senior U.S. officials will travel to Beijing next week to continue negotiations on
an agreement aimed at resolving issues such as forced technology transfer,
intellectual property rights, currency, and agriculture. Chinese officials could
follow up with a visit to Washington in early April and presidents Trump and Xi
Jinping could meet in late April to conclude a deal.

 

WASHSTATEC002404
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 257 of 340

According to press sources, one of the key issues negotiators have struggled
with in recent weeks has been enforcement; i.e., measures the U.S. could take
if China does not comply with the commitments it makes in any final
agreement. Trump administration officials have indicated a preference for
reimposing tariffs in such a case, with no retaliatory tariffs allowed by China.

However, Trump said March 20 that “we're not talking about removing" the
existing tariffs but instead are talking about “leaving them for a substantial
period of time ... to make sure that ... China lives by the deal." A Washington
Post article notes that this approach is not new for Trump, as he has
maintained tariffs on steel and aluminum imports from Canada and Mexico
even after reaching agreement with them on revisions to NAFTA.

back to top

_15. International Trade Compliance Blog: "EU-
Commission Opens Consultation cf EU-US Regulatory

Cooperation’
(Source: Baker McKenzie, 18 Mar 2019.)

The European Commission has opened a consultation with stakeholders
relating to regulatory cooperation activities with the United States as a follow
up to the 25 July 2018 meeting between the President of the US and the
President of the European Commission. An interim progress report was
published on 30 January, providing a detailed overview on the state of the
work of the Executive Working Group, which was formed after the July
meeting, and lists a number of concrete actions where regulatory cooperation
can facilitate transatlantic trade such as pharmaceuticals, medical devices and
cybersecurity, by lowering regulatory barriers. Similar progress reports will be
published at regular intervals as the discussions with the US progress.
Stakeholder input will be instrumental to making progress and identify
solutions that allow us to facilitate trade while maintaining, if not enhancing,
levels of regulatory protection.

The European Commission is inviting comments from all interested stakeholder
groups on potential areas for regulatory co-operation with the United States.
In particular, comments in the following areas are welcome:

- Conformity Assessment: a possible future agreement on conformity
assessment aiming at a horizontal approach to facilitate the acceptance of
certificates issued by the conformity assessment bodies of the other Party ina
number of selected sectors such as electric and electronic equipment,

 

WASHSTATEC002405
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 258 of 340

machinery, medical devices, toys, recreational crafts, pressure equipment,
construction products, measuring instruments etc. In this regard, the
Commission would welcome input by stakeholders, in particular on the barriers
exporters face and the difficulties that conformity assessment bodies face in
seeking accreditation in the other party;

- Dialogue on standards: the EU and the US for historical reasons adopted
divergent standards in many sectors, leading to high adaptation costs for
exporters. In order to facilitate trade in the future and increase regulatory
convergence, cooperation on standards would focus especially on areas where
no standards exist yet. Additive manufacturing, robotics and technical textiles
have been identified as possible areas of cooperation. The Commission is also
interested in receiving stakeholder input regarding other possible standard
areas where such cooperation could bring trade benefits.

- Regulatory cooperation in sectors: the Commission would want to receive
stakeholder input on concrete initiatives for regulatory cooperation in sectors
with the potential of facilitating bilateral trade, while fully respecting EU levels
of protection.

The closing date for the consultation is 23 April 2019. The European
Commission will make public all written submissions received in response to

 

back to top

416. L. Caponetti: “The Belgian Trace Control System:
Legislation by Items-Category and Competent Authority"

controlled items:

- Conventional weapons;

- Dual-use goods and technologies;

- Goods which could be used for capital punishment, torture or other cruel,
inhuman or degradating treatement or punishment.

The table breaks down the legislation in force by category of controlled items
and by competent authority.

The Special Law of 12 August 2003 transfers the competence for arms and
dual-use items licensing to the Regions, except the transfer of goods
originating from the Belgian military or police.

More precisely, the Special Law transfers to the Regions: "The import, export
and transit of arms, ammunition and equipment specifically intended for

 

WASHSTATEC002406
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 259 of 340

military or law enforcement use and related technology as well as dual-use
goods and technology, without prejudice to the federal competence for import
and export concerning the army and police and in accordance with the criteria
laid down in the European Union Code of Conduct on Arms Exports".

It follows that Regions have a competence in licensing operations clearly listed
in the Special Law (import, export and transit), while not listed operations,
such as brokering activities, remain a Federal competence.

back to top

sa

17. M. Hamilton: “Empowered Officials Are Necessary for
ITAR Compliance

* Author: Mark Hamilton, Esq., Tucker Arensberg Attorneys,
mhamiton@tuckerlaw.com.

 

The International Traffic in Arms Regulations (ITAR) requires companies to
appoint Empowered Officials. See 22 CFR & 120.25. Failure to take this

Here's what you need to know.

An Empowered Official must be a lawful permanent US resident that:

(1) Your company or its subsidiary directly employs in a position of authority
pertaining to your company's policy or management;

(2) This person must be given written legal authority to sign license
applications or other such requests for your company;

(3) This person must understand the relevant export control regimes,
including the criminal, civil and administrative penalties for violations of both
ITAR and the Arms Export Control Act; and

(4) This person must have independent authority to:

(i) Make inquiries into your company's export, import and brokering
activity;

(ii) Verify the legality of transactions and accuracy of information
submitted on behalf of your company; and

(iii) Refuse to sign license applications or other requests without penalty
or repercussion.

As you can see, the U.S. Government takes this requirement seriously. So your
company's decision to appoint an Empowered Official should be carefully made
and this person needs to be given the requisite authority and training to fulfill
your company's responsibilities under the statute.

| Bee |

18. M. Volkov: "Ethics, Profits, Sustainability and

 

WASHSTATEC002407
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 260 of 340

Stakeholders: An Update on a Famillar Relationship"
(Source: Volkov Law Group Blog, 22 Mar 2019.) Reprinted by permission.)

 

 

* Author: Michael Volkov, Esq., Volkov Law Group, mvglkoviG@ivelkoviaw.com,
240-505-1992.

And now we return to a familiar theme with some important updates - I always
start with the simple pro that does not mean that ethical companies will always
be profitable, but it does mean that ethical companies will perform better than
they would otherwise perform.

Some call this the ethical advantage or the ethical premium. I like to call it
good old common sense. There is a growing body of research in this area
confirming this connection between ethics and performance. I have cited this
in earlier postings. (Here).

An interesting report in this area has been developed by JUST U.S. Large Cap

Each year JUST capital conducts a survey on what it defines as ideal criteria for
companies, focused on worker pay, well-being, customer treatment, privacy,
beneficial products, environmental impact, job creation, strong communities
and ethical leadership. The survey considers 80 items of information about
each company and then ranks the companies. JUST created a index consisting
of 428 companies and compared the performance of these 428 companies to
the Russell 1000 companies over the period 2007 to 2018.

Lo and behold, the JUST index companies return was nearly 2 percent higher
than the Russell's 1000 listing (10.4 percent to 8.7 percent). Additionally, the
JUST companies delivered a 7 percent higher return on investment over the
last five years than the Russell 1000 companies not included in the JUST
Index.

Many continue to criticize and seek reform of our current financial reporting
scheme and the obsession with quarterly financial reports. Some have
suggested that this short-term perspective leads to short-sighted definition of
business "success."

Measuring a company's profits requires a long-term perspective. But what do
we mean by that? A three-month period, or quarter, is certainly not an
accurate barometer of financial success. It takes time (and money) to invest in
new products and services, implement a new competitive strategy, seek a
competitive advantage in the market, or respond to consumer demands.

This is where ethical decision making or ethical business leadership can play a
role. Applying this construct, ethical business leaders may ground themselves
by weighing all stakeholders' interests (of which shareholders are one).
Business leaders have to understand the context in which they operate and
understand that they have stakeholders that are not just shareholders. A
company has a social contract that encompasses society and the community in
which it operates.

 

WASHSTATEC002408
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 261 of 340

At the same time, a short-term, quarterly perspective, forecloses consideration
of efforts that require a longer time to materialize. Sometimes companies
employ a more refined weighing of strategies that may bear fruit over a longer
time period.

How does a company establish a positive image over the long term? There are
a number of relevant factors, one of which is the company's fair and honest
treatment of customers and employees. When consumers look for an industry
leader and potential employees are considering employment opportunities,
companies with ethical reputations and business practices are likely at the top
of the list.

Shareholders consist of individuals and institutions that own company stock.
Corporate boards and managers should not solely focus on immediate
shareholder needs or input because responsible management includes long-
term competition and sustainable growth.

A simple but helpful exercise is to create a page with three columns: the first
consists of a list of all stakeholders in priority (e.g. shareholders, employees,
vendors/suppliers, customers); the second includes a list of each stakeholder's
interests and goals; and the third column lists the likely impact of a business
decision on each stakeholder.

A company's intangible positive support is often referred to as "goodwill," i.e.
the business's reputation, its brand name, its workforce attitude, and the
loyalty of its customer base. The ethical performance of the company, its
managers and its employees will increase the value of these components. The
company's culture consists of shared beliefs, values and behaviors that create
an internal environment within which managers, employees, and other
stakeholders interact.

In this context, it is easy to see that a long-term view of business success is
critical for accurately measuring profitability. If the company's stakeholders
benefit from ethical conduct, increasing goodwill and profitability, the
perspective of stakeholders will positively turn to longer-term and sustainabie
growth strategies.

 

(See ase ae
ae

 

 

 

19. ECS Presents “2nd Annual ECS ITAR/EAR Symposium
and Boot Camp" on 17-19 Sep in Annapolis, MD

(Source: S. Palmer, spalmer@expertcompllancesolutions.con.)

 

 

WASHSTATEC002409
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 262 of 340

*What: The 2nd Annual ECS ITAR/EAR Symposium and Boot Camp; Annapolis,
MD

* When: 17-19 September 2019

* Where: Chart House

* Sponsor: Export Compliance Solutions & Consulting (ECS)

* ECS Speaker Panel: Suzanne Palmer, Mal Zerden, Lisa Bencivenga, Timothy
Mooney, Matthew McGrath, Matt Doyle

* Register here or by calling 866-238-4018 or e-mail
spaimer@exportcompliancesolutions com

=.

 

20. FCC Presents “An Introduction te EU / Dutch Dual-Use
, ? May in Bruchem, the

a

and Military Export Controis

Netherlands
(Source: Full Circle Compliance, events@fulicirclecompliance.eu.)

This 1-day training course is ideally suited for compliance professionals and
those in a similar role who aim to gain a better understanding of EU and Dutch
export control laws and regulations and industry's best practices to ensure
compliance.

The course will cover multiple topics relevant for organizations subject to EU
and Dutch dual-use and/or military export controls, including: the EU and
Dutch regulatory framework; key concepts and definitions; practical tips
regarding classification and licensing, and for ensuring a compliant shipment;
identifying red flag situations and handling (potential) non-compliance issues;
and the latest developments regarding Internal Compliance Program
requirements in the EU an the Netherlands.

* Training Event: "An Introduction to EU / Dutch Dual-Use and Military Export
Controls"
* Date: Tuesday, 7 May 2019
* Location: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, The Netherlands
* Times:

- Registration and welcome: 9.00 am - 9.30 am

- Training course hours: 9.30 am - 4.00 pm
* Level: Awareness / Beginner.
* Target Audience: Compliance professionals or those in a similar role in any
industry affected by EU/Dutch export controls (e.g., manufacturing, logistics,
research & development, aerospace & defense, government, etc.).
* Instructors: Marco F.N. Crombach MSc (Senior Manager) & Vincent J.A.
Goossen MA (Program Manager).
* Information & Registration: click here or contact us at
eventstifullcirclecompliance.eu or 31 (0)23 - 844 - 9046.

 

 

WASHSTATEC002410
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 263 of 340

Week, Including 9 New Events
(Sources: Editor and Event Sponsors)

Published every Friday or last publication day of the week, our overview of
Approaching Events is organized to list continuously available training, training
events, seminars & conferences, and webinars.

If you wish to submit an event listing, please send it to to
jobs@fullcirclecompliance.eu, composed in the below format:

 

# * Date: Location; "Event Title"; <Weblink>"; EVENT SPONSOR

"# *" = New or updated listing
Continuously Available Training

* E-Seminars: “US Export Controls” / “Defense Trade Controls"; Export
Compliance Training Institute; danielic@learnexportcompliance.com

* Webinar: "Company-Wide US Export Controls Awareness Program"; Export
Compliance Training Institute; danielle@iearnexnortcompliance.com

* E-Seminars: “ITAR/EAR Awareness"; Export Compliance Solutions;
spalmer@exportcomplancesolutions com

* Online: "Simplified Network Application Process Redesign (SNAP-R)":
Commerce/BIS; 202-482-2227

* E-Seminars: "Webinars On-Demand Library"; Sandler, Travis & Rosenberg,
P.A.

* Online: "International Trade Webinars"; Global Training Center

* Online: "On-Demand Webinars"; “General Training"; Center for Development
of Security Excellence; Defense Security Service (DSS)

* Online: "ACE Reports Training and User Guide"; DHS/CBP

* Online: "Increase Your International Sales - Webinar Archive"; U.S.
Commercial Service

* Web Form: "Compliance Snapshot Assessment"; Commonwealth Trading
Partners (CTP)

* Online: "Customs Broker Exam Prep Course"; The Exam Center

 

 

 

 

 

 

Seminars and Conferences

* Mar 24-27: Orlando, FL; "2019 [CPA Annual Conference"; ICPA
* Mar 25-27: San Francisco; "“Giebal Encryption, Cloud and Cyber Trade

 

* Mar 26: Leeds, UK; “Understanding Exporting"; Chamber International

* Mar 26-27: Pittsburgh, PA; "Cemplying with U.S. Export Controls";
Commerce/BIS

* Mar 26-27: Scottsdale, AZ; "Managing TTAR/EAR Complexities"; Export
Compliance Solutions (ECS); spailmer@exportcompliancesolutions.com or 866-
238-4018

* Mar 27: Bristol, UK; "Classification of Goods - Using Commodity and Tariff
Codes"; BusinessWest

 

 

 

WASHSTATEC002411
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 264 of 340

* Mar 27: Bristol, UK; “Inceterms® Rules 2010"; BusinessWest

# * Mar 27: Washington D.C.; "Making Sanctions Effective: The Case of North
Korea": Committee on Foreign Affairs

* Mar 27-28: San Francisco, CA; "Global Encryption, Cloud & Cyber Trade
Corntrois;" American Conference Institute

* Mar 28: Bristol, UK; “Introduction to Export Procedures"; BusinessWest

# * Mar 28: Geneva, Switzerland; “Sanctions in an era of trans-Atlantic
Geopolitical Divergence"; Graduate Institute Geneva

* Mar 29: Leeds, UK; "How to Complete Export Declarations"; Chamber
International

* Apr 1: Eindhoven, NL; "Expert Control, Dual-use en Sancties"; Fenex

* Apr 2: Brussels, Belgium; "Bual-Use, Miltary Research & Misuse": Vrije
Universiteit Brussel

* Apr 2: Delft, The Netherlands; "Export Compliance Training"; Netherlands
Aerospace Group and Full Circle Compliance

* Apr 1-4: Washington, DC; “ITAR Defense Trade Controls / EAR Export
Controls Seminar"; ECTI

* Apr 2-3: Long Beach, CA; "Voluntary Disclosure/Self Disclosure and
Exemptions/Exceotions Seminars"; SIA

* Apr 3-4: Denver, CO; "Complying with U.S. Export Controls"; Commerce/BIS

 

 

 

 

 

 

 

 

* Apr 9: Bruchem, The Netherlands; “Awareness Course ULS, Export Controls:
ITAR & EAR froma Non-US. Perspective"; Full Circle Compliance

* Apr 9: Sheffield, UK; "An Introduction to Export"; Sheffield Chamber of
Commerce

* Apr 9: London, UK; "Strategic Export Control: Intermediate Practitioners
Course’: UK/DIT

 

 

 

* Apr 10: London, UK; "Strategic Expert Control: Foundation Workshop";
UK/DIT

* Apr 10: London, UK; "Strategic Export Control: Licenses Workshop"; UK/DIT
* April 10: Sheffield, UK; "Export Documentation - How and Why?" ; Sheffield
Chamber of Commerce

* Apr 16: Leeds, UK; "Export Documentation"; Chamber International

* Apr 17: Miami, FL; "CBP COMPLIANCE & ENFORCEMENT": Diaz Trade
Consulting

* Apr 17-18; Miramar, FL; “Zith Maritime Forwarding, Frelaht Logistics &
Global Chain Supply Workshop"; ABS Consulting;

* Apr 17-18: Scottsdale, AZ; "Cornplying with U.S. Export Controls";
Commerce/BIS

* April 18: Sheffield, UK; "International Trade Operations and Procedures
(TTOPS)": Sheffield Chamber of Commerce

# * Apr 23: Anaheim, CA; "Export Controls Essentials: What Finance Personne!
Need to Know", California State University

* Apr 23-24: Portsmouth, NH; “Complying with US. Export Controls";
Commerce/BIS

 

 

 

 

 

 

* Apr 25: London, UK; "Making better License Applications"; UK/DIT

# * Apr 25: Minneapolis, MN; “Importing 201: Advanced Import Compliance’;
Global Training Center

* Apr 25-26: Dallas, TX; “Compliance Officer Training"; Globaleyes;

 

 

WASHSTATEC002412
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 265 of 340

andrewmeli@aqetglobaleyes.com

* Apr 29-May 2: London, UK; "US Export Controls on Non-US Transactions:
EAR, OFAC & ITAR Compllance for EU/UK and other Non-US Companies PLUS
Other Country Controis Comparison to US"; ECTI

* Apr 30-May 1: Irvine, CA: “Complying with LLS. Exoort Controls"; Commerce
/BIS

* Apr 30-May 1: Nashville, TN: "Mastering ITAR/EAR Challenges"; Export
Compliance Solutions (ECS);

* May 1: Leeds, UK; "Understanding Exporting & Incoterms’; Chamber
International

* May 2-3: Washington DC; “Economic Sanctions Enforcement and
Cormoliance;" American Conference Institute

* May 5: Munich, Germany; "European and German Export Controis"; AWA;

 

 

 

 

 

 

 

 

 

Foreign Trade Zones (NAFTZ)

* May 6-7: Atlanta, GA; "2029 Spring Conference"; SIA

* May 7: Bruchem, The Netherlands; “An Introduction to EU / Dutch Dual-Use
and Miltary Exoort Controls"; Full Circle Compliance

* May 8: Southampton, UK; "Strategic Export Control: Intermediate

 

 

 

 

* May 9: Southampton, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* May 9: Southampton, UK; "Strategic Export Control: Licenses Workshop";
UK/DIT

* May 9: Sheffield, UK; "Essential Incoterms - Getting it Rights"; Sheffield
Chamber of Commerce

* May 13-16: Washington, D.C.; "ITAR / EAR / OFAC Commercial and Miltary
Export Controls. How ITAR, EAR & OFAC Regulations Impact Non-US
Companies, Affilates and Transactions"; ECTI;

* May 15: Bristol, UK; "A Foundation Course in Importing"; BusinessWest

* May 15-17; London, UK; "ICPA European Conference"; ICPA

* May 16: Bristol, UK; "Expert Controls and Licensing": BusinessWest

* May 16: Bristol, UK; “Inward Processing Relief"; BusinessWest

* May 16: Hamburg, Germany; "U.S. Export Controls and Embarqoes &
Sanctions for European Companies"; Hamburger Zollakademie

* May 16-17; Toronto, Canada; "ICPA Canada Conference"; ICPA

# * May 17: Milwaukee, WI; "Importing 201: Advanced Import Compliance",
Global Training Center

* May 19: Traverse City; "Export Compliance Overview Traning"; Foster Swift
Collins & Smith PC

* May 21: London, UK; "US & UK Export Controls: A Basic Understanding"; The
Institute of Export and International Trade

* May 27-30: Singapore; “US Export Controls on Non-US Transactions: EAR,
OFAC & ITAR Compliance for Asia and other Non-US Companies PLUS Other
Country Controls Comparison to US"; ECTI;

* Jun 5-6: Seattle, WA; "Cemplying with US. Export Controls"; Commerce/BIS
* Jun 7: Upper Marlboro, MD; "2019 Soring Golf Outing"; SIA

* Jun 10: Cleveland, OH; "Letters of Credit"; Global Training Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002413
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 266 of 340

* Jun 11-12: Detroit, MI; “Complying with ULS. Export Controls";
Commerce/BIS

* Jun 12: Cleveland, OH; "Tariff Classification"; Global Training Center

* Jun 12: Derby, UK; "Strategic Export Control: Intermediate Practitioners
course": UK/DIT

* Jun 13: Cleveland, OH; "NAFTA Rules of Origin’: Global Training Center
* Jun 13: Derby, UK; “Strategic Export Control: Foundation Workshop";
UK/DIT

* Jun 13: Derby, UK; "Stratecic Export Control: Licenses Workshop", UK/DIT
* Jun 13: Detroit, MI; “How to Bulld an Export Compliance Program’;
Commerce/BIS

* Jun 14: Cleveland, OH; “Incoterrmms® 2010 Rules"; Global Training

* Jun 17-20: San Diego, CA; "ITAR Defense Trade Controls / EAR Export

 

 

 

 

 

 

 

 

* Jul 3: Bristol, UK; “Introduction te Export Procedures - Export Training’;
BusinessWest
* Jul 3: Cambridge, UK; "Strategic Export Control: Intermediate Practitioners

 

 

* Jul 4: Cambridge, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* Jul 4: Cambridge, UK; "Strategic Export Control: Licenses Workshop";
UK/DIT

* Jul 4: Bristol, UK; "Using Docurnentary Letters of Credit, Drafts and
Bilis"; BusinessWest

* Jul 4: Sheffield, UK; "An Introduction to Export"; Sheffield Chamber of
Commerce

* Jul 8-9: Seattle, WA: "Boot Camp: Achieving ITAR/EAR Compliance"; Export
Compliance Solutions (ECS);

* Jul 8 - 10: National Harbour, MD; "2019 Surmmer Back to Basics

 

 

 

 

 

 

 

* July 10: Sheffield, UK; "Export Documentation - How and Why?" ; Sheffield
Chamber of Commerce

* Jul 11: Birmingham, UK; "US & UK Export Controls: A Basic Understanding";
The Institute of Export and International Trade

*Jul 24-25: St. Louis, MO; " Complying with U.S. Export Controls";
Commerce/BIS

* Aug 20-21: Cincinnati, OH; "Complying with U.S. Export Controls";
Commerce/BIS

* Aug 20-21: Milpitas, CA; “Complying with U.S. Expert Controls";
Commerce/BIS

* Aug 22: Milpitas, CA: “Encryption Controls"; Commerce/BIS

* Sep 2, 9, 16: Rotterdam, the Netherlands; “Awareness training Export
Control, Dual-use en Sancties"; FENEX

* Sep 8-11: Chicago, IL; "2015 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

* Sep 16-19: Austin, TX; "ITAR Controls / EAR & OFAC Export Controls (Sep
18-19) Seminar Series"; ECTI; 540-433-3977

* Sep 17: Sheffield, UK; “Customs Procedures and Compliance in International

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002414
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 267 of 340

* Sep 17-19: Annapolis, MD; "The ECS 2nd Annual ITAR/EAR Symposium")
ECS
* Sep 20: Las Vegas; "EAR and OFAC Fundamentals: Export Control OF Dual-

 

 

* Sep 25: Bristol, UK; "Classification of Goods ~- Using Commodity and Tariff
Codes": BusinessWest

* Sep 25: Bristol, UK; "Incoterms® Rules 2010"; BusinessWest

* Sep 25: London, UK; "US & UK Export Controls: A Basic Understanding’; The
Institute of Export and International Trade

* Sep 25: Sheffield, UK; "Essential Incoterms - Getting it Rights": Sheffield
Chamber of Commerce

* Sep 26: Bristol, UK; “Understanding The Paperwork"; BusinessWest

* Sep 30 - Oct 3; Amsterdam, NL; “ITAR Controls / EAR/OFAC Commercial and

 

 

 

 

 

 

* Oct 7: Munich, Germany; "Eurepean and German Export Controis"; AWA
* Oct 14-17; Columbus, OH; "University Export Controls Serminar’; ECTI

* Oct 17: Sheffield, UK; "Export Documentation - How and Why?" ; Sheffield
Chamber of Commerce

* Oct 27: Singapore; "Sth Asia Pacific Summit on Economic Sanctions
Compliance and Enforcement’; American Conference Institute

* Oct 28-29: Washington D.C.; "2019 Fall Advanced Conference"; SIA

* Oct 28-31; Phoenix, AZ; "ITAR Controls / EAR & OFAC Export Controls

 

 

 

 

 

 

 

 

* Nov 20: Bristol, UK; “Introduction to Export Procedures ~- Export Training":
BusinessWest

* Nov 21: Bristol, UK; "A Foundation Course in Importing"; BusinessWest

* Nov 26: Bruchem, The Netherlands; "The international Traffic in Arms
Requiations {EAR} from a non-US. Persmective", Full Circle Compliance

* Nov 27: Bruchem, The Netherlands; " The Export Administration Regulations
(EAR) from a non-U.S. Perspective"; Full Circle Compliance

* Nov 27: Manchester, UK; "US & Uk Export Controls: A Basic Understanding":
The Institute of Export and International Trade

* Dec 4-5: New York, NY; "LOth Annual New York Forum on Economic
Sanctions:" American Conference Institute

* Dec 4-5: Washington, DC; "36th International Conference on the Forelan
Corrupt Practices Act": American Conference Institute

* Dec 9-12; Miami, FL; "ITAR Controls / EAR & OFAC Export Controls Seminar
Series"; ECTI

* Dec 12-13; Washington D.C.; "Coping with U.S. Export Controls and

 

 

 

 

 

 

 

 

 

 

 

2020

* Jan 30-31: Houston, TX; "1th Forum_on the Forelan Corrupt Practices
Act"; American Conference Institute

 

Webinars

 

WASHSTATEC002415
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 268 of 340

* Mar 27: Webinar: "Trade In Turmoil [Monthly Undate!"; Sandler, Travis &
Rosenberg, P.A

* Apr 2: Webinar: "Cornerstones of EAR Compliance: Controlled Items,

Activities & Hardware Classification"; ECTI; 540-433-3977

* Apr 8: Webinar: "Export Control Compliance: Creating And Self Assessing
Your Export Control Program (ECP) To Sanctioned Countries"; GRC Educators
* Apr 10: Webinar: " Cornerstones of EAR Compliance: Technology & Software
Classification, and No License Required (NLR) Determination"; ECTI; 540-433-
3977

* Apr 10: Webinar: “Import Compliance Bootcamp"; Sandler, Travis &
Rosenberg, P.A

* Apr 16: Webinar: "CFIUS Update: New Reaulrernents to Meet, New
Industries Affected": ECTI; 540-433-3977

# * Apr 16: Webinar: “Importing 204: Advanced Import Compliance"; Global
Training Center

* Apr 17: Webinar: "Cormerstones of EAR Compliance: Understanding License
Exceptions & End-User) Controls"; ECTI; 540-433-3977

* Apr 23: Webinar: “How to Improve Export Compliance with Effective Audits":
ECTI; 540-433-3977

* Apr 23: Webinar: "ITAR Training Basics - For Compliance Executives April";
CVG Strategy

* Apr 24: Webinar: "Cornerstones of EAR Compliance: License Application
Process & Export Clearance"; ECTI; 540-433-3977

* Apr 25: Webinar: "Best Practices for Voluntary and Required Self
misclosures"; Massachusetts Export Center

 

 

 

 

 

 

 

 

 

 

_22. Bartlett's Unfamiliar Quotations
(Source: Editor)

* Louis L'Amour (Louis Dearborn L'Amour; 22 Mar 1908 - 10 Jun 1988; was
an American novelist and short-story writer. His books consisted primarily of
Western novels; however, he also wrote historical fiction as well as poetry and
short-story collections. Many of his stories were made into films. At the time
of his death almost all of his 105 existing works (89 novels, 14 short-story
collections, and two full-length works of nonfiction) were still in print, and he
remains one of the world's most popular writers.)

- "Often I hear people say they do not have time to read. That's absolute
nonsense. In the one year during which I kept that kind of record, I read
twenty-five books while waiting for people. In offices, applying for jobs, waiting
to see a dentist, waiting in a restaurant for friends, many such places."

 

WASHSTATEC002416
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 269 of 340

Friday's proverbs:
* Character is always corrupted by prosperity. | Icelandic Proverb
* A fault confessed is half redressed. | Zulu Proverb
* Everyone is kneaded out of the same dough, but not baked in the same
oven. | Yiddish Proverb
back to top

Bees

23. Are Your Copies of Regulations Up to Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 12 Mar 2019: 84 FR 8807-8809: Extension of Import
Restrictions Imposed on Archaeological and Ecclesiastical Ethnological Material
From Honduras

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch.

VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of Industry &
Security.

- Last Amendment: 20 Dec 2018: 83 FR 65292-65294: Control of Military
Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105.]

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

- HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%
discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www.FullCircleComplance. eu.

 

 

 

WASHSTATEC002417
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 270 of 340

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10 CFR
Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

*DO] ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of
Arms, Ammunition, and Implements of War. Implemented by Dep't of Justice,
Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 14 Mar 2019: 84 FR 9239-9240: Bump-Stock-Type
Devices

 

* POS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CITAR): 22 C.F.R.
Ch. I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

2019 Civil Monetary Penalties Inflationary Adjustment

- The only available fully updated copy (latest edition: 19 March 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR ("BITAR"),
by James E. Bartlett III. The BITAR is a 361-page Word document containing
all ITAR amendments to date, plus a large Index, over 800 footnotes
containing amendment histories, case annotations, practice tips, DDTC
guidance, and explanations of errors in the official ITAR text. Subscribers
receive updated copies of the BITAR in Word by download, usually revised
within 24 hours after every ITAR amendment. The BITAR is available by annual
subscription from the Full Circle Compliance website. BAFTR subscribers
receive a $25 discount on subscriptions to the BITAR, please contact us to
receive your discount code.

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders. Implemented by Dep't of
Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Mar 2019: 84 FR: 9456-9458: List of Foreign Financial
Institutions Subject to Correspondent Account or Payable-Through Account
Sanctions (CAPTA List)

 

WASHSTATEC002418
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 271 of 340

* USTTC HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES (HTS HTSA
or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Update: 7 Mar 2019: Harmonized System Unodate (HSL)
1203 [contains 67 ABI records and 13 harmonized tariff records].

- HTS codes for AES are available here.

 

24. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.
back to top

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily Update is
emailed every business day to approximately 7,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or
Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors’ material, however, must
comply with applicable copyright laws. If you would to submit material for
inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert
advice. Consult your own legal counsel or compliance specialists before

 

WASHSTATEC002419
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 272 of 340

taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

Stay Connected

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscribe’™ hartri@istate gov
Forward this ermiall | Undate Profile | Albout our service provider

Sent by jebartleli@fullcirclesompllance eu

WASHSTATEC002420
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 273 of 340

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jebartlett@fullcirclecompliance.eu]
Sent: 3/22/2019 7:33:10 PM

To: fosterja2@state.gov

Subject: 19-0322 Friday "Daily Bugle"

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes to
export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,
FTR/AES, HTSUS, and ITAR), plus news and events. Subscribe here for free subscription.
Contact us for advertising inquiries and rates.

 

. USTR Announces Moctifications ta Rules of Oriain of the United States Morocco
Free Trade Agreement

Items Scheduled for Publication in Future Federal Reqister Editions
Carnmerce/ BIS: (No new postings.)
DHS/CBP Posts Notice on Common Create/Uodate Importer Identity Form ACE
Error Message Solutions
. Justice: “Australian National Sentenced to Prison Term For Exporting Electronics
to Tran”
. State/DOTC: (No new postings.)
. Lreasury/OFAC P Updates Guidance on Addressing North Korea's Tlicit Shipping
Practicas
EU Amends Restrictive Measures Concerning Bosnia and Herzegovina & Eqypot
German BAFA Publishes Prelbminary Information on the Renewal and Amendment
of Multiole teneral Authorizations
UK OFS] Undates Three Sanctions Guidance Documents

 

 

 

 

 

.Expecitors News: “European Council Extends the UK Withdrawal from the EU"
,Qsburn Oracle: "US Judge Extends Ban on Publication of 3D Printed Gun

 

 

, Reuters: "Trump Sevs He Is Withdrawing Earller North Korea-Related Sanctions”
4. ST&R Trade Report: "Tariffs to Remain in Place After China Deal, Trump Says"

 

 

 

WASHSTATEC002421
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 274 of 340

. ternational Trade Compliance Blog: "EU- Cammission OQoens Cansultation of
EU-US Regulatory Cooperation

.L. Caponett: “The Beician Trade Contral System. Leqisiation by Items-Catecory
and Competent Authority”

_M. Hamilton: “Empowered Officials Are Necessary for ITAR Compliance”

ML Volkev: "Ethics. Profits, Sustainability and Stakeholders: An Uodate on a

 

 

 

ECS Presents "2nd Annual ECS TTAR/EAR Symposium and Boot Camp” on 17-19
Sep in Annapolis, MD

FCC Presents “An Introduction to EU / Butch Dual-Use and Military Export
Cantrols", ? May in Bruchem, the Netherlands

List of Approaching Events: 146 Events Posted This Week, Including 9 New
Eyents

 

. Bartlett's Unfamilar Ouotations

Aare Your Copies of Regulations Us to Date? Latest Amendments: DHS/Customs
(i2 Mar 2019), DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr 2018), DOD/NISPOM
{18 May 20163, DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Nov 2018), DOI/ATE
(14 Mar 2019), DOS/ITAR (19 Mar 2018), DOT/FACR/OFAC (15 Mar 2019},

, Weekly Highliahts of the Daily Bucle Too Stories

 

WASHSTATEC002422
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 275 of 340

 

 

 

 

 

 

1. USTR Announces Modifications to Rules of Origin of the

United States Morocco Free Trace Agreement
(Source: Federal Register, 22 Mar 2019.)

 

 

 

84 FR 10883: Effective Date of Modifications to Rules of Origin of the United
States Morocco Free Trade Agreement

 

WASHSTATEC002423
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 276 of 340

* AGENCY: Office of the United States Trade Representative.

* ACTION: Notice.

* SUMMARY: In December 2018, the President modified the rules of origin for
certain goods of Morocco under the United States-Morocco Free Trade
Agreement (USMFTA). This notice announces the effective date for those
modifications.

* DATES: This notice is applicable on April 1, 2019.

* FOR FURTHER INFORMATION CONTACT: Janet Heinzen, Deputy Assistant
U.S. Trade Representative for Textiles, at 202-395-6092 or

janet.e. heinzen@ustr.eop. dev.

* SUPPLEMENTARY INFORMATION: ...

In 2015 and 2016, the Government of Morocco submitted requests to modify
certain textile and apparel rules of origin based on commercial availability of
specific inputs. Following public comment on the proposed rules changes, the
United States and Morocco reached agreement to modify certain rules of origin.
Pursuant to the USMFTA Implementation Act, the International Trade
Commission conducted an economic impact review and concluded that the
impact on U.S. imports, exports, and production of the proposed modifications
would be negligible. The Industry Trade Advisory Committee on Textiles and
Clothing did not object to the proposed modifications. Congress also did object
during the consultation and layover process.

In Proclamation 9834 of December 21, 2018, the President determined
pursuant to section 203 of the USMFTA Implementation Act, that the subject
modifications to the HTSUS were appropriate and modified general note 27 to
the HTSUS with respect to goods of Morocco. The modifications are effective
with respect to goods of Morocco entered or withdrawn from warehouse for
consumption on the date announced by the United States Trade Representative
in the Federal Register.

On March 4, 2019, Morocco notified the United States that it had completed
its domestic procedures to give effect to the agreement to change the USMFTA
rules of origin for certain apparel goods of specified fabrics with respect to
goods of the United States. Subsequently, Morocco and the United States
agreed to implement these changes with respect to each other's eligible goods,
effective April 1, 2019.

 

William Jackson, Assistant U.S. Trade Representative for Textiles, Office of
the U.S. Trade Representative.

2. tterns Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

* Commerce; Industry and Security Bureau; NOTICES; Agency Information

 

WASHSTATEC002424
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 277 of 340

Collection Activities; Proposals, Submissions, and Approvals: Special Priorities
Assistance [Pub. Date: 25 Mar 2019.]

* Treasury; Foreign Assets Control Office; NOTICES; Blocking or Unblocking of
Persons and Properties [Pub. Date: 25 Mar 2019.]

* U.S. Trade Representative; NOTICES; 2019 Generalized System of
Preferences: Annual GSP Product and Country Review; Deadline for Filing
Petitions [Pub. Date: 25 Mar 2019.]

* U.S. Trade Representative; NOTICES; Product Exclusions: China's Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property,
and Innovation [Pub. Date: 25 Mar 2019. ]

back to bor

3. Commerce/BIS: (No new postings.)
(Source: Commerce/BIS)

4. DHS/CBP Posts Notice on Common Create/Update

Importer Identity Form ACE Error Message Solutions

CBP is providing a list of solutions for the most common errors that are being
experienced with inputting the Create/Update Importer Identity Form (CBP
Form 5106).

Error Message PDM - Data Element PATTERN UNKNOWN

Solution: Many create/update importer record requests are being submitted
with phone numbers that include dashes in the TD record. Phone numbers
should be provided in the TD record as either an unseparated group of
numbers, example 1234567899, or with spaces, example 123 456 7899.

Another input mistake that can cause the PDM error is not providing names in
the TL record (Certification) with commas, per the Create/Update Importer

Identity Form CATAIR's instructions. For example, “John Weer Doe" needs to
be provided in the TL record as "Doe, John, W". The CATAIR can be accessed

on cbho.goy.

Error Message MVM - Data Element MISSING

Solution: Many of the CBP Form 5106s being uploaded to CBP are missing a
title in the TL record for the individual certifying the form. This data element is
the "Printed or Typed Full Name" block in section 4 of the new CBP Form 5106.

 

WASHSTATEC002425
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 278 of 340

Both a name and title are mandatory data elements on the revised CBP Form
5106.

Error Message ROS - IMPORTER NUMBER ALREADY ON FILE

Solution: This error is being caused by Importer of Record (IOR) creation being
requested for IORs that already exist. Entities or their representatives should
ensure that they are selecting the correct type of action, “Notification of
identification number" (create), "Change of Name" (update), and "Change of
Address" (update), when submitting a Create/Update Importer Identity
request.

Please note, information on existing IOR numbers can potentially be obtained
representing the IOR with an active Power of Attorney.
Error Message X39 - DATA FOUND IN FILLER

Solution: Refer to "ACE Draft CATAIR: Importer/Consignee Create/Update" on
cbp.gov and ensure that the data being input in the new ACE CBP Form 5106
Automated Broker Interface/EDI is not being accidentally entered into a portion
of a record that can only be occupied by "space fill". For example, if the
Alternate Importer Name provided in the TA record exceeds 32 characters, the
additional characters will overflow into the filler record which will cause an X39
error. Records that have a filler component that can only contain "space fill", as
outlined by the "ACE Draft CATAIR: Importer/Consignee Create/Update", are
TA, 73, TB, TC, TD, TE, TF, TG, TH, TI, TJ, TK, TL, TM, TN. The CATAIR can be
accessed on cbp. gov.

An error message dictionary for the Create/Update Importer Identity Form
(CBP Form 5106) functionality can be found on cbhp.gev.

Questions or concerns about CBP Form 5106 ACE error messages should be

5. Justice: “Australian National Sentenced to Prison Term
For Exporting Electronics to Tran"

An Australian man was sentenced today to 24 months in prison on four counts
of violations of the International Emergency Economic Powers Act, which
criminalizes knowing transactions with Iranian entities without a license from
the U.S. Department of Treasury.

David Russell Levick, 57, of Cherrybrook NSW, Australia, pled guilty to the
charges on Feb. 1, 2019, in the U.S. District Court for the District of Columbia.
He was sentenced by the Honorable James E. Boasberg. In addition to the

 

WASHSTATEC002426
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 279 of 340

prison term, Levick must pay a forfeiture amount of $199,227, which
represents the total value of the goods involved in the illegal transactions.
Following completion of his prison term, Levick will be subject to deportation
proceedings. ...

According to the plea documents, Levick was the general manager of ICM
Components, Inc., located in Thornleigh Australia. He solicited purchase orders
and business for the goods from a representative of a trading company in Iran.
This person in Iran, referenced in court documents as "Iranian A," also
operated and controlled companies in Malaysia that acted as intermediaries for
the Iranian trading company.

Levick then placed orders with U.S. companies on behalf of "Iranian A" for the
goods, which were aircraft parts and other items that “Iranian A" could not
have directly purchased from the United States without the permission of the
U.S. government.

The defendant admitted to procuring or attempting to procure the following
items for transshipment to Iran, each of which required a license from the
Treasury Department prior to any export to Iran:

~ Precision Pressure Transducers. These are sensor devices that have a wide
variety of applications in the avionics industry, among others, and can be used
for altitude measurements, laboratory testing, measuring instrumentations and
recording barometric pressure.

- Emergency Floatation System Kits. These kits contained a landing gear,
float bags, composite cylinder and a complete electrical installation kit. Such
float kits were designed for use on Bell 206 helicopters to assist the helicopter
when landing in either water or soft desert terrain.

- Shock Mounted Light Assemblies. These items are packages of lights and
mounting equipment designed for high vibration use and which can be used on
helicopters and other fixed wing aircraft.

When necessary, Levick used a broker in Tarpon Springs, Florida, through
whom orders could be placed for the parts to further conceal the fact that the
parts were intended for transshipment to “Iranian A" in Iran. Levick
intentionally concealed the ultimate end-use and end-users of the parts from
manufacturers, distributors, shippers, and freight forwarders located in the
United States and elsewhere. In addition, Levick and others structured their
payments between each other for the parts to avoid trade restrictions imposed
on Iranian financial institutions by other countries. Levick and ICM wired
money to companies located in the United States as payment for the parts.

The activities took place in 2007 and 2008. Levick was indicted in February
2012. At the request of the United States, Australia arrested him for the
purposes of extradition, and Australia extradited him to the United States in
December 2018. He has remained in custody here. ...

 

WASHSTATEC002427
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 280 of 340

7. Treasury/OFAC P Updates Guicance on Adcressing
North Korea's Illicit Shipping Practices

The U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC),
with the U.S. Department of State and the U.S. Coast Guard, is updating the
advisory published on February 23, 2018. This advisory provides new
information about North Korea's deceptive shipping practices, additional
guidance on how to mitigate the risk of involvement in these practices, a new
graphic depicting certain ports of call, and three new annexes. The U.S.
government recommends that all parties involved in the shipping industry and
related commercial entities, including ship owners, managers, and operators,
brokers, flag registries, oil companies, port operators, shipping companies,
classification service providers, insurance companies, and financial institutions
- be aware of the practices set out in this advisory in order to implement
appropriate controls to identify North Korea's illicit shipping practices.

Despite robust U.S. and United Nations (UN) sanctions on North Korea, North
Korea continues to evade sanctions, particularly through illicit ship-to-ship
transfers of refined petroleum and coal. In 2018, North Korean ports received
at least 263 tanker deliveries of refined petroleum procured from UN-prohibited
ship-to-ship transfers. If these tankers were fully laden when they made their
delivery, North Korea would have imported 3.78 million barrels, or more than
seven and a half times the allowable amount of refined petroleum (i.e.,
500,000 barrels/year) under UN Security Council Resolution (UNSCR) 2397.

In addition to continued illicit imports of refined petroleum, North Korea has
resumed exports of coal in the Gulf of Tonkin. UNSCR 2371, adopted in August
2017, prohibits the procurement of North Korean-origin coal, and UNSCR 2397,
adopted in December 2017, acknowledges that the proceeds of North Korea's
trade in sectoral goods, including coal, contribute to the regime's nuclear
weapons and ballistic missile programs. The United States will continue to use
its sanctions authorities to target persons in various industries, including, but
not limited to, the shipping industry that further North Korea's illicit revenue-
generating schemes that fund the regime's nuclear weapons and ballistic
missile programs.

This advisory now contains five annexes, three of which are new. The first
provides an overview of U.S. and UN sanctions relevant to the shipping
industry, including a non-exhaustive list of bases for which persons may be
sanctioned by OFAC. The second provides an updated list of 28 North Korean
tankers known to be capable of engaging in ship-to-ship transfers of refined
petroleum products and other banned goods. The new third annex provides

 

WASHSTATEC002428
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 281 of 340

specific guidance for UN Member States and relevant industry actors on best
practices to avoid engaging in North Korea-related illicit activities. The new
fourth annex provides a list of 18 vessels that are believed to have engaged in
illicit ship-to-ship transfers of refined petroleum with North Korean tanker
vessels. The new fifth annex provides a list of 49 vessels that are believed to
have exported North Korean-origin coal.

The United States, along with Australia, Canada, France, Italy, Japan, and the
United Kingdom, have highlighted these deceptive practices at the
International Maritime Organization (IMO) to call all IMO Member States’
attention to these deceptive shipping practices, and to remind all Members
States of the requirements and guidance contained in relevant IMO
instruments. The IMO consequently issued Circular MSC.1/Circ. 1602 on March
5, 2019, to call the attention of all Member States and other maritime industry
stakeholders to North Korea's deceptive practices. The United States requests
that UN Member States, port state control authorities, and flag registries
provide this advisory to all relevant persons in their jurisdictions. ...

back to too

8. EU Amends Restrictive Measures Concerning Bosnia anc
Herzegovina & Egypt

(Source: Official Journal of the European Union, 22 Mar 2019.)

Regulations:

* Council Implementing Regulation CEU) 2019/459 of 21 March 2019
implementing Regulation (EU) No 270/2011 concerning restrictive measures
directed against certain persons, entities and bodies in view of the situation in

Egypt

Decisions:

* Council Decision (CFSP) 2019/46? of 21 March 2019 amending Decision
2011/173/CFSP concerning restrictive measures in view of the situation in
Bosnia and Herzegovina

* Counc Decision (CFSP) 2019/4688 of 21 March 2019 amending Decision
2011/172/CFSP concerning restrictive measures directed against certain
persons, entities and bodies in view of the situation in Egypt

9. German BAFA Publishes Preliminary Information on the

Renewal and Amendment of Multipie General Authorizations
(Source: German BAFA, 21 Mar 2019.)

The German Federal Office for Economic Affairs and Export Control (BAFA)
published preliminary information on the renewal and amendment of General
Authorizations No. 18 to 27 and No. 30.

 

WASHSTATEC002429
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 282 of 340

BAFA intends to extend General Authorizations No. 18 to No. 27 and No. 30
until 31.03.2020.

More details on all German General Export Authorizations can be found here.

 

 

 

10. UK/OFSI Updates Three Sanctions Guidance
Documents

 

The UK Office of Financial Sanctions Implementation (OFSI) has updated
several of its guidance documents:

- UK Sanctions on Zimbabwe

- Us Sanctions on the Renublic of Belarus
- UK Sanctions if there's no Brexit deal

- Financial Sanctions Notice on fraq

 

 

 

 

 

 

 

 

WASHSTATEC002430
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 283 of 340

11. Expeditors News: “European Council Extencs the UK

Withdrawal from the EU"
(Source: Expeditors News, 22 Mar 2019.)

On March 21, 2019, the European Council agreed to an extension on the
United Kingdom (UK) withdrawing from the European Union (EU).

The European Council extended the withdrawal date to April 12, 2019, unless
the UK's House of Commons approves the withdrawal agreement by next
week. In that instance, the European Council has agreed to an extension until
May 22, 2019.

The European Council's press release may be found here.
back to too

12. Osburn Oracle: "US Judge Extends Ban on Publication

of 3D Printed Gun Blueprints”
(Source: Osburn Oracle, 21 Mar 2019.)

A US judge extended a ban on publishing blueprints for 3D printed guns online,
handing a procedural victory to states and gun-control groups that argue the
practice will make it easy for criminals and terrorists to get their hands on
untraceable firearms.

The injunction against Austin, Texas-based Defense Distributed was issued
Monday by US District Judge Robert Lasnik in Seattle, where 19 states and
Washington, DC, to block it from making technical plans for an array of guns
available globally on the internet with the government's blessing. The
injunction will remain in place until the suit is resolved.

The 3D printing of guns gained urgency after Defense Distributed reached a
surprise settlement with President Donald Trump's administration resolving a
2015 government challenge. Former President Barack Obama's administration
had sued the firm on national-security grounds, alleging the publishing of gun
schematics violated the federal Arms Export Control Act.

Trump said in July that allowing unfettered public access to instructions for
making guns with 3D printers doesn't "seem to make much sense" but hasn't
fought to stop it.

In Monday's ruling, Lasnik criticized the government's argument that the states
won't be harmed by publication of the blueprints because the federal
government is committed to battling undetectable firearms. The "very purpose
of Defense Distributed's plan is to “arm every citizen outside of the
government's traditional control mechanisms," the judge said.

"It is the untraceable and undetectable nature of these small firearms that

 

WASHSTATEC002431
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 284 of 340

poses a unique danger,” Lasnik said. "Promising to detect the undetectable
while at the same time removing a significant regulatory hurdle to the
proliferation of these weapons - both domestically and internationally - rings
hollow and in no way ameliorates, much less avoids, the harms that are likely
to befall the states if an injunction is not issued."

Josh Blackman, a lawyer for Defense Distributed, said the company is
reviewing the decision and considering all its options.

The ruling was hailed by New York Attorney General Barbara Underwood in a
statement on Twitter.

Avery Gardiner, co-president of the Brady Campaign to Prevent Gun Violence,
said the decision is “an unqualified success for the American public and,
indeed, the global community.

"3D-printed guns represent a supreme threat to our safety and security, and
we are grateful that Judge Lasnik recognized it as such," Gardiner said ina
statement.

The Trump administration once appeared to back Obama's stance. In April, the
US urged dismissal of the company's lawsuit, highlighting the "potentially
devastating” implications of online gun designs getting into the hands of
terrorists, according to the Brady Center.

Weeks later, the government offered a settlement which gave the plaintiffs
"“averything they asked for, and more," the Brady Center said. The US agreed
to pay the company almost $40,000, a court filing shows.

"I'm glad we put a stop to this dangerous policy," Washington State Attorney
General Bob Ferguson said in an emailed statement. "But I have to ask a
simple question: Why is the Trump Administration working so hard to allow
these untraceable, undetectable, 3D-printed guns to be available to domestic
abusers, felons and terrorists?"

The State Department, which struck the deal with Defense Distributed, is also
named in the suit. The US changed the regulation after deciding firearms up to
.50 calibre “would not provide a military advantage to adversaries and
therefore no longer warrant export control," according to the ruling.

The US's argument that the federal government is limited in the matter to
exports while the states’ concerns are "purely domestic," according to
Monday's ruling.

"Defendants' argument is so myopic and restrictive as to be unreasonable,"
Lasnik said. "Whatever defendants’ statutory authority, the fact is that the
internet is both domestic and international.”

 

WASHSTATEC002432
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 285 of 340

13. Reuters: "Trump Says He Is Withdrawing Earlier North

Korea-Related Sanctions’
(Source: Reuters, 22 Mar 2019.)

U.S. President Donald Trump on Friday said he was ordering the withdrawal of
recently announced North Korea-related sanctions imposed by the U.S.
Treasury Department.

"It was announced today by the U.S. Treasury that additional large-scale
Sanctions would be added to those already existing Sanctions on North Korea,
Trump said on Twitter. "I have today ordered the withdrawal of those
additional Sanctions!"

It was not immediately clear what sanctions Trump was referring to. There
were no new U.S. sanctions on North Korea announced on Friday but on
Thursday the United States blacklisted two Chinese shipping companies that it
said helped North Korea evade sanctions over its nuclear weapons program.

White House spokeswoman Sarah Sanders did not specify which sanctions
Trump spoke of but said: "President Trump likes Chairman Kim (Jong Un) and
he doesn't think these sanctions will be necessary."

The sanctions on the Chinese shippers were the first since the second U.S.-
North Korea summit broke down last month. Hours after the sanctions
announcement, North Korea on Friday pulled out of a liaison office with the
South, a major setback for Seoul.

North Korea said it was quitting the joint liaison office set up in September in
the border city of Kaesong after a historic summit between leader Kim Jong Un
and South Korea's President Moon Jae-in early last year.

back to foo

 

 

 

14. ST&R Trade Report: “Tariffs to Remain in Place After

China Deal, Trump Says"
(Source: Sandler, Travis & Rosenberg Trade Report, 22 Mar 2019.)

 

President Trump indicated this week that higher tariffs on $250 billion worth of
goods imported from China will remain in place for the foreseeable future. The
president's stance could complicate efforts to secure a bilateral trade
agreement.

Senior U.S. officials will travel to Beijing next week to continue negotiations on
an agreement aimed at resolving issues such as forced technology transfer,
intellectual property rights, currency, and agriculture. Chinese officials could
follow up with a visit to Washington in early April and presidents Trump and Xi
Jinping could meet in late April to conclude a deal.

 

WASHSTATEC002433
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 286 of 340

According to press sources, one of the key issues negotiators have struggled
with in recent weeks has been enforcement; i.e., measures the U.S. could take
if China does not comply with the commitments it makes in any final
agreement. Trump administration officials have indicated a preference for
reimposing tariffs in such a case, with no retaliatory tariffs allowed by China.

However, Trump said March 20 that "we're not talking about removing" the
existing tariffs but instead are talking about “leaving them for a substantial
period of time ... to make sure that ... China lives by the deal." A Washington
Post article notes that this approach is not new for Trump, as he has
maintained tariffs on steel and aluminum imports from Canada and Mexico
even after reaching agreement with them on revisions to NAFTA.

back to bor

 

 

 

 

15. International Trade Compliance Blog: "EU-
Commission Opens Consultation of EU-US Regulatory

Cooperation"

relating to regulatory cooperation activities with the United States as a follow
up to the 25 July 2018 meeting between the President of the US and the

published on 30 January, providing a detailed overview on the state of the
work of the Executive Working Group, which was formed after the July
meeting, and lists a number of concrete actions where regulatory cooperation
can facilitate transatlantic trade such as pharmaceuticals, medical devices and
cybersecurity, by lowering regulatory barriers. Similar progress reports will be
published at regular intervals as the discussions with the US progress.
Stakeholder input will be instrumental to making progress and identify
solutions that allow us to facilitate trade while maintaining, if not enhancing,
levels of regulatory protection.

The European Commission is inviting comments from all interested stakeholder
groups on potential areas for regulatory co-operation with the United States. In
particular, comments in the following areas are welcome:

- Conformity Assessment: a possible future agreement on conformity
assessment aiming at a horizontal approach to facilitate the acceptance of
certificates issued by the conformity assessment bodies of the other Party ina
number of selected sectors such as electric and electronic equipment,

 

WASHSTATEC002434
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 287 of 340

machinery, medical devices, toys, recreational crafts, pressure equipment,
construction products, measuring instruments etc. In this regard, the
Commission would weicome input by stakeholders, in particular on the barriers
exporters face and the difficulties that conformity assessment bodies face in
seeking accreditation in the other party;

~ Dialogue on standards: the EU and the US for historical reasons adopted
divergent standards in many sectors, leading to high adaptation costs for
exporters. In order to facilitate trade in the future and increase regulatory
convergence, cooperation on standards would focus especially on areas where
no standards exist yet. Additive manufacturing, robotics and technical textiles
have been identified as possible areas of cooperation. The Commission is also
interested in receiving stakeholder input regarding other possible standard
areas where such cooperation could bring trade benefits.

- Regulatory cooperation in sectors: the Commission would want to receive
stakeholder input on concrete initiatives for regulatory cooperation in sectors
with the potential of facilitating bilateral trade, while fully respecting EU levels
of protection.

The closing date for the consultation is 23 April 2019. The European
Commission will make public all written submissions received in response to

 

16. L. Caponetti: "The Belgian Trade Control System:

Legisiation by Items-Catecory and Competent Authority”
(Source: ESU/ULG, 20 Mar 2019.)

*Author: Lia Caponetti, Researcher, European Studies Unit (ESU), University of

This table sums up legislation in force in Belgium for the following categories of
controlled items:

- Conventional weapons;

~ Dual-use goods and technologies;

- Goods which could be used for capital punishment, torture or other cruel,
inhuman or degradating treatement or punishment.

The table breaks down the legislation in force by category of controlled items
and by competent authority.

The Special Law of 12 August 2003 transfers the competence for arms and
dual-use items licensing to the Regions, except the transfer of goods
originating from the Belgian military or police.

More precisely, the Special Law transfers to the Regions: "The import, export
and transit of arms, ammunition and equipment specifically intended for

 

WASHSTATEC002435
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 288 of 340

military or law enforcement use and related technology as well as dual-use
goods and technology, without prejudice to the federal competence for import
and export concerning the army and police and in accordance with the criteria
laid down in the European Union Code of Conduct on Arms Exports".

It follows that Regions have a competence in licensing operations clearly listed
in the Special Law (import, export and transit), while not listed operations,
such as brokering activities, remain a Federal competence.

back ko tap

17. M. Hamilton: “Empowered Officials Are Necessary for

ITAR Compliance
(Source: Tucker Arensberg, 20 Mar 2019.)

* Author: Mark Hamilton, Esq., Tucker Arensberg Attorneys,
mhamilton@tuckerlaw.com.

 

The International Traffic in Arms Regulations (ITAR) requires companies to

Failure to take this
requirement seriously can be costly - as one company recently found out.
Here's what you need to know.

An Empowered Official must be a lawful permanent US resident that:

(1) Your company or its subsidiary directly employs in a position of authority
pertaining to your company's policy or management;

(2) This person must be given written legal authority to sign license
applications or other such requests for your company;

(3) This person must understand the relevant export control regimes,
including the criminal, civil and administrative penalties for violations of both
ITAR and the Arms Export Control Act; and

(4) This person must have independent authority to:

(i) Make inquiries into your company's export, import and brokering
activity;

(ii) Verify the legality of transactions and accuracy of information
submitted on behalf of your company; and

(iii) Refuse to sign license applications or other requests without penalty
or repercussion.

As you can see, the U.S. Government takes this requirement seriously. So your
company's decision to appoint an Empowered Official should be carefully made
and this person needs to be given the requisite authority and training to fulfill
your company's responsibilities under the statute.

back to tap

 

 

 

18. M. Volkov: "Ethics, Profits, Sustainability and

 

 

WASHSTATEC002436
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 289 of 340

Stakeholders: An Update on a Familiar Relationship”
(Source: Yolkov Law Group Blog, 22 Mar 2019.) Reprinted by permission. )

 

 

* Author: Michael Volkov, Esq., Volkov Law Group, involkov@volkoviaw.com,
240-505-1992.

And now we return to a familiar theme with some important updates - I always
start with the simple pro that does not mean that ethical companies will always
be profitable, but it does mean that ethical companies will perform better than
they would otherwise perform.

Some call this the ethical advantage or the ethical premium. I like to call it
good old common sense. There is a growing body of research in this area
confirming this connection between ethics and performance. I have cited this
in earlier postings. (Here).

An interesting report in this area has been developed by JUST U.S. Large Cap

Each year JUST capital conducts a survey on what it defines as ideal criteria for
companies, focused on worker pay, well-being, customer treatment, privacy,
beneficial products, environmental impact, job creation, strong communities
and ethical leadership. The survey considers 80 items of information about
each company and then ranks the companies. JUST created a index consisting
of 428 companies and compared the performance of these 428 companies to
the Russell 1000 companies over the period 2007 to 2018.

Lo and behold, the JUST index companies return was nearly 2 percent higher
than the Russell's 1000 listing (10.4 percent to 8.7 percent). Additionally, the
JUST companies delivered a 7 percent higher return on investment over the
last five years than the Russell 1000 companies not included in the JUST
Index.

Many continue to criticize and seek reform of our current financial reporting
scheme and the obsession with quarterly financial reports. Some have
suggested that this short-term perspective leads to short-sighted definition of
business "Success."

Measuring a company's profits requires a long-term perspective. But what do
we mean by that? A three-month period, or quarter, is certainly not an
accurate barometer of financial success. It takes time (and money) to invest in
new products and services, implement a new competitive strategy, seek a
competitive advantage in the market, or respond to consumer demands.

This is where ethical decision making or ethical business leadership can play a
role. Applying this construct, ethical business leaders may ground themselves
by weighing all stakeholders’ interests (of which shareholders are one).
Business leaders have to understand the context in which they operate and
understand that they have stakeholders that are not just shareholders. A
company has a social contract that encompasses society and the community in
which it operates.

 

WASHSTATEC002437
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 290 of 340

At the same time, a short-term, quarterly perspective, forecloses consideration
of efforts that require a longer time to materialize. Sometimes companies
employ a more refined weighing of strategies that may bear fruit over a longer
time period.

How does a company establish a positive image over the long term? There are
a number of relevant factors, one of which is the company's fair and honest
treatment of customers and employees. When consumers look for an industry
leader and potential employees are considering employment opportunities,
companies with ethical reputations and business practices are likely at the top
of the list.

Shareholders consist of individuals and institutions that own company stock.
Corporate boards and managers should not solely focus on immediate
shareholder needs or input because responsible management includes long-
term competition and sustainable growth.

A simple but helpful exercise is to create a page with three columns: the first
consists of a list of all stakeholders in priority (e.g. shareholders, employees,
vendors/suppliers, customers); the second includes a list of each stakeholder's
interests and goals; and the third column lists the likely impact of a business
decision on each stakeholder.

A company's intangible positive support is often referred to as "goodwill," i.e.
the business's reputation, its brand name, its workforce attitude, and the
loyalty of its customer base. The ethical performance of the company, its
managers and its employees will increase the value of these components. The
company's culture consists of shared beliefs, values and behaviors that create
an internal environment within which managers, employees, and other
stakeholders interact.

In this context, it is easy to see that a long-term view of business success is
critical for accurately measuring profitability. If the company's stakeholders
benefit from ethical conduct, increasing goodwill and profitability, the
perspective of stakeholders will positively turn to longer-term and sustainable
growth strategies.

 

 

 

 

19. ECS Presents “2nd Annual ECS TTAR/EAR Symposium
and Boot Camp" on 17-19 Sep in Annapolis, MD

(Source: S. Palmer, spaimer@exportcompllancesolutions com.)

 

 

WASHSTATEC002438
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 291 of 340

*What: The 2nd Annual ECS ITAR/EAR Symposium and Boot Camp; Annapolis,
MD

* When: 17-19 September 2019

* Where: Chart House

* Sponsor: Export Compliance Solutions & Consulting (ECS)

* ECS Speaker Panel: Suzanne Palmer, Mal Zerden, Lisa Bencivenga, Timothy
Mooney, Matthew McGrath, Matt Doyle

* Register here or by calling 866-238-4018 or e-mail
spalmerQexportcomplancesolutions com

 

 

 

20. FCC Presents "An Introduction to EU / Dutch Dual-Use
and Military Export Controls", 7 May in Bruchem, the

Netherlands
(Source: Full Circle Compliance, events@fulicirclecompliance.eu.)

 

This 1-day training course is ideally suited for compliance professionals and
those in a similar role who aim to gain a better understanding of EU and Dutch
export control laws and regulations and industry's best practices to ensure
compliance.

The course will cover multiple topics relevant for organizations subject to EU
and Dutch dual-use and/or military export controls, including: the EU and
Dutch regulatory framework; key concepts and definitions; practical tips
regarding classification and licensing, and for ensuring a compliant shipment;
identifying red flag situations and handling (potential) non-compliance issues;
and the latest developments regarding Internal Compliance Program
requirements in the EU an the Netherlands.

* Training Event: "An Introduction to EU / Dutch Dual-Use and Military Export
Controls"
* Date: Tuesday, 7 May 2019
* Location: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, The Netherlands
* Times:

- Registration and welcome: 9.00 am - 9.30 am

- Training course hours: 9.30 am - 4.00 pm
* Level: Awareness / Beginner.
* Target Audience: Compliance professionals or those in a similar role in any
industry affected by EU/Dutch export controls (e.g., manufacturing, logistics,
research & development, aerospace & defense, government, etc.).
* Instructors: Marco F.N. Crombach MSc (Senior Manager) & Vincent J.A.
Goossen MA (Program Manager).
* Information & Registration: click here or contact us at
events@fulicirclecomplance.eu or 31 (0)23 - 844 - 9046.

 

 

WASHSTATEC002439
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 292 of 340

21. List of Approaching Events: 146 Events Posted This

Week, Inclucing 9 New Events
(Sources: Editor and Event Sponsors)

Published every Friday or last publication day of the week, our overview of
Approaching Events is organized to list continuously available training, training
events, seminars & conferences, and webinars.

If you wish to submit an event listing, please send it to to
jobs @fullcirclecormpliance.eu, composed in the below format:

 

# * Date: Location; "Event Title"; <Weblink>"; EVENT SPONSOR

"# *" = New or updated listing
Continuously Available Training

* E-Seminars: "US Export Controls" / “Defense Trade Controls’; Export
Compliance Training Institute; daniele@iearnexpertcompliance.com

* Webinar: "Company-Wide US Export Controls Awareness Program"; Export
Compliance Training Institute; danigle@iearnexportcompliance.com

 

spalmer@exportcompliancesolutions.com

* Online: "Simplified Network Application Process Redesign (SNAP-R}":
Commerce/BIS; 202-482-2227

* E-Seminars: "Webinars On-Demand Library"; Sandler, Travis & Rosenberg,
PLA,

* Online: “International Trade Webinars’; Global Training Center

* Online: "Gn-Demand Webinars"; "General Training"; Center for Development
of Security Excellence; Defense Security Service (DSS)

* Online: "ACE Reports Training and User Guide"; DHS/CBP

* Online: “Increase Your International Sales ~ Webinar Archive"; U.S.
Commercial Service

* Web Form: "Compliance Snapshot Assessment"; Commonwealth Trading
Partners (CTP)

* Online: "“Custorns Broker Exam Preo Course": The Exam Center

 

 

 

 

 

Seminars and Conferences

* Mar 24-27: Orlando, FL; "2019 ICPA Annual Conference’; ICPA

* Mar 25-27: San Francisco; "Giobael Encryption, Cloud and Cyber Trade
Controls Conference"; Thomsen & Burke LLP;

* Mar 26: Leeds, UK; “Understanding Exporting"; Chamber International

* Mar 26-27: Pittsburgh, PA; "Complying with U.S. Export Controls";
Commerce/BIS

* Mar 26-27: Scottsdale, AZ; "Managing ITAR/EAR Complexities"; Export
Compliance Solutions (ECS); spalmer@exportcompliancesolutions.corn or 866-
238-4018

* Mar 27: Bristol, UK; "Classification of Goods ~ Using Commodity and Tariff

 

 

 

 

 

WASHSTATEC002440
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 293 of 340

* Mar 27: Bristol, UK; “Incoterms® Rules 2010"; BusinessWest

# * Mar 27: Washington D.C.; "Making Sanctions Effective: The Case of North
korea"; Committee on Foreign Affairs

* Mar 27-28: San Francisco, CA; "Global Encryption, Cloud & Cyber Trade
Controls;" American Conference Institute

* Mar 28: Bristol, UK; “Introduction to Export Procedures"; BusinessWest

# * Mar 28: Geneva, Switzerland; "Sanctions in an era of trans-Atlantic
Geopolitical Divergence", Graduate Institute Geneva

* Mar 29: Leeds, UK; “How to Complete Export Declarations"; Chamber
International

* Apr 1: Eindhoven, NL; "Export Control, Dual-use en Sancties"; Fenex

* Apr 2: Brussels, Belgium; "Dual-Use, Miltary Research & Misuse": Vrije
Universiteit Brussel

* Apr 2: Delft, The Netherlands; "Export Compliance Training"; Netherlands
Aerospace Group and Full Circle Compliance

* Apr 1-4: Washington, DC; "ITAR Defense Trade Controls / EAR Export
Controls Seminar"; ECTI

* Apr 2-3: Long Beach, CA; "Voluntary Disclosure/Self Disclosure and
Exemptions/Exceptions Seminars"; SIA

* Apr 3-4: Denver, CO; “Complying with US. Export Controls"; Commerce/BIS

 

 

 

 

 

 

 

 

* Apr 9: Bruchem, The Netherlands; “Awareness Course U.S. Export Controls:
ITAR & EAR froma Non-ULS, Persnective"; Full Circle Compliance

* Apr 9: Sheffield, UK; "An Introduction to Export"; Sheffield Chamber of
Commerce

* Apr 9: London, UK; "Strategic Export Control: Intermediate Practitioners
Course"; UK/DIT

 

 

 

* Apr 10: London, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* Apr 10: London, UK; "Strategic Export Control: Licenses Workshop"; UK/DIT
* April 10: Sheffield, UK; "Export Documentation - How and Why?" ; Sheffield
Chamber of Commerce

* Apr 16: Leeds, UK; "Export Documentation"; Chamber International

* Apr 17: Miami, FL; "CBP COMPLIANCE & ENFORCEMENT": Diaz Trade
Consulting

* Apr 17-18; Miramar, FL; "Lith Maritime Forwarding, Freight Logistics &
Global Chain Supply Workshop"; ABS Consulting;

* Apr 17-18: Scottsdale, AZ; "Complying with U.S. Exnort Controls";
Commerce/BIS

* April 18: Sheffield, UK; “International Trade Operations and Procedures
(TOFS }";) Sheffield Chamber of Commerce

# * Apr 23: Anaheim, CA; "Export Controls Essentials: What Finance Personne!
Need to Know’: California State University

* Apr 23-24: Portsmouth, NH; “Complying with U.S. Export Controls";
Commerce/BIS

 

 

 

 

 

 

* Apr 25: London, UK; "Making better License Applications"; UK/DIT

# * Apr 25: Minneapolis, MN; “Importing 201: Advanced Import Compliance’;
Global Training Center

* Apr 25-26: Dallas, TX; “Compliance Officer Training"; Globaleyes;

 

 

WASHSTATEC002441
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 294 of 340

andrewmell @oetgiobaleyes.com

* Apr 29-May 2: London, UK; "US Export Controls on Non-US Transactions:
EAR, OFAC & ITAR Compliance for EU/UK and other Non-US Companies PLUS
Other Country Controls Comparison to US"; ECTI

* Apr 30-May 1: Irvine, CA: "Complying with U.S. Export Controls"; Commerce
/BIS

* Apr 30-May 1: Nashville, TN: "Mastering ITAR/EAR Challenges"; Export
Compliance Solutions (ECS);

* May 1: Leeds, UK; “Understanding Exporting & Incoterns"; Chamber
International

* May 2-3: Washington DC; “Economic Sanctions Enforcement and
Compilance;" American Conference Institute

* May 5: Munich, Germany; "European and Gerrnan Export Controls"; AWA;

 

 

 

 

 

 

 

 

 

Foreign Trade Zones (NAFTZ)

* May 6-7: Atlanta, GA; "2019 Soring Conference"; SIA

* May 7: Bruchem, The Netherlands; “An Introduction to EU / Dutch Dual-Use
and Miltary Export Controls"; Full Circle Compliance

* May 8: Southampton, UK; "Strategic Export Control: Intermediate

 

 

 

 

* May 9: Southampton, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* May 9: Southampton, UK; "Strategic Export Control: Licenses Workshop":
UK/DIT

* May 9: Sheffield, UK; "Essential Incoterms - Getting it Rights": Sheffield
Chamber of Commerce

* May 13-16: Washington, D.C.; "ITAR / EAR / OFAC Comrnercial and Military
Export Controls. How ITAR, EAR & OFAC Regulations Impact Non-US
Companies, Affiliates and Transactions’; ECTI;

* May 15: Bristol, UK; "A Foundation Course in Importing’; BusinessWest

* May 15-17; London, UK; “ICPA European Conference"; ICPA

* May 16: Bristol, UK; “Export Controls and Licensing”: BusinessWest

* May 16: Bristol, UK; “Inward Processing Relief"; BusinessWest

* May 16: Hamburg, Germany; "U.S. Export Controls and Embargoes &
Sanctions for European Companies"; Hamburger Zollakademie

* May 16-17; Toronto, Canada; "ICPA Canada Conference"; ICPA

# * May 17: Milwaukee, WI; "Imperting 201: Advanced Import Compliance";
Global Training Center

* May 19: Traverse City; "Export Compliance Overview Tranina"; Foster Swift
Collins & Smith PC

* May 21: London, UK; "US & UK Export Controls: A Basic Understanding’; The
Institute of Export and International Trade

* May 27-30: Singapore; "US Export Controls on Non-US Transactions: EAR,
OFAC & ITAR Compliance for Asia and other Non-US Cornpanies PLUS Other
Country Controls Cornparison to US", ECTI;

* Jun 5-6: Seattle, WA; "Complying with US. Exoort Controls"; Commerce/BIS
* Jun 7: Upper Marlboro, MD; "2019 Soring Golf Outing"; SIA

* Jun 10: Cleveland, OH; “Letters of Credit’; Global Training Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002442
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 295 of 340

* Jun 11-12: Detroit, MI; “Complying with U.S. Export Controis";
Commerce/BIS

* Jun 12: Cleveland, OH; "Tariff Classification’; Global Training Center

* Jun 12: Derby, UK; "Strategic Export Control: Intermediate Practitioners
course"; UK/DIT

* Jun 13: Cleveland, OH; "NAFTA Rules of Origin"; Global Training Center
* Jun 13: Derby, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* Jun 13: Derby, UK; "Strategic Export Control: Licenses Workshop", UK/DIT
* Jun 13: Detroit, MI; "How to Bulld an Export Compliance Program;
Commerce/BIS

* Jun 14: Cleveland, OH; “Incoterms® 2010 Rules"; Global Training

* Jun 17-20: San Diego, CA; "ITAR Defense Trade Controls / EAR Export

 

 

 

 

 

 

 

 

* Jul 3: Bristol, UK; “Introduction te Export Procedures - Export Training":
BusinessWest
* Jul 3: Cambridge, UK; "Strategic Export Control: Intermediate Practitioners

 

 

* Jul 4: Cambridge, UK; "Strategic Expert Control: Foundation Workshop";
UK/DIT

* Jul 4: Cambridge, UK; "Strategic Export Control: Licenses Workshop";
UK/DIT

* Jul 4: Bristol, UK; “Using Documentary Letters of Credit, Drafts and
Bills’: BusinessWest

* Jul 4: Sheffield, UK; "An Introduction to Expert"; Sheffield Chamber of
Commerce

* Jul 8-9: Seattle, WA: "Boot Camp: Achieving TTAR/EAR Compliance"; Export
Compliance Solutions (ECS);

* Jul 8 - 10: National Harbour, MD; "2019 Summer Back to Basics

 

 

 

 

 

 

 

* July 10: Sheffield, UK; "Export Documentation - How and Why?" ; Sheffield
Chamber of Commerce

* Jul 11: Birmingham, UK; "US & Uk Export Controls: A Basic Understanding";
The Institute of Export and International Trade

*Jul 24-25: St. Louis, MO; " Complying with U.S. Export Controls":
Commerce/BIS

* Aug 20-21: Cincinnati, OH; "Complying with U.S. Export Controls";
Commerce/BIS

* Aug 20-21: Milpitas, CA; "Complying with US. Export Controls";
Commerce/BIS

* Aug 22: Milpitas, CA: "Encryption Controls"; Commerce/BIS

* Sep 2, 9, 16: Rotterdam, the Netherlands; “Awareness training Export
Control, Dual-use en Sancties"; FENEX

* Sep 8-11: Chicago, IL; "2019 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

* Sep 16-19: Austin, TX; "ETAR Controls / EAR & OFAC Exnoort Controls (Sep
18-19) Seminar Series"; ECTI; 540-433-3977

* Sep 17: Sheffield, UK; “Customs Procedures and Comoliance in International

 

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002443
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 296 of 340

* Sep 17-19: Annapolis, MD; "The ECS end Annual ITAR/EAR Symposium";
ECS
* Sep 20: Las Vegas; "EAR and OFAC Fundamentals: Export Control Of Dual-

 

 

* Sep 25: Bristol, UK; "Classification of Goods - Using Commodity and Tariff
Codes": BusinessWest

* Sep 25: Bristol, UK; “Incoterms@ Rules 2010"; BusinessWest

* Sep 25: London, UK; "US & UK Export Controls: A Basic Understanding’; The
Institute of Export and International Trade

* Sep 25: Sheffield, UK; "Essential Incoterms - Getting it Rights"; Sheffield
Chamber of Commerce

* Sep 26: Bristol, UK; “Understanding The Paperwork"; BusinessWest

* Sep 30 - Oct 3; Amsterdam, NL; "ITAR Controls / EAR/OFAC Cornmercial and

 

 

 

 

 

 

* Oct 7: Munich, Germany; “European and German Export Controis"; AWA
* Oct 14-17; Columbus, OH; "University Exoort Controls Seminar"; ECTI

* Oct 17: Sheffield, UK; "Export Documentation - How and Why?" Sheffield
Chamber of Commerce

* Oct 27: Singapore; "Sth Asia Pacific Summit on Economic Sanctions
Compllance and Enforcement"; American Conference Institute

* Oct 28-29: Washington D.C.; "2019 Fall Advanced Conference"; SIA

* Oct 28-31; Phoenix, AZ; “ITAR Controls / EAR & OFAC Export Controls

 

 

 

 

 

 

 

 

* Nov 20: Bristol, UK; “Introduction to Export Procedures - Export Training";
BusinessWest

* Nov 21: Bristol, UK; "A Foundation Course in Importing"; BusinessWest

* Nov 26: Bruchem, The Netherlands; "The International Traffic in Arms
Regulations (EAR) from a non-US. Perspective"; Full Circle Compliance

* Nov 27: Bruchem, The Netherlands; " The Export Administration Regulations
(EAR) froma non-US. Perspective"; Full Circle Compliance

* Nov 27: Manchester, UK; "US & UK Export Controls: A Basic Understanding’;
The Institute of Export and International Trade

* Dec 4-5: New York, NY; "LOth Annual New York Forum on Economic
Sanctions:" American Conference Institute

* Dec 4-5: Washington, DC; "36th International Conference on the Foreign
Corrupt Practices Act"; American Conference Institute

* Dec 9-12; Miami, FL; "ITAR Controls / EAR & OFAC Export Controls Seminar
Series"; ECTI

* Dec 12-13; Washington D.C.; "Ceping with U.S. Export Controls and

 

 

 

 

 

 

 

 

 

 

 

2020

* Jan 30-31: Houston, TX; “i4th Forum on the Foreign Corrupt Practices
Act"; American Conference Institute

 

Webinars

 

WASHSTATEC002444
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 297 of 340

* Mar 27: Webinar: "Trade in Turmaoll [Monthly Update i"; Sandler, Travis &
Rosenberg, P.A

* Apr 2: Webinar: "Cornerstones of EAR Compliance: Controlled Items,

Activities & Hardware Classification"; ECTI; 540-433-3977

* Apr 8: Webinar: “Export Control Compliance: Creating And Self Assessing
Your Export Control Program (ECP) To Sanctioned Countries"; GRC Educators
* Apr 10: Webinar: " Cornerstones of EAR Compliance: Technology & Software
Classification, and No License Required (NLR) Determination”; ECTI; 540-433-
3977

* Apr 10: Webinar: “Import Compliance Bootcamp"; Sandler, Travis &
Rosenberg, P.A

* Apr 16: Webinar: "CFIUS Update: New Requirements to Meet, New
Industries Affected"; ECTI; 540-433-3977

# * Apr 16: Webinar: “Imperting 201: Advanced Import Compliance"; Global
Training Center

* Apr 17: Webinar: "Cornerstones of EAR Compliance: Understanding License
Exceptions & End-Use(r) Contrais"; ECTI; 540-433-3977

* Apr 23: Webinar: "How to Improve Export Compliance with Effective Audits":
ECTI; 540-433-3977

* Apr 23: Webinar: “ITAR Training Basics - For Compliance Executives April";
CVG Strategy

* Apr 24: Webinar: "Cornerstones of EAR Compliance: License Application
Process & Export Clearance"; ECTI; 540-433-3977

* Apr 25: Webinar: "Best Practices for Voluntary and Required Seif
Disclosures"; Massachusetts Export Center

 

 

 

 

 

 

 

 

 

 

22, Bartlett's Unfamiliar Quotations
(Source: Editor)

* Louis L'Amour (Louis Dearborn L'Amour; 22 Mar 1908 - 10 Jun 1988; was
an American novelist and short-story writer. His books consisted primarily of
Western novels; however, he also wrote historical fiction as well as poetry and
short-story collections. Many of his stories were made into films. At the time
of his death almost all of his 105 existing works (89 novels, 14 short-story
collections, and two full-length works of nonfiction) were still in print, and he
remains one of the world's most popular writers.)

- "Often I hear people say they do not have time to read. That's absolute
nonsense. In the one year during which I kept that kind of record, I read
twenty-five books while waiting for people. In offices, applying for jobs, waiting
to see a dentist, waiting in a restaurant for friends, many such places.”

 

WASHSTATEC002445
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 298 of 340

Friday's proverbs:
* Character is always corrupted by prosperity. | Icelandic Proverb
* A fault confessed is half redressed. | Zulu Proverb
* Everyone is kneaded out of the same dough, but not baked in the same
oven. | Yiddish Proverb
back to bor

 

 

 

23. Are Your Copies of Regulations Up to Date?
(Source: Editor)

 

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 12 Mar 2019: 84 FR 8807-8809: Extension of Import
Restrictions Imposed on Archaeological and Ecclesiastical Ethnological Material
From Honduras

 

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch.

VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of Industry &
Security.

- Last Amendment: 20 Dec 2018: 83 FR 65292-65294: Control of Military
Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105.]

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

~ HTS codes that are not valid for AES are available here.

- The latest edition (1 Jan 2019) of Bartlett's Annotated FTR ("BAFTR"), by
James E. Bartlett ITI, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from

 

discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www. FullCircleComplance.e@u.

 

 

WASHSTATEC002446
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 299 of 340

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

- Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and
cancelled Supp. 1 to the NISPOM (Summary here.)

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies
destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

* POE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10 CFR
Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

- Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

DOL ATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War. Implemented by Dep't of Justice,
Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 14 Mar 2019: 84 FR 9239-9240: Bump-Stock-Type
Devices

 

* MOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CTAR}: 22 C.F.R. Ch.
I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

2019 Civil Monetary Penalties Inflationary Adjustment

- The only available fully updated copy (latest edition: 19 March 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR ("BITAR"),
by James E. Bartlett III. The BITAR is a 361-page Word document containing
all ITAR amendments to date, plus a large Index, over 800 footnotes
containing amendment histories, case annotations, practice tips, DDTC
guidance, and explanations of errors in the official ITAR text. Subscribers
receive updated copies of the BITAR in Word by download, usually revised
within 24 hours after every ITAR amendment. The BITAR is available by annual
subscription from the Full Circle Compliance website. BAFTR subscribers
receive a $25 discount on subscriptions to the BITAR, please contact us to
receive your discount code.

* POT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders. Implemented by Dep't of
Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Mar 2019: 84 FR: 9456-9458: List of Foreign Financial
Institutions Subject to Correspondent Account or Payable-Through Account
Sanctions (CAPTA List)

 

WASHSTATEC002447
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 300 of 340

* USTTC HARMONIZED TARIFF SCHEDULE OF THE UNTTED STATES CHTS, HTSA
or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Update: 7 Mar 2019: Harrnonized System Update (HSU
1903 [contains 67 ABI records and 13 harmonized tariff records].

- HTS codes for AES are available here.

 

back to top

24. Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top
Stories" posted here.

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily Update is
emailed every business day to approximately 7,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or
Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors’ material, however, must
comply with applicable copyright laws. If you would to submit material for
inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert
advice. Consult your own legal counsel or compliance specialists before

 

WASHSTATEC002448
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 301 of 340

taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

back to tap

Stay Connected

 

Copyright © 2019. All Rights Reserved.

POC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

Safelnsubseribe™ fosteria? @state gov
Forward this ermiall | Undate Profile | Albout our service provider

Sent by jebartleli@fullcirclesompllance eu

WASHSTATEC002449
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 302 of 340

 

Message

From: Jim Bartlett, Full Circle Compliance ("FCC") [jfebartlett@fullcirclecompliance.eu]
Sent: 3/22/2019 7:34:00 PM

To: minarichcm@state.gov

Subject: 19-0322 Friday "Daily Bugle”

 

 

 

 

The Daily Bugle is a free daily newsletter from Full Circle Compliance, containing changes to
export/import regulations (ATF, DOE/NRC, Customs, NISPOM, EAR, FACR/OFAC, FAR/DFARS,

 

. USTR Announces Modifications to Rules of Origin of the United States Morocco
Free Trade Agreement

 

items Scheduled for Publication in Future Federal Register Editions
Commerce/BiS: (No new postings.)
DHS/CBP Pasts Notice on Common Create/Uodate Importer Identity Form ACE
Error Message Solutions

. Justice: "Australian National Sentenced to Prison Term For Exporting Electronics

 

 

 

 

 

. State/PDTC: (No new pastings.)
. Treasurv/QPAC P Undates Guidance on Addressing North Korea's [lick Shipping
Practices
EU Amends Restrictive Measures Concerning Bosnia and Herzecovina & Eaypt
German BAFA Publishes Prelirninary Infermation on the Renewal and Amendment
of Multiple General Authorizations
UK OFS Usdates Three Sanctions Guidance Documents

 

 

 

 

 

 

_Expeditors News: “European Council Extends the Uk Withdrawal from the EU"
Osburn Oracle: “US Judae Extends Ban on Publication of 3B Printed Gun

 

 

Reuters: "Trump Says He Is Withdrawing Earlier North Korea-Related Sanctions"
.ST&R Trade Report: “Tariffs to Remain in Place After China Deal, Trump Says"

 

 

 

WASHSTATEC002450
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 303 of 340

15. International Trade Compliance Blog: "EU- Commission Qoens Consultation of
EU-US Reaulatory Cooperation

16.L. Caponetti: "The Belgian Trade Control System: Lecislation by [bems-Catecory
and Competent Authority”

17. M. Hamilton: "Empowered Officials Are Necessary for ITTAR Compliance"

18. M. Volkov: "Etnies. Profits, Sustainability and Stakeholders: An Uodate on a
Familiar Relationship"

 

 

 

 

 

ECS Presents "2nd Annual ECS TTAR/EAR Symposium and Boot Camp” on 17-19
Sep in Annapolis. MD

 

FCC Presents “An Introduction to EU / Butch Dual-Use and Military Export
Cantrols", ? May in Bruchem, the Netherlands

List of Approaching Events: 146 Events Posted This Week, Including 9 New
Eyents

 

 

 

. Bartlett's Unfamilar Ouotations

Aare Your Copies of Regulations Us to Date? Latest Amendments: DHS/Customs
(i2 Mar 2019), DOC/EAR (20 Dec 2018), DOC/FTR (24 Apr 2018), DOD/NISPOM
{18 May 20163, DOE/AFAEC (23 Feb 2015), DOE/EINEM (20 Nov 2018), DOI/ATE
(14 Mar 2019), DOS/TITAR (19 Mar 2018), DOT/FACR/OFAC (15 Mar 20191,

 

 

 

 

 

, Weekly Highliahts of the Daily Bucle Too Stories

 

 

WASHSTATEC002451
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 304 of 340

 

 

 

 

 

a. USTR Announces Modifications to Rules of Origin of the

United States Morocco Free Trade Agreement
(Source: Federal Register, 22 Mar 2019.)

84 FR 10883: Effective Date of Modifications to Rules of Origin of the United
States Morocco Free Trade Agreement

 

WASHSTATEC002452
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 305 of 340

* AGENCY: Office of the United States Trade Representative.

* ACTION: Notice.

* SUMMARY: In December 2018, the President modified the rules of origin for
certain goods of Morocco under the United States-Morocco Free Trade
Agreement (USMFTA). This notice announces the effective date for those
modifications.

* DATES: This notice is applicable on April 1, 2019.

* FOR FURTHER INFORMATION CONTACT: Janet Heinzen, Deputy Assistant
U.S. Trade Representative for Textiles, at 202-395-6092 or
janet.eneinzen@ustr.eop.dov.

* SUPPLEMENTARY INFORMATION: ...

In 2015 and 2016, the Government of Morocco submitted requests to modify
certain textile and apparel rules of origin based on commercial availability of
specific inputs. Following public comment on the proposed rules changes, the
United States and Morocco reached agreement to modify certain rules of origin.
Pursuant to the USMFTA Implementation Act, the International Trade
Commission conducted an economic impact review and concluded that the
impact on U.S. imports, exports, and production of the proposed modifications
would be negligible. The Industry Trade Advisory Committee on Textiles and
Clothing did not object to the proposed modifications. Congress also did object
during the consultation and layover process.

In Proclamation 9834 of December 21, 2018, the President determined
pursuant to section 203 of the USMFTA Implementation Act, that the subject
modifications to the HTSUS were appropriate and modified general note 27 to
the HTSUS with respect to goods of Morocco. The modifications are effective
with respect to goods of Morocco entered or withdrawn from warehouse for
consumption on the date announced by the United States Trade Representative
in the Federal Register.

On March 4, 2019, Morocco notified the United States that it had completed
its domestic procedures to give effect to the agreement to change the USMFTA
rules of origin for certain apparel goods of specified fabrics with respect to
goods of the United States. Subsequently, Morocco and the United States
agreed to implement these changes with respect to each other's eligible goods,
effective April 1, 2019.

 

William Jackson, Assistant U.S. Trade Representative for Textiles, Office of
the U.S. Trade Representative.
back to too

2. tterns Scheduled for Publication in Future Federal

Register Editions
(Source: Federal Register)

 

WASHSTATEC002453
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 306 of 340

* Commerce; Industry and Security Bureau; NOTICES; Agency Information
Collection Activities; Proposals, Submissions, and Approvals: Special Priorities
Assistance [Pub. Date: 25 Mar 2019. ]

* Treasury; Foreign Assets Control Office; NOTICES; Blocking or Unblocking of
Persons and Properties [Pub. Date: 25 Mar 2019. ]

* U.S. Trade Representative; NOTICES; 2019 Generalized System of
Preferences: Annual GSP Product and Country Review; Deadline for Filing
Petitions [Pub. Date: 25 Mar 2019.]

* U.S. Trade Representative; NOTICES; Product Exclusions: China's Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property,
and Innovation [Pub. Date: 25 Mar 2019. ]

back to tap

 

 

 

4, DHS/CBP Posts Notice on Common Create/Update
Importer Identity Form ACE Error Message Solutions

 

CBP is providing a list of solutions for the most common errors that are being
experienced with inputting the Create/Update Importer Identity Form (CBP
Form 5106).

Error Message PDM - Data Element PATTERN UNKNOWN

Solution: Many create/update importer record requests are being submitted
with phone numbers that include dashes in the TD record. Phone numbers
should be provided in the TD record as either an unseparated group of
numbers, example 1234567899, or with spaces, example 123 456 7899.

Another input mistake that can cause the PDM error is not providing names in
the TL record (Certification) with commas, per the Create/Update Importer

Identity Form CATAIR's instructions. For example, “John Weer Doe" needs to
be provided in the TL record as "Doe, John, W". The CATAIR can be accessed

on cbho.goy.

Error Message MVM - Data Element MISSING

Solution: Many of the CBP Form 5106s being uploaded to CBP are missing a
title in the TL record for the individual certifying the form. This data element is

 

WASHSTATEC002454
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 307 of 340

the "Printed or Typed Full Name" block in section 4 of the new CBP Form 5106.
Both a name and title are mandatory data elements on the revised CBP Form
5106.

Error Message ROS - IMPORTER NUMBER ALREADY ON FILE

Solution: This error is being caused by Importer of Record (IOR) creation being
requested for IORs that already exist. Entities or their representatives should
ensure that they are selecting the correct type of action, "Notification of
identification number" (create), "Change of Name" (update), and "Change of
Address” (update), when submitting a Create/Update Importer Identity
request.

Please note, information on existing IOR numbers can potentially be obtained
from the 5106@cbp.dhs.qov mailbox by an IOR's owner or individuals
representing the IOR with an active Power of Attorney.

Error Message X39 - DATA FOUND IN FILLER

Solution: Refer to "ACE Draft CATAIR: Importer/Consignee Create/Update" on
cbp.gov and ensure that the data being input in the new ACE CBP Form 5106
Automated Broker Interface/EDI is not being accidentally entered into a portion
of a record that can only be occupied by "space fill". For example, if the
Alternate Importer Name provided in the TA record exceeds 32 characters, the
additional characters will overflow into the filler record which will cause an X39
error. Records that have a filler component that can only contain "space fill", as
outlined by the "ACE Draft CATAIR: Importer/Consignee Create/Update", are
TA, T3, TB, TC, TD, TE, TF, TG, TH, TI, TJ, TK, TL, TM, TN. The CATAIR can be
accessed on cbp. doy.

An error message dictionary for the Create/Update Importer Identity Form

Questions or concerns about CBP Form 5106 ACE error messages should be
sent to 5i06@cbo.dhs. gov.

back to tap

es. Justice: "Australian National Sentenced to Prison Term

For Exporting Electronics to Tran"
(Source: Justice, 21 Mar 2019.) [Excerpts. ]

An Australian man was sentenced today to 24 months in prison on four counts
of violations of the International Emergency Economic Powers Act, which
criminalizes knowing transactions with Iranian entities without a license from
the U.S. Department of Treasury.

David Russell Levick, 57, of Cherrybrook NSW, Australia, pled guilty to the
charges on Feb. 1, 2019, in the U.S. District Court for the District of Columbia.

 

WASHSTATEC002455
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 308 of 340

He was sentenced by the Honorable James E. Boasberg. In addition to the
prison term, Levick must pay a forfeiture amount of $199,227, which
represents the total value of the goods involved in the illegal transactions.
Following completion of his prison term, Levick will be subject to deportation
proceedings. ...

According to the plea documents, Levick was the general manager of ICM
Components, Inc., located in Thornleigh Australia. He solicited purchase orders
and business for the goods from a representative of a trading company in Iran.
This person in Iran, referenced in court documents as "Iranian A," also
operated and controlled companies in Malaysia that acted as intermediaries for
the Iranian trading company.

Levick then placed orders with U.S. companies on behalf of “Iranian A" for the
goods, which were aircraft parts and other items that “Iranian A" could not
have directly purchased from the United States without the permission of the
U.S. government.

The defendant admitted to procuring or attempting to procure the following
items for transshipment to Iran, each of which required a license from the
Treasury Department prior to any export to Iran:

- Precision Pressure Transducers. These are sensor devices that have a wide
variety of applications in the avionics industry, among others, and can be used
for altitude measurements, laboratory testing, measuring instrumentations and
recording barometric pressure.

- Emergency Floatation System Kits. These kits contained a landing gear,
float bags, composite cylinder and a complete electrical installation kit. Such
float kits were designed for use on Bell 206 helicopters to assist the helicopter
when landing in either water or soft desert terrain.

- Shock Mounted Light Assemblies. These items are packages of lights and
mounting equipment designed for high vibration use and which can be used on
helicopters and other fixed wing aircraft.

When necessary, Levick used a broker in Tarpon Springs, Florida, through
whom orders could be placed for the parts to further conceal the fact that the
parts were intended for transshipment to “Iranian A" in Iran. Levick
intentionally concealed the ultimate end-use and end-users of the parts from
manufacturers, distributors, shippers, and freight forwarders located in the
United States and elsewhere. In addition, Levick and others structured their
payments between each other for the parts to avoid trade restrictions imposed
on Iranian financial institutions by other countries. Levick and ICM wired
money to companies located in the United States as payment for the parts.

The activities took place in 2007 and 2008. Levick was indicted in February
2012. At the request of the United States, Australia arrested him for the
purposes of extradition, and Australia extradited him to the United States in
December 2018. He has remained in custody here. ...

 

WASHSTATEC002456
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 309 of 340

6. State/DDTC: (No new postings.)

back to top

 

 

 

7. Treasury/OFAC P Updates Guidance on Addressing

North Korea's Illicit Shipping Practices
(Source: Treasury/OFAC, 21 Mar 2019.) [Excerpts. ]

 

The U.S. Department of the Treasury's Office of Foreign Assets Control (OFAC),
with the U.S. Department of State and the U.S. Coast Guard, is updating the
advisory published on February 23, 2018. This advisory provides new
information about North Korea's deceptive shipping practices, additional
guidance on how to mitigate the risk of involvement in these practices, a new
graphic depicting certain ports of call, and three new annexes. The U.S.
government recommends that all parties involved in the shipping industry and
related commercial entities, including ship owners, managers, and operators,
brokers, flag registries, oil companies, port operators, shipping companies,
classification service providers, insurance companies, and financial institutions
~ be aware of the practices set out in this advisory in order to implement
appropriate controls to identify North Korea's illicit shipping practices.

Despite robust U.S. and United Nations (UN) sanctions on North Korea, North
Korea continues to evade sanctions, particularly through illicit ship-to-ship
transfers of refined petroleum and coal. In 2018, North Korean ports received
at least 263 tanker deliveries of refined petroleum procured from UN-prohibited
ship-to-ship transfers. If these tankers were fully laden when they made their
delivery, North Korea would have imported 3.78 million barrels, or more than
seven and a half times the allowable amount of refined petroleum (i.e.,
500,000 barrels/year) under UN Security Council Resolution (UNSCR) 2397.

In addition to continued illicit imports of refined petroleum, North Korea has
resumed exports of coal in the Gulf of Tonkin. UNSCR 2371, adopted in August
2017, prohibits the procurement of North Korean-origin coal, and UNSCR 2397,
adopted in December 2017, acknowledges that the proceeds of North Korea's
trade in sectoral goods, including coal, contribute to the regime's nuclear
weapons and ballistic missile programs. The United States will continue to use
its sanctions authorities to target persons in various industries, including, but
not limited to, the shipping industry that further North Korea's illicit revenue-
generating schemes that fund the regime's nuclear weapons and ballistic
missile programs.

This advisory now contains five annexes, three of which are new. The first
provides an overview of U.S. and UN sanctions relevant to the shipping
industry, including a non-exhaustive list of bases for which persons may be
sanctioned by OFAC. The second provides an updated list of 28 North Korean
tankers known to be capable of engaging in ship-to-ship transfers of refined
petroleum products and other banned goods. The new third annex provides

 

WASHSTATEC002457
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 310 of 340

specific guidance for UN Member States and relevant industry actors on best
practices to avoid engaging in North Korea-related illicit activities. The new
fourth annex provides a list of 18 vessels that are believed to have engaged in
illicit ship-to-ship transfers of refined petroleum with North Korean tanker
vessels. The new fifth annex provides a list of 49 vessels that are believed to
have exported North Korean-origin coal.

The United States, along with Australia, Canada, France, Italy, Japan, and the
United Kingdom, have highlighted these deceptive practices at the
International Maritime Organization (IMO) to call all IMO Member States’
attention to these deceptive shipping practices, and to remind all Members
States of the requirements and guidance contained in relevant IMO
instruments. The IMO consequently issued Circular MSC.1/Circ. 1602 on March
5, 2019, to call the attention of all Member States and other maritime industry
stakeholders to North Korea's deceptive practices. The United States requests
that UN Member States, port state control authorities, and flag registries
provide this advisory to all relevant persons in their jurisdictions. ...

back to too

8. EU Amends Restrictive Measures Concerning Bosnia and

Herzegovina & Egypt
(Source: Official Journal of the European Union, 22 Mar 2019.)

Regulations:

* Council Implementing Regulation (EUW) 2019/459 of 21 March 2019
implementing Regulation (EU) No 270/2011 concerning restrictive measures
directed against certain persons, entities and bodies in view of the situation in

Egypt

Decisions:

* Counc Decision (CFSP) 2019/467 of 21 March 2019 amending Decision
2011/173/CFSP concerning restrictive measures in view of the situation in
Bosnia and Herzegovina

* Council Decision (CFSP) 2019/468 of 21 March 2019 amending Decision
2011/172/CFSP concerning restrictive measures directed against certain
persons, entities and bodies in view of the situation in Egypt

 

back bo tor

 

 

 

9. German BAFA Publishes Preliminary Information on the
Renewal and Amendment of Multiple General Authorizations

 

The German Federal Office for Economic Affairs and Export Control (BAFA)
published preliminary information on the renewal and amendment of General
Authorizations No. 18 to 27 and No. 30.

 

WASHSTATEC002458
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 311 of 340

BAFA intends to extend General Authorizations No. 18 to No. 27 and No. 30
until 31.03.2020.

More details on all German General Export Authorizations can be found here.

 

 

 

10. UK/OFSI Upcates Three Sanctions Guicance
Documents

 

The UK Office of Financial Sanctions Implementation (OFSI) has updated
several of its guidance documents:

- UK Sanctions on Zimbabwe

- UK Sanctions on the Republic of Belarus
- UK Sanctions if there's no Brexit deal

- Financial Sanctions Notice on frag

 

 

 

 

 

 

WASHSTATEC002459
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 312 of 340

oe iL. Expeditors News: “European Council Extends the Uk

Withdrawal from the EU"
(Source: Expeditors News, 22 Mar 2019.)

On March 21, 2019, the European Council agreed to an extension on the
United Kingdom (UK) withdrawing from the European Union (EU).

The European Council extended the withdrawal date to April 12, 2019, unless
the UK's House of Commons approves the withdrawal agreement by next
week. In that instance, the European Council has agreed to an extension until
May 22, 2019.

ar Osburn Oracle: "US Judge Extends Ban on Publication
of 3D Printed Gun Blueprints”

A US judge extended a ban on publishing blueprints for 3D printed guns online,
handing a procedural victory to states and gun-control groups that argue the
practice will make it easy for criminals and terrorists to get their hands on
untraceable firearms.

The injunction against Austin, Texas-based Defense Distributed was issued
Monday by US District Judge Robert Lasnik in Seattle, where 19 states and
Washington, DC, to block it from making technical plans for an array of guns
available globally on the internet with the government's blessing. The
injunction will remain in place until the suit is resolved.

The 3D printing of guns gained urgency after Defense Distributed reached a
surprise settlement with President Donald Trump's administration resolving a
2015 government challenge. Former President Barack Obama's administration
had sued the firm on national-security grounds, alleging the publishing of gun
schematics violated the federal Arms Export Control Act.

Trump said in July that allowing unfettered public access to instructions for
making guns with 3D printers doesn't "seem to make much sense" but hasn't
fought to stop it.

In Monday's ruling, Lasnik criticized the government's argument that the states
won't be harmed by publication of the blueprints because the federal
government is committed to battling undetectable firearms. The "very purpose
of Defense Distributed's plan is to “arm every citizen outside of the
government's traditional control mechanisms," the judge said.

 

WASHSTATEC002460
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 313 of 340

"It is the untraceable and undetectable nature of these small firearms that
poses a unique danger," Lasnik said. "Promising to detect the undetectable
while at the same time removing a significant regulatory hurdle to the
proliferation of these weapons - both domestically and internationally - rings
hollow and in no way ameliorates, much less avoids, the harms that are likely
to befall the states if an injunction is not issued.”

Josh Blackman, a lawyer for Defense Distributed, said the company is
reviewing the decision and considering all its options.

The ruling was hailed by New York Attorney General Barbara Underwood in a
statement on Twitter.

Avery Gardiner, co-president of the Brady Campaign to Prevent Gun Violence,
said the decision is “an unqualified success for the American public and,
indeed, the global community.

"3D-printed guns represent a supreme threat to our safety and security, and
we are grateful that Judge Lasnik recognized it as such," Gardiner said in a
statement.

The Trump administration once appeared to back Obama's stance. In April, the
US urged dismissal of the company's lawsuit, highlighting the "potentially
devastating" implications of online gun designs getting into the hands of
terrorists, according to the Brady Center.

Weeks later, the government offered a settlement which gave the plaintiffs
“averything they asked for, and more," the Brady Center said. The US agreed
to pay the company almost $40,000, a court filing shows.

"I'm glad we put a stop to this dangerous policy," Washington State Attorney
General Bob Ferguson said in an emailed statement. “But I have to ask a
simple question: Why is the Trump Administration working so hard to allow
these untraceable, undetectable, 3D-printed guns to be available to domestic
abusers, felons and terrorists?"

The State Department, which struck the deal with Defense Distributed, is also
named in the suit. The US changed the regulation after deciding firearms up to
.50 calibre “would not provide a military advantage to adversaries and
therefore no longer warrant export control," according to the ruling.

The US's argument that the federal government is limited in the matter to
exports while the states’ concerns are "purely domestic,” according to
Monday's ruling.

"Defendants' argument is so myopic and restrictive as to be unreasonable,"
Lasnik said. "Whatever defendants’ statutory authority, the fact is that the
internet is both domestic and international."

 

WASHSTATEC002461
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 314 of 340

£3. Reuters: “Trump Says He Is Withdrawing Earlier North

Korea-Related Sanctions’
(Source: Reuters, 22 Mar 2019.)

U.S. President Donald Trump on Friday said he was ordering the withdrawal of
recently announced North Korea-related sanctions imposed by the U.S.
Treasury Department.

“It was announced today by the U.S. Treasury that additional large-scale
Sanctions would be added to those already existing Sanctions on North Korea,"
Trump said on Twitter. "I have today ordered the withdrawal of those
additional Sanctions!"

It was not immediately clear what sanctions Trump was referring to. There
were no new U.S. sanctions on North Korea announced on Friday but on
Thursday the United States blacklisted two Chinese shipping companies that it
said helped North Korea evade sanctions over its nuclear weapons program.

White House spokeswoman Sarah Sanders did not specify which sanctions
Trump spoke of but said: "President Trump likes Chairman Kim (Jong Un) and
he doesn't think these sanctions will be necessary."

The sanctions on the Chinese shippers were the first since the second U.S.-
North Korea summit broke down last month. Hours after the sanctions
announcement, North Korea on Friday pulled out of a liaison office with the
South, a major setback for Seoul.

North Korea said it was quitting the joint liaison office set up in September in
the border city of Kaesong after a historic summit between leader Kim Jong Un
and South Korea's President Moon Jae-in early last year.

back to bor

 

 

 

14. ST&R Trade Report: "Tariffs to Remain in Place After

China Deal, Trump Says”
(Source: Sandler, Travis & Rosenberg Trade Report, 22 Mar 2019.)

 

President Trump indicated this week that higher tariffs on $250 billion worth of
goods imported from China will remain in place for the foreseeable future. The
president's stance could complicate efforts to secure a bilateral trade
agreement.

Senior U.S. officials will travel to Beijing next week to continue negotiations on
an agreement aimed at resolving issues such as forced technology transfer,
intellectual property rights, currency, and agriculture. Chinese officials could
follow up with a visit to Washington in early April and presidents Trump and Xi
Jinping could meet in late April to conclude a deal.

 

WASHSTATEC002462
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 315 of 340

According to press sources, one of the key issues negotiators have struggled
with in recent weeks has been enforcement; i.e., measures the U.S. could take
if China does not comply with the commitments it makes in any final
agreement. Trump administration officials have indicated a preference for
reimposing tariffs in such a case, with no retaliatory tariffs allowed by China.

However, Trump said March 20 that "we're not talking about removing" the
existing tariffs but instead are talking about “leaving them for a substantial
period of time ... to make sure that ... China lives by the deal." A Washington
Post article notes that this approach is not new for Trump, as he has
maintained tariffs on steel and aluminum imports from Canada and Mexico
even after reaching agreement with them on revisions to NAFTA.

back to bor

15. International Trade Compliance Blog: "EU-

Commission Opens Consultation of EU-US Regulatory
Cooperation"

relating to regulatory cooperation activities with the United States as a follow
up to the 25 July 2018 meeting between the President of the US and the

published on 30 January, providing a detailed overview on the state of the
work of the Executive Working Group, which was formed after the July
meeting, and lists a number of concrete actions where regulatory cooperation
can facilitate transatlantic trade such as pharmaceuticals, medical devices and
cybersecurity, by lowering regulatory barriers. Similar progress reports will be
published at regular intervals as the discussions with the US progress.
Stakeholder input will be instrumental to making progress and identify
solutions that allow us to facilitate trade while maintaining, if not enhancing,
levels of regulatory protection.

The European Commission is inviting comments from all interested stakeholder
groups on potential areas for regulatory co-operation with the United States. In
particular, comments in the following areas are welcome:

~ Conformity Assessment: a possible future agreement on conformity
assessment aiming at a horizontal approach to facilitate the acceptance of
certificates issued by the conformity assessment bodies of the other Party ina

 

WASHSTATEC002463
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 316 of 340

number of selected sectors such as electric and electronic equipment,
machinery, medical devices, toys, recreational crafts, pressure equipment,
construction products, measuring instruments etc. In this regard, the
Commission would welcome input by stakeholders, in particular on the barriers
exporters face and the difficulties that conformity assessment bodies face in
seeking accreditation in the other party;

- Dialogue on standards: the EU and the US for historical reasons adopted
divergent standards in many sectors, leading to high adaptation costs for
exporters. In order to facilitate trade in the future and increase regulatory
convergence, cooperation on standards would focus especially on areas where
no standards exist yet. Additive manufacturing, robotics and technical textiles
have been identified as possible areas of cooperation. The Commission is also
interested in receiving stakeholder input regarding other possible standard
areas where such cooperation could bring trade benefits.

~ Regulatory cooperation in sectors: the Commission would want to receive
stakeholder input on concrete initiatives for regulatory cooperation in sectors
with the potential of facilitating bilateral trade, while fully respecting EU levels
of protection.

The closing date for the consultation is 23 April 2019. The European
Commission will make public all written submissions received in response to
this call for proposals. Submissions should be made to: TRADE-EU-US-REG-
COOP-CONSULTATION@ec europe.eu,

 

 

 

16. L. Caponetti: "The Belgian Trade Control System:

Legisiation by Items-Catecory and Competent Authority”
(Source: ESU/ULG, 20 Mar 2019.)

 

*Author: Lia Caponetti, Researcher, European Studies Unit (ESU), University of
Liege (ULG), +32 4 366 46 84, Icaponetti@ulleqe. be.

This table sums up legislation in force in Belgium for the following categories of
controlled items:

~ Conventional weapons;

- Dual-use goods and technologies;

- Goods which could be used for capital punishment, torture or other cruel,
inhuman or degradating treatement or punishment.

The table breaks down the legislation in force by category of controlled items
and by competent authority.

The Special Law of 12 August 2003 transfers the competence for arms and
dual-use items licensing to the Regions, except the transfer of goods
originating from the Belgian military or police.

 

WASHSTATEC002464
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 317 of 340

More precisely, the Special Law transfers to the Regions: "The import, export
and transit of arms, ammunition and equipment specifically intended for
military or law enforcement use and related technology as well as dual-use
goods and technology, without prejudice to the federal competence for import
and export concerning the army and police and in accordance with the criteria
laid down in the European Union Code of Conduct on Arms Exports".

It follows that Regions have a competence in licensing operations clearly listed
in the Special Law (import, export and transit), while not listed operations,
such as brokering activities, remain a Federal competence.

back to foo

17. M. Hamilton: “Empowered Officials Are Necessary for

TAR Compliance
(Source: Tucker Arensbera, 20 Mar 2019.)

* Author: Mark Hamilton, Esq., Tucker Arensberg Attorneys,
rnihamitton@tuckerlaw com.

The International Traffic in Arms Regulations (ITAR) requires companies to
appoint Empowered Officials. See 22 CFR & 120.25. Failure to take this
requirement seriously can be costly - as one company recently found out.
Here's what you need to know.

An Empowered Official must be a lawful permanent US resident that:

(1) Your company or its subsidiary directly employs in a position of authority
pertaining to your company's policy or management;

(2) This person must be given written legal authority to sign license
applications or other such requests for your company;

(3) This person must understand the relevant export control regimes,
including the criminal, civil and administrative penalties for violations of both
ITAR and the Arms Export Control Act; and

(4) This person must have independent authority to:

(i) Make inquiries into your company's export, import and brokering
activity;

(ii) Verify the legality of transactions and accuracy of information
submitted on behalf of your company; and

(iii) Refuse to sign license applications or other requests without penalty
or repercussion.

As you can see, the U.S. Government takes this requirement seriously. So your
company's decision to appoint an Empowered Official should be carefully made
and this person needs to be given the requisite authority and training to fulfill
your company's responsibilities under the statute.

 

WASHSTATEC002465
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 318 of 340

oe 48. M. Volkov: “Ethics, Profits, Sustainability and

Stakeholders: An Update on a Familiar Relationship"
(Source: Volkov Law Group Blog, 22 Mar 2019.) Reprinted by permission.)

 

* Author: Michael Volkov, Esq., Volkov Law Group, mvolkov@volkoviaw.com,
240-505-1992.

 

And now we return to a familiar theme with some important updates - I always
start with the simple pro that does not mean that ethical companies will always
be profitable, but it does mean that ethical companies will perform better than

they would otherwise perform.

Some call this the ethical advantage or the ethical premium. I like to call it
good old common sense. There is a growing body of research in this area
confirming this connection between ethics and performance. I have cited this

An interesting report in this area has been developed by JUST U.S. Large Cap
Equity ETF (JUST). (Here).

Each year JUST capital conducts a survey on what it defines as ideal criteria for
companies, focused on worker pay, well-being, customer treatment, privacy,
beneficial products, environmental impact, job creation, strong communities
and ethical leadership. The survey considers 80 items of information about
each company and then ranks the companies. JUST created a index consisting
of 428 companies and compared the performance of these 428 companies to
the Russell 1000 companies over the period 2007 to 2018.

Lo and behold, the JUST index companies return was nearly 2 percent higher
than the Russell's 1000 listing (10.4 percent to 8.7 percent). Additionally, the
JUST companies delivered a 7 percent higher return on investment over the
last five years than the Russell 1000 companies not included in the JUST
Index.

Many continue to criticize and seek reform of our current financial reporting
scheme and the obsession with quarterly financial reports. Some have
suggested that this short-term perspective leads to short-sighted definition of
business "success."

Measuring a company's profits requires a long-term perspective. But what do
we mean by that? A three-month period, or quarter, is certainly not an
accurate barometer of financial success. It takes time (and money) to invest in
new products and services, implement a new competitive strategy, seek a
competitive advantage in the market, or respond to consumer demands.

This is where ethical decision making or ethical business leadership can play a
role. Applying this construct, ethical business leaders may ground themselves
by weighing all stakeholders’ interests (of which shareholders are one).
Business leaders have to understand the context in which they operate and
understand that they have stakeholders that are not just shareholders. A

 

WASHSTATEC002466
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 319 of 340

company has a social contract that encompasses society and the community in
which it operates.

At the same time, a short-term, quarterly perspective, forecloses consideration
of efforts that require a longer time to materialize. Sometimes companies
employ a more refined weighing of strategies that may bear fruit over a longer
time period.

How does a company establish a positive image over the long term? There are
a number of relevant factors, one of which is the company's fair and honest
treatment of customers and employees. When consumers look for an industry
leader and potential employees are considering employment opportunities,
companies with ethical reputations and business practices are likely at the top
of the list.

Shareholders consist of individuals and institutions that own company stock.
Corporate boards and managers should not solely focus on immediate
shareholder needs or input because responsible management includes long-
term competition and sustainable growth.

A simple but helpful exercise is to create a page with three columns: the first
consists of a list of all stakeholders in priority (e.g. shareholders, employees,
vendors/suppliers, customers); the second includes a list of each stakeholder's
interests and goals; and the third column lists the likely impact of a business
decision on each stakeholder.

A company's intangible positive support is often referred to as "goodwill," i.e.
the business's reputation, its brand name, its workforce attitude, and the
loyalty of its customer base. The ethical performance of the company, its
managers and its employees will increase the value of these components. The
company's culture consists of shared beliefs, values and behaviors that create
an internal environment within which managers, employees, and other
stakeholders interact.

In this context, it is easy to see that a long-term view of business success is
critical for accurately measuring profitability. If the company's stakeholders
benefit from ethical conduct, increasing goodwill and profitability, the
perspective of stakeholders will positively turn to longer-term and sustainable
growth strategies.

back to tap

 

WASHSTATEC002467
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 320 of 340

19. ECS Presents “2nd Annual ECS ITAR/EAR Symposium
and Boot Camp" on 17-19 Sep in Annapolis, MD

(Source: S. Palmer, spalmer@exportcompliancesolutions.com.)

 

*What: The 2nd Annual ECS ITAR/EAR Symposium and Boot Camp; Annapolis,
MD

* When: 17-19 September 2019

* Where: Chart House

* Sponsor: Export Compliance Solutions & Consulting (ECS)

* ECS Speaker Panel: Suzanne Palmer, Mal Zerden, Lisa Bencivenga, Timothy
Mooney, Matthew McGrath, Matt Doyle

* Register here or by calling 866-238-4018 or e-mail
spalmer@exportcompliancesolutions.com

 

BO, FCC Presents “An Introduction to EU / Dutch Dual-Use
and Military Export Controls", 7 May in Bruchem, the

Netherlands
(Source: Full Circle Compliance, events@fulicirclecompliance.eu.)

 

This 1-day training course is ideally suited for compliance professionals and
those in a similar role who aim to gain a better understanding of EU and Dutch
export control laws and regulations and industry's best practices to ensure
compliance.

The course will cover multiple topics relevant for organizations subject to EU
and Dutch dual-use and/or military export controls, including: the EU and
Dutch regulatory framework; key concepts and definitions; practical tips
regarding classification and licensing, and for ensuring a compliant shipment;
identifying red flag situations and handling (potential) non-compliance issues;
and the latest developments regarding Internal Compliance Program
requirements in the EU an the Netherlands.

* Training Event: "An Introduction to EU / Dutch Dual-Use and Military Export
Controls"
* Date: Tuesday, 7 May 2019
* Location: Full Circle Compliance, Landgoed Groenhoven, Dorpsstraat 6,
Bruchem, The Netherlands
* Times:

- Registration and welcome: 9.00 am - 9.30 am

- Training course hours: 9.30 am - 4.00 pm
* Level: Awareness / Beginner.
* Target Audience: Compliance professionals or those in a similar role in any
industry affected by EU/Dutch export controls (e.g., manufacturing, logistics,
research & development, aerospace & defense, government, etc.).
* Instructors: Marco F.N. Crombach MSc (Senior Manager) & Vincent J.A.
Goossen MA (Program Manager).

 

WASHSTATEC002468
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 321 of 340

* Information & Registration: click here or contact us at
events @fulicirclecompollance.eu or 31 (0)23 - 844 - 9046.

 

21. List of Approaching Events: 146 Events Posted This

Week, Inclucing 9 New Events
(Sources: Editor and Event Sponsors)

Published every Friday or last publication day of the week, our overview of
Approaching Events is organized to list continuously available training, training
events, seminars & conferences, and webinars.

If you wish to submit an event listing, please send it to to
jobs @fullcirclecormpliance.eu, composed in the below format:

 

# * Date: Location; "Event Title"; <Weblink>"; EVENT SPONSOR

"# *" = New or updated listing
Continuously Available Training

* E-Seminars: "US Export Controls" / “Defense Trade Controls’; Export

 

Compliance Training Institute; daniele@iearnexpertcompliance.com
* Webinar: "Company-Wide US Export Controls Awareness Program", Export
Compliance Training Institute; danigle@iearnexportcompliance.com

 

 

 

spalmer@exportcompliancesolutions.com

* Online: "Simplified Network Application Process Redesign (SNAP-R}":
Commerce/BIS; 202-482-2227

* E-Seminars: "Webinars On-Demand Library"; Sandler, Travis & Rosenberg,
PLA,

* Online: “International Trade Webinars’; Global Training Center

* Online: "Gn-Demand Webinars"; "General Training"; Center for Development
of Security Excellence; Defense Security Service (DSS)

* Online: "ACE Reports Training and User Guide"; DHS/CBP

* Online: “Increase Your International Sales - Webinar Archive"; U.S.
Commercial Service

* Web Form: "Compliance Snapshot Assessment"; Commonwealth Trading
Partners (CTP)

* Online: "“Custorns Broker Exam Preo Course": The Exam Center

 

 

 

 

 

 

 

 

 

Seminars and Conferences

* Mar 24-27: Orlando, FL; "2019 [CPA Annual Conference’; ICPA

* Mar 25-27: San Francisco; "Giobael Encryption, Cloud and Cyber Trade
Controls Conference"; Thomsen & Burke LLP;

* Mar 26: Leeds, UK; “Understanding Exporting"; Chamber International

 

 

 

 

WASHSTATEC002469
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 322 of 340

* Mar 26-27: Pittsburgh, PA; "Complying with U.S. Export Controls";
Commerce/BIS

* Mar 26-27: Scottsdale, AZ; "Managing ITAR/EAR Complexities"; Export
Compliance Solutions (ECS); spalmer@exportcompliancesolutions.corn or 866-
238-4018

* Mar 27: Bristol, UK; "Classification of Goods ~ Using Commodity and Tariff

 

 

 

 

* Mar 27: Bristol, UK; “Incoterms® Rules 2070"; BusinessWest

# * Mar 27: Washington D.C.; "Making Sanctions Effective: The Case of North
korea"; Committee on Foreign Affairs

* Mar 27-28: San Francisco, CA; "Global Encryption, Cloud & Cyber Trade
Controls;" American Conference Institute

* Mar 28: Bristol, UK; “Introduction to Export Procedures"; BusinessWest

# * Mar 28: Geneva, Switzerland; "Sanctions in an era of trans-Atlantic
Geopolitical Divergence", Graduate Institute Geneva

* Mar 29: Leeds, UK; “How to Complete Export Declarations"; Chamber
International

* Apr 1: Eindhoven, NL; "Export Control, Dual-use en Sancties’; Fenex

* Apr 2: Brussels, Belgium; "Dual-Use, Miltary Research & Misuse": Vrije
Universiteit Brussel

* Apr 2: Delft, The Netherlands; "Export Compliance Training"; Netherlands
Aerospace Group and Full Circle Compliance

* Apr 1-4: Washington, DC; "ITAR Defense Trade Controls / EAR Export
Controls Seminar’; ECTI

* Apr 2-3: Long Beach, CA; "Voluntary Disclosure/Self Disclosure and
Exemptions/Excentions Seminars"; SIA

* Apr 3-4: Denver, CO; “Complying with US. Export Controls"; Commerce/BIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Apr 9: Bruchem, The Netherlands; "Awareness Course U.S. Export Controls:
ITAR & EAR froma Non-ULS, Persnective"; Full Circle Compliance

* Apr 9: Sheffield, UK; "An Introduction to Export"; Sheffield Chamber of
Commerce

* Apr 9: London, UK; "Strategic Export Control: Intermediate Practitioners

 

 

 

 

* Apr 10: London, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* Apr 10: London, UK; "Strategic Export Control: Licenses Workshop"; UK/DIT
* April 10: Sheffield, UK; "Export Documentation - How and Why?" ; Sheffield
Chamber of Commerce

* Apr 16: Leeds, UK; "Export Documentation"; Chamber International

* Apr 17: Miami, FL; "CBP COMPLIANCE & ENFORCEMENT": Diaz Trade
Consulting

* Apr 17-18; Miramar, FL; "Lith Maritime Forwarding, Freight Logistics &
Global Chain Supply Workshop"; ABS Consulting;

* Apr 17-18: Scottsdale, AZ; "Complying with U.S. Exnort Controls";
Commerce/BIS

* April 18: Sheffield, UK; “International Trade Operations and Procedures

 

 

 

 

 

 

 

 

 

# * Apr 23: Anaheim, CA; "Export Controls Essentials: What Finance Personne!
Need to Know’: California State University

 

 

WASHSTATEC002470
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 323 of 340

* Apr 23-24: Portsmouth, NH; "Complying with U.S. Export Controls";
Commerce/BIS

* Apr 25: Portsmouth, NH; “Technology Controls"; Commerce/BIS

* Apr 25: London, UK; "Making better License Applications"; UK/DIT

# * Apr 25: Minneapolis, MN; “Importing 201: Advanced Import Compliance";
Global Training Center

* Apr 25-26: Dallas, TX; "Compliance Officer Training"; Globaleyes;
andrewme lQ@getgiobaleves com

* Apr 29-May 2: London, UK; "US Export Controls on Non-US Transactions:
EAR, OFAC & ITAR Compliance for EU/UK and other Non-US Companies PLUS
Other Country Controls Comparison to US"; ECTI

* Apr 30-May 1: Irvine, CA: "Complying with U.S. Export Controls"; Commerce
/BIS

* Apr 30-May 1: Nashville, TN: "Mastering ITAR/EAR Challenges"; Export
Compliance Solutions (ECS);

* May 1: Leeds, UK; “Understanding Exporting & Incoterns"; Chamber
International

* May 2-3: Washington DC; "Economic Sanctions Enforcement and
Compilance;" American Conference Institute

* May 5: Munich, Germany; "European and Gerrnan Export Controls"; AWA;

 

 

 

 

 

 

 

 

Foreign Trade Zones (NAFTZ)

* May 6-7: Atlanta, GA; "2019 Sorina Conference"; SIA

* May 7: Bruchem, The Netherlands; “An Introduction to EU / Dutch Dual-Use
and Miltary Export Controls"; Full Circle Compliance

* May 8: Southampton, UK; "Strategic Export Control: Intermediate

 

 

 

* May 9: Southampton, UK; "Strategic Export Control: Foundation Werkshoo";
UK/DIT

* May 9: Southampton, UK; "Strategic Export Control: Licenses Workshop":
UK/DIT

* May 9: Sheffield, UK; "Essential Incoterms - Getting it Rights": Sheffield
Chamber of Commerce

* May 13-16: Washington, D.C.; "ITAR / EAR / OFAC Comrnercial and Military
Export Controls. How ITAR, EAR & OFAC Regulations Impact Non-US
Companies, Affiliates and Transactions’; ECTI;

* May 15: Bristol, UK; "A Foundation Course in Importing’; BusinessWest

* May 15-17; London, UK; “ICPA European Conference"; ICPA

* May 16: Bristol, UK; “Export Controls and Licensing”: BusinessWest

* May 16: Bristol, UK; “Inward Processing Relief"; BusinessWest

* May 16: Hamburg, Germany; "U.S. Export Controls and Embargoes &
Sanctions for European Companies"; Hamburger Zollakademie

* May 16-17; Toronto, Canada; "ICPA Canada Conference"; ICPA

# * May 17: Milwaukee, WI; "Imperting 201: Advanced Import Compliance";
Global Training Center

* May 19: Traverse City; "Export Compliance Overview Tranina"; Foster Swift
Collins & Smith PC

* May 21: London, UK; "US & UK Export Controls: A Basic Understanding’; The
Institute of Export and International Trade

 

 

 

 

 

 

 

 

 

 

 

WASHSTATEC002471
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 324 of 340

* May 27-30: Singapore; “US Export Controls on Non-US Transactions: EAR,
OFAC & ITAR Compliance for Asia and other Non-US Companies PLUS Other
Country Controls Comparison to US"; ECTI;

* Jun 5-6: Seattle, WA; "Complying with U.S. Export Controis"; Commerce/BIS
* Jun 7: Upper Marlboro, MD; "20419 Soring Golf Outing"; SIA

* Jun 10: Cleveland, OH; “Letters of Credit"; Global Training Center

 

 

 

 

 

 

* Jun 11-12: Detroit, MI; “Complying with U.S. Export Controis";
Commerce/BIS

* Jun 12: Cleveland, OH; "Tariff Classification"; Global Training Center

* Jun 12: Derby, UK; "Strategic Export Controk Intermediate Practitioners

 

 

* Jun 13: Cleveland, OH; "NAFTA Rules of Origin"; Global Training Center

* Jun 13: Derby, UK; "Strategic Export Control: Foundation Workshop";
UK/DIT

* Jun 13: Derby, UK; "Strategic Exoort Cantrol: Licenses Waorkshon", UK/DIT
* Jun 13: Detroit, MI; “How to Build an Export Compliance Program";
Commerce/BIS

* Jun 14: Cleveland, OH; “Incotermms@ 2010 Rules"; Global Training

* Jun 17-20: San Diego, CA; "ITAR Defense Trade Controls / EAR Expert

 

 

 

 

 

 

* Jul 3: Bristol, UK; “Intreduction to Export Procedures - Export Training";
BusinessWest
* Jul 3: Cambridge, UK; "Strategic Export Control: Intermediate Practitioners

 

 

* Jul 4: Cambridge, UK; "Strategic Expert Control: Foundation Workshop";
UK/DIT

* Jul 4: Cambridge, UK; “Strategic Export Control: Licenses Workshop";
UK/DIT

* Jul 4: Bristol, UK; "Using Docurnentary Letters of Credit, Drafts and
Bills": BusinessWest

* Jul 4: Sheffield, UK; "An Introduction to Expert"; Sheffield Chamber of
Commerce

* Jul 8-9: Seattle, WA: "Beot Camp: Achieving TTAR/EAR Comoliance"; Export
Compliance Solutions (ECS);

* Jul 8 - 10: National Harbour, MD; "2039 Summer Back to Basics

 

 

 

 

 

 

 

 

* July 10: Sheffield, UK; "Export Documentation - How and Why?" : Sheffield
Chamber of Commerce

* Jul 11: Birmingham, UK; "US & UK Export Controls: A Basic Understanding’;
The Institute of Export and International Trade

*Jul 24-25: St. Louis, MO; " Complying with U.S. Export Controls";
Commerce/BIS

* Aug 20-21: Cincinnati, OH; “Complying with U.S. Export Controls";
Commerce/BIS

* Aug 20-21: Milpitas, CA; “Complying with U.S. Expert Controls";
Commerce/BIS

 

 

 

 

 

WASHSTATEC002472
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 325 of 340

* Aug 22: Milpitas, CA: "Encryption Controls"; Commerce/BIS

* Sep 2, 9, 16: Rotterdam, the Netherlands; “Awareness training Export
Control, Dual-use en Sancties"; FENEX

* Sep 8-11: Chicago, IL; "2019 Annual Conference and Exposition"; National
Association of Foreign Trade Zones (NAFTZ)

* Sep 16-19: Austin, TX; "ITAR Controls / EAR & OFAC Export Controls (Seo
18-19) Seminar Series"; ECTI; 540-433-3977

* Sep 17: Sheffield, UK; “Customs Procedures and Comoliance in International

 

 

 

* Sep 17-19: Annapolis, MD; "The ECS 2nd Annual ITAR/EAR Symposium":
ECS
* Sep 20: Las Vegas; "EAR and OFAC Fundamentais: Export Control OF Dual-

 

* Sep 25: Bristol, UK; "Classification of Goods - Using Cormmodity and Teri
Codes": BusinessWest

* Sep 25: Bristol, UK; "Incoterms® Rules 2016"; BusinessWest

* Sep 25: London, UK; "US & UK Export Controls: A Basic Understanding”; The
Institute of Export and International Trade

* Sep 25: Sheffield, UK; "Essential Incoterms - Getting it Rights"; Sheffield
Chamber of Commerce

* Sep 26: Bristol, UK; “Understanding The Paperwork"; BusinessWest

* Sep 30 - Oct 3; Amsterdam, NL; “ITAR Controls / EAR/OFAC Commercial and

 

 

 

 

* Oct 7: Munich, Germany; “European and German Export Controis"; AWA
* Oct 14-17; Columbus, OH; “University Export Controls Seminar"; ECTI

* Oct 17: Sheffield, UK; "Export Docurmentation - How and Why?" Sheffield
Chamber of Commerce

* Oct 27: Singapore; "Sth Asia Pacific Summit on Economic Sanctions
Compliance and Enforcement"; American Conference Institute

* Oct 28-29: Washington D.C.; "2019 Fall Advanced Conference"; SIA

* Oct 28-31; Phoenix, AZ; "ITAR Controls / EAR & OFAC Export Controls

 

 

 

 

 

 

* Nov 20: Bristol, UK; “Introduction to Export Procedures - Export Training";
BusinessWest

* Nov 21: Bristol, UK; "A Foundation Course in Importing"; BusinessWest

* Nov 26: Bruchem, The Netherlands; "The International Traffic in Arms
Requiations (EAR) from a non-US. Perspective"; Full Circle Compliance

* Nov 27: Bruchem, The Netherlands; " The Export Administration Requiations
(EAR) from. a non-US. Perspective"; Full Circle Compliance

* Nov 27: Manchester, UK; "US & Uk Export Controls: A Basic Understanding";
The Institute of Export and International Trade

* Dec 4-5: New York, NY; "LOth Annual New York Forum on Economic
Sanctions:" American Conference Institute

* Dec 4-5: Washington, DC; "36th International Conference on the Foreian
Corrupt Practices Act"; American Conference Institute

* Dec 9-12; Miami, FL; "ITAR Controls / EAR & OFAC Export Controls Seminar
Series": ECTI

 

 

 

 

 

 

 

 

WASHSTATEC002473
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 326 of 340

2020

* Jan 30-31: Houston, TX; "24th Forum on the Forelan Corrupt Practices
Act’; American Conference Institute

 

Webinars

* Mar 26: Webinar: “Duty Drawback"; CITTA Brokerage Co.
* Mar 27: Webinar: "Trade in Turrnoll |Monthiy Updatel": Sandler, Travis &
Rosenberg, P.A

* Apr 2: Webinar: "Cornerstones of EAR Compliance: Controlled Items,

Activities & Hardware Classification"; ECTI; 540-433-3977

* Apr 8: Webinar: “Export Control Compliance: Creating And Self Assessing
Your Export Control Program (ECP) To Sanctioned Countries"; GRC Educators
* Apr 10: Webinar: " Cornerstones of EAR Compliance: Technology & Software
Classification, and No License Required (NLR} Determination’; ECTI; 540-433-
3977

* Apr 10: Webinar: “Import Compliance Bootcamp"; Sandler, Travis &
Rosenberg, P.A

* Apr 16: Webinar: "CFIUS Update: New Requirements to Meet, New
Industries Affected"; ECTI; 540-433-3977

# * Apr 16: Webinar: “Importing 201: Advanced Impert Cormmpliance"; Global
Training Center

* Apr 17: Webinar: "Cornerstones of EAR Compliance: Understanding License
Exceptions & End-Use(r) Controls"; ECTI; 540-433-3977

* Apr 23: Webinar: "How te Improve Export Compliance with Effective Audits";
ECTI; 540-433-3977

* Apr 23: Webinar: "ITAR Training Basics - For Compliance Executives April’;
CVG Strategy

* Apr 24: Webinar: "Cornerstones of EAR Compliance: License Application
Process & Export Clearance"; ECTI; 540-433-3977

* Apr 25: Webinar: "Best Practices for Voluntary and Required Seif

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

back to too

22. Bartlett's Unfamiliar Quotations
(Source: Editor)

 

WASHSTATEC002474
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 327 of 340

* Louis L'Amour (Louis Dearborn L'Amour; 22 Mar 1908 - 10 Jun 1988; was
an American novelist and short-story writer. His books consisted primarily of
Western novels; however, he also wrote historical fiction as well as poetry and
short-story collections. Many of his stories were made into films. At the time
of his death almost all of his 105 existing works (89 novels, 14 short-story
collections, and two full-length works of nonfiction) were still in print, and he
remains one of the world's most popular writers.)

~ "Often I hear people say they do not have time to read. That's absolute
nonsense. In the one year during which I kept that kind of record, I read
twenty-five books while waiting for people. In offices, applying for jobs, waiting
to see a dentist, waiting in a restaurant for friends, many such places."

Friday's proverbs:

* Character is always corrupted by prosperity. | Icelandic Proverb

* A fault confessed is half redressed. | Zulu Proverb

* Everyone is kneaded out of the same dough, but not baked in the same
oven. | Yiddish Proverb

back to too

23. Are Your Copies of Regulations Up to Date?
(Source: Editor)

The official versions of the following regulations are published annually in the
U.S. Code of Federal Regulations (C.F.R.), but are updated as amended in the
Federal Register. The latest amendments to applicable regulations are listed

below.

* DHS CUSTOMS REGULATIONS: 19 CFR, Ch. 1, Pts. 0-199. Implemented by
Dep't of Homeland Security, U.S. Customs & Border Protection.

- Last Amendment: 12 Mar 2019: 84 FR 8807-8809: Extension of Import
Restrictions Imposed on Archaeological and Ecclesiastical Ethnological Material
From Honduras

 

* DOC EXPORT ADMINISTRATION REGULATIONS (EAR): 15 CFR Subtit. B, Ch.
VII, Pts. 730-774. Implemented by Dep't of Commerce, Bureau of Industry &
Security.

- Last Amendment: 20 Dec 2018: 83 FR 65292-65294: Control of Military
Electronic Equipment and Other Items the President Determines No Longer
Warrant Control Under the United States Munitions List (USML); Correction
[Concerning ECCN 7A005 and ECCN 7A105.]

* DOC FOREIGN TRADE REGULATIONS (FTR}: 15 CFR Part 30. Implemented
by Dep't of Commerce, U.S. Census Bureau.

- Last Amendment: 24 Apr 2018: 83 FR 17749-17751: Foreign Trade
Regulations (FTR): Clarification on the Collection and Confidentiality of
Kimberley Process Certificates

~ HTS codes that are not valid for AES are available here.

 

 

WASHSTATEC002475
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 328 of 340

- The latest edition (1 Jan 2019) of Bartlett’s Annotated FTR ("BAFTR"), by
James E. Bartlett III, is available for downloading in Word format. The BAFTR
contains all FTR amendments, FTR Letters and Notices, a large Index, and
approximately 250 footnotes containing case annotations, practice tips,
Census/AES guidance, and explanations of the numerous errors contained in
the official text. Subscribers receive revised copies in Microsoft Word every
time the FTR is amended. The BAFTR is available by annual subscription from
the Full Circle Compliance website. BITAR subscribers are entitled to a 25%
discount on subscriptions to the BAFTR. Government employees (including
military) and employees of universities are eligible for a 50% discount on both
publications at www.FullCircleComplance.eu.

 

* DOD NATIONAL INDUSTRIAL SECURITY PROGRAM OPERATING MANUAL

 

~ Last Amendment: 18 May 2016: Change 2: Implement an insider threat
program; reporting requirements for Cleared Defense Contractors; alignment
with Federal standards for classified information systems; incorporated and

* DOE ASSISTANCE TO FOREIGN ATOMIC ENERGY ACTIVITIES: 10 CFR Part
810; Implemented by Dep't of Energy, National Nuclear Security
Administration, under the Atomic Energy Act of 1954.

 

regulations, updates the activities and technologies subject to specific
authorization and DOE reporting requirements. This rule also identifies

destinations with respect to which most assistance would be generally
authorized and destinations that would require a specific authorization by the
Secretary of Energy.

* DOE EXPORT AND IMPORT OF NUCLEAR EQUIPMENT AND MATERIAL: 10 CFR
Part 110; Implemented by Dep't of Energy, U.S. Nuclear Regulatory
Commission, under the Atomic Energy Act of 1954.

~ Last Amendment: 20 Nov 2018, 10 CFR 110.6, Re-transfers.

 

*DOLATF ARMS IMPORT REGULATIONS: 27 CFR Part 447-Importation of Arms,
Ammunition, and Implements of War. Implemented by Dep't of Justice,
Bureau of Alcohol, Tobacco, Firearms & Explosives.

- Last Amendment: 14 Mar 2019: 84 FR 9239-9240: Bump-Stock-Type
Devices

 

* DOS INTERNATIONAL TRAFFIC IN ARMS REGULATIONS CITARY: 22 C.F.R. Ch.
I, Subch. M, Pts. 120-130. Implemented by Dep't of State, Directorate of
Defense Trade Controls.

 

2019 Civil Monetary Penalties Inflationary Adjustment

- The only available fully updated copy (latest edition: 19 March 2019) of the
ITAR with all amendments is contained in Bartlett's Annotated ITAR ("BITAR"),
by James E. Bartlett III. The BITAR is a 361-page Word document containing
all ITAR amendments to date, plus a large Index, over 800 footnotes
containing amendment histories, case annotations, practice tips, DDTC
guidance, and explanations of errors in the official ITAR text. Subscribers

 

WASHSTATEC002476
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 329 of 340

receive updated copies of the BITAR in Word by download, usually revised
within 24 hours after every ITAR amendment. The BITAR is available by annual
subscription from the Full Circle Compliance website. BAFTR subscribers

receive your discount code.

* DOT FOREIGN ASSETS CONTROL REGULATIONS (OFAC FACR): 31 CFR, Parts
500-599, Embargoes, Sanctions, Executive Orders. Implemented by Dep't of
Treasury, Office of Foreign Assets Control.

- Last Amendment: 15 Mar 2019: 84 FR: 9456-9458: List of Foreign Financial
Institutions Subject to Correspondent Account or Payable-Through Account
Sanctions (CAPTA List)

* USITC HARMONIZED TARIFF SCHEDULE OF THE UNITED STATES CHTS, HTSA
or HTSUSA), 1 Jan 2019: 19 USC 1202 Annex. Implemented by U.S.
International Trade Commission. ("HTS" and "HTSA" are often seen as
abbreviations for the Harmonized Tariff Schedule of the United States
Annotated, shortened versions of "HTSUSA".)

- Last Update: 7 Mar 2019: Harmonized System Update (HSU)

24, Weekly Highlights of the Daily Bugle Top Stories
(Source: Editor)

Review last week's top Ex/Im stories in "Weekly Highlights of Daily Bugle Top

back to bor

* The Ex/Im Daily Update is a publication of FCC Advisory B.V., compiled by:
Editor, James E. Bartlett III; Assistant Editors, Alexander P. Bosch and Vincent
J.A. Goossen; and Events & Jobs Editor, Alex Witt. The Ex/Im Daily Update is
emailed every business day to approximately 7,000 readers of changes to
defense and high-tech trade laws and regulations. We check the following
sources daily: Federal Register, Congressional Record, Commerce/AES,
Commerce/BIS, DHS/CBP, DOE/NRC, DOJ/ATF, DoD/DSS, DoD/DTSA, FAR/DFARS,
State/DDTC, Treasury/OFAC, White House, and similar websites of Australia,
Canada, U.K., and other countries and international organizations. Due to space
limitations, we do not post Arms Sales notifications, Denied Party listings, or

 

WASHSTATEC002477
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 330 of 340

Customs AD/CVD items.

* RIGHTS & RESTRICTIONS: This email contains no proprietary, classified, or
export-controlled information. All items are obtained from public sources or are
published with permission of private contributors, and may be freely circulated
without further permission, provided attribution is given to "The Export/Import
Daily Bugle of (date)". Any further use of contributors’ material, however, must
comply with applicable copyright laws. If you would to submit material for
inclusion in the The Export/Import Daily Update ("Daily Bugle"), please find
instructions here.

* CAVEAT: The contents cannot be relied upon as legal or expert

advice. Consult your own legal counsel or compliance specialists before
taking actions based upon news items or opinions from this or other

unofficial sources. If any U.S. federal tax issue is discussed in this
communication, it was not intended or written by the author or sender for tax
or legal advice, and cannot be used for the purpose of avoiding penalties
under the Internal Revenue Code or promoting, marketing, or recommending
to another party any transaction or tax-related matter.

* SUBSCRIPTIONS: Subscriptions are free. Subscribe by completing
the request form on the Full Circle Compliance website.

* BACK ISSUES: An archive of Daily Bugle publications from 2005 to present is
available HERE.

* TO UNSUBSCRIBE: Use the Safe Unsubscribe link below.

back bo tor

Stay Connected

 

Copyright © 2019. All Rights Reserved.

FOC Advisory B.V., Landgoed Groenhoven, Dorosstraat 6, Bruchem, 5314
AE Netherlands

SafeUnsubscriba’™ minarichonv®state gov

 

WASHSTATEC002478
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 331 of 340

Forward this emall | Update Profile | About our service provider

 

Sent by jebartietiO@fullcirclacominiignce ou

 

WASHSTATEC002479
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 332 of 340

 

 

Message
From: McKeeby, David | [McKeebyDI@state.gov]
Sent: 3/25/2019 2:06:15 PM
To: Monjay, Robert [MonjayR@state.gov]; Heidema, Sarah J [HeidemaSJ@state.gov]
Subject: RE: Request for review -- Members' paper for subcommittee hearing on CATS |, li and [ll
Rob:
a 3:
Best,
Dave
David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | fs] BlackBerry:

e-mail: meckeebydi@state.zov |“0 Web: hitpssvww.state.gov//pm |Twitter: @StateDeptPM

Stay connected with Srate.gov:

 

From: Monjay, Robert <MonjayR@state.gov>

Sent: Monday, March 25, 2019 10:03 AM

To: McKeeby, David | <McKeebyD|I@state.gov>; Heidema, Sarah J <HeidemaSJ@state.gov>
Subject: RE: Request for review -- Members’ paper for subcommittee hearing on CATS |, II and Iil

Dave

 

Thanks
Rab

Official - SBU
UNCLASSIFIED

recentetvarnenrvuertertvendececonensS@Mentvencreceenerceedecdecoearns

Sent: Monday, March 25, 2019 9:49 AM
To: Heidema, Sarah J <HeidermaSl @state gsoy>

 

WASHSTATEC002480
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 333 of 340

Subject: RE: Request for review -- Members' paper for subcommittee hearing on CATS |, II and Ill
Colleagues:

Please advise and thanks,
Dave

 

David L. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | al BlackBerry: P|

24) e-mail: mckeebydiastate.cov |“O Web: AtipsAvww.state.cov/it/pm

     

Stay connected with Srate.gov:

 

From: Steffens, Jessica <Jessica Steffens @mail house gov>

Sent: Monday, March 25, 2019 9:46 AM

To: McKeeby, David | <McKeebyDi@state.cov>

Ce: Darrach, Tamara A <DarrachTA@ state. gov>; DAgostino, Anthony <DAgostinoA@ state. gov>; Paul, Joshua M

 

Subject: RE: Request for review -- Members’ paper for subcommittee hearing on CATS |, II and Il

Hi —

Thanks,
Jess

From: McKeeby, David | <MckKeeby
Sent: Friday, March 22, 2019 2:55 PM

To: Steffens, Jessica <Jessica Steffens @mall house. goy>

Ce: Darrach, Tamara A <DarrachTA@state.gov>; DAgostino, Anthony <A,
<PauliM@istate.gov>; Strike, Andrew P <StrikeAP@ state. gov>

Subject: RE: Request for review -- Members’ paper for subcommittee hearing on CATS |, II and Iil

 

 

ostinoAm@state.sov>; Paul, Joshua M

 

 

Jess:

 

WASHSTATEC002481
Best,
Dave

David I. McKeeby

Office of Congressional & Public Affairs
Bureau of Political-Military Affairs (PM/CPA)
U.S. Department of State

@ Phone: 202.647.8757 | (a) BlackBerry: |

e-mail: meckeebydi@state.zoy |“ Web: hitpsAvww.state.gov//pm |Twiltter: @

Stay connected with

Sent: Friday, March 22, 2019 12:16 PM
To: McKeeby, David | <McKeebyDi @istate goy>

 

WASHSTATEC002482
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 335 of 340

cevaneveeneatenvocncererturetenerstWoencetecencnecnevonsdeReevcenem wiuesenetOcbeetestneruenrncentnensentSiveentvencercnercencsodcterceeees

Subject: Request for review -- Members’ paper for subcommittee hearing on CATS |, II and II

Hi David —

 

Thank you!

-Jessica

q Jessica L. Steffens

Senior Professional Staff, Foreign Affairs Committee Republicans
wi. sepuidicans-foscisnafiairs house, cov

e: jessica.steffensi@mail house. gov t: 202-226-8407

 

WASHSTATEC002483
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 336 of 340

Appointment

 

From: Hart, Robert L [HartRL@state.gov]

Sent: 3/25/2019 2:13:55 PM

To: Garcia, Mariel C [GarciaMC3 @state.gov]

Subject: Accepted: Lunch and Learn - Category |, Il, & II of the USML and the 45 day Implantation Period
Location: 12th floor conference room

Start: 3/26/2019 4:00:00 PM

End: 3/26/2019 5:00:00 PM

Show Time As: Busy

Recurrence: (none)

WASHSTATEC002484
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 337 of 340

 

Message

From: Heidema, Sarah J [HeidemaSJ@state.gov]
Sent: 3/25/2019 5:10:58 PM

To: McKeeby, David | [McKeebyDI@state.gov]
ce: Monjay, Robert [MonjayR@state.gov]
Subject: Documenti

Attachments: Documenti.docx

Dave-

This was the kind of thing | was thinking about

WASHSTATEC002485
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 338 of 340

 

Message

From: String, Marik A [StringMA@state.gov]
Sent: 3/25/2019 9:58:01 PM

To: McKeeby, David | [McKeebyDI@state.gov]
Subject: 0326 HFAC Hearing--TWEETS

Attachments: 0326 HFAC Hearing--TWEETS.docx

Dave, a few edits attached. Unless you have any further thoughts, could you accept changes and send in CLEAN copy to
the same distro list?

Thanks,
Marik

Sensitive but Unclassified/Deliberative Process/Pre-decisional

Official - SBU
UNCLASSIFIED

WASHSTATEC002486
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 339 of 340

 

Message

From: Faulkner, Charles S [/O=SBUSTATE/OU=EXTERNAL
(FYDIBOHF25SPDLT)/CN=RECIPIENTS/CN=DOCAA965 18E44DE2 AABD1A774312199F]

Sent: 3/25/2019 10:22:03 PM

To: Buangan, Richard L [/o=SBUState/ou=External

(FYDIBOHF25SPDLT)/cn=Recipients/cn=00fff9eb0b5f485ca9d49ffd0e836914]; § SpecialAssistants
[/o=SBUState/ou=Al-Hillah/cn=Recipients/cn=S_SpecialAssistants]

ce: Taylor, Mary Elizabeth [/o=SBUState/ou=External
(FYDIBOHF25SPDLT)/cn=Recipients/cn=04ed3f8b307649c18a7a6190ce49ee66-Taylor, Mary E]; Donnelly, Colleen G
[/o=SBUState/ou=External (FYDIBOHF25SPDLT)/cn=Recipients/cn=b32e36768dd6494e8c6c802ebbc899cb]; Stoian,
Daniel M [/o=SBUState/ou=External (FYDIBOHF25SPDLT)/cn=Recipients/cn=503d825e8dbb4a65ae6e310028bc62 fc];
Moore, Jessica L [/o=SBUState/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=d3d515839f574539b252c136bae26c94-Moore, Jessica]; Tillou, Patrick A
[/o=SBUState/ou=External (FYDIBOHF25SPDLT)/cn=Recipients/cn=0d54fec484014ebb8175dc5e839edde8]; Sandel,
Jessika S$ [/o=SBUState/ou=External (FYDIBOHF25SPDLT)/cn=Recipients/cn=a02242083a8b401fb81d3ef5726d79fb);
Barz, Chloe O [/o=SBUState/ou=Exchange Administrative Group
(FYDIBOHF23SPDLT)/cn=Recipients/cn=341027d555b54c8a83 7efed68 16ce556-Barz, Chloe 0]

BCC: prattjg@state.gov; singhm9@state.gov; breierk@state.gov; rademachpr@state.gov; kozakmg@state.gov;
sullivanjj2 @state.gov; satterfielddm2@state.gov; mcnerneypx@state.gov; salesna@state.gov; biegunse@state.gov;
kisselme2 @state.gov; wongan@state.gov; 'LlogerfoGD@state.gov' [logerfogd @state.gov]; McKinley, P Michael
[mckinleypm@state.gov]; rischcc@state.gov; madisonkd@state.gov; kennald @state.gov; friderestf@state.gov;
harriska2 @state.gov; obrienrc@state.gov; Hale, David M [haledm2@state.gov]; Pitkin, Douglas A
[pitkinda@state.gov]; ehlingerjt@state.gov; schurmancj2 @state.gov; JeffreyJF2@state.gov [jeffreyjf2 @state.gov];
schwabcm@state.gov; bulataobj@state.gov; pobleteyd @state.gov; Kathleen Martin [martink@state.gov];
abramse@state.gov; wilezoldc@state.gov; nagytp@state.gov; EvanoffM@state.gov [evanoffm @state.gov];
uelandem@state.gov; giudam@state.gov; newsteadjg @state.gov; palladinorj@state.gov; wellsag@state.gov;
murphywp @state.gov

Subject: Bureau of Legislative Affairs —- End of Day - March 25

o (U)HFAC: At 10am, the Subcommittee on Oversight and Investigations will hold a private

panel hearing on Proposed Small Arms Transfers: Big Implications for U.S Foreign Policy
which the proposed move of USML Categories I-IIl to the Commerce Control List is expected
to be discussed.

 

WASHSTATEC002487
Case 2:20-cv-00111-RAJ Document 106-12 Filed 09/23/20 Page 340 of 340

Charles S. Faulkner

Principal Deputy Assistant Secretary
Bureau of Legislative Affairs (H)
(202) 647-1656

Faulkner ate .eoy

WASHSTATEC002488

 
